Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 1 of 170 PageID: 1875




                              EXHIBIT K
        Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 2 of 170 PageID: 1876
                                                UNITED STATES
                                    SECURITIES AND EXCHANGE COMMISSION
                                                             Washington, D.C. 20549
                                                               FORM 10- Q
3     Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
                         for the quarterly period ended October 2, 2016
                                                                     or

o    Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
                            for the transition period from        to
                                                     Commission file number 1- 3215



                                                  (Exact name of registrant as specified in its charter)
                                     22- 1024240
                                        (I.R.S.
         NEW JERSEY                    Employer
  (State or other jurisdiction of    Identification
 incorporation or organization)          No.)

                                                               One Johnson & Johnson Plaza
                                                            New Brunswick, New Jersey 08933
                                                          (Address of principal executive offices)
                                           Registrant’s telephone number, including area code (732) 524- 0400
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such
filing requirements for the past 90 days. 3 Yes o No
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S- T during the preceding 12 months (or for such shorter period that the
registrant was required to submit and post such files). 3 Yes o No
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer, or a smaller reporting company.
See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b- 2 of the Exchange Act.
                                                                                                                     Smaller reporting
Large accelerated filer 3        Accelerated filer o                   Non- accelerated filer o                             company o
                                                           (Do not check if a smaller reporting company)
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b- 2 of the Exchange Act). o Yes 3 No
Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.
On October 28, 2016, 2,720,531,728 shares of Common Stock, $1.00 par value, were outstanding.
        Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 3 of 170 PageID: 1877
JOHNSON & JOHNSON AND SUBSIDIARIES
                                                             TABLE OF CONTENTS
                                                                                                                                 Page
                                                                                                                                 No.
Part I — Financial Information                                                                                                     3

Item 1. Financial Statements (unaudited)                                                                                           3

Consolidated Balance Sheets — October 2, 2016 and January 3, 2016                                                                  3

Consolidated Statements of Earnings for the Fiscal Third Quarters Ended October 2, 2016 and September 27, 2015                     4

Consolidated Statements of Earnings for the Fiscal Nine Months Ended October 2, 2016 and September 27, 2015                        5

Consolidated Statements of Comprehensive Income for the Fiscal Third Quarters and Fiscal Nine Months Ended October 2, 2016 and
September 27, 2015                                                                                                                 6

Consolidated Statements of Cash Flows for the Fiscal Nine Months Ended October 2, 2016 and September 27, 2015                      7

Notes to Consolidated Financial Statements                                                                                         8

Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations                                     34

Item 3. Quantitative and Qualitative Disclosures About Market Risk                                                                48

Item 4. Controls and Procedures                                                                                                   48

Part II — Other Information                                                                                                       48

Item 1 - Legal Proceedings                                                                                                        48

Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds                                                              48

Item 6 - Exhibits                                                                                                                 50

Signatures                                                                                                                        51
EX- 31.1
EX- 32.1
EX- 101 INSTANCE DOCUMENT
EX- 101 SCHEMA DOCUMENT
EX- 101 CALCULATION LINKBASE DOCUMENT
EX- 101 LABELS LINKBASE DOCUMENT
EX- 101 PRESENTATION LINKBASE DOCUMENT
EX- 101 DEFINITION LINKBASE DOCUMENT



                                                                       2
        Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 4 of 170 PageID: 1878
Table of Contents


Canadian Proceedings
In March 2013, Hospira filed an impeachment proceeding against The Kennedy Institute of Rheumatology (Kennedy) challenging the validity of a
Canadian patent related to REMICADE® (a Feldman patent), which is exclusively licensed to JBI. In October 2013, Kennedy, along with JBI,
Janssen Inc. (Janssen) and Cilag GmbH International (both affiliates of JBI), filed a counterclaim for infringement against Celltrion and Hospira. The
counterclaim alleges that the products described in Celltrion’s and Hospira’s marketing applications to Health Canada for their subsequent entry
biologics (SEB) to REMICADE® would infringe the Feldman patents owned by Kennedy. A trial in the patent action concluded in October 2016, and
closing arguments are scheduled for January 2017.

In January 2014, Health Canada approved Celltrion’s SEB to REMICADE®, allowing Celltrion to market its infliximab biosimilar in Canada,
regardless of the pending patent action. In June 2014, Health Canada approved Hospira’s SEB to REMICADE®. In July 2014, Janssen filed a lawsuit
to compel the Canadian Minister of Health to withdraw the Notice of Compliance for Hospira’s SEB because Hospira did not serve a Notice of
Allegation on Janssen to address the patent listed by Janssen on the Patent Register. In March 2015, the parties entered into a settlement agreement
whereby Health Canada agreed to a Consent Judgment setting aside Hospira’s Notice of Compliance, subject to Health Canada's appeal, which was
filed in June 2015. Nevertheless, Hospira began marketing an infliximab biosimilar as a distributor under Celltrion's Notice of Compliance. In
October 2016, the appeals court reversed the Consent Judgment. Hospira continues to market and sell its infliximab biosimilar in Canada.

In Canada, if any of the REMICADE® related patents discussed above is found to be invalid following all appeals, such patent could not be relied
upon to prevent the further introduction of infliximab biosimilars.

Litigation Against Filers of Abbreviated New Drug Applications (ANDAs)
The following summarizes lawsuits pending against generic companies that have filed Abbreviated New Drug Applications (ANDAs) with the FDA,
or undertaken similar regulatory processes outside of the United States, seeking to market generic forms of products sold by various subsidiaries of
Johnson & Johnson prior to expiration of the applicable patents covering those products. These ANDAs typically include allegations of non-
infringement, invalidity and unenforceability of the applicable patents. In the event the subsidiaries are not successful in these actions, or the statutory
30- month stays of the ANDAs expire before the United States District Court rulings are obtained, the third- party companies involved will have the
ability, upon approval of the FDA, to introduce generic versions of the products at issue to the market, resulting in the potential for substantial market
share and revenue losses for those products, and which may result in a non- cash impairment charge in any associated intangible asset. In addition,
from time to time, subsidiaries may settle these actions and such settlements can involve the introduction of generic versions of the products at issue
to the market prior to the expiration of the relevant patents.

CONCERTA®
In December 2014, Janssen Inc. and ALZA Corporation filed a Notice of Application against Actavis Pharma Company (Actavis) in response to
Actavis’ Notice of Allegation seeking approval to market a generic version of CONCERTA® before the expiration of Canadian Patent No. 2,264,852
(the ‘852 patent). The hearing was held in September 2016 and the parties are awaiting a decision. Janssen and ALZA are seeking an order enjoining
Actavis from marketing its generic version of CONCERTA® before the expiration of the ‘852 patent.

In October 2016, ALZA Corporation and Janssen Pharmaceuticals, Inc. filed a patent infringement lawsuit in the United States District Court for the
District of Delaware against Amneal Pharmaceuticals of New York, LLC and Amneal Pharmaceuticals LLC in response to Amneal’s ANDA seeking
approval to market a generic version of CONCERTA® before the expiration of United States Patent Nos. 8,163,798 and 9,144,549.

ZYTIGA®
In June and July 2015, Janssen Biotech, Inc. (JBI) received notices of paragraph IV certification from several companies advising of their respective
ANDAs seeking approval for a generic version of ZYTIGA® before the expiration of one or more patents relating to ZYTIGA®. In July 2015, JBI,
Janssen Oncology, Inc. (Janssen Oncology) and Janssen Research & Development, LLC (collectively, Janssen) and BTG International Ltd. (BTG)
filed a patent infringement lawsuit in the United States District Court for the District of New Jersey against several generic ANDA applicants (and
certain of their affiliates and/or suppliers) in response to their respective ANDAs seeking approval to market a generic version of ZYTIGA® before
the expiration of United States Patent Nos. 5,604,213 (the '213 patent) and/or 8,822,438 (the '438 patent). The generic companies

                                                                            26
        Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 5 of 170 PageID: 1879
Table of Contents

include Actavis Laboratories, FL, Inc. (Actavis); Amneal Pharmaceuticals, LLC and Amneal Pharmaceuticals of New York, LLC (collectively,
Amneal); Apotex Inc. and Apotex Corp. (collectively, Apotex); Citron Pharma LLC (Citron); Dr. Reddy’s Laboratories, Ltd. and Dr. Reddy’s
Laboratories, Inc. (collectively, Dr. Reddy's); Mylan Pharmaceuticals Inc. and Mylan Inc. (collectively, Mylan); Par Pharmaceuticals, Inc. and Par
Pharmaceutical Companies, Inc. (collectively, Par); Sun Pharmaceutical Industries Ltd. and Sun Pharmaceuticals Industries, Inc. (collectively, Sun);
Teva Pharmaceuticals USA, Inc. (Teva); Wockhardt Bio A.G.; Wockhardt USA LLC and Wockhardt Ltd. (collectively, Wockhardt); West- Ward
Pharmaceutical Corp. (West- Ward); and Hikma Pharmaceuticals, LLC (Hikma). The Court entered a stay of the lawsuit against Par and Citron, as
each agreed to be bound by the decision against the other defendants in the action. In February 2016, the Court set a trial date of October 2017. In
August 2016, Janssen and BTG dismissed the ‘213 patent claim against Actavis, the only challenger to the ‘213 patent, based on Actavis’ agreement
not to challenge the patent, which expires in December 2016.

In August 2015, Janssen and BTG filed an additional jurisdictional protective lawsuit against the Mylan defendants in the United States District Court
for the Northern District of West Virginia, which has been stayed.

In August 2015, Janssen received a notice of paragraph IV certification from Hetero USA Inc., the U.S. Regulatory Agent for Hetero Labs Limited
Unit- V, a division of Hetero Labs Limited (collectively, Hetero) advising of Hetero’s ANDA seeking approval for a generic version of ZYTIGA®
before expiration of the '438 patent. In September 2015, Janssen and BTG filed an amended complaint in the New Jersey lawsuit to allege
infringement of the '438 patent by Hetero.

In March 2016, Janssen filed a motion to correct inventorship of the ‘438 patent to add an inventor and requested that, should the Court order the
requested correction, it grant Janssen leave to amend the complaint to recognize BTG as a co- owner of the ‘438 patent and a co- plaintiff with
Janssen with regard to the ‘438 patent infringement claims.

In March 2016, Janssen received a notice from Amerigen Pharmaceuticals Limited (Amerigen) advising of Amerigen’s ANDA seeking approval for a
generic version of ZYTIGA® before expiration of the ‘438 patent. In response, Janssen and BTG filed a patent infringement lawsuit in the United
States District Court for the District of New Jersey against Amerigen in May 2016.

In May 2016, Janssen received a notice of paragraph IV certification from Glenmark Pharmaceuticals Inc., on behalf of Glenmark Pharmaceuticals
SA, a wholly owned subsidiary of Glenmark Pharmaceuticals Ltd. (collectively, Glenmark) advising of Glenmark’s ANDA seeking approval for a
generic version of ZYTIGA® before expiration of the ‘438 patent. In response, in June 2016, Janssen and BTG filed a patent infringement lawsuit in
the United States District Court for the District of New Jersey against Glenmark. The parties have stipulated to a dismissal of Glenmark
Pharmaceuticals Ltd.

The filing of the above- referenced lawsuits triggered a stay until October 2018 during which the FDA will not grant final approval of the generics'
ANDAs unless there is an earlier District Court decision finding the patents- in- suit invalid or not infringed.

In each of the above lawsuits, Janssen is seeking an order enjoining the defendants from marketing their generic versions of ZYTIGA® before the
expiration of the relevant patents.

In December 2015, Amerigen filed a petition for an Inter Partes Review in the USPTO seeking to invalidate the '438 patent. In May 2016, the
USPTO granted the Inter Partes Review, and a decision as to the validity of the ‘438 patent is expected by May 2017. In June 2016, Argentum
Pharmaceuticals LLC and Mylan Pharmaceuticals Inc. filed petitions for Inter Partes Review in the USPTO seeking to invalidate the '438 patent and
moved to join the Inter Partes Review filed by Amerigen. The USPTO granted Argentum’s motion for joinder, but deferred a decision on Mylan’s
motion. In August 2016, Wockhardt Bio AG filed a petition for Inter Partes Review in the USPTO seeking to invalidate the ‘438 patent.

COMPLERA®
In August and September 2015, Janssen Pharmaceutica NV and Janssen Sciences Ireland UC (collectively, Janssen) and Gilead Sciences, Inc. and
Gilead Sciences Ireland UC (collectively, Gilead) filed patent infringement lawsuits in the United States District Courts for the District of Delaware
and the District of West Virginia, respectively, against Mylan, Inc. and Mylan Pharmaceuticals, Inc. (collectively, Mylan) in response to Mylan’s
ANDA seeking approval to market a generic version of COMPLERA® before the expiration of United States Patent Nos. 8,841,310 (the '310 patent),
7,125,879 (the '879 patent) and 8,101,629 (the '629 patent).

In the West Virginia action, in September 2015, Mylan filed an answer and counterclaims asserting invalidity and non- infringement of the '310
patent, '879 patent, and '629 patent, as well as United States Patent No. 8,080,551 (the ‘551 patent). In

                                                                          27
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 6 of 170 PageID: 1880




                               EXHIBIT L
        Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 7 of 170 PageID: 1881
                                                UNITED STATES
                                    SECURITIES AND EXCHANGE COMMISSION
                                                             Washington, D.C. 20549
                                                               FORM 10- Q
3     Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
                           for the quarterly period ended July 3, 2016
                                                                     or

o    Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
                            for the transition period from        to
                                                     Commission file number 1- 3215



                                                  (Exact name of registrant as specified in its charter)
                                     22- 1024240
                                        (I.R.S.
         NEW JERSEY                    Employer
  (State or other jurisdiction of    Identification
 incorporation or organization)          No.)

                                                               One Johnson & Johnson Plaza
                                                            New Brunswick, New Jersey 08933
                                                          (Address of principal executive offices)
                                           Registrant’s telephone number, including area code (732) 524- 0400
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such
filing requirements for the past 90 days. 3 Yes o No
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S- T during the preceding 12 months (or for such shorter period that the
registrant was required to submit and post such files). 3 Yes o No
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer, or a smaller reporting company.
See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b- 2 of the Exchange Act.
                                                                                                                     Smaller reporting
Large accelerated filer 3        Accelerated filer o                   Non- accelerated filer o                             company o
                                                           (Do not check if a smaller reporting company)
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b- 2 of the Exchange Act). o Yes 3 No
Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.
On July 29, 2016, 2,735,876,843 shares of Common Stock, $1.00 par value, were outstanding.
        Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 8 of 170 PageID: 1882
JOHNSON & JOHNSON AND SUBSIDIARIES
                                                             TABLE OF CONTENTS
                                                                                                                                       Page
                                                                                                                                       No.
Part I — Financial Information                                                                                                           3

Item 1. Financial Statements (unaudited)                                                                                                 3

Consolidated Balance Sheets — July 3, 2016 and January 3, 2016                                                                           3

Consolidated Statements of Earnings for the Fiscal Second Quarters Ended July 3, 2016 and June 28, 2015                                  4

Consolidated Statements of Earnings for the Fiscal Six Months Ended July 3, 2016 and June 28, 2015                                       5

Consolidated Statements of Comprehensive Income for the Fiscal Second Quarters and Fiscal Six Months Ended July 3, 2016 and June 28,
2015                                                                                                                                     6

Consolidated Statements of Cash Flows for the Fiscal Six Months Ended July 3, 2016 and June 28, 2015                                     7

Notes to Consolidated Financial Statements                                                                                               8

Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations                                           34

Item 3. Quantitative and Qualitative Disclosures About Market Risk                                                                      47

Item 4. Controls and Procedures                                                                                                         47

Part II — Other Information                                                                                                             47

Item 1 - Legal Proceedings                                                                                                              47

Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds                                                                    47

Item 6 - Exhibits                                                                                                                       49

Signatures                                                                                                                              50
EX- 31.1
EX- 32.1
EX- 101 INSTANCE DOCUMENT
EX- 101 SCHEMA DOCUMENT
EX- 101 CALCULATION LINKBASE DOCUMENT
EX- 101 LABELS LINKBASE DOCUMENT
EX- 101 PRESENTATION LINKBASE DOCUMENT
EX- 101 DEFINITION LINKBASE DOCUMENT



                                                                       2
        Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 9 of 170 PageID: 1883
Table of Contents

PREZISTA®
In November 2010, Tibotec, Inc. (predecessor- in- interest to Janssen Products, LP) and Tibotec Pharmaceuticals (predecessor- in- interest to Janssen
Sciences Ireland UC) (individually or collectively, with one or more affiliates and successors- in- interest, Janssen) filed a series of patent
infringement lawsuits, relating to several patents owned by Janssen or licensed to Janssen from G.D. Searle, against Lupin, Ltd. and Lupin
Pharmaceuticals, Inc. (together, Lupin) in the United States District Court for the District of New Jersey in response to Lupin's ANDA seeking
approval to market a generic version of Tibotec's PREZISTA® product in various dosage strengths before the expiration of patents relating to
PREZISTA®. In June 2013, Lupin, agreed not to seek FDA approval of its ANDA until the November 2017 expiration of the G.D. Searle patents.
After a trial regarding the remaining patents, the Court issued a decision in August 2014, holding that the asserted patents are valid and would be
infringed by Lupin's marketing of its proposed products. Lupin appealed.

In May 2013, Lupin notified Janssen that it filed an ANDA seeking approval to market a new dosage strength of its generic version of PREZISTA®.
In response, Janssen filed a patent infringement lawsuit in the United States District Court for the District of New Jersey, alleging that Lupin's new
dosage strength would infringe the same patents that Janssen is asserting against Lupin in the original action. In March 2014, Janssen filed a patent
infringement lawsuit against Lupin in the United States District Court for the District of New Jersey, alleging infringement of United States Patent
No. 8,518,987 (the ‘987 patent). In January 2015, the Court stayed these cases pending Lupin's appeal of the Court's August 2014 decision in the first
action. In April 2015, Lupin filed a petition for Inter Partes review in the United States Patent and Trademark Office (USPTO) seeking to invalidate
the ‘987 patent, which was denied in October 2015. In January 2016, Lupin amended its ANDA to reflect a new formulation of darunavir that Lupin
alleges does not infringe the relevant Janssen patents. In February 2016, Janssen filed a lawsuit in the United States District Court for the District of
New Jersey asserting that Lupin’s new formulation of darunavir infringes the relevant Janssen patents.

In the above lawsuits, Janssen sought orders enjoining Lupin from marketing its generic versions of PREZISTA® before the expiration of the relevant
patents. In May 2016, Janssen and Lupin entered into a confidential settlement agreement, pursuant to which the above lawsuits have been dismissed.

CONCERTA®
In December 2014, Janssen Inc. and ALZA Corporation filed a Notice of Application against Actavis Pharma Company (Actavis) in response to
Actavis’ Notice of Allegation seeking approval to market a generic version of CONCERTA® before the expiration of Canadian Patent No. 2,264,852
(the ‘852 patent). The hearing is scheduled for September 2016. Janssen and ALZA are seeking an order enjoining Actavis from marketing its generic
version of CONCERTA® before the expiration of the ‘852 patent.

ZYTIGA®
In June and July 2015, Janssen Biotech, Inc. (JBI) received notices of paragraph IV certification from several companies advising of their respective
ANDAs seeking approval for a generic version of ZYTIGA® before the expiration of one or more patents relating to ZYTIGA®. In July 2015, JBI,
Janssen Oncology, Inc. (Janssen Oncology) and Janssen Research & Development, LLC (collectively, Janssen) and BTG International Ltd. (BTG)
filed a patent infringement lawsuit in the United States District Court for the District of New Jersey against several generic ANDA applicants (and
certain of their affiliates and/or suppliers) in response to their respective ANDAs seeking approval to market a generic version of ZYTIGA® before
the expiration of United States Patent Nos. 5,604,213 (the '213 patent) (expiring December 2016) and/or 8,822,438 (the '438 patent) (expiring August
2027). The generic companies include Actavis Laboratories, FL, Inc. (Actavis); Amneal Pharmaceuticals, LLC and Amneal Pharmaceuticals of New
York, LLC (collectively, Amneal); Apotex Inc. and Apotex Corp. (collectively, Apotex); Citron Pharma LLC (Citron); Dr. Reddy’s Laboratories,
Ltd. and Dr. Reddy’s Laboratories, Inc. (collectively, Dr. Reddy's); Mylan Pharmaceuticals Inc. and Mylan Inc. (collectively, Mylan); Par
Pharmaceuticals, Inc. and Par Pharmaceutical Companies, Inc. (collectively, Par); Sun Pharmaceutical Industries Ltd. and Sun Pharmaceuticals
Industries, Inc. (collectively, Sun); Teva Pharmaceuticals USA, Inc. (Teva); Wockhardt Bio A.G.; Wockhardt USA LLC and Wockhardt Ltd.
(collectively, Wockhardt); West- Ward Pharmaceutical Corp. (West- Ward); and Hikma Pharmaceuticals, LLC (Hikma). The Court entered a stay of
the lawsuit against Par and Citron, as each agreed to be bound by the decision against the other defendants in the action. In February 2016, the Court
set a trial date of October 2017.

In August 2015, Janssen and BTG filed an additional jurisdictional protective lawsuit against the Mylan defendants in the United States District Court
for the Northern District of West Virginia, which has been stayed.


                                                                           26
       Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 10 of 170 PageID: 1884
Table of Contents

In August 2015, Janssen received a notice of paragraph IV certification from Hetero USA Inc., the U.S. Regulatory Agent for Hetero Labs Limited
Unit- V, a division of Hetero Labs Limited (collectively, Hetero) advising of Hetero’s ANDA seeking approval for a generic version of ZYTIGA®
before expiration of the '438 patent. In September 2015, Janssen and BTG filed an amended complaint in the New Jersey lawsuit to allege
infringement of the '438 patent by Hetero.

In March 2016, Janssen filed a motion to correct inventorship of the ‘438 patent to add an inventor and requested that, should the Court order the
requested correction, it grant Janssen leave to amend the complaint to recognize BTG as a co- owner of the ‘438 patent and a co- plaintiff with
Janssen with regard to the ‘438 patent infringement claims.

In March 2016, Janssen received a notice from Amerigen Pharmaceuticals Limited (Amerigen) advising of Amerigen’s ANDA seeking approval for a
generic version of ZYTIGA® before expiration of the ‘438 patent. In response, Janssen and BTG filed a patent infringement lawsuit in the United
States District Court for the District of New Jersey against Amerigen in May 2016.

In May 2016, Janssen received a notice of paragraph IV certification from Glenmark Pharmaceuticals Inc., on behalf of Glenmark Pharmaceuticals
SA, a wholly owned subsidiary of Glenmark Pharmaceuticals Ltd. (collectively, Glenmark) advising of Glenmark’s ANDA seeking approval for a
generic version of ZYTIGA® before expiration of the ‘438 patent. In response, in June 2016, Janssen and BTG filed a patent infringement lawsuit in
the United States District Court for the District of New Jersey against Glenmark.

The filing of the above- referenced lawsuits triggered a stay until October 2018 during which the FDA will not grant final approval of the generics'
ANDAs unless there is an earlier District Court decision finding the patents- in- suit invalid or not infringed.

In each of the above lawsuits, Janssen is seeking an order enjoining the defendants from marketing their generic versions of ZYTIGA® before the
expiration of the relevant patents.

In December 2015, Amerigen filed a petition for an Inter Partes Review in the USPTO seeking to invalidate the '438 patent. In May 2016, the
USPTO granted the Inter Partes Review, and a decision as to the validity of the ‘438 patent is expected by May 2017. In June 2016, Argentum
Pharmaceuticals LLC and Mylan Pharmaceuticals Inc. filed petitions for Inter Partes Review in the USPTO seeking to invalidate the '438 patent and
moved to join the Inter Partes Review filed by Amerigen.

COMPLERA®
In August and September 2015, Janssen Pharmaceutica NV and Janssen Sciences Ireland UC (collectively, Janssen) and Gilead Sciences, Inc. and
Gilead Sciences Ireland UC (collectively, Gilead) filed patent infringement lawsuits in the United States District Courts for the District of Delaware
and the District of West Virginia, respectively, against Mylan, Inc. and Mylan Pharmaceuticals, Inc. (collectively, Mylan) in response to Mylan’s
ANDA seeking approval to market a generic version of COMPLERA® before the expiration of United States Patent Nos. 8,841,310 (the '310 patent),
7,125,879 (the '879 patent) and 8,101,629 (the '629 patent).

In the West Virginia action, in September 2015, Mylan filed an answer and counterclaims asserting invalidity and non- infringement of the '310
patent, '879 patent, and '629 patent, as well as United States Patent No. 8,080,551 (the ‘551 patent). In March 2016, the District of West Virginia
Court stayed the lawsuit and scheduled a conditional trial date in February 2018, in accordance with the schedule in the first- filed Delaware lawsuit
described below.

In the Delaware action, in January and March 2016, Janssen and Gilead amended their complaint to add claims for patent infringement with respect
to the ‘551 patent and United States Patent Nos. 7,399,856 (the '856 patent), 7,563,922 (the '922 patent), 8,101,752 (the '752 patent) and 8,618,291
(the '291 patent). In February 2016, Mylan moved to dismiss the suit for lack of personal jurisdiction and, in April 2016, Mylan filed a motion to
dismiss, strike or sever the infringement claims regarding the ‘752 and ‘291 patents. A trial in the Delaware action has been scheduled for February
2018.

In each of these lawsuits, Janssen is seeking an order enjoining the defendants from marketing their generic versions of COMPLERA® before the
expiration of the relevant patents.

           ®
XARELTO
A number of generic companies have filed ANDAs seeking approval to market generic versions of XARELTO®. In October 2015, Janssen
Pharmaceuticals, Inc. (JPI) and Bayer Pharma AG and Bayer Intellectual Property GmbH (collectively, Bayer) filed patent infringement lawsuits in
the United States District Court for the District of Delaware against Aurobindo Pharma

                                                                          27
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 11 of 170 PageID: 1885




                               EXHIBIT M
       Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 12 of 170 PageID: 1886
                                                UNITED STATES
                                    SECURITIES AND EXCHANGE COMMISSION
                                                             Washington, D.C. 20549
                                                               FORM 10- Q
3     Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
                          for the quarterly period ended April 3, 2016
                                                                     or

o    Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
                            for the transition period from        to
                                                     Commission file number 1- 3215



                                                  (Exact name of registrant as specified in its charter)
                                     22- 1024240
                                        (I.R.S.
         NEW JERSEY                    Employer
  (State or other jurisdiction of    Identification
 incorporation or organization)          No.)

                                                               One Johnson & Johnson Plaza
                                                            New Brunswick, New Jersey 08933
                                                          (Address of principal executive offices)
                                           Registrant’s telephone number, including area code (732) 524- 0400
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such
filing requirements for the past 90 days. 3 Yes o No
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S- T during the preceding 12 months (or for such shorter period that the
registrant was required to submit and post such files). 3 Yes o No
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer, or a smaller reporting company.
See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b- 2 of the Exchange Act.
                                                                                                                     Smaller reporting
Large accelerated filer 3        Accelerated filer o                   Non- accelerated filer o                             company o
                                                           (Do not check if a smaller reporting company)
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b- 2 of the Exchange Act). o Yes 3 No
Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.
On April 29, 2016, 2,750,644,288 shares of Common Stock, $1.00 par value, were outstanding.
       Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 13 of 170 PageID: 1887
JOHNSON & JOHNSON AND SUBSIDIARIES
                                                             TABLE OF CONTENTS
                                                                                                                       Page
                                                                                                                       No.
Part I — Financial Information                                                                                           3

Item 1. Financial Statements (unaudited)                                                                                 3

Consolidated Balance Sheets — April 3, 2016 and January 3, 2016                                                          3

Consolidated Statements of Earnings for the Fiscal First Quarters Ended April 3, 2016 and March 29, 2015                 4

Consolidated Statements of Comprehensive Income for the Fiscal First Quarters Ended April 3, 2016 and March 29, 2015     5

Consolidated Statements of Cash Flows for the Fiscal Three Months Ended April 3, 2016 and March 29, 2015                 6

Notes to Consolidated Financial Statements                                                                               7

Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations                           30

Item 3. Quantitative and Qualitative Disclosures About Market Risk                                                      39

Item 4. Controls and Procedures                                                                                         39

Part II — Other Information                                                                                             39

Item 1 - Legal Proceedings                                                                                              39

Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds                                                    39

Item 6 - Exhibits                                                                                                       41

Signatures                                                                                                              42
EX- 31.1
EX- 32.1
EX- 101 INSTANCE DOCUMENT
EX- 101 SCHEMA DOCUMENT
EX- 101 CALCULATION LINKBASE DOCUMENT
EX- 101 LABELS LINKBASE DOCUMENT
EX- 101 PRESENTATION LINKBASE DOCUMENT
EX- 101 DEFINITION LINKBASE DOCUMENT



                                                                        2
       Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 14 of 170 PageID: 1888
Table of Contents

PREZISTA®
In November 2010, Tibotec, Inc. (predecessor- in- interest to Janssen Products, LP) and Tibotec Pharmaceuticals (predecessor- in- interest to Janssen
Sciences Ireland UC) (individually or collectively, with one or more affiliates and successors- in- interest, Janssen) filed a series of patent
infringement lawsuits, relating to several patents owned by Janssen or licensed to Janssen from G.D. Searle, against Lupin, Ltd. and Lupin
Pharmaceuticals, Inc. (together, Lupin) in the United States District Court for the District of New Jersey in response to Lupin's ANDA seeking
approval to market a generic version of Tibotec's PREZISTA® product in various dosage strengths before the expiration of patents relating to
PREZISTA®. In June 2013, Lupin, agreed not to seek FDA approval of its ANDA until the November 2017 expiration of the G.D. Searle patents.
After a trial regarding the remaining patents, the Court issued a decision in August 2014, holding that the asserted patents are valid and would be
infringed by Lupin's marketing of its proposed products. Lupin appealed.

In May 2013, Lupin notified Janssen that it filed an ANDA seeking approval to market a new dosage strength of its generic version of PREZISTA®.
In response, Janssen filed a patent infringement lawsuit in the United States District Court for the District of New Jersey, alleging that Lupin's new
dosage strength would infringe the same patents that Janssen is asserting against Lupin in the original action. In March 2014, Janssen filed a patent
infringement lawsuit against Lupin in the United States District Court for the District of New Jersey, alleging infringement of United States Patent
No. 8,518,987 (the ‘987 patent). In January 2015, the Court stayed these cases pending Lupin's appeal of the Court's August 2014 decision in the first
action. In April 2015, Lupin filed an Inter Partes review in the USPTO seeking to invalidate the ‘987 patent and in October 2015, the USPTO denied
Lupin's petition. In January 2016, Lupin amended its ANDA to reflect a new formulation of darunavir that Lupin alleges does not infringe the
relevant Janssen patents. In February 2016, Janssen filed a lawsuit in the United States District Court for the District of New Jersey asserting that
Lupin’s new formulation of darunavir infringes the relevant Janssen patents.

In the above lawsuits, Janssen is seeking an Order enjoining Lupin from marketing its generic versions of PREZISTA® before the expiration of the
relevant patents.

CONCERTA®
In December 2014, Janssen Inc. and ALZA Corporation filed a Notice of Application against Actavis Pharma Company (Actavis) in response to
Actavis’ Notice of Allegation seeking approval to market a generic version of CONCERTA® before the expiration of Canadian Patent No. 2,264,852
(the ‘852 patent). The hearing is scheduled for September 2016. Janssen and ALZA are seeking an Order enjoining Actavis from marketing its
generic version of CONCERTA® before the expiration of the ‘852 patent.

ZYTIGA®
In June and July 2015, Janssen Biotech, Inc. (JBI) received notices of paragraph IV certification from several companies advising of their respective
ANDAs seeking approval for a generic version of ZYTIGA® before the expiration of one or more patents relating to ZYTIGA®. In July 2015, JBI,
Janssen Oncology, Inc. (Janssen Oncology) and Janssen Research & Development, LLC (collectively, Janssen) and BTG International Ltd. (BTG)
filed a patent infringement lawsuit in the United States District Court for the District of New Jersey against several generic ANDA applicants (and
certain of their affiliates and/or suppliers) in response to their respective ANDAs seeking approval to market a generic version of ZYTIGA® before
the expiration of United States Patent Nos. 5,604,213 (the '213 patent) (expiring December 2016) and/or 8,822,438 (the '438 patent) (expiring August
2027). The generic companies include Actavis Laboratories, FL, Inc. (Actavis); Amneal Pharmaceuticals, LLC and Amneal Pharmaceuticals of New
York, LLC (collectively, Amneal); Apotex Inc. and Apotex Corp. (collectively, Apotex); Citron Pharma LLC (Citron); Dr. Reddy’s Laboratories,
Ltd. and Dr. Reddy’s Laboratories, Inc. (collectively, Dr. Reddy's); Mylan Pharmaceuticals Inc. and Mylan Inc. (collectively, Mylan); Par
Pharmaceuticals, Inc. and Par Pharmaceutical Companies, Inc. (collectively, Par); Sun Pharmaceutical Industries Ltd. and Sun Pharmaceuticals
Industries, Inc. (collectively, Sun); Teva Pharmaceuticals USA, Inc. (Teva); Wockhardt Bio A.G.; Wockhardt USA LLC and Wockhardt Ltd.
(collectively, Wockhardt); West- Ward Pharmaceutical Corp. (West- Ward); and Hikma Pharmaceuticals, LLC (Hikma). The Court entered a stay of
the lawsuit against Par and Citron, as each agreed to be bound by the decision against the other defendants in the action. In February 2016, the Court
set a trial date of October 2017.

In August 2015, Janssen and BTG filed an additional jurisdictional protective lawsuit against the Mylan defendants in the United States District Court
for the Northern District of West Virginia, which has been stayed.

In August 2015, Janssen received a notice of paragraph IV certification from Hetero USA Inc., the U.S. Regulatory Agent for Hetero Labs Limited
Unit- V, a division of Hetero Labs Limited (collectively, Hetero) advising of Hetero’s ANDA seeking

                                                                          24
       Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 15 of 170 PageID: 1889
Table of Contents

approval for a generic version of ZYTIGA® before expiration of the '438 patent. In September 2015, Janssen and BTG filed an amended complaint in
the New Jersey lawsuit to allege infringement of the '438 patent by Hetero.

In March 2016, Janssen filed a motion to correct inventorship of the ‘438 patent to add an inventor and requested that, should the Court order the
requested correction, it grant Janssen leave to amend the complaint to recognize BTG as a co- owner of the ‘438 patent and a co- plaintiff with
Janssen with regard to the ‘438 patent infringement claims.

In December 2015, Amerigen Pharmaceuticals Limited (Amerigen) filed a petition for an Inter Partes Review in the USPTO seeking to invalidate the
'438 patent. In March 2016, Janssen Oncology filed its response. Janssen expects the USPTO to issue a decision as to whether to grant the petition by
June 2016. In the event that the petition is granted, Janssen expects a decision on the validity of the patent by June 2017. Janssen received a notice
from Amerigen advising of Amerigen’s ANDA seeking approval for a generic version of ZYTIGA® before expiration of the ‘438 patent. In response,
Janssen and BTG filed a separate patent infringement lawsuit in the United States District Court for the District of New Jersey against Amerigen in
May 2016.

The filing of the above- referenced lawsuits triggered a stay until October 2018 during which the FDA will not grant final approval of the generics'
ANDAs unless there is an earlier district court decision finding the patents- in- suit invalid or not infringed.

In each of the above lawsuits, Janssen is seeking an Order enjoining the defendants from marketing their generic versions of ZYTIGA® before the
expiration of the relevant patents.

COMPLERA®
In August and September 2015, Janssen Pharmaceutica NV and Janssen Sciences Ireland UC (collectively, Janssen) and Gilead Sciences, Inc. and
Gilead Sciences Ireland UC (collectively, Gilead) filed patent infringement lawsuits in the United States District Courts for the District of Delaware
and the District of West Virginia against Mylan, Inc. and Mylan Pharmaceuticals, Inc. (collectively, Mylan) in response to Mylan’s ANDA seeking
approval to market a generic version of COMPLERA® before the expiration of United States Patent Nos. 8,841,310; 7,125,879; and 8,101,629. In
September 2015, Mylan filed an answer in the West Virginia action, counterclaiming invalidity and non- infringement of the patents- in- suit as well
as United States Patent No. 8,080,551 (the ‘551 patent), and filed a motion to dismiss the Delaware lawsuit for lack of personal jurisdiction. In
January 2016, Janssen and Gilead amended their complaint in the Delaware action, adding claims for patent infringement with respect to United
States Patent Nos. 7,399,856 and 7,563,922. The District Court in the Delaware Action denied Mylan’s motion to dismiss and set a trial date of
February 2018. The District Court in the West Virginia Action has set a trial date of December 2017. In February 2016, Mylan renewed its motion to
dismiss the Delaware suit for lack of jurisdiction, and Janssen and Gilead have filed an answer with counterclaims for patent infringement with
respect to the ‘551 patent and United States Patent Nos. 8,101,752 and 8,618,291.

In each of these lawsuits, Janssen is seeking an Order enjoining the defendants from marketing their generic versions of COMPLERA® before the
expiration of the relevant patents.

           ®
XARELTO
A number of generic companies have filed ANDAs seeking approval to market generic versions of XARELTO®. In October 2015, Janssen
Pharmaceuticals, Inc. (JPI) and Bayer Pharma AG and Bayer Intellectual Property GmbH (collectively, Bayer) filed patent infringement lawsuits in
the United States District Court for the District of Delaware against Aurobindo Pharma Limited, Aurobindo Pharma USA, Inc., Breckenridge
Pharmaceutical, Inc., Micro Labs USA Inc., Micro Labs Ltd., Mylan Pharmaceuticals Inc., Mylan Inc. (Mylan), Prinston Pharmaceutical, Inc.,
Sigmapharm Laboratories, LLC, Torrent Pharmaceuticals, Limited and Torrent Pharma Inc., in response to those parties’ respective ANDAs seeking
approval to market generic versions of XARELTO® before the expiration of Bayer’s United States Patent Nos. 7,157,456 (the ‘456 patent), 7,585,860
(the ‘860 patent) and 7,592,339 (the ‘339 patent) relating to XARELTO®. JPI is the exclusive licensee of the asserted patents. JPI also is seeking an
Order enjoining the defendants from marketing their generic versions of XARELTO® before the expiration of the relevant patents.

In November 2015, Mylan moved to dismiss the action. In December 2015, JPI, Bayer, and Mylan stipulated and agreed to dismiss the claims against
Mylan, and suspend further briefing and argument on Mylan's motion to dismiss, pending appeals relating to personal jurisdiction over Mylan
Pharmaceuticals Inc. in the District of Delaware. In February 2016, a similar patent infringement action by JPI and Bayer against Invagen
Pharmaceuticals Inc. (Invagen), in response to Invagen’s notice of paragraph IV certification advising of its ANDA seeking FDA approval for a
generic XARELTO® product before expiration of the relevant patents, was consolidated with the original case. The District Court has set a trial date
of March 2018.

                                                                          25
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 16 of 170 PageID: 1890




                               EXHIBIT N
       Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 17 of 170 PageID: 1891
                                                        UNITED STATES
                                            SECURITIES AND EXCHANGE COMMISSION
                                                     Washington, D.C. 20549
                                                          FORM 10- K
                                          ANNUAL REPORT PURSUANT TO SECTION 13 OF
                                             THE SECURITIES EXCHANGE ACT OF 1934
For the fiscal year ended January 3, 2016                                                                                         Commission file number 1- 3215

                                                      JOHNSON & JOHNSON
                                                         (Exact name of registrant as specified in its charter)
                                New Jersey                                                                              22- 1024240
                           (State of incorporation)                                                           (I.R.S. Employer Identification No.)
                    One Johnson & Johnson Plaza
                     New Brunswick, New Jersey                                                                              08933
                   (Address of principal executive offices)                                                               (Zip Code)
                                            Registrant’s telephone number, including area code: (732) 524- 0400

                                   SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT
                             Title of each class                                                        Name of each exchange on which registered
                     Common Stock, Par Value $1.00                                                      New York Stock Exchange
                    4.75% Notes Due November 2019                                                       New York Stock Exchange
                    5.50% Notes Due November 2024                                                       New York Stock Exchange
Indicate by check mark if the registrant is a well- known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes 3 No o
Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes o No 3
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the
preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing
requirements for the past 90 days. Yes 3 No o
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S- T during the preceding 12 months (or for such shorter period that the
registrant was required to submit and post such files). Yes 3 No o
Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S- K is not contained herein, and will not be contained, to
the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10- K or any
amendment to this Form 10- K. 3
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer, or a smaller reporting company.
See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b- 2 of the Exchange Act.
                     Large accelerated filer 3 Accelerated filer o Non- accelerated filer o Smaller reporting company o
                                                               (Do not check if a smaller reporting company)
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b- 2 of the Exchange Act). Yes o No 3
The aggregate market value of the Common Stock held by non- affiliates computed by reference to the price at which the Common Stock was last
sold as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $276 billion.
On February 19, 2016, there were 2,759,359,192 shares of Common Stock outstanding.
                                                  DOCUMENTS INCORPORATED BY REFERENCE
Parts I and III:             Portions of registrant’s proxy statement for its 2016 annual meeting of shareholders filed within 120 days after the close of
                             the registrant’s fiscal year (the "Proxy Statement"), are incorporated by reference to this report on Form 10- K (this
                             "Report").
       Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 18 of 170 PageID: 1892

Item                                                                                                                   Page
                                                                  PART I
1       Business                                                                                                               1
        General                                                                                                                1
        Segments of Business                                                                                                   1
        Geographic Areas                                                                                                       2
        Raw Materials                                                                                                          2
        Patents                                                                                                                2
        Trademarks                                                                                                             3
        Seasonality                                                                                                            3
        Competition                                                                                                            3
        Research and Development                                                                                               3
        Environment                                                                                                            3
        Regulation                                                                                                             3
        Available Information                                                                                                  4
1A.     Risk Factors                                                                                                           4
1B.     Unresolved Staff Comments                                                                                              4
2       Properties                                                                                                             5
3       Legal Proceedings                                                                                                      6
4       Mine Safety Disclosures                                                                                                6
        Executive Officers of the Registrant                                                                                   6

                                                                  PART II
5       Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities           7
6       Selected Financial Data                                                                                                8
7       Management’s Discussion and Analysis of Financial Condition and Results of Operations                                  9
7A.     Quantitative and Qualitative Disclosures About Market Risk                                                            28
8       Financial Statements and Supplementary Data                                                                           28
9       Changes in and Disagreements With Accountants on Accounting and Financial Disclosure                                  83
9A.     Controls and Procedures                                                                                               83
9B.     Other Information                                                                                                     83

                                                                  PART III
10      Directors, Executive Officers and Corporate Governance                                                                83
11      Executive Compensation                                                                                                84
12      Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                        84
13      Certain Relationships and Related Transactions, and Director Independence                                             84
14      Principal Accountant Fees and Services                                                                                84

                                                                 PART IV
15      Exhibits and Financial Statement Schedules                                                                            85
        Signatures                                                                                                            86
        Exhibit Index                                                                                                         88
       Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 19 of 170 PageID: 1893


ZYTIGA®

In June and July 2015, Janssen Biotech, Inc. (JBI) received notices of paragraph IV certification from several companies advising of their respective
ANDAs seeking approval for a generic version of ZYTIGA® before the expiration of one or more patents relating to ZYTIGA®. In July 2015, JBI,
Janssen Oncology, Inc. and Janssen Research & Development, LLC (collectively, Janssen) and BTG International Ltd. (BTG) filed a patent
infringement lawsuit in the United States District Court for the District of New Jersey against several generic ANDA applicants (and certain of their
affiliates and/or suppliers) in response to their respective ANDAs seeking approval to market a generic version of ZYTIGA® before the expiration of
United States Patent Nos. 5,604,213 (the '213 patent) (expiring December 2016) and/or 8,822,438 (the '438 patent) (expiring August 2027). The
generic companies include Actavis Laboratories, FL, Inc. (Actavis); Amneal Pharmaceuticals, LLC and Amneal Pharmaceuticals of New York, LLC
(collectively, Amneal); Apotex Inc. and Apotex Corp. (collectively, Apotex); Citron Pharma LLC (Citron); Dr. Reddy’s Laboratories, Ltd. and Dr.
Reddy’s Laboratories, Inc. (collectively, Dr. Reddy's); Mylan Pharmaceuticals Inc. and Mylan Inc. (collectively, Mylan); Par Pharmaceuticals, Inc.
and Par Pharmaceutical Companies, Inc. (collectively, Par); Sun Pharmaceutical Industries Ltd. and Sun Pharmaceuticals Industries, Inc.
(collectively, Sun); Teva Pharmaceuticals USA, Inc. (Teva); Wockhardt Bio A.G.; Wockhardt USA LLC and Wockhardt Ltd. (collectively,
Wockhardt); West- Ward Pharmaceutical Corp. (West- Ward); and Hikma Pharmaceuticals, LLC (Hikma). The Court entered a stay of the New
Jersey lawsuit against each of Par and Citron, as each agreed to be bound by the decision against the other defendants in the New Jersey action. In
February 2016, the New Jersey Court set a trial date of October 2017.

In August 2015, Janssen and BTG filed an additional jurisdictional protective lawsuit against the Mylan defendants in the United States District Court
for the Northern District of West Virginia. In October 2015, Mylan filed a motion to dismiss the New Jersey lawsuit for lack of personal jurisdiction
and improper venue. In February 2016, the West Virginia Court stayed the West Virginia case pending a decision on Mylan's motion to dismiss in the
New Jersey lawsuit, but set a conditional trial date of February 2018. The Court will dismiss the West Virginia lawsuit if Mylan's motion to dismiss
in New Jersey is denied.

In August 2015, JBI received a notice of paragraph IV certification from Hetero USA Inc., the U.S. Regulatory Agent for Hetero Labs Limited Unit-
V, a division of Hetero Labs Limited (collectively, Hetero) advising of Hetero’s ANDA seeking approval for a generic version of ZYTIGA® before
expiration of the '438 patent. In September 2015, Janssen and BTG filed an amended complaint in the New Jersey lawsuit to allege infringement of
the '438 patent by Hetero.

The filing of the above- referenced lawsuits triggered a stay until October 2018 during which the FDA will not grant final approval of the generics'
ANDAs unless there is an earlier district court decision finding the patents- in- suit invalid or not infringed.

In December 2015, Amerigen Pharmaceuticals Limited filed a petition for an Inter Partes Review in the USPTO seeking to invalidate the '438 patent.

In each of the above lawsuits, Janssen is seeking an Order enjoining the defendants from marketing their generic versions of ZYTIGA® before the
expiration of the relevant patents.

COMPLERA®

In August and September 2015, Janssen Pharmaceutica NV and Janssen Sciences Ireland UC (collectively, Janssen) and Gilead Sciences, Inc. and
Gilead Sciences Ireland UC (collectively, Gilead) filed patent infringement lawsuits in the United States District Court for the District of Delaware
and West Virginia against Mylan, Inc. and Mylan Pharmaceuticals, Inc. (collectively, Mylan) in response to their ANDA seeking approval to market
a generic version of COMPLERA® before the expiration of United States Patent Nos. 8,841,310; 7,125,879; and 8,101,629. In September 2015,
Mylan filed an Answer in the West Virginia action that included counterclaims seeking declarations of invalidity and non- infringement of the
patents- in- suit as well as United States Patent No. 8,080,551. In September 2015, Mylan filed a motion to dismiss the Delaware lawsuit for lack of
personal jurisdiction. In January 2016, Janssen and Gilead filed a first amended complaint in the New Jersey Action adding claims for patent
infringement with respect to United States Patent Nos. 7,399,856 and 7,563,922. In addition, in the New Jersey Action, the Court dismissed Mylan’s
motion to dismiss and set a trial date of February 2018, and in the West Virginia Action, the Court set a trial date of December 2017. In February
2016, Mylan renewed its motion to dismiss for lack of jurisdiction.

In each of the above lawsuits, Janssen is seeking an Order enjoining the defendants from marketing their generic versions of COMPLERA® before
the expiration of the relevant patents.


                                                                                                                                                       72
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 20 of 170 PageID: 1894




                               EXHIBIT O
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 21 of 170 PageID: 1895

  Cancer Management and Research                                                                                                                                                                             Dovepress
                                                                                                                                                                   open access to scientific and medical research


      Open Access Full Text Article                                                                                                                                                                                    Review

  Abiraterone in the treatment of metastatic
  castration-resistant prostate cancer

                                               This article was published in the following Dove Press journal:
                                               Cancer Management and Research
                                               28 January 2014
                                               Number of times this article has been viewed



  Elahe A Mostaghel                            Abstract: Androgen deprivation therapy remains the single most effective treatment for the
  Division of Clinical Research, Fred          initial therapy of advanced prostate cancer, but is uniformly marked by progression to castration-
  Hutchinson Cancer Research Center,           resistant prostate cancer (CRPC). Residual tumor androgens and androgen axis activation are
  Seattle, WA, USA                             now recognized to play a prominent role in mediating CRPC progression. Despite suppres-
                                               sion of circulating testosterone to castrate levels, castration does not eliminate androgens
                                               from the prostate tumor microenvironment and residual androgen levels are well within the
                                               range capable of activating the androgen receptor (AR) and AR-mediated gene expression.
                                               Accordingly, therapeutic strategies that more effectively target production of intratumoral
                                               androgens are necessary. The introduction of abiraterone, a potent suppressor of cytochrome
                                               P450 17 α-hydroxysteroid dehydrogenase-mediated androgen production, has heralded a new
                                               era in the hormonal treatment of men with metastatic CRPC. Herein, the androgen and AR-
                                               mediated mechanisms that contribute to CRPC progression and establish cytochrome P450
                                               17 α-hydroxysteroid dehydrogenase as a critical therapeutic target are briefly reviewed. The
                                               mechanism of action and pharmacokinetics of abiraterone are reviewed and its recently described
                                               activity against AR and 3-β-hydroxysteroid dehydrogenase is discussed. The Phase I and II data
                                               initially demonstrating the efficacy of abiraterone and Phase III data supporting its approval for
                                               patients with metastatic CRPC are reviewed. The safety and tolerability of abiraterone, including
                                               the incidence and management of side effects and potential drug interactions, are discussed.
                                               The current place of abiraterone in CRPC therapy is reviewed and early evidence regarding
                                               cross-resistance of abiraterone with taxane therapy, mechanisms of resistance to abiraterone,
                                               and observations of an abiraterone withdrawal response are presented. Future directions in the
                                               use of abiraterone, including optimal dosing strategies, the role of abiraterone in earlier dis-
                                               ease settings, including castration sensitive, biochemically recurrent, or localized disease, and
                                               the rationale for combinatorial treatment strategies of abiraterone with enzalutamide and other
                                               targeted agents are also discussed.
                                               Keywords: castration-resistant, abiraterone, CYP17A, androgen, intracrine


                                               Introduction to castration-resistant
                                               prostate cancer (CRPC)
                                               The primary treatment modality for patients with metastatic prostate cancer is androgen
  Correspondence: Elahe A Mostaghel            deprivation therapy (ADT). However, treatment is uniformly marked by progres-
  Fred Hutchinson Cancer Research              sion to CRPC over a period of about 18 months, with an ensuing median survival
  Center, Lab D4-345, Office D5-104,
  1100 Fairview Ave N, MS D5-100               of 1–2 years. Importantly, it is now clear that “androgen independent” or “hormone
  Seattle, WA 98109, USA                       refractory” tumors remain sensitive to hormonal activation, and that despite suppression
  Tel +1 206 667 3506
  Fax +1 206 667 5456
                                               of circulating testosterone (T), residual tumor androgens and androgen axis activation
  Email emostagh@fhcrc.org                     play a prominent role in mediating CRPC progression.1 Numerous molecular features


  submit your manuscript | www.dovepress.com   Cancer Management and Research 2014:6 39–51                                                                                                                                                 39
  Dovepress                                                            © 2014 Mostaghel. This work is published by Dove Medical Press Limited, and licensed under Creative Commons Attribution – Non Commercial (unported, v3.0)
  http://dx.doi.org/10.2147/CMAR.S39318
                                                                       License. The full terms of the License are available at http://creativecommons.org/licenses/by-nc/3.0/. Non-commercial uses of the work are permitted without any further
                                               permission from Dove Medical Press Limited, provided the work is properly attributed. Permissions beyond the scope of the License are administered by Dove Medical Press Limited. Information on
                                               how to request permission may be found at: http://www.dovepress.com/permissions.php
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 22 of 170 PageID: 1896
Mostaghel                                                                                                                Dovepress


have been shown to contribute to AR signaling in CRPC and            Potential mechanisms responsible for increased AR
demonstrate that ongoing AR activation may occur via both            expression include amplification of the AR locus itself,
ligand-dependent and ligand-independent mechanisms. As a             increased transcription rates, or stabilization of the messenger
consequence, the efficiency of AR activation at low or absent        RNA or protein. AR overexpression not only mediates sensi-
ligand levels can be enhanced and AR ligand specificity can          tivity to low ligand concentrations, but has been demonstrated
be broadened, potentiating the persistent activation of AR           to convert anti-androgens such as bicalutamide and flutamide
signaling in CRPC tumors.                                            from antagonists to agonists via changes in composition of
                                                                     coactivators recruited to the AR promoter.28,29
Residual tumor androgens in CRPC                                          Several well-characterized AR mutations can result in
Castration does not eliminate androgens from the prostate            promiscuous binding and activation of the AR by weak
tumor microenvironment and residual androgen levels are              adrenal androgens and other steroid hormones, including
well within the range capable of activating the AR and               dehydroepiandrosterone (DHEA), progesterone, estrogens,
AR-­mediated gene expression,2–5 strongly suggesting that            and cortisol.30–35 Other mutations convert AR antagonists
intratumoral androgens are clinically relevant in driving            (flutamide and bicalutamide) into potent agonists.36 Notably,
castration-resistant tumors. While the efficacy of ADT               in vitro selection with enzalutamide has revealed a new
is based on achieving castrate levels of serum T (defined            mutation (F876L) which mediates conversion of enzalu-
as ,20 ng/dL), measurement of prostatic tissue androgen lev-         tamide to an AR agonist while maintaining sensitivity to
els in locally recurrent and metastatic CRPC has consistently        bicalutamide.37,38 This mutation also confers resistance to
demonstrated the presence of residual tumor androgens. In            the second-generation AR antagonist ARN509, and has been
advanced prostate cancer, Mohler et al found that prostatic          detected in circulating tumor DNA from ARN509-treated
T levels in castrate patients with locally recurrent tumors were     patients.39 While the frequency of AR mutation in CRPC
equivalent to those of benign prostatic hyperplasia patients         tumors treated with luteinizing hormone (LH)-releasing
and that intratumoral dihydrotestosterone (DHT) levels were          hormone agonist and first-generation AR antagonists is low
only reduced 80% (to ∼0.4 ng/g).3 In another study, T levels         (8%–25%),33 the frequency of these mutations may become
in metastatic tumors obtained via rapid autopsy from men             more frequent with the advent of potent antagonists of AR
with CRPC were found to be approximately three-fold higher           signaling.
than T levels within primary prostate tumors from untreated               Constitutively active truncated AR splice variants have
(eugonadal) patients (T 0.74 ng/g; DHT 0.25 ng/g).6                  recently been recognized as a potential mechanism of CRPC
    Data derived from in vitro and in vivo studies have              progression. The expression of certain variants (eg, AR-V7,
determined that tissue DHT levels of 0.5–1.0 ng/g (the range         which can be detected in hormone-naïve prostate cancer)
observed in prostatic tissue of castrated patients) are sufficient   has been associated with a shorter time to disease recur-
to activate the AR, stimulate expression of AR-regulated             rence following radical prostatectomy.40,41 High levels of
genes, and promote androgen-mediated tumor growth.3,7–10             ARV7 and ARV567 were associated with shorter survival
Moreover, residual tissue androgens participate in nearly            in patients with CRPC and bone metastases, consistent with
every mechanism by which AR-mediated signaling leads to              a role in tumor progression.42,43 Although each variant dis-
the development of castration-resistant disease, including AR        plays a slightly different structure, they each lack portions
overexpression, AR mutations that alter ligand binding, and          of the carboxy-terminal ligand binding domain, resulting in
alterations in AR coregulators, all of which result in hyper-        a constitutively active AR.44
sensitization of AR to activation by low levels of residual
androgens.11 The maintenance of intratumoral androgens can           Clinical evidence of AR axis
be accounted for, in part, by intratumoral or intracrine biosyn-     signaling in CRPC
thesis of steroid hormones, either via the uptake and conver-        The clinical importance of ongoing AR pathway activity in
sion of adrenal androgens (as initially put forward by Labrie        CRPC progression is reflected in the rising serum prostate-
et al),12 or potentially via de novo steroidogenesis.6,13–18         specific antigen (PSA) levels in patients with CRPC, and is
                                                                     confirmed by clinical responses to treatment strategies that
AR alterations in CRPC                                               target residual AR axis activity. These include historical
AR overexpression is a well-recognized feature of CRPC and           responses to adrenalectomy and/or hypophysectomy;45,46 the
believed to be a critical driver of CRPC progression.3,17,19–27      limited but consistent ∼5% overall survival (OS) benefit seen



40          submit your manuscript | www.dovepress.com                                          Cancer Management and Research 2014:6
            Dovepress
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 23 of 170 PageID: 1897
  Dovepress                                                                                          Abiraterone in prostate cancer therapy


  in meta-analyses of combined androgen blockade trials;47–49          inhibition of CYP17A results in blockade of glucocorticoid
  the observation that nearly 30% of recurrent prostate tumors         as well as adrenal androgen synthesis, abiraterone is coad-
  demonstrate at least transient clinical responses to secondary       ministered with prednisone to ameliorate the secondary
  or tertiary hormonal manipulation;50 and most recently, the          rise in adrenocorticotropic hormone (ACTH) that can lead
  striking clinical response observed with the novel AR axis           to excess mineralocorticoid synthesis (Figure 1, discussed
  inhibitors abiraterone and MDV3100.51,52                             further below).56


  Mechanism of action and                                              Unintended activity of abiraterone
  pharmacology of abiraterone                                          against other AR pathway targets
  Emerging data suggest residual intratumoral androgens                Abiraterone was designed as a selective, irreversible inhibitor
  are produced via the uptake and conversion of adrenal                of CYP17A. However, most likely due to its steroidal struc-
  androgens, and potentially via de novo synthesis from cho-           ture, abiraterone has been found to inhibit other AR pathway
  lesterol or progesterone precursors within the tumor.6,13–18         targets including AR itself, as well as 3β-hydroxysteroid
  Accordingly, therapeutic strategies that more effectively            dehydrogenase, another key enzyme required for androgen
  target production of intratumoral androgens are necessary.           synthesis.
  Abiraterone is the first to enter clinical practice in a series of       While not as potent as the first-generation nonsteroidal
  novel agents designed to potently target adrenal and tumor           AR inhibitors (eg, bicalutamide), abiraterone demonstrated
  androgen production.                                                 measurable AR antagonism at 1–10 µmol/L, a clinically
                                                                       achievable concentration. 57 Pharmacokinetic studies
                                                                       (discussed below) have found plasma abiraterone levels
  Cytochrome P450 17 α-hydroxysteroid                                  to be 1.2–5 µmol/L following a 1,000 mg dose in fasting
  dehydrogenase (CYP17A) as a                                          patients. Galeterone, another novel CYP17A antagonist,
  therapeutic target in CRPC                                           has been demonstrated to have anti-AR activity as well, and
  The critical enzyme required for androgen synthesis from             actually has increased potency compared to abiraterone in
  cholesterol is CYP17A. Adrenal expression of this enzyme             this regard.58 Interestingly, an early study demonstrated that
  accounts for production of circulating adrenal androgens,            ketoconazole can also inhibit the AR, although not at clini-
  including DHEA (which primarily circulates in its sulfated           cally achievable doses.59
  form, DHEA-S) and androstenedione (AED), and a number                    With regard to its activity against 3β-hydroxysteroid
  of studies have demonstrated expression of CYP17A in                 dehydrogenase type I, abiraterone was shown to inhibit two
  castration-resistant prostate tumors.6,53 Given its central          key reactions mediated by this enzyme. Abiraterone, again
  role in the production of either adrenal or tumor-derived            at clinically achievable concentrations of 2.1–8.8 µmol/L,
  extragonadal androgen synthesis, CYP17A has emerged as               inhibited the conversion of DHEA to AED, and of
  a primary target of novel therapeutics.                              5α-androstanediol to T, with concomitant suppression of
      CYP17A is a single enzyme that catalyzes the sequen-             AR-regulated gene expression.60 These data suggest that
  tial hydroxylase (required for cortisol synthesis) and lyase         even though maximal inhibition of CYP17A is achieved at
  (required for adrenal androgen synthesis) steps that are             the currently approved 1,000 mg dose, dose escalation may
  required for conversion of C21 pregnenolone and proges-              increase the efficacy of abiraterone by taking advantage of
  terone precursors to the C19 adrenal androgens, DHEA and             its ability to inhibit multiple AR pathway targets. Clinical
  AED. While ketoconazole (a weak inhibitor of CYP11α-                 trials evaluating this hypothesis are ongoing.
  hydroxylase and CYP17A) has been utilized for suppression
  of residual adrenal androgens in men with CRPC, its limited          Pharmacokinetics of abiraterone
  efficacy and treatment-related side effects prompted the             Abiraterone is administered as the pro-drug abiraterone
  development of more potent CYP17A inhibitors.54                      acetate which has improved oral bioavailability and shows
      Abiraterone acetate is an orally administered, rationally        near complete conversion to abiraterone in the blood. In
  designed small molecule derived from the structure of                preclinical toxicology studies, abiraterone reduced the
  pregnenolone. It irreversibly inhibits both the hydroxylase          weights of androgen dependent organs such as the prostate
  and lyase activity of CYP17A with approximately 10–30-               and had minimal side effects in other organs.61 First-in-man
  fold greater potency than ketoconazole.55 Because adrenal            studies demonstrated the ability of abiraterone to reduce


  Cancer Management and Research 2014:6                                                          submit your manuscript | www.dovepress.com
                                                                                                                                              41
                                                                                                                              Dovepress
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 24 of 170 PageID: 1898
Mostaghel                                                                                                                                                      Dovepress


     Zona glomerulosa


                                                                    Progesterone                 11-deoxy
          Cholesterol                    Pregnenolone                                                                       Corticosterone                Aldosterone
                                                                                               corticosterone
                             STAR                         HSD3B2                     CYP21A1                      CYP11B1                     CYP11B2
                            CYP11A1


     Zona fasiculata
                                  CYP17A1                      CYP17A1
     ACTH sensitive
                                 hydroxylase                  hydroxylase


                                           17α-OH                     17α-OH
                                                                                               11-deoxycortisol                    Cortisol
                                        pregnenolone                progesterone
                                                          HSD3B2                     CYP21A1                      CYP11B1

     Zona reticularis
                                   CYP17A1                     CYP17A1
     ACTH sensitive
                                     lyase                      lyase
                                    +Cyt b5

                                            DHEA                   Androstenedione

                                  SULT2A1         STS



                                           DHEA-S



Figure 1 Steroid hormone pathways in zones of the adrenal gland. Steroid synthesis in the adrenal gland occurs in three zones, each with a specific complement of enzymes
that determine the steroids produced. The zona glomerulosa contains the enzymes necessary to produce aldosterone. The zona fasciculata and reticularis additionally express
CYP17A. The hydroxylase activity of CYP17A is active in the zona fasciculata resulting in the production of cortisol. However, the lyase activity of CYP17A requires the
cytochrome b5 coregulator which is only present in the zona reticularis. This drives efficient production of DHEA which is then sulfated to DHEA-S. 17α-OH progesterone
is a relatively poor substrate for CYP17A lyase (dotted arrow), and thus androstenedione is formed at lower levels. The zona fasciculata and zona reticularis are sensitive to
the ACTH feedback stimulation that occurs when cortisol production is suppressed by inhibition of CYP17A.
Abbreviations: 17α-OH, 17α-hydroxy; ACTH, adrenocorticotropic hormone; CYP11A, cytochrome P450 11α-hydroxylase; CYP11B, cytochrome P450 11β-hydroxylase;
CYP17A, 17α-hydroxylase/17,20 lyase/17,20 desmolase; CYP21A, cytochrome P450 21α-hydroxylase; Cyt b5, cytochrome b5; DHEA, dehydroepiandrosterone; DHEA-S,
dehydroepiandrosterone-sulfate; HSD3B, 3-β-hydroxysteroid dehydrogenase; STAR, steroidogenic acute regulatory protein.



serum T levels in both castrate and noncastrate men. In                                   (57% fat, 825 calories) as compared to the fasted state. To
castrate men dose escalation to 500 mg was required to                                    minimize the variability in absorption, abiraterone is labeled
achieve the target effect, a 75% decrease in T levels. The                                for administration as 1,000 mg (four 250 mg tablets) daily
duration of suppression following a single dose was variable,                             on an empty stomach, defined as 1 hour before or 2 hours
ranging from 2–5 days. In noncastrate men, repeat dosing                                  after a meal.65 Clinical trials evaluating abiraterone in the
at $800 mg daily was required to maintain T suppression,                                  fed and fasted state are ongoing (NCT01424930),66 as are
and was accompanied by a marked rise in LH that may have                                  trials evaluating lower doses of abiraterone taken with food
prevented sustained T suppression.62                                                      (NCT01543776).67 If borne out, these approaches could
   Two Phase I trials in chemotherapy-naïve men with                                      decrease drug costs, as well as decrease the potential risk of
metastatic CRPC were performed to determine the recom-                                    drug interactions (see below) if a patient accidentally takes
mended dose for Phase II testing. No dose-limiting toxicities                             the agent with food.65,68
were observed at doses up to 2,000 mg/daily, but 1,000 mg                                     In a dedicated renal impairment trial, renal dysfunction
was chosen for expansion as a plateau in pharmacody-                                      did not impact pharmacokinetic profiles and no dose adjust-
namic effect was observed at doses .750 mg. Substantial                                   ment is necessary for renal impairment.69 Abiraterone is
variability in drug absorption was observed, with up to                                   bound to plasma proteins including albumin and is primarily
nine-fold differences in serum pharmacokinetic parameters                                 excreted in the feces.70
within the 1,000 mg cohort. Maximal drug concentrations
were achieved within 2–4 hours, with a terminal half-life of                              Efficacy studies
approximately 12 hours.63,64                                                              Phase I and II data
                                                                                          Phase I and II studies demonstrated that abiraterone
Impact of food on abiraterone exposure                                                    suppresses serum androgen levels, and achieves PSA and
Notably, drug exposure was five to seven-fold higher when                                 clinical responses in chemotherapy-naïve and docetaxel-
abiraterone was administered with a low-fat meal (7% fat,                                 treated CRPC patients. No dose-limiting toxicities were
300 calories) and over ten-fold higher with a high-fat meal                               associated with abiraterone, and anti-tumor activity and



42           submit your manuscript | www.dovepress.com                                                                       Cancer Management and Research 2014:6
             Dovepress
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 25 of 170 PageID: 1899
  Dovepress                                                                                      Abiraterone in prostate cancer therapy


  PSA responses were observed at all dose levels. While the          the Phase I/II studies demonstrated that abiraterone has
  highest tolerated dose was 2,000 mg/day, all Phase II and III      activity in these patients as well. In the pre-chemotherapy
  studies have used the 1,000 mg/day dose, as the impact             Phase I study in which 58% of men (19 of 33) were keto-
  of therapy on steroids upstream of CYP17A plateaued at             conazole pretreated, PSA responses .50% were observed in
  doses .750 mg/day.63                                               64% of ketoconazole-naïve patients and 47% of ketoconazole-
      In eugonadal men, abiraterone transiently suppresses          ­pretreated patients.64 In the post-docetaxel study in which
  T levels by .50% (but a corresponding rise in LH levels            47% of patients (27 of 58) had received prior ketoconazole,
  overcomes inhibition of gonadal androgen synthesis), while         PSA declines .50% occurred in 45% of ketoconazole-naïve
  in castrate men, abiraterone further suppresses castrate serum     patients and 26% of ketoconazole-treated patients with a
  T levels by $75%.62 In general, abiraterone suppresses             median TTP of 28 and 14 weeks, respectively.75 These find-
  serum DHEA levels by approximately 75% and DHEA-S,                ings demonstrate that abiraterone maintains a reasonable
  AED, and T to essentially undetectable.63,64 As observed in       degree of clinical efficacy in CRPC patients previously
  studies of ketoconazole, higher baseline levels of DHEA-S,        treated with docetaxel and/or ketoconazole.
  DHEA, and AED were present in patients achieving .50%
  PSA declines. In contrast to progression on ketoconazole,         Phase III data
  increases in T, AED, or DHEA levels were not observed on          Findings from the Phase I and II studies have been subse-
  progression with abiraterone.71,72                                quently confirmed in Phase III studies in chemotherapy-
      In men with chemotherapy- and ketoconazole-naïve meta-        naïve (COU-AA-302) and post-docetaxel-treated men
  static CRPC, a Phase I/II single-agent study of abiraterone       (COU-AA-301), resulting in US Food and Drug Administra-
  demonstrated durable PSA declines .50% in 67% of patients,        tion approval of abiraterone for men with metastatic CRPC
  with partial radiographic responses in 37.5% and a median         either before or after treatment with chemotherapy.
  time to progression (TTP) of 32 weeks.72 Based on preclini-
  cal data that progesterone precursors upstream of CYP17A          COU-AA-301
  can activate certain AR mutations, this study also evaluated      In the post-chemotherapy setting, 1,195 men with metastatic
  the addition of corticosteroids at progression and showed         CRPC progressing after docetaxel were randomized in a 2:1
  that 33% of patients (10/30) had secondary PSA responses          ratio to abiraterone/prednisone (n=797) or placebo/predni-
  following the addition of dexamethasone 0.5 mg/day. 72            sone (n=398) with a primary endpoint of OS. The median
  A Phase II study of abiraterone combined with prednisone          PSA was ∼130 ng/dL, 90% of patients had an Eastern Coop-
  in this population demonstrated PSA declines .50% in              erative Oncology Group performance status (PS) of zero to
  79% of patients and a median TTP of 65 weeks. This study          one, the median age was 70 years, and 28% were $75 years.
  also found that over 48% (11/23) evaluable patients had           Bone, lymph node, and visceral metastases were present in
  a transient bone scan flare at 3 months that subsequently         approximately 90%, 40%, and 10% of patients, respectively,
  showed with improvement or stability.73 In a second Phase I       and 30% of patients had received more than one prior che-
  single-agent study of pre-chemotherapy patients in which          motherapy regimen. Treatment was continued until clinical
  58% were ketoconazole pretreated, PSA declines .50%               or radiographic evidence of progression.
  were noted in 55% of patients at 12 weeks.64                          At a median follow-up of 12.8 months, the first interim
      In post-docetaxel-treated CRPC patients, a Phase II single-   analysis demonstrated an OS benefit for men receiving
  agent study of abiraterone demonstrated PSA declines .50%         abiraterone (14.8 months versus 10.9 months for placebo;
  in 51% of patients (only 17% had received prior ketocon-          hazard ratio [HR] 0.646; P,0.0001), representing a 35%
  azole), with partial radiographic responses in 27% and a          reduction in risk of death and prompting the independent
  median TTP of 24 weeks.74 In a Phase II study of abiraterone      data monitoring committee to recommend that the study
  combined with prednisone, in which 47% of patients were           be unblinded and men on the placebo arm be offered
  ketoconazole pretreated, PSA declines .50% were observed          abiraterone.51 An updated analysis at a median survival of
  in 36% of patients with a median TTP of 24 weeks.75               20.2 months demonstrated a median OS of 15.8 months for
                                                                    abiraterone versus 11.2 months for prednisone (HR 0.74;
  Efficacy in ketoconazole-treated patients                         P,0.0001), extending the OS benefit to 4.6 months.
  Importantly, while ketoconazole-treated patients were                 All secondary endpoints were statistically significant
  specifically excluded in the subsequent Phase III studies,        in favor of abiraterone, including median time to PSA


  Cancer Management and Research 2014:6                                                      submit your manuscript | www.dovepress.com
                                                                                                                                          43
                                                                                                                          Dovepress
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 26 of 170 PageID: 1900
Mostaghel                                                                                                              Dovepress


progression (8.5 months versus 6.6 months), median radiologic      to 16.5 months was observed in men receiving abiraterone
progression-free survival (rPFS; 5.6 months versus 3.6 months),    (HR 0.53; P,0.001), accompanied by a trend for increased
and proportion of patients with .50% PSA response (29.5%           OS from 27.3 months in the placebo arm to not reached in
versus 5.5%). The impact of abiraterone on OS was observed         the abiraterone group (HR 0.75; P=0.01 which did not meet
across all subgroups, including patients who had received one      the prespecified P-value of 0.001), again prompting the inde-
(15.4 versus 11.5 months) or two prior chemotherapy regimens       pendent data monitoring committee to recommend that the
(14.0 versus 10.3 months). Notably, patients with a PS of two      study be unblinded and men on the placebo arm be offered
had worse outcomes, with a median survival of 7.3 months           abiraterone.80 An updated analysis of OS at a median survival
on abiraterone compared to 15.3 months for those with PS of        of 27.1 months again trended toward favoring abiraterone at
zero to one receiving abiraterone.76                               30.1 months in the placebo arm versus 35.3 months in the
    While visceral disease was associated with a poorer prog-      abiraterone arm (HR 0.79; P=0.015).81
nosis, an exploratory analysis reported in abstract form found         All secondary endpoints were statistically significant
the absolute benefit in OS from abiraterone to be similar          in favor of abiraterone, including median time to opiate
in those with and without visceral disease (8.3–12.9 months        use (not reached versus 23.7 months), time to initiation of
in those with visceral disease and 12.3–17.3 months in those       chemotherapy (25.2 months versus 16.8 months), time to
without). Analysis of patients by site of disease showed worse     PS decline (12.3 months versus 10.9 months), time to PSA
outcomes in those with hepatic versus pulmonary visceral           progression (11.1 months versus 5.6 months), and proportion
metastases, but still a benefit favoring abiraterone over pla-     of patients with .50% PSA response (62% versus 24%).
cebo (median OS 4.0–7.3 months for liver metastases and            The impact of abiraterone on rPFS was observed across all
7.9–13.9 months for pulmonary disease).77                          subgroups.80 This study did not include patients with visceral
    Exploratory analyses of COU-AA-301 evaluating the              disease or moderate to severe pain; however, the exploratory
impact of abiraterone on fatigue, pain control, and skeletal-      analyses of these subpopulations in the post-chemotherapy
related events suggest abiraterone has efficacy in all these       setting discussed above suggest these patients are likely to
settings. In patients with clinically significant fatigue at       benefit as well.
baseline, abiraterone significantly increased the number of
patients reporting an improvement in fatigue intensity (58.1%      Safety and tolerability
versus 40.3%; P=0.0001) as well as the time to fatigue pal-        Abiraterone is generally well tolerated, with 13% and
liation (median 59 days versus 194 days; P=0.0155).78 In           19% of abiraterone-treated patients in COU-AA-301 and
patients with clinically significant pain at baseline, abirater-   COU-AA-302, respectively, discontinuing therapy for
one significantly increased the number of patients reporting       adverse effects versus 18% and 23% of placebo-treated
palliation of pain (45% versus 28.8%; P=0.0005), as well as        patients. The most common adverse events in both groups
faster palliation (median time to palliation 5.6 months versus     were fatigue, back pain, nausea, constipation, bone pain, and
13.7 months; P=0.0018). Median time to occurrence of first         arthralgia, all in the range of 25%–30%. The incidence of
skeletal-related event (defined as pathologic fracture, spinal     urinary tract infection was statistically higher in abiraterone-
cord compression, or palliative surgery or radiation to bone)      treated patients (12% versus 7% in placebo; P=0.02).
was also significantly longer in abiraterone treated patients
(25 months versus 20.3 months; P=0.0001).79                        Mineralocorticoid and electrolyte effects
                                                                   Inhibition of CYP17A by abiraterone increases mineralocor-
COU-AA-302                                                         ticoid precursors upstream of CYP17A and decreases glu-
In the pre-chemotherapy setting, 1,088 men with asymptom-          cocorticoids downstream of CYP17A (Figure 1). The latter
atic or minimally symptomatic bone and lymph node (but             results in a concomitant elevation of ACTH, which further
not visceral) metastatic CRPC were randomized 1:1 to abi-          drives mineralocorticoid production. Phase I and II trials dem-
raterone/prednisone (n=546) or placebo/prednisone (n=542),         onstrated that symptoms of mineralocorticoid excess occur in
with co-primary endpoints of rPFS and OS. The median PSA           50%–80% of patients treated with single-agent abiraterone.56
was ∼40 ng/dL, about 30% of men were $75 years, and                Mineralocorticoid-related symptoms in the Phase III studies
approximately 50% had bone-only metastatic disease.                were markedly attenuated by inclusion of prednisone 5 mg
    At a median follow-up of 22.2 months, a statistically sig-     twice daily, and were generally of Grade I or II in magnitude,
nificant doubling in rPFS from 8.3 months in the placebo arm       including fluid retention (∼33% versus 22%–24% in placebo),



44          submit your manuscript | www.dovepress.com                                        Cancer Management and Research 2014:6
            Dovepress
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 27 of 170 PageID: 1901
  Dovepress                                                                                         Abiraterone in prostate cancer therapy


  hypertension (∼10% versus 8% in placebo), and hypokalemia           for mild hepatic impairment. For moderate hepatic impair-
  (∼18% versus 9% in placebo).                                        ment (Child–Pugh Class B) abiraterone should be started at
      Dexamethasone, which lacks mineralocorticoid effects            250 mg daily, and transaminases should be checked weekly
  and has a longer duration of action, may theoretically be           for the first month, then every 2 weeks for the following
  preferable to prednisone and can be used at a dose of 0.5 mg        2 months, and then monthly.
  daily.82 However, a rare incidence (2/100) of orthostatic               If aspartate transaminase or alanine transaminase rise
  hypotension was reported following addition of dexa­                above five times the ULN or bilirubin rises above three
  methasone to single-agent abiraterone, possibly due its lack        times the ULN, abiraterone should be held. It should be
  of mineralocorticoid activity in the setting of a rapid decline     discontinued if the patient had moderate hepatic impairment
  in circulating mineralocorticoids.63,64                             at baseline, but in patients with normal hepatic function at
      Of note, other CYP17A inhibitors such as orteronel and          baseline it can be restarted at 750 mg daily when liver func-
  galeterone demonstrate more selective targeting of the lyase        tion tests decline to less than 2.5 times the ULN and total
  but not hydroxylase activity of CYP17A. These agents may            bilirubin is less than 1.5 times the ULN. If hepatotoxicity
  be associated with less inhibition of cortisol synthesis and        recurs, a further dose reduction to 500 mg can be attempted
  less ACTH/feedback-driven symptoms of mineralocorticoid             (once levels have fallen below the thresholds given above),
  excess and are being evaluated for use both with and without        but recurrence of hepatotoxicity at the 500 mg dose requires
  corticosteroids.                                                    discontinuation of the drug.
      Careful attention should be paid to hypertension and
  hypokalemia, which should be corrected before and during            Cardiotoxicity
  therapy with abiraterone. Patients should be monitored for          The overall incidence of adverse cardiac effects was not sta-
  hypertension, hypokalemia, and fluid retention at least once        tistically increased by abiraterone in COU-001 (13% versus
  a month. Spironolactone is avoided in patients who develop          11% in placebo), although the frequency of cardiac failure was
  mineralocorticoid-related side effects due to its mixed AR          higher in the abiraterone group (2.1% versus 0.7% in placebo).
  agonist/antagonist activity. Instead, eplerenone, a second-         The most frequently reported cardiac events were Grade I
  generation mineralocorticoid receptor antagonist in doses of        and II tachycardia and Grade III or lower atrial fibrillation.
  50–200 mg/day (in divided doses twice daily) can be used in         A retrospective study of 51 metastatic CRPC patients with
  combination with a salt-restricted diet.83                          at least one cardiac comorbidity and/or controlled risk fac-
      While eplerenone does not bind the wild-type AR, it             tor including hypertension (41%), hyperglycemia (30%),
  can activate certain AR mutations; however, further data is         dyslipidemia (18%), cardiac ischemia (12%), stroke (9%), or
  needed regarding the incidence and clinical significance of         arrhythmias (6%) reported no cardiac events or variation in left
  these mutations. Alternatively, potassium-sparing epithelial        ventricular ejection fraction over 6–12 months of follow-up.84
  sodium channel antagonists such as amiloride and triamterene        However, as patients with left ventricular ejection fraction
  (in combination with hydrochlorothiazide if hypertension is         ,50% were excluded from the Phase III studies, pretreatment
  significant) can be used in place of or added to eplerenone if      assessment and optimization of cardiac status with electrocar-
  necessary.82,83 In rare instances, additional anti-hypertensive     diogram and echocardiography may warrant consideration in
  agents may be necessary in patients already receiving pred-         elderly patients with reduced cardiac function. A significant
  nisone, eplerenone, and diuretics.                                  effect of abiraterone on the QT/QTc interval in patients with
                                                                      CRPC was not observed.85
  Hepatotoxicity
  Grade III or IV hepatic transaminase abnormalities (five times      Potential drug interactions
  the upper limit of normal [ULN]) occurred in approximately          Abiraterone is a strong inhibitor of several microsomal drug
  4% of patients in the Phase III studies, usually within the first   metabolizing enzymes, including CYP1A2 and CYP2D6.86
  3 months of starting treatment, and more commonly in men            Abiraterone increased systemic exposure of dextrometh­
  whose baseline alanine transaminase or aspartate transami-          orphan (metabolized by CYP2D6) approximately two to
  nase were elevated. Serum transaminases should be measured          three-fold, while the pharmacokinetics of theophylline
  at baseline. Transaminases in patients with normal levels           (metabolized by CYP1A2) were unaffected. This suggests
  should be checked every 2 weeks for the first 3 months of           caution may be warranted when abiraterone is coadminis-
  therapy, and then monthly. No dose adjustment is necessary          tered with known CYP2D6 substrates (including β-blockers,


  Cancer Management and Research 2014:6                                                         submit your manuscript | www.dovepress.com
                                                                                                                                             45
                                                                                                                             Dovepress
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 28 of 170 PageID: 1902
Mostaghel                                                                                                             Dovepress


serotonin reuptake inhibitors, anti-arrhythmics, and              the sequencing of abiraterone and enzalutamide is likely to
neuroleptics, as well as codeine, tramadol, and – of relevance    be dictated by insurance and regulatory approvals. From a
to urologic patients – tolterodine).87                            practical perspective, enzalutamide avoids the need for pred-
    Conversely, abiraterone is a substrate of CYP3A4.             nisone, although this may become less important if studies
Interestingly, enzalutamide is a strong inducer of CYP3A4,        show abiraterone can be given with lower doses of prednisone
while ketoconazole and bicalutamide are inhibitors of             (NCT01867710).95
CYP3A4. Clinical trials evaluating the impact of rifampin
(another strong inducer of CYP3A4) on abiraterone exposure        Cross-resistance with taxanes
(NCT01655147),88 as well as the impact of ketoconazole on         An emerging consideration is whether therapy with abi-
prolonging abiraterone exposure (NCT01588782)89 have              raterone (or enzalutamide) may influence the efficacy of
been completed but not yet reported. This suggests that           subsequent chemotherapy. Taxanes have been demonstrated
the combination of bicalutamide and abiraterone merits            to mediate some of their anti-tumor activity in prostate
clinical evaluation.                                              cancer via inhibition of AR transcriptional activity. This has
                                                                  been proposed to occur by various mechanisms including
Current place of abiraterone                                      taxane-mediated induction of AR transcriptional corepres-
in CRPC therapy                                                   sors and prevention of microtubule-mediated transit of AR
A number of clinical trials evaluating the sequence and com-      to the nucleus.92,96,97
bination of abiraterone with immunotherapy, chemotherapy,             These data suggest the prostate-specific component of
enzalutamide, and other novel agents are underway in men          taxane efficacy may be lost in tumors that have developed
with metastatic CRPC. While the optimal place of abiraterone      resistance to AR pathway inhibition. Consistent with this
in prostate cancer therapy remains to be determined, current      hypothesis, a study reported in abstract form found that
treatment decisions can be guided in part by Phase III data       metastatic CRPC patients who had early development of
already available.                                                castration resistance (,12 months) had a shorter TTP and
    In men with asymptomatic or minimally symptomatic             shorter OS compared to patients with more prolonged sen-
metastatic CRPC, abiraterone is an attractive first-line          sitivity to androgen axis suppression.98
option given its ease of administration and relatively low            A published analysis of the efficacy of docetaxel in
toxicity profile. Similarly, the combination of abiraterone       patients who had progressed on the Phase I/II studies of
and sipuleucel T would likely be a well-tolerated regimen         abiraterone showed .50% PSA declines in only 26% of
in this setting and is currently under clinical investigation     patients compared to 45% in the TAX 327 study.99 Moreover,
(NCT01487863).90                                                  all patients who had failed to achieve a PSA response on
    The efficacy of abiraterone in men with symptomatic           abiraterone were also refractory to docetaxel. A second
disease prior to chemotherapy has not been specifically           study reported in abstract form found median OS from the
demonstrated due to exclusion of these patients from the          first dose of docetaxel to be 65 months in patients treated
Phase III trial. The pace of disease may be the best guide to     with abiraterone or enzalutamide after salvage cabazitaxel
therapy in this setting. Patients with high Gleason scores,       therapy, but only 39 months in those receiving these agents
poor response to initial ADT, rapidly progressive disease, or     after docetaxel but before cabazitaxel.100 At present these
poorly controlled symptoms may derive greater benefit from        observations remain hypothesis generating.
immediate chemotherapy, while a trial of abiraterone may
be reasonable in patients with less extensive or more slowly      Mechanisms of resistance
progressing disease.91                                            to abiraterone
    In the post-chemotherapy setting, both abiraterone and        Although clinical responses to abiraterone have been impres-
enzalutamide are supported by Phase III data demonstrating        sive, not all men respond, the duration of response is variable,
an OS benefit, but the optimal approach to sequencing them        and a majority eventually progress with a rising PSA. While
is unknown. Retrospective evaluations of patients receiving       the mechanisms determining resistance to abiraterone have
abiraterone after enzalutamide or vice versa have shown           not been fully elucidated, emerging data from clinical and
modest response rates with a median TTP of 3–4 months.92–94       preclinical studies suggest several possibilities.
Until biomarkers to stratify patients or clinical trial data to       Clinical data demonstrate that abiraterone effectively
support combination or sequencing strategies are available,       suppresses serum androgens.63,64 In addition, higher levels of



46          submit your manuscript | www.dovepress.com                                       Cancer Management and Research 2014:6
            Dovepress
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 29 of 170 PageID: 1903
  Dovepress                                                                                        Abiraterone in prostate cancer therapy


  AR and CYP17A staining in pretreatment tumor-infiltrated          patients (although this could also reflect an intrinsic
  bone marrow biopsies from men with CRPC were associated           anti-tumor activity of dexamethasone).72 In contrast, however,
  with longer responses to abiraterone treatment, supporting        the exo­genous glucocorticoids or mineralocorticoid antago-
  CYP17A mediated androgen production as the target of              nists used to ameliorate the side effects of abiraterone may
  abiraterone activity.41 However, the efficacy of abiraterone      themselves be able to activate mutant AR.35 Alternatively,
  in suppressing tumor androgens in men with CRPC remains           signaling via the glucocorticoid receptor has been shown
  to be demonstrated. In this regard, preclinical studies have      to activate AR-regulated genes in the absence of ligand,108
  provided the first in vivo evidence that the primary mecha-       suggesting another route by which discontinuation of therapy
  nism of action of abiraterone is via suppression of tumor         could lead to a withdrawal response.
  androgen levels. Treatment of CRPC xenograft models with              While further study is clearly needed, these findings are
  abiraterone significantly inhibited tumor growth, serum PSA,      collectively consistent with the clinical observation that
  and intratumoral androgen levels.101,102 While androgen levels    patients progress on abiraterone with a rising PSA, strongly
  remained suppressed in some tumors recurring after therapy,       suggesting that the AR axis remains a critical target in
  other tumors demonstrated increasing levels of T and DHT.         abiraterone-resistant tumors.
      Importantly, multiple mechanisms directed at maintain-
  ing AR signaling were observed in the abiraterone-treated         Conclusion and future directions
  tumors. These included upregulated expression of full-length      Many important questions regarding the use of abiraterone
  AR and ligand-independent AR variants, as well as induction       remain to be answered including optimal dosing strategies, its
  of steroidogenic genes (including the target gene, CYP17A),       role in different disease settings (eg, castration sensitive, bio-
  several of which showed strong correlations with DHT levels       chemically recurrent, or localized disease), and – in all disease
  in recurrent tumors.101,102 Clinically, development of resis-     settings – whether abiraterone in sequential or combinatorial
  tance to abiraterone has not been associated with an increase     treatment strategies will yield the most durable responses.
  in serum androgen levels or in bone marrow aspirate T levels          Both clinical and preclinical data suggest abiraterone-
  (which contrasts with the increase in circulating adrenal         resistance is associated with reactivation of AR signaling.
  androgens that is seen in men progressing on ketoconazole).71     That the AR and a second enzyme involved in androgen
  However, numerous studies have shown that serum is not a          synthesis (3β-hydroxysteroid dehydrogenase) are inhibited by
  good indicator of tumor androgen levels.6,103                     higher concentrations of abiraterone suggests dose escalation
                                                                    may be a viable strategy to target AR-related mechanisms
  Abiraterone withdrawal syndrome                                   of abiraterone resistance. This concept is currently under
  Other potential mechanisms of resistance include activa-          evaluation in two studies of men with metastatic CRPC
  tion of mutant AR by noncanonical ligands. Interestingly,         (NCT01503229, NCT01637402).109,110
  recent case reports describe instances of an “abiraterone             The persistent AR activation in abiraterone-resistant
  withdrawal syndrome”, in which (generally transient) PSA          tumors also provides a compelling rationale for combining
  declines occur following discontinuation of abiraterone.104–106   abiraterone with potent AR inhibitors such as enzalutamide
  To date, abiraterone has not been found to elicit AR agonist      or ARN-509 rather than sequential treatment strategies
  activity (as is seen following treatment with AR antagonists      which may allow alternative pathways of AR activation to
  such as bicalutamide, flutamide, and now enzalutamide),37,107     emerge. Although historic studies of combined androgen
  perhaps because it is a relatively weak AR antagonist.57 An       blockade have yielded small gains in OS versus ADT alone,
  alternative explanation is the development of AR mutations        the markedly more potent drug combinations now avail-
  which allow AR activation by exogenous corticosteroids or         able hold significant promise for increasing the efficacy of
  steroid precursors upstream of CYP17A.                            multi-targeted AR pathway blockade. Studies evaluating the
      In particular, inhibition of CYP17A is associated             combination of abiraterone and enzalutamide or ARN-509 in
  with a rise in circulating levels of upstream progesterone        men with metastatic CRPC (NCT01650194, NCT01949337,
  precursors,63,64 which have been shown to activate AR bearing     NCT01792687)111–113 as well as in men with localized disease
  certain mutations.31,57 Notably, a Phase II study of single-      prior to prostatectomy (NCT01946165)114 are planned or
  agent abiraterone found that initiation of dexamethasone          ongoing.
  at progression (to decrease ACTH-driven stimulation of                Early use of abiraterone or potent combined AR blockade
  steroid precursors) reversed resistance in 33% of evaluable       may be particularly effective in hormone-naïve tumors which


  Cancer Management and Research 2014:6                                                        submit your manuscript | www.dovepress.com
                                                                                                                                            47
                                                                                                                            Dovepress
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 30 of 170 PageID: 1904
Mostaghel                                                                                                                             Dovepress


have not yet had the opportunity to develop resistance. The         Congressionally Directed Medical Research Program; and
Systemic Therapy in Advancing or Metastatic Prostate Can-           Prostate Cancer Foundation.
cer: Evaluation of Drug Efficacy (STAMPEDE) study is an
ongoing trial comparing ADT with and without abiraterone            Disclosure
in high-risk patients with biochemical recurrence or newly          Elahe A Mostaghel has received honoraria from Janssen.
diagnosed metastatic patients (NCT00268476),115 as are sev-
eral others (NCT01715285).116 Other studies are evaluating
                                                                    References
                                                                     1. Scher HI, Sawyers CL. Biology of progressive, castration-resistant
the efficacy of abiraterone and ADT in combination with                 prostate cancer: directed therapies targeting the androgen-receptor
salvage radiotherapy for biochemical recurrence following               signaling axis. J Clin Oncol. 2005;23(32):8253–8261.
                                                                     2. Geller J, Liu J, Albert J, Fay W, Berry CC, Weis P. Relationship between
prostatectomy (NCT01780220).117                                         human prostatic epithelial cell protein synthesis and tissue dihydrotes-
    Similarly, the efficacy of abiraterone is being explored            tosterone level. Clin Endocrinol (Oxf). 1987;26(2):155–161.
                                                                     3. Mohler JL, Gregory CW, Ford OH 3rd, et al. The androgen axis in
in combination with prostatectomy or radiotherapy in men                recurrent prostate cancer. Clin Cancer Res. 2004;10(2):440–448.
with localized disease (NCT01023061, NCT01717053,                    4. Nishiyama T, Hashimoto Y, Takahashi K. The influence of androgen
NCT01751451).118–120 In this regard, neoadjuvant studies of             deprivation therapy on dihydrotestosterone levels in the prostatic tis-
                                                                        sue of patients with prostate cancer. Clin Cancer Res. 2004;10(21):
multi-targeted AR blockade using LH-releasing hormone                   7121–7126.
agonists combined with bicalutamide, dutasteride, and keto-          5. Page ST, Lin DW, Mostaghel EA, et al. Persistent intraprostatic
                                                                        androgen concentrations after medical castration in healthy men. J Clin
conazole or LH-releasing hormone agonists combined with                 Endocrinol Metab. 2006;91(10):3850–3856.
abiraterone have demonstrated higher pathologic response             6. Montgomery RB, Mostaghel EA, Vessella R, et al. Maintenance of
rates than previously observed in historic studies of ADT               ­intratumoral androgens in metastatic prostate cancer: a mechanism for
                                                                         castration-resistant tumor growth. Cancer Res. 2008;68(11):4447–4454.
prior to prostatectomy.121,122                                       7. Culig Z, Hoffmann J, Erdel M, et al. Switch from antagonist to ago-
    While the limited number of studies reported to date have           nist of the androgen receptor bicalutamide is associated with prostate
                                                                        tumour progression in a new model system. Br J Cancer. 1999;81(2):
identified AR-related mechanisms of resistance to abirater-             242–251.
one, it is likely that other signaling and survival pathways will    8. Gregory CW, Johnson RT Jr, Mohler JL, French FS, Wilson EM.
also be found to play important roles in determining response            Androgen receptor stabilization in recurrent prostate cancer is associ-
                                                                         ated with hypersensitivity to low androgen. Cancer Res. 2001;61(7):
and resistance. As such, numerous studies evaluating the                 2892–2898.
combination of abiraterone with cytotoxic chemotherapy and           9. Gregory CW, Hamil KG, Kim D, et al. Androgen receptor expression
                                                                         in androgen-independent prostate cancer is associated with increased
targeted agents such as dasatinib (Src inhibitor), veliparib             expression of androgen-regulated genes. Cancer Res. 1998;58(24):
(PARP inhibitor), cabozantinib (c-Met and VEGFR2 inhibi-                 5718–5724.
tor), alisertib (aurora kinase inhibitor), OGX-427 (HSP27           10. Mohler JL, Morris TL, Ford OH 3rd, Alvey RF, Sakamoto C,
                                                                         Gregory CW. Identification of differentially expressed genes associ-
inhibitor), AT13387 (HSP90 inhibitor), BKM120 (PI3K                      ated with androgen-independent growth of prostate cancer. Prostate.
inhibitor), BEZ235 (dual PI3K/mTOR inhibitor), and ABT-                  2002;51(4):247–255.
                                                                    11. Scher HI, Buchanan G, Gerald W, Butler LM, Tilley WD. Targeting
264 (Bcl-2 inhibitor) are planned or underway.                           the androgen receptor: improving outcomes for castration-resistant
    In conclusion, numerous studies evaluating the sequencing            prostate cancer. Endocr Relat Cancer. 2004;11(3):459–476.
and combination of abiraterone in multiple disease settings are     12. Labrie F, Belanger A, Simard J, Luu-The V, Labrie C. DHEA and
                                                                         peripheral androgen and estrogen formation: intracinology. Ann N Y
underway. Rapid accrual and completion of these studies will             Acad Sci. 1995;774:16–28.
be imperative for determining rational treatment strategies         13. Locke JA, Wasan KM, Nelson CC, Guns ES, Leon CG. Androgen-
                                                                         mediated cholesterol metabolism in LNCaP and PC-3 cell lines is regu-
with the highest likelihood of durable efficacy. Furthermore,            lated through two different isoforms of acyl-coenzyme A: cholesterol
the molecular heterogeneity that characterizes CRPC tumors               acyltransferase (ACAT). Prostate. 2008;68(1):20–33.
combined with the growing number of oncogenic drivers for           14. Locke JA, Guns ES, Lubik AA, et al. Androgen levels increase by
                                                                         intratumoral de novo steroidogenesis during progression of castration-
which targeted agents are being developed highlights the criti-          resistant prostate cancer. Cancer Res. 2008;68(15):6407–6415.
cal need for embedding correlative studies within these studies     15. Leon CG, Locke JA, Adomat HH, et al. Alterations in cholesterol
                                                                         regulation contribute to the production of intratumoral androgens during
and pursuing the development of predictive biomarkers.                   progression to castration-resistant prostate cancer in a mouse xenograft
                                                                         model. Prostate. 2010;70(4):390–400.­
Acknowledgments                                                     16. M o s t a g h e l E A , S o l o m o n K R , Pe l t o n K , Fr e e m a n M R ,
                                                                         ­Montgomery RB. Impact of circulating cholesterol levels on growth
Damon Runyon Cancer Research Foundation (Damon                            and intratumoral ­androgen concentration of prostate tumors. PLoS One.
Runyon-Genentech Clinical Investigator Award CI-40-08);                 2012;7(1):e30062.
                                                                    17. Stanbrough M, Bubley GJ, Ross K, et al. Increased expression of genes
National Institutes of Health (Pacific Northwest Prostate                 converting adrenal androgens to testosterone in androgen-independent
Cancer SPORE P50 CA97186); Department of Defense                          prostate cancer. Cancer Res. 2006;66(5):2815–2825.



48          submit your manuscript | www.dovepress.com                                                Cancer Management and Research 2014:6
            Dovepress
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 31 of 170 PageID: 1905
  Dovepress                                                                                                             Abiraterone in prostate cancer therapy

  18. Hofland J, van Weerden WM, Dits NF, et al. Evidence of limited                 40. Guo Z, Yang X, Sun F, et al. A novel androgen receptor splice variant is
      contributions for intratumoral steroidogenesis in prostate cancer. Cancer          up-regulated during prostate cancer progression and promotes androgen
      Res. 2010;70(3):1256–1264.                                                         depletion-resistant growth. Cancer Res. 2009;69(6):2305–2313.
  19. Bubendorf L, Kononen J, Koivisto P, et al. Survey of gene amplifications       41. Hu R, Dunn TA, Wei S, et al. Ligand-independent androgen receptor
      during prostate cancer progression by high-throughout fluorescence                 variants derived from splicing of cryptic exons signify hormone-
      in situ hybridization on tissue microarrays. Cancer Res. 1999;59(4):               refractory prostate cancer. Cancer Res. 2009;69(1):16–22.
      803–806.                                                                       42. Zhao JJ, Lin J, Lwin T, et al. microRNA expression profile and iden-
  20. Ford OH 3rd, Gregory CW, Kim D, Smitherman AB, Mohler JL.                          tification of miR-29 as a prognostic marker and pathogenetic factor
      Androgen receptor gene amplification and protein expression in recur-              by targeting CDK6 in mantle cell lymphoma. Blood. 2010;115(13):
      rent prostate cancer. J Urol. 2003;170(5):1817–1821.                               2630–2639.
  21. Linja MJ, Savinainen KJ, Saramaki OR, Tammela TLJ, Vessella RL,                43. Hornberg E, Ylitalo EB, Crnalic S, et al. Expression of androgen
      Visakorpi T. Amplification and overexpression of androgen receptor                 receptor splice variants in prostate cancer bone metastases is asso-
      gene in hormone-refractory prostate cancer. Cancer Res. 2001;61(9):                ciated with castration-resistance and short survival. PLoS One.
      3550–3555.                                                                         2011;6(4):e19059.
  22. Visakorpi T, Hyytinen E, Koivisto P, et al. In vivo amplification of           44. Haile S, Sadar MD. Androgen receptor and its splice variants in prostate
      the androgen receptor gene and progression of human prostate cancer.               cancer. Cell Mol Life Sci. 2011;68(24):3971–3981.
      Nat Genet. 1995;9(4):401–406.                                                  45. Greenberg E. Endocrine therapy in the management of prostatic cancer.
  23. van der Kwast TH, Schalken J, Ruizeveld de Winter JA, et al. Androgen              Clin Endocrinol Metab. 1980;9(2):369–381.
      receptors in endocrine-therapy-resistant human prostate cancer. Int J          46. Robinson MR, Shearer RJ, Fergusson JD. Adrenal suppression in
      Cancer. 1991;48(2):189–193.                                                        the treatment of carcinoma of the prostate. Br J Urol. 1974;46(5):
  24. Ruizeveld de Winter JA, Janssen PJ, Sleddens HM, et al. Androgen                   555–559.
      receptor status in localized and locally progressive hormone refractory        47. Samson DJ, Seidenfeld J, Schmitt B, et al. Systematic review and meta-
      human prostate cancer. Am J Pathol. 1994;144(4):735–746.                           analysis of monotherapy compared with combined androgen blockade
  25. Taplin ME, Bubley GJ, Shuster TD, et al. Mutation of the androgen-                 for patients with advanced prostate carcinoma. Cancer. 2002;95(2):
      receptor gene in metastatic androgen-independent prostate cancer.                  361–376.
      N Engl J Med. 1995;332(21):1393–1398.                                          48. Schmitt B, Bennett C, Seidenfeld J, Samson D, Wilt T. Maximal
  26. Holzbeierlein J, Lal P, LaTulippe E, et al. Gene expression analysis of            androgen blockade for advanced prostate cancer [review]. Cochrane
      human prostate carcinoma during hormonal therapy identifies androgen-              Database Syst Rev. 2000;2:CD001526.
      responsive genes and mechanisms of therapy resistance. Am J Pathol.            49. Caubet JF, Tosteson TD, Dong EW, et al. Maximum androgen blockade
      2004;164(1):217–227.                                                               in advanced prostate cancer: a meta-analysis of published randomized
  27. Latil A, Bieche I, Vidaud D, et al. Evaluation of androgen, estrogen               controlled trials using nonsteroidal antiandrogens. Urology. 1997;49(1):
      (ER alpha and ER beta), and progesterone receptor expression in human              71–78.
      ­prostate cancer by real-time quantitative reverse transcription-­polymerase   50. Small EJ, Ryan CJ. The case for secondary hormonal therapies in the
       chain reaction assays. Cancer Res. 2001;61(5):1919–1926.                          chemotherapy age. J Urol. 2006;176(6 Pt 2):S66–S71.
  28. Miyamoto H, Rahman MM, Chang C. Molecular basis for the ­antiandrogen          51. de Bono JS, Logothetis CJ, Fizazi K, et al. Abiraterone acetate (AA)
       withdrawal syndrome. J Cell Biochem. 2004;91(1):3–12.                             plus low dose prednisone (P) improves overall survival (OS) in patients
  29. Chen CD, Welsbie DS, Tran C, et al. Molecular determinants of                      (pts) with metastatic castration-resistant prostate cancer (mCRPC) who
       ­resistance to antiandrogen therapy. Nat Med. 2004;10(1):33–39.                   have progressed after docetaxel-based chemotherapy (chemo): results of
  30. Brooke GN, Bevan CL. The role of androgen receptor mutations in                    COU-AA-301, a randomized double-blind placebo-controlled Phase III
        prostate cancer progression. Curr Genomics. 2009;10(1):18–25.                    study [abstract]. Ann Oncol. 2010;21(Suppl 8):LBA5.
  31. Culig Z, Hobisch A, Cronauer MV, et al. Mutant androgen ­receptor              52. Scher HI, Beer TM, Higano CS, et al. Antitumour activity of MDV3100
        detected in an advanced-stage prostatic carcinoma is activated by adrenal        in castration-resistant prostate cancer: a Phase I–II study. Lancet.
        androgens and progesterone. Mol Endocrinol. 1993;7(12):1541–1550.                2010;375(9724):1437–1446.
  32. Tan J, Sharief Y, Hamil KG, et al. Dehydroepiandrosterone activates            53. Efstathiou E, Titus M, Tsavachidou D, et al. Effects of abiraterone
        mutant androgen receptors expressed in the androgen-dependent human              acetate on androgen signaling in castrate-resistant prostate cancer in
        prostate cancer xenograft CWR22 and LNCaP cells. Mol Endocrinol.                 bone. J Clin Oncol. 2012;30(6):637–643.
        1997;11(4):450–459.                                                          54. Handratta VD, Vasaitis TS, Njar VC, et al. Novel C-17-heteroaryl
  33. Taplin ME. Drug insight: role of the androgen receptor in the                      steroidal CYP17 inhibitors/antiandrogens: synthesis, in vitro biologi-
        ­development and progression of prostate cancer. Nat Clin Pract Oncol.           cal activity, pharmacokinetics, and antitumor activity in the LAPC4
      2007;4(4):236–244.                                                                 human prostate cancer xenograft model. J Med Chem. 2005;48(8):
  34. Yuan X, Balk SP. Mechanisms mediating androgen receptor reactivation               2972–2984.
         after castration. Urol Oncol. 2009;27(1):36–41.                             55. Rowlands MG, Barrie SE, Chan F, et al. Esters of 3-pyridylacetic acid
  35. Zhao XY, Malloy PJ, Krishnan AV, et al. Glucocorticoids can promote                that combine potent inhibition of 17 alpha-hydroxylase/C17,20-lyase
         androgen-independent growth of prostate cancer cells through a mutated          (cytochrome P45017 alpha) with resistance to esterase hydrolysis.
         androgen receptor. Nat Med. 2000;6(6):703–706.                                  J Med Chem. 1995;38(21):4191–4197.
  36. Steinkamp MP, O’Mahony OA, Brogley M, et al. Treatment-dependent               56. Attard G, Reid AH, Auchus RJ, et al. Clinical and ­biochemical
         androgen receptor mutations in prostate cancer exploit multiple                 consequences of CYP17A1 inhibition with abiraterone given
         ­mechanisms to evade therapy. Cancer Res. 2009;69(10):4434–4442.                with and without exogenous glucocorticoids in castrate men with
  37. Korpal M, Korn JM, Gao X, et al. An F876L mutation in androgen                     advanced prostate cancer. J Clin Endocrinol Metab. 2012;97(2):
          receptor confers genetic and phenotypic resistance to MDV3100                   507–516.
          (enzalutamide). Cancer Discov. 2013;3(9):1030–1043.                        57. Richards J, Lim AC, Hay CW, et al. Interactions of abiraterone,
  38. Balbas MD, Evans MJ, Hosfield DJ, et al. Overcoming mutation-                      ­eplerenone, and prednisolone with wild-type and mutant androgen
          based resistance to antiandrogens with rational drug design. Elife.             receptor: a rationale for increasing abiraterone exposure or combining
          2013;2:e00499.                                                                  with MDV3100. Cancer Res. 2012;72(9):2176–2182.
  39. Joseph JD, Lu N, Qian J, et al. A clinically relevant androgen recep-          58. Soifer HS, Souleimanian N, Wu S, et al. Direct regulation of androgen
      tor mutation confers resistance to second-generation antiandrogens                  receptor activity by potent CYP17 inhibitors in prostate cancer cells.
      enzalutamide and ARN-509. Cancer Discov. 2013;3(9):1020–1029.                       J Biol Chem. 2012;287(6):3777–3787.



  Cancer Management and Research 2014:6                                                                             submit your manuscript | www.dovepress.com
                                                                                                                                                                 49
                                                                                                                                                 Dovepress
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 32 of 170 PageID: 1906
Mostaghel                                                                                                                                             Dovepress

59. Eil C. Ketoconazole binds to the human androgen receptor. Horm Metab            78. Sternberg CN, Molina A, North S, et al. Effect of abiraterone acetate on
    Res. 1992;24(8):367–370.                                                            fatigue in patients with metastatic castration-resistant prostate cancer
60. Li R, Evaul K, Sharma KK, et al. Abiraterone inhibits 3β-hydroxysteroid             after docetaxel chemotherapy. Ann Oncol. 2013;24(4):1017–1025.
    dehydrogenase: a rationale for increasing drug exposure in castration-          79. Logothetis CJ, Basch E, Molina A, et al. Effect of abiraterone acetate
    resistant prostate cancer. Clin Cancer Res. 2012;18(13):3571–3579.                  and prednisone compared with placebo and prednisone on pain control
61. Barrie SE, Potter GA, Goddard PM, Haynes BP, Dowsett M, Jarman M.                   and skeletal-related events in patients with metastatic castration-resistant
    Pharmacology of novel steroidal inhibitors of cytochrome P450(17)                   prostate cancer: exploratory analysis of data from the COU-AA-301
    alpha (17 alpha-hydroxylase/C17–20 lyase). J Steroid Biochem Mol                    randomised trial. Lancet Oncol. 2012;13(12):1210–1217.
    Biol. 1994;50(5–6):267–273.                                                     80. Ryan CJ, Smith MR, de Bono JS, et al. Abiraterone in metastatic prostate
62. O’Donnell A, Judson I, Dowsett M, et al. Hormonal impact of the 17alpha-            cancer without previous chemotherapy. N Engl J Med. 2013;368(2):
    hydroxylase/C(17,20)-lyase inhibitor abiraterone acetate (CB7630) in                138–148.
    patients with prostate cancer. Br J Cancer. 2004;90(12):2317–2325.              81. Rathkopf DE, Smith MR, De Bono JS, et al. Updated interim analysis
63. Attard G, Reid AH, Yap TA, et al. Phase I clinical trial of a selective             (IA) of COU-AA-302, a randomized Phase III study of abiraterone
    inhibitor of CYP17, abiraterone acetate, confirms that castration-                  acetate (AA) in patients (pts) with metastatic castration-resistant prostate
    resistant prostate cancer commonly remains hormone driven. J Clin                   cancer (mCRPC) without prior chemotherapy [abstract]. J Clin Oncol.
    Oncol. 2008;26(28):4563–4571.                                                       2013;31(Suppl 6):5.
64. Ryan CJ, Smith MR, Fong L, et al. Phase I clinical trial of the CYP17           82. Ferraldeschi R, Sharifi N, Auchus RJ, Attard G. Molecular pathways:
    inhibitor abiraterone acetate demonstrating clinical activity in patients           inhibiting steroid biosynthesis in prostate cancer. Clin Cancer Res.
    with castration-resistant prostate cancer who received prior ketocon-               2013;19(13):3353–3359.
    azole therapy. J Clin Oncol. 2010;28(9):1481–1488.                              83. Pia A, Vignani F, Attard G, et al. Strategies for managing ACTH depen-
65. Todd M, Meyers ML, Charnas R, Acharya M, Molina A. Fast and flawed                  dent mineralocorticoid excess induced by abiraterone. Cancer Treat
    or scientifically sound: the argument for administering oral oncology               Rev. 2013;39(8):966–973.
    drugs during fasting. J Clin Oncol. 2012;30(8):888–889.                         84. Procopio G, Grassi P, Testa I, et al. Safety of abiraterone acetate in
66. Janssen-Ortho Inc., Canada. A Study to Determine the Short-Term Safety              castration-resistant prostate cancer patients with concomitant cardio-
    of Continuous Dosing of Abiraterone Acetate and Prednisone in Modified              vascular risk factors. Am J Clin Oncol. Epub September 21, 2013.
    Fasting and Fed States to Patients With Metastatic Castration-Resistant Pros-   85. Tolcher AW, Chi KN, Shore ND, et al. Effect of abiraterone acetate plus
    tate Cancer. Available from: http://clinicaltrials.gov/show/NCT01424930.            prednisone on the QT interval in patients with metastatic castration-
    NLM identifier: NCT01424930. Accessed December 10, 2013.                            resistant prostate cancer. Cancer Chemother Pharmacol. 2012;70(2):
67. University of Chicago. Food Effect Study of Abiraterone Acetate for                 305–313.
    Treatment of Patients With Castration-Resistant Prostate Cancer. Avail-         86. Chi KN, Tolcher A, Lee P, et al. Effect of abiraterone acetate plus pred-
    able from: http://clinicaltrials.gov/show/NCT01543776. NLM identifier:              nisone on the pharmacokinetics of dextromethorphan and theophylline
    NCT01543776. Accessed December 10, 2013.                                            in patients with metastatic castration-resistant prostate cancer. Cancer
68. Ratain MJ. Flushing oral oncology drugs down the toilet. J Clin Oncol.              Chemother Pharmacol. 2013;71(1):237–244.
    2011;29(30):3958–3959.                                                          87. Bertilsson L, Dahl ML, Dalen P, Al-Shurbaji A. Molecular genetics
69. Marbury T, Stonerock R, Tran N, Gonzalez M. A Phase I single dose                   of CYP2D6: clinical relevance with focus on psychotropic drugs. Br
    open-label reduced/staged pharmacokinetic (PK) and safety study of                  J Clin Pharmacol. 2002;53(2):111–122.
    abiraterone acetate (AA) in men with imapired renal function. Eur J             88. Janssen Research and Development, LLC. A Study to Evaluate the
    Cancer. 2011;47(Suppl 1):S502.                                                      Effect of Rifampicin on the Pharmacokinetics of Abiraterone in Healthy
70. Acharya M, Gonzalez M, Mannens G, et al. A Phase I, open-label,                     Male Participants. Available from: http://clinicaltrials.gov/show/
    single-dose, mass balance study of 14C-labeled abiraterone acetate in               NCT01655147. NLM identifier: NCT01655147. Accessed December
    healthy male subjects. Xenobiotica. 2013;43(4):379–389.                             10, 2013.
71. Ryan CJ, Halabi S, Ou SS, Vogelzang NJ, Kantoff P, Small EJ. Adrenal            89. Janssen Research and Development, LLC. A Study to Assess the Effect
    androgen levels as predictors of outcome in prostate cancer patients treated        of Ketoconazole on the Pharmacokinetics of Abiraterone Following
    with ketoconazole plus antiandrogen withdrawal: results from a cancer               Administration of Abiraterone Acetate Tablets in Healthy Adult Men.
    and leukemia group B study. Clin Cancer Res. 2007;13(7):2030–2037.                  Available from: http://clinicaltrials.gov/show/NCT01588782. NLM
72. Attard G, Reid AH, A’Hern R, et al. Selective inhibition of CYP17 with              identifier: NCT01588782. Accessed December 10, 2013.
    abiraterone acetate is highly active in the treatment of castration-resistant   90. Dendreon. Concurrent Versus Sequential Treatment With Sipuleucel-T and
    prostate cancer. J Clin Oncol. 2009;27(23):3742–3748.                               Abiraterone in Men With Metastatic Castrate Resistant Prostate Cancer
73. Ryan CJ, Shah S, Efstathiou E, et al. Phase II study of abiraterone                 (mCRPC). Available from: http://clinicaltrials.gov/show/NCT01487863.
    acetate in chemotherapy-naïve metastatic castration-resistant prostate              NLM identifier: NCT01487863. Accessed December 10, 2013.
    cancer displaying bone flare discordant with serologic response. Clin           91. Fitzpatrick JM, de Wit R. Taxane mechanisms of action: potential
    Cancer Res. 2011;17(14):4854–4861.                                                  implications for treatment sequencing in metastatic castration-resistant
74. Reid AH, Attard G, Danila DC, et al. Significant and sustained antitu-              prostate cancer. Eur Urol. Epub July 25, 2013.
    mor activity in post-docetaxel, castration-resistant prostate cancer with       92. Gan L, Chen S, Wang Y, et al. Inhibition of the androgen receptor as
    the CYP17 inhibitor abiraterone acetate. J Clin Oncol. 2010;28(9):                  a novel mechanism of taxol chemotherapy in prostate cancer. Cancer
    1489–1495.                                                                          Res. 2009;69(21):8386–8394.
75. Danila DC, Morris MJ, de Bono JS, et al. Phase II multicenter study of          93. Loriot Y, Bianchini D, Ileana E, et al. Antitumour activity of abirater-
    abiraterone acetate plus prednisone therapy in patients with docetaxel-             one acetate against metastatic castration-resistant prostate cancer
    treated castration-resistant prostate cancer. J Clin Oncol. 2010;28(9):             progressing after docetaxel and enzalutamide (MDV3100). Ann Oncol.
    1496–1501.                                                                          2013;24(7):1807–1812.
76. Fizazi K, Scher HI, Molina A, et al. Abiraterone acetate for treatment          94. Schrader AJ, Boegemann M, Ohlmann CH, et al. Enzalutamide in
    of metastatic castration-resistant prostate cancer: final overall survival          castration-resistant prostate cancer patients progressing after docetaxel
    analysis of the COU-AA-301 randomised, double-blind, placebo-                       and abiraterone. Eur Urol. 2014;65(1):30–36.
    controlled Phase III study. Lancet Oncol. 2012;13(10):983–992.                  95. Janssen Pharmaceutica N.V., Belgium. Abiraterone With Different
77. Goodman OB, Flaig TW, Molina A, et al. Exploratory analysis of the                  Steroid Regimens for Side Effect Related to Mineralcorticoid Excess
    visceral disease (VD) patient subset in COU-AA-301, a Phase III study               Prevention in Prostate Cancer Prior to Chemotherapy. Available
    of abiraterone acetate (AA) in metastatic castration-resistant prostate             from: http://clinicaltrials.gov/show/NCT01867710. NLM identifier:
    cancer (mCRPC) [abstract]. J Clin Oncol. 2013;31(Suppl 6):14.                       NCT01867710. Accessed December 10, 2013.


50          submit your manuscript | www.dovepress.com                                                               Cancer Management and Research 2014:6
            Dovepress
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 33 of 170 PageID: 1907
  Dovepress                                                                                                                    Abiraterone in prostate cancer therapy

   96. Darshan MS, Loftus MS, Thadani-Mulero M, et al. Taxane-induced                      112. Alliance for Clinical Trials in Oncology. Enzalutamide With or
       blockade to nuclear accumulation of the androgen receptor pre-                           Without Abiraterone Acetate and Prednisone in Treating Patients
       dicts clinical responses in metastatic prostate cancer. Cancer Res.                      With Castration-Resistant Metastatic Prostate Cancer. Available
       2011;71(18): 6019–6029.                                                                  from: http://clinicaltrials.gov/show/NCT01949337. NLM identifier:
   97. Zhu ML, Horbinski CM, Garzotto M, Qian DZ, Beer TM, Kyprianou N.                         NCT01949337. Accessed December 10, 2013.
       Tubulin-targeting chemotherapy impairs androgen receptor activity in                113. Aragon Pharmaceuticals, Inc. Safety, Tolerability, Pharmacokinetics,
       prostate cancer. Cancer Res. 2010;70(20):7992–8002.                                      and Preliminary Anti-tumor Activity of Ascending Doses of ARN 509
   98. Huillard O, Albiges L, Eymard JC, et al. Efficacy of docetaxel                           in Combination With Abiraterone Acetate. Available from: http://clini-
       chemotherapy in metastatic prostate cancer (mPC) patients (pts)                          caltrials.gov/show/NCT01792687. NLM identifier: NCT01792687.
       experiencing early castration resistance (CR) [abstract]. J Clin Oncol.                  Accessed December 10, 2013.
       2013;31(Suppl):5075.                                                                114. M.D. Anderson Cancer Center.Abiraterone Acetate Plus LHRH Ago-
   99. Mezynski J, Pezaro C, Bianchini D, et al. Antitumour activity of docetaxel               nist and Abiraterone Acetate Plus LHRH Agonist and Enzalutamide.
       following treatment with the CYP17A1 inhibitor abiraterone: clinical                     Available from: http://clinicaltrials.gov/show/NCT01946165. NLM
       evidence for cross-resistance? Ann Oncol. 2012;23(11):2943–2947.                         identifier: NCT01946165. Accessed December 10, 2013.
  100. Angelergues A, Maillet D, Flechon A, et al. Prognostic factors of                   115. Medical Research Council.STAMPEDE: Systemic Therapy in Advanc-
       survival in patients with metastatic castration resistant prostate cancer                ing or Metastatic Prostate Cancer: Evaluation of Drug Efficacy: A
       (mCRPC) treated with cabazitaxel: sequencing might matter [abstract].                    Multi-Stage Multi-Arm Randomised Controlled Trial. Available
       J Clin Oncol. 2013;31(Suppl):5063.                                                       from: http://clinicaltrials.gov/show/NCT00268476. NLM identifier:
  101. Mostaghel EA, Marck BT, Plymate SR, et al. Resistance to CYP17A1                         NCT00268476. Accessed December 10, 2013.
       inhibition with abiraterone in castration-resistant prostate cancer:                116. Janssen Research & Development, LLC. A Study of Abiraterone
       induction of steroidogenesis and androgen receptor splice variants.                      Acetate Plus Low-Dose Prednisone Plus Androgen Deprivation
       Clin Cancer Res. 2011;17(18):5913–5925.                                                  Therapy (ADT) Versus ADT Alone in Newly Diagnosed Patients With
  102. Cai C, Chen S, Ng P, et al. Intratumoral de novo steroid synthesis                       High-Risk, Metastatic Hormone-Naive Prostate Cancer (mHNPC).
       activates androgen receptor in castration-resistant prostate cancer and                  Available from: http://clinicaltrials.gov/show/NCT01715285. NLM
       is upregulated by treatment with CYP17A1 inhibitors. Cancer Res.                         identifier: NCT01715285. Accessed December 10, 2013.
       2011;71(20):6503–6513.                                                              117. UNICANCER. Safety and Efficacy of Radiotherapy Combined
  103. Mostaghel EA, Page ST, Lin DW, et al. Intraprostatic androgens                           With a 6-month LH-RH Agonist and Abiraterone Hormone Therapy
       and androgen-regulated gene expression persist after testosterone                        Treatment in Biochemically-relapsing Prostate Cancer Following
       ­suppression: therapeutic implications for castration-resistant prostate                 Surgery (CARLHA). Available from: http://clinicaltrials.gov/show/
        cancer. Cancer Res. 2007;67(10):5033–5041.                                              NCT01780220. NLM identifier: NCT01780220. Accessed December
  104. Caffo O, Palermo A, Veccia A, et al. Biochemical and objective                           10, 2013.
        response to abiraterone acetate withdrawal: incidence and clinical                 118. University of Washington. Abiraterone Acetate, Prednisone, and Leu-
        relevance of a new scenario for castration-resistant prostate cancer.                   prolide Acetate or Goserelin Before and During Radiation Therapy in
        Urology. 2013;82(5):1090–1093.                                                          Treating Patients With Localized or Locally Advanced Prostate Cancer.
  105. Gauthier H, Bousquet G, Pouessel D, Culine S. Abiraterone acetate with-                  Available from: http://clinicaltrials.gov/show/NCT01023061. NLM
       drawal syndrome: does it exist? Case Rep Oncol. 2012;5(2):385–387.                       identifier: NCT01023061. Accessed December 10, 2013.
  106. Witjes JA. A case of abiraterone acetate withdrawal. Eur Urol.                      119. Duke University.Abiraterone, Radiotherapy and Short-Term Andro-
       2013;64(3):517–518.                                                                      gen Deprivation in Unfavorable Localized Prostate Cancer. Available
  107. Labrie F, Dupont A, Belanger A, et al. New approach in the treatment                     from: http://clinicaltrials.gov/show/NCT01717053. NLM identifier:
        of prostate cancer: complete instead of partial withdrawal of androgens.                NCT01717053. Accessed December 10, 2013.
        Prostate. 1983;4(6):579–594.                                                       120. Memorial Sloan-Kettering Cancer Center.3-arm Study of Abiraterone
  108. Sahu B, Laakso M, Pihlajamaa P, et al. FoxA1 specifies unique                            Acetate Alone, Abiraterone Acetate Plus Degarelix, a GnRH Antago-
        ­androgen and glucocorticoid receptor binding events in prostate cancer                 nist, and Degarelix Alone for Patients With Prostate Cancer With a
         cells. Cancer Res. 2013;73(5):1570–1580.                                               Rising PSA or a Rising PSA and Nodal Disease Following Definitive
  109. University of Washington. Abiraterone Acetate in Treating Patients                       Radical Prostatectomy. Available from: http://clinicaltrials.gov/show/
         With Metastatic Hormone-Resistant Prostate Cancer. Available                           NCT01751451. NLM identifier: NCT01751451. Accessed December
         from: http://clinicaltrials.gov/show/NCT01508234. NLM identifier:                      10, 2013.
         NCT01503229. Accessed December 10, 2013.                                          121. Mostaghel EA, Nelson PS, Lange P, et al. Targeted androgen pathway
  110. Terence Friedlander, MD. A Phase II Study of Increased-Dose Abi-                         suppression in localized prostate cancer: a randomized clinical trial.
       raterone Acetate in Patients With Castration Resistant Prostate Cancer.                  J Clin Oncol. Epub 2013 Dec 9.
       Available from: http://clinicaltrials.gov/show/NCT01637402. NLM                     122. Taplin ME, Montgomery RB, Logothetis C, et al. Effect of neoadjuvant
       identifier: NCT01637402. Accessed December 10, 2013.                                     abiraterone acetate (AA) plus leuprolide acetate (LHRHa) on PSA,
  111. Astellas Pharma Global Development, Inc. A Study to Determine Safety                     pathological complete response (pCR), and near pCR in localized
         and Tolerability of Enzalutamide (MDV3100) in Combination With Abi-                    high-risk prostate cancer (LHRPC): results of a randomized Phase II
         raterone Acetate in Bone Metastatic Castration-Resistant Prostate Cancer               study [abstract]. J Clin Oncol. 2012;30(Suppl):4521.
         Patients. Available from: http://clinicaltrials.gov/show/NCT01650194.
         NLM identifier: NCT01650194. Accessed December 10, 2013.


      Cancer Management and Research                                                                                                                Dovepress
      Publish your work in this journal
      Cancer Management and Research is an international, peer-reviewed                    studies, reviews & evaluations, guidelines, expert opinion & commen-
      open access journal focusing on cancer research and the optimal use of               tary, case reports & extended reports. The manuscript management
      preventative and integrated treatment interventions to achieve improved              system is completely online and includes a very quick and fair peer-
      outcomes, enhanced survival and quality of life for the cancer patient.              review system, which is all easy to use. Visit http://www.dovepress.com/
      The journal welcomes original research, clinical & epidemiological                   testimonials.php to read real quotes from published authors.
      Submit your manuscript here: http://www.dovepress.com/cancer-management-and-research-journal




  Cancer Management and Research 2014:6                                                                                    submit your manuscript | www.dovepress.com
                                                                                                                                                                        51
                                                                                                                                                        Dovepress
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 34 of 170 PageID: 1908




                               EXHIBIT P
 Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 35 of 170 PageID: 1909



        Patent Board Grants Inter Partes Review Of Cancer-Fighting Therapy
                                                     Mealey's(R) Litigation Report: Patents
                                            Online ISSN: 2158-8511, Print ISSN: 1070-4043
                                                                 June 6, 2016

Copyright 2016 LexisNexis, a division of RELX Inc.

Copyright in individual articles as noted therein.



Cite: 24-1 Mealey's Litig. Rep. Patents 12 (2016)


Section: Volume 24, Issue #1


Length: 591 words


Dateline: ALEXANDRIA, Va.

Body

A claimed method and composition for treating cancer with hormone therapy is likely unpatentable under 35 U.S.
Code Section 103, the Patent Trial and Appeal Board ruled May 31 in a decision granting inter partes review
(Amerigen Pharmaceuticals Ltd. v. Janssen Oncology Inc., No. IPR2016-00286, PTAB).

(Decision available 16-160606-032Z )

Respondent Janssen Oncology Inc.'s U.S. patent No. 8,822,438 describes administration of an effective amount of
17a-hydroxylase/C17, 20-lyase (CYP17) - an enzyme involved in testosterone synthesis - inhibitor, such as
abiraterone acetate, with a steroid like prednisone or dexamethasone to slow the growth of prostate cancer.

According to the PTAB, however, petitioner Amerigen Pharmaceuticals Ltd. is likely correct that the invention would
have been obvious in light of prior art identified as "Hormonal Impact of the 17a-hydroxylase/C17, 20-lyase Inhibitor
Abiraterone Acetate in Patients with Prostate Cancer" (O'Donnell), "Prostate Specific Antigen for Assessing
Response to Ketoconazole and Prednisone in Patients with Hormone Refractory Metastatic Cancer" (Gerber) and
U.S. patent No. 5,604,213 (Barrie).

The '438 has been frequently litigated. Although some cases filed by Janssen have been terminated, several others
remain active including BTG Int'l Ltd., et al. v. Actavis Labs Fl. Inc,. et al. (C.A. No. 2:15-cv-05909-KM-JBC [D.
N.J.]) and Janssen Biotech Inc., et al. v. Mylan Pharm. Inc., et al. (C.A. No. 1:15-cv-00130-IMK [N.D. W. Va.]).
Additionally, the '438 patent is the current subject of an ex parte re-examination request. In that proceeding, the
request has been assigned to a patent examiner.

Safe, Effective

After adopting the petitioner's proposed construction of claim terms "treat," "treating," "treatment," "anti-cancer
agent" and "refractory cancer," the PTAB found that O'Donnell, which discloses the treatment of prostate cancer
with abiraterone acetate at a dose of 500-800 mg, combined with Gerber, which discloses the use of ketoconazole
to treat patients progressive prostate cancer, would have been obvious to one of ordinary skill in the art.
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 36 of 170 PageID: 1910
                                                                                                         Page 2 of 2
                       Patent Board Grants Inter Partes Review Of Cancer-Fighting Therapy

"We are persuaded, on this record, that the relative success of administration of ketoconazole together with
prednisone to treat prostate cancer would lead one of ordinary skill in the art to expect that the 'addition of 10 mg of
prednisone daily according to Gerber to the treatment regimen of O'Donnell would be safe and effective in treating
a prostate cancer, including prostate cancer refractory to anticancer therapy, including hormone and anti-androgen
therapy,'" the PTAB ruled, citing Amerigen's petition.

Similarly, according to the PTAB, a person of ordinary skill in the art would have been motivated to add prednisone
to the method taught by Barrie, which is directed to a class of 17-substituted steroids useful in cancer treatment.

"Patent Owner argues that Petitioner's challenges to the claims based on Barrie and Gerber fail for 'all of the same
reasons discussed above with respect to the combination of' O'Donnell and Gerber. For the reasons articulated with
respect to the combination of O'Donnell and Gerber, above, we are not persuaded by Patent Owner's arguments,"
the PTAB concluded.

Counsel

Amerigen is represented by William Hare and Gabriela Materassi of McNeeley, Hare & War in Washington.

Dianne B. Elderkin, Barbara L. Mullin and Ruben H. Munoz of Akin, Gump, Strauss, Hauer & Feld in Philadelphia
represent Janssen.

View today's headlines and listen to the latest podcast at www.lexisnexis.com/legalnews. Do you have news to
share? Interested in writing a commentary article? Email the Mealey News Desk at Mealeys@LexisNexis.com


Load Date: June 6, 2016


  End of Document
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 37 of 170 PageID: 1911




                               EXHIBIT Q
 Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 38 of 170 PageID: 1912



    United States: PTAB Institutes Separate IPR Proceedings Filed By
Codefendants, Finding That The Later IPR Proceeding Was Not Barred By 35
                   U.S.C. § 325(d), PTAB Litigation Blog
                                                 Mondaq Business Briefing
                                                 February 7, 2017 Tuesday


Copyright 2017 Mondaq Ltd. All Rights Reserved




Length: 620 words
Byline: Dr. Cary Miller Ph.D. and Kunyong Yang

Body


On January 19, 2017, the PTAB instituted inter partes review of U.S. Patent No. 8,822,438 ("the '438 patent") filed
by Wockhardt Bio AG ("Wockhardt") (IPR2016-01582). The '438 patent is owned by Janssen Oncology, Inc.
("Janssen") and is the subject of several ongoing inter partes reviews, one of which was filed by Amerigen Pharm.,
Inc. ("Amerigen") which was instituted on May 31, 2016 (IPR2016-00286). The '438 patent is also being asserted in
several district court proceedings against Amerigen, Wockhardt and other defendants.

The '438 patent describes methods for treating hormone sensitive cancers with CYP17 inhibitors such as
abiraterone acetate in combination with steroids such as prednisone or dexamethasone. Claim 1 recites:

1. A method for the treatment of a prostate cancer in a human comprising administering to said human a
therapeutically effective amount of abiraterone acetate or a pharmaceutically acceptable salt thereof and a
therapeutically effective amount of prednisone.

Wockhardt challenged claims 1-20 of the '438 patent as obvious over several references. Janssen did not
specifically address the obviousness arguments in its responses. As such, the PTAB was persuaded by
Wockhardt's obviousness arguments and instituted the IPR.

Rather than addressing Wockhardt's obviousness arguments, Janssen mainly argued that: (A) the IPR petition
should be denied because Wockhardt failed to identify Amerigen as a real party-in-interest; and (B) the IPR should
be denied under 35 U.S.C. § 325(d) since it presented the same prior art and substantially the same arguments as
the previously instituted Amerigen IPR. The PTAB rejected Janssen's arguments on both grounds.

Regarding the real party-in-interest issue, Janssen argued that Wockhardt and Amerigen are more than just
codefendants in a patent lawsuit related to the '438 patent. Although the content and discussion of the evidence
provided by Janssen are redacted from the decision, the PTAB, in rejecting Janssen's argument at this time,
emphasized that "[a]lthough we may consider the relationship between the parties, the focus of our real party-in-
interest inquiry is the relationship between a party and a proceeding."

Regarding the § 325(d) issue, while acknowledging that the instant IPR and the Amerigen IPR assert similar
challenges to patentability based on some of the same prior art, the PTAB pointed out that Wockhardt's IPR petition
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 39 of 170 PageID: 1913
                                                                                                 Page 2 of 2
  United States: PTAB Institutes Separate IPR Proceedings Filed By Codefendants, Finding That The Later IPR
                         Proceeding Was Not Barred By 35 U.S.C. § 325(d), PTAB ....

includes new references, it uses different expert declarants, and noted the parties may make different arguments
about secondary considerations of non-obviousness. In the end, the PTAB refused to exercise its discretion under
35 U.S.C. § 325(d) to decline the instant IPR stating that Wockhardt is not attempting to get "a second bite at the
apple by an identical petitioner" and it is not seeking to cure any problems in the Amerigen IPR since the
Amgerigen IPR was granted. While it instituted the IPR, the PTAB has implemented a condensed schedule in order
to decide the instant IPR around the same time as the Amerigen IPR.

The decision emphasizes the importance the PTAB places on establishing a relationship between a party and an
IPR proceeding when determining whether the party is a real party-in-interest. The decision also illustrates that the
PTAB has broad discretion as to whether to decline an IPR petition under 35 U.S.C. § 325(d) as duplicative.

The content of this article is intended to provide a general guide to the subject matter. Specialist advice should be
sought about your specific circumstances.

Dr. Cary Miller Ph.D.
Jones Day
North Point
901 Lakeside Avenue
Cleveland
44114
UNITED STATES
Tel: 2165863939
Fax: 2165790212

E-mail: mmtomaro@JonesDay.com

URL: www.jonesday.com


Load-Date: February 7, 2017


  End of Document
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 40 of 170 PageID: 1914




                               EXHIBIT R
 Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 41 of 170 PageID: 1915



                                               Zytiga To Face Challenges
                                                        Business Monitor Online
                                                     November 3, 2016 Thursday


Copyright 2016 Business Monitor International Ltd. All Rights Reserved




Length: 1282 words
Highlight: With Zytiga facing generic competition and increased pressures from Xtandi, revenues from Johnson
&;#038; Johnson's drug will begin falling. While there have been trials of new formulations, and dosing with
standardised diets, no labelling update is likely to occur. J&;#038;J's focus will be on apalutamide, which will be a
direct competitor to Xtandi. In addition, combinations with Zytiga will prolong the earning life of the older drug.

Body


 BMI View: With Zytiga facing generic competition and increased pressures from Xtandi, revenues fromJohnson &
Johnson'sdrugwillbegin falling. While there have been trialsofnew formulations, and dosing with standardised diets,
no labelling update is likely to occur. J&J's focus will be on apalutamide, which will be a direct competitor to Xtandi.
In addition, combinations with Zytiga will prolong the earning life of theolderdrug.Zytiga (abiraterone acetate) is a
growth driver for Johnson & Johnson, being one of the company's highest revenue earners, with USD2.2bn
recorded in FY2015, and in Q316, sales rose 5.3% worldwide highlighting continued growth in FY16. As an orally
available tablet, it has approvals in the US and EU, and first entered the market in 2011.


                                                       Zytiga US/EU Approvals

       Region                     Indication                                                           Approval Date
                                   Combination with prednisone for the treatment of patients with
                                  metastatic castration-resistant prostate cancer who have received
        US                        prior chemotherapy containing docetaxel                              April 28 2011
                                   New Indication: Combination with prednisone for the treatment of
        US                        patients with metastatic castration-resistant prostate cancer        December 12 2012
        US                        Efficacy labelling change with clinical data                         March 20 2015
                                   Combination with prednisone or prednisolone, for the treatment of
                                  metastatic castration-resistant prostate cancer in adult men whose
                                  disease has progressed on or after a docetaxel-based
        EU                        chemotherapy regimen                                                 September 5 2011
                                   Combination with prednisone or prednisolone, for the treatment of
                                  metastatic castration-resistant prostate cancer, in adult men who
                                  are asymptomatic or mildly symptomatic after failure of androgen
                                  deprivation therapy in whom chemotherapy is not yet clinically
        EU                        indicated                                                            January 25 2013

  Source: FDA, EMA Prostate Cancer Represented High Growth Target At the time J&J acquired Zytiga, with
the purchase of Cougar Pharmaceuticals in May 2009, the prostate cancer market was underpenetrated and J&J
was able to enter a relatively competition-free market. However the metastatic castration-resistant prostate cancer
market, once one with few options for patients, is now gaining momentum. Since 2010, numerous drugs have
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 42 of 170 PageID: 1916
                                                                                                          Page 2 of 4
                                              Zytiga To Face Challenges

received approval; in addition to Zytiga, notably Sanofi's Jevtana (cabazitaxel) in June 2010 and Astellas Pharma/
Medivation ( Pfizer)'s Xtandi (enzalutamide) in August 2012. Prostate cancer represents a sizeable opportunity.
According to the National Institutes of Health, prostate cancer represents 10.7% of all new cancer cases in the US,
and there will be an estimated 180,890 new cases in 2016, and deaths will stand at 4.4% of total cancer deaths.
According to BMI's Disease Database, disability adjusted life years lost to prostate cancer in the US is expected to
rise from 660,083 in 2015, to 962,918 by 2030.
                               Prostate Cancer Burden Growing
                              US Prostate Cancer DALYs




                               Source: World Health Organization (WHO)/ BMI

Competition Threatens Market Leadership After the launch of Zytiga, J&J quickly took a leading share of the
prostate cancer market. However, the launch of Xtandi in 2013 placed pressure on J&J. Other competitors were not
approved for first-line treatment, and this significantly improved Zytiga's position. Zytiga has lost market share in the
US to Xtandi while still recording increasing sales; however, this has been offset by further growth outside of the
US. Zytiga's revenues will remain static in the short-term due to Xtandi taking market share and will begin to erode
in the longer term as generic competition is expected.
     Xtandi Revenues Overtake Zytiga
     Zytiga/Xtandi Sales (USDmn), 2011-2019
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 43 of 170 PageID: 1917
                                                                                                                    Page 3 of 4
                                                 Zytiga To Face Challenges




     Note: Astellas ' fiscal year runs from April 1 to March 31. Medivation/Pfizer revenues for Xtandi relate to collaboration
    revenues. F = forecast. Source: Bloomberg

Food Restrictions LimitZytiga'sPotentialXtandi has benefitted from Zytiga's limitations. Zytiga must be taken with
the concomitant corticosteroid, prednisone, and must be taken on an empty stomach, whereas Xtandi does not
require prednisone and can be taken with or without food. However, J&J has been conducting trials to improve its
product. The current food restrictions are due to highly variable exposure to the drug when eaten with meals
containing varying fat content. Trials sponsored by Janssen (J&J) on clinicaltrials.gov are investigating coated
versus uncoated tablets, while still in fasted conditions, and standardised diets. These trials have been completed,
but J&J has not widely released results and no new formulations of Zytiga have entered the company's published
pipeline. Zytiga is a white oval tablet that is 15.9mm by 9.5mm in size. This is compared with Xtandi capsules that
are 20mm by 9mm. These are fairly large tablets that could pose issues for patients with trouble swallowing.
However, oral formulations can be favourable over injections and infusions that require healthcare facility visits.


                                            Zytiga And Xtandi Specifications

                          Zytiga                                                                         Xtandi

      Formulation          Oral; tablet                                                                  Oral; capsule
                           1,000mg (4 x 250mg) administered orally once daily in combination with         160mg (4 x
      Dosing              prednisone 5mg administered orally twice daily                                 40mg) once daily
                                                                                                          Can be taken
      Method of            Not to be taken with food, at least two hours after eating, and no food       with or without
      Administration      one hour after taking Zytiga                                                   food

      Size                 15.9mm x 9.5mm                                                                20mm x 9mm

      Average US
      List Price Per
      Year                 USD92,092                                                                     USD129,000
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 44 of 170 PageID: 1918
                                                                                                           Page 4 of 4
                                               Zytiga To Face Challenges


                         Zytiga                                                                  Xtandi

       Shelf Life         Two years                                                              Three years
                                                                                                  No special
       Storage            Store below 30degC                                                     storage conditions

  Source: BMI       Generic Competition Emerging Notably, a number of ANDAs have been filed for Zytiga, and
these have initiated a patent challenge. Mylan is being sued by BTG International, Janssen Biotech, Janssen
Oncology and JanssenResearch & Development in connection with the filing of an ANDA for a generic 250mg
abiraterone tablet product. Mylan believes that it is one of the first companies to have filed a substantially complete
ANDA with a Paragraph IV certification for the product, and thus may be eligible for the 180-day generic marketing
exclusivity provision allowed under the Hatch-Waxman Act. The lawsuit against Mylan has been filed in the US
District Court for the District of New Jersey. Mylan is the second company to have recently announced it has filed
an ANDA for a proposed generic version of Zytiga. In August 2015, Hikma Pharmaceuticals announced it had filed
an ANDA for a generic version of Zytiga. In response, on July 31 2015, BTG International, Janssen Biotech and
various other Janssen affiliates filed a patent infringement lawsuit against Hikma in the US District Court for the
District of New Jersey. Zytiga is protected by two patents listed in the FDA's Orange Book. These are US Patent
Nos. 5,604,213, which is scheduled to expire on December 13 2016; and 8,822,438, which is scheduled to expire
on August 24 2027. In addition, Zytiga was protected by two periods of data exclusivity. The first, covering the use
of the drug in combination with prednisone for the treatment of patients with metastatic castration-resistant prostate
cancer, which expired on December 10 2015. The second was a new chemical entity period of data exclusivity,
which expired on April 28 2016. Express Scripts is expecting generic Zytiga in October 2018, despite patent
protection until 2027. J&J does have a follow-on product in Phase III trials, apalutamide, which could offset any
Zytiga losses. Apalutamide is a potent next-generation androgen receptor antagonist. It is a non-steroidal anti-
androgen, similar to Xtandi. If approved, apalutamide will be a significant competitor for Xtandi. It is being trialled as
a single agent and in combination with Zytiga, which will aid in tempering revenue losses.


Load-Date: November 3, 2016


  End of Document
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 45 of 170 PageID: 1919




                               EXHIBIT S
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 46 of 170 PageID: 1920

                                                                     REPORT




                                     How Drug Life-Cycle
                               Management Patent Strategies May
                                Impact Formulary Management
                      Jan Berger, MD, MJ; Jeffrey D. Dunn, PharmD, MBA; Margaret M. Johnson, BS, RPh;
                                            Kurt R. Karst, JD; and W. Chad Shear, JD



  This article is based on discussions from a recent roundtable              ABSTRACT
  meeting that focused on how drug life-cycle management patent
  strategies affect the decision-making process regarding formulary        Drug manufacturers may employ various life-cycle
  planning and management strategies when single-source, branded           management patent strategies, which may impact managed
  oral pharmaceutical products transition from single-source to            care decision making regarding formulary planning and
  generic status in the United States. The roundtable participants also    management strategies when single-source, branded oral
  explored several strategies manufacturers employ to extend mar-          pharmaceutical products move to generic status. Passage of
  keting exclusivity. The panel was moderated by Jan Berger, MD, MJ.       the Hatch-Waxman Act enabled more rapid access to generic




 S
                                                                           medications through the abbreviated new drug application
            peeding access to generic medications is a pillar of
                                                                           process. Patent expirations of small-molecule medications
            pharmacy benefit management, as well as a key sys-
                                                                           and approvals of generic versions have led to substantial cost
            tematic way of managing pharmaceutical cost trends.
            The small-molecule blockbuster medications have                savings for health plans, government programs, insurers,
 in recent years entered a “patent cliff,” wherein a significant           pharmacy benefits managers, and their customers. However,
 number of generic drugs has begun to enter the marketplace.               considering that the cost of developing a single medication
 This wave has increased competition and yielded significant               is estimated at $2.6 billion (2013 dollars), pharmaceutical
 cost savings for a number of stakeholders. Several impor-                 patent protection enables companies to recoup investments,
 tant small-molecule drugs have US patent expirations slated               creating an incentive for innovation. Under current law,
 for 2016, including Benicar (olmesartan medoxomil), Benicar               patent protection holds for 20 years from time of patent filing,
 HCT (olmesartan medoxomil and hydrochlorothiazide), Crestor
                                                                           although much of this time is spent in product development
 (rosuvastatin calcium), Cubicin (daptomycin), Zetia (ezeti-
                                                                           and regulatory review, leaving an effective remaining
 mibe),1 and perhaps, although unlikely, Zytiga (abiraterone
                                                                           patent life of 7 to 10 years at the time of approval. To extend
 acetate), as will be discussed later in this article. Health plans,
 insurers, and pharmacy benefit managers (PBMs) add generics
                                                                           the product life cycle, drug manufacturers may develop
 to their drug formularies as quickly as possible to benefit from          variations of originator products and file for patents on
 savings versus comparator branded medications.                            isomers, metabolites, prodrugs, new drug formulations (eg,
    When developing a medicine to bring to the market, a pharma-           extended-release versions), and fixed-dose combinations.
 ceutical company may spend up to $2.6 billion (in 2013 US dollars)2       These additional patents and the complexities surrounding the
 to identify a compound and complete the necessary preclinical and         timing of generic availability create challenges for managed
 clinical trials to file a new drug application (NDA) with the FDA. This   care stakeholders attempting to gauge when generics may
 investment results in precious intellectual property that can bring       enter the market. An understanding of pharmaceutical patents
 in revenue for a drug maker for years to come. Without protection
                                                                           and how intellectual property protection may be extended
 of this intellectual property, the pharmaceutical industry would be
                                                                           would benefit managed care stakeholders and help inform
 reluctant to invest the capital needed to develop innovative new
                                                                           decisions regarding benefit management.
 products to improve health for individual patients and populations.
    In recent years, an increased amount of attention has been paid
 to pharmaceutical patents and litigation in the press and with pay-                                         Am J Manag Care. 2016;22:S487-S495
                                                                                                   For author information and disclosures, see end of text.
 ers. With the increased attention on pharmaceutical patents, there
    3




                                                        THE AMERICAN JOURNAL OF MANAGED CARE® Supplement             VOL. 22, NO. 16       S487
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 47 of 170 PageID: 1921
  REPORT



is a need for better understanding of the relationship between               period of marketing exclusivity may or may not run concurrently
patents and exclusivity, along with the balance between protecting           with the period of patent protection.
innovation and promoting access to less costly medications. These               In its essence, regulatory exclusivity is a congressionally man-
factors affect pharmaceutical life-cycle management, the transi-             dated monopoly under the law. It allows a brand name manufac-
tion of products from single-source to multisource status, as well           turer a certain guaranteed period of protection, regardless of what
as formulary decision making and pharmacy budget planning.                   patents they may or may not have. The protection provided by
                                                                             patents, however, is not guaranteed, as discussed later.
The Patent System                                                               Before passage of the Hatch-Waxman Act in 1984 (also known
Pharmaceutical intellectual property is protected primarily                  as the Drug Price Competition and Patent Term Restoration Act of
through the US patent system. In the most basic case, a pharma-              1984 [Public Law 98-417]), the US patent system was the sole protec-
ceutical patent is sought for the creation of a new molecular entity         tor of intellectual property. Marketing exclusivity was granted
(a “composition-of-matter” patent). The manufacturer applies to              to the patent holder, but a finite period after which marketing
the US Patent and Trademark Office (USPTO), which reviews the                exclusivity would expire was not defined. Manufacturers who were
patent application and makes a decision regarding approval or                interested in developing generic drugs had to face the same battery
rejection.4 Patents can be filed to protect, not only the molecule           of clinical testing required by the FDA of manufacturers of new
itself, but the process used to manufacture the drug, how the drug           chemical entities.7
is used, and new formulations of the drug.                                      For manufacturers of branded drugs, one problem with the
   All patents on branded pharmaceutical products are registered and         system before 1984 was that the patents could be found to be
listed in an addendum to the FDA-published Orange Book.5 In most             invalid or unenforceable. Marketing or regulatory exclusivity may
cases, the patent is issued by the USPTO an average of 3.4 years after       be a stronger shield to protect intellectual property. However, leg-
filing for a conventional drug and 4.4 years after filing for a biologic.6   islative and regulatory efforts have not been used solely to protect
   According to statute, the granting of a pharmaceutical patent             intellectual property; generally, the intention of these statutes has
includes protection on that patent for a period of 20 years from             been to balance patent protection with beneficial access to high-
time of patent filing. Patent protection may be extended beyond              quality, affordable medicines (ie, generics), with the additional
20 years, depending on whether the processing and review of the              result being a period of market exclusivity.
patent application was delayed at the patent office or delays were
incurred during product review by the FDA.7                                  Hatch-Waxman Act Basics
   During the 20-year life of the patent, other drug manufacturers           The Hatch-Waxman Act of 1984 sought to speed access to generic
may not sell generic alternatives of the product without the risk            medications by providing generic manufacturers with incentives
of lawsuit and substantial court-approved penalties. In practice,            and a pathway for approval. Hatch-Waxman also provided innova-
much of the initial 20 years of exclusivity may be spent in product          tors with meaningful patent protection and an opportunity to recoup
development and regulatory review. The remaining years of pat-               their investment, and also provided incentives to generic manufac-
ent protection, and the market exclusivity that results, provide             turers to promote the rapid availability of generic alternatives.9
economic incentives and considerable potential revenue for a                    The Act established regulatory exclusivity periods for branded and
drug company, revenue that is critical to its ability to recover the         first generic agents. Exclusivity periods were included in the Act as a
capital it invests in research and development (R&D) and turn a              lever to promote a balance between new drug innovation and generic
profit. Most companies also reinvest a substantial portion of rev-           drug competition. For example, the first generic manufacturer to
enue back into R&D, so revenue is essential to the development of            challenge a patent for a branded product listed in the Orange Book
future drug therapies. The results of a survey by the Pharmaceutical         is awarded a 180-day exclusivity period, beginning at FDA approval.7
Research and Manufacturers of America indicated that member                     One of the main objectives of the Hatch-Waxman legislation
companies spent 18.6% of total sales on R&D in 2014.8                        was to promulgate a formal pathway for the introduction of gener-
                                                                             ic drugs, in an effort to bring generics to the market sooner. To
Product Patents Versus Marketing Exclusivity                                 achieve this, the Act introduced the abbreviated new drug applica-
Patents and exclusivity work in a similar fashion, but are differ-           tion (ANDA) process, and detailed the studies and data required by
ent from one another. Marketing exclusivity interacts to some                the FDA to evaluate a generic drug for approval.7
extent with patent laws. It is granted through regulatory action                Under Hatch-Waxman, upon approval of a new chemical
by the FDA and guided by statute (the Federal Food, Drug, and                entity, the FDA grants a regulatory exclusivity period of 5 years
Cosmetic Act and the Hatch-Waxman Act). Exclusive marketing                  (regardless of patent life remaining). Importantly, as some agents
rights are granted by the FDA upon approval of a drug, and this              take a longer time to obtain FDA approval, the Hatch-Waxman


S488          OCTOBER 2016 www.ajmc.com
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 48 of 170 PageID: 1922

             HOW DRUG LIFE-CYCLE MANAGEMENT PATENT STRATEGIES MAY IMPACT FORMULARY MANAGEMENT


 Act provides patent-term extensions for those products where a              The generic manufacturer’s objective in challenging an exist-
 longer time is required by the FDA to review the drug application.7      ing patent is to initiate the patent-infringement evaluation pro-
    Patents can be filed and granted by the USPTO anywhere along          cess to coincide with the FDA’s review of the drug application. In
 the development life cycle of a drug. Some patent approvals may          the best-case scenario, the FDA’s review will be completed around
 indirectly extend market exclusivity of a product.                       the same time as the patent infringement case is decided, allow-
    The Orange Book (Approved Drug Products with Therapeutic              ing the drug to be marketed as soon as possible thereafter.
 Equivalence Evaluations)5 is published by the FDA. It lists prescrip-
 tion drug products and over-the-counter agents that are approved
 by the FDA as safe and effective. Manufacturers of branded prod-            SIDEBAR: The Relative Strengths of Patents
 ucts must identify USPTO-approved relevant patents and provide
 information on them, including patent expiration dates, to the              Although patents may seem to be an impregnable barrier to
 FDA, which then publishes this information in the Orange Book.              early generic competition, this is not necessarily the case.
                                                                             Certain types of patents are stronger than others. “Patents
 Generic Drug Approval, Patents, and Exclusivity                             are never a sure thing. There is no perfect patent, I imag-
 A generic manufacturer can bring their drug to market in 2 ways:            ine,” said roundtable participant Kurt Karst. “Patents can
 (1) it can file for approval, and if approved, launch after the brand-      be found to be invalid or unenforceable, or perhaps even
 ed product’s patents and exclusivity period expire, or (2) it can           not infringed by a generic drug manufacturer.”
 challenge the validity of the branded manufacturer’s patent. The
 latter usually occurs through the litigation process.                       Part of the reason relates to an imperfect system of
    The process for challenging a patent listed in the Orange Book           reviewing and approving patents. Often, litigation con-
 generally occurs in the following steps:                                    testing the validity of a patent involves materials or
 1. The generic manufacturer submits an ANDA application to the              source information that the patent office didn’t possess
    FDA (including their certifying non-infringement of origina-             at the time of the initial patent approval or that was not
    tor’s patents).                                                          fully understood by the reviewers.
 2. A notice letter is sent to the patent holder. When a generic
    manufacturer files an ANDA, the patent holder may consider               In that context, new composition-of-matter patents seem
    this as an act of infringement, and can file suit for patent             to offer the strongest protection; they are the most
    infringement.                                                            difficult for generic drug manufacturers to challenge in
 3. If the patent holder sues the generic manufacturer within 45             court, according to the patent experts on the roundtable.
    days of the receipt of the notice letter, the FDA may not grant
    final approval of the generic application for 30 months from             In contrast, method-of-use and formulation patents,
    the time of loss of regulatory exclusivity, unless a district            which can include new routes of administration and
    court rules for the generic drug manufacturer before then,               unique drug delivery devices, may offer less protection.
    allowing time for the patent challenge to be decided in court.           The reason for this vulnerability is that generic manu-
 4. If the patent ruling is in favor of the generic-drug manufac-            facturers can often utilize other mechanisms for drug
    turer, the patent holder may appeal the loss of the generic              delivery or develop new ways to bind molecules for oral
    manufacturer’s challenge. In this case, the appeals process              or intravenous use.
    takes an average of roughly 14 months.10 During the appeals
    process, the generic drug maker may consider launching the               Likewise, method-of-manufacturing patents may also
    generic drug “at risk,” meaning before litigation has been               offer less protection than a composition-of-matter
    resolved. However, if the patent holder wins the appeal, the             patent. For example, drug makers may produce a
    patent holder can seek monetary damages for the revenues                 bioequivalent product by manufacturing with different
    lost. Therefore, launching at risk can carry significant finan-          excipients or with other established methods.
    cial implications, especially in the case of a generic for a
    blockbuster medication. In practical terms, between the
    initial hearing process and potential appeal process, the             Extending the Product Life Cycle and Protecting
    patent holder may achieve up to an additional 30 to 45                Product Revenue
    months of effective exclusivity, beyond the point of loss of          As indicated earlier, the patent life remaining on a product at time
    regulatory exclusivity.                                               of approval may be only 7 to 10 years. The complexities of mar-


                                                      THE AMERICAN JOURNAL OF MANAGED CARE® Supplement           VOL. 22, NO. 16   S489
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 49 of 170 PageID: 1923
  REPORT



ket exclusivity and patent litigation frustrate payers, physicians,   new uses and new indications. Many times, drug companies
patient groups, and other stakeholders. As there is no certainty as   evaluate new routes of administration for their product (inject-
to the timing of availability of generics, these stakeholders can-    able, sublingual, intranasal, etc), which may increase absorption
not formulate a plan for the introduction of a generic version of a   or enhance adherence.4 For certain drugs, like asthma inhalers
specific product. For example, uncertainty around patent expira-      or insulin pens, this may be in the form of “improved” delivery
tion and generic product introduction makes pharmacy benefit          devices customized for that drug.12
planning (budgeting/formulary) more difficult.                           Commonly, manufacturers file patents on new drug formula-
                                                                      tions (eg, extended-release versions) or formulations that con-
                                                                      tain different excipients (to help stabilize the active ingredient,
   SIDEBAR: Payer Perspective on Brand Extension                      for instance). Furthermore, manufacturers may patent a new
                                                                      manufacturing process, which helps create greater quantities of
   Payers are frustrated by the extension of branded                  medication more efficiently or with fewer inactive ingredients.
   product life cycles through the granting of patents on             As previously discussed, these improvements may not effectively
   isomers, metabolites, prodrugs, new delivery methods,              shield the product from patent challenges.
   and fixed-dose combinations; some of these modifica-                  The combination of the existing product with a new or other
   tions may improve aspects of drug effectiveness, safety,           marketed agent is another way to extend the life cycle of a drug.
   or adherence, while others may not.                                This is the case with several diabetes agents (eg, combinations
                                                                      with metformin).
   Extending the life cycle of a brand is extremely profit-
   able to the manufacturer of a product nearing the end
   of its patent life. “With a blockbuster drug, there’s a lot           SIDEBAR: Price Increases on Products Nearing
   to be gained by even a bit of an extension of that brand,”            Patent Expiration
   said Peggy Johnson, RPh. If a branded drug’s revenue
   averages $1 billion per year, it has paid off the bulk of             Price increases toward the end of patent life are
   the research and development costs, and marketing                     also a mechanism for maintaining revenue.13 Payers
   and sales overhead years ago, to the point that perhaps               object, as these increases have little to do with value
   90% of its revenue in its final years of exclusivity is               of the product; rather, the increases are attempts to
   profit. This profit may be used to fund future research               maximize revenue just before patent expiration. Dr
   and development. Margins of this magnitude not only                   Dunn said, “Historically, we have seen significant price
   compel the efforts made to extend the life cycle as long              increases in the 6 to 12 to 18 months leading up to a pat-
   as possible, but also greatly increases the amount a                  ent loss. There’s nothing we can do about that. We’re
   generic manufacturer who launches at risk, before pat-                probably not going to take a drug off formulary and
   ent litigation is complete, may have to compensate the                reinstate it 6 months later. But that’s why we push so
   branded manufacturer.                                                 hard for price protection.”


                                                                         Ms Johnson added that price increases often go
   Another way manufacturers can extend revenues from their              beyond the patent expiration to maximize revenue for
brand is to produce its own generic version of the drug; it markets      the branded manufacturer. She stated, “Price protec-
its generic version as an “authorized generic.” The FDA lists 980        tion rebates have been negotiated in part to address
authorized generics (although these include multiple dosages and         this scenario,” not only for the originator product, but
forms of individual drugs), from Accupril (quinapril hydrochlo-          for other brands in the class. A new generic entering a
ride) to Zyvox (linezolid).11                                            drug category threatens “not just the drug that’s going
                                                                         to lose its patent. Every brand name drug in that class
Improving and Expanding a Drug’s Utility                                 feels their market share will be threatened because
Manufacturers often conduct additional research in an effort             the class is going to be disrupted. So other drug mak-
to enhance their marketed agents. Product enhancements may               ers in the class may raise their prices as well,” Ms
improve the drug’s utility in clinical care, extend patent protec-       Johnson explained.
tion, and increase revenues. The result of the research may be




S490         OCTOBER 2016 www.ajmc.com
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 50 of 170 PageID: 1924

            HOW DRUG LIFE-CYCLE MANAGEMENT PATENT STRATEGIES MAY IMPACT FORMULARY MANAGEMENT



    This leads, according to the payers, to the percep-                  branded agents. Payers seek to determine which of
    tion that the branded pharmaceutical companies will                  several products in a therapeutic class may be first to
    charge “pretty much whatever the market will bear,”                  go off-patent. This consideration may influence future
    and to the skepticism of payers that many actions                    plans, as can the first generic launch within a therapeu-
    taken by pharmaceutical companies to improve exist-                  tic class, which could have implications in P&T commit-
    ing products are more product-line extensions than                   tee discussions—beyond the innovator product to other
    actual product enhancements.                                         similar drugs. For example, if the category comprises
                                                                         therapeutically equivalent products, these other prod-
                                                                         ucts may be subject to a step through the new generic.
 Payers and the Transition From Branded to Generic
 Health plans, insurers, and PBMs monitor the anticipated patent         In some cases, an impending generic entry into a drug
 expiration dates for high-cost agents, but as indicated earlier,        class will have a very different impact, according to Dr
 their confidence level of exactly when a generic will be intro-         Dunn: “If we do know a major brand is going off-patent
 duced is fairly low. Any anticipated price increases within 6 to 18     in 6 months, for example, and another branded drug
 months prior to patent loss are discussed during pharmacy bud-          is entering the category, we’re much less likely to add
 get planning and P&T committee meetings.                                that new brand drug to the formulary, because we don’t
                                                                         want to take market share away from the brand that’s
                                                                         going off-patent.” This tactic would enable the payer
    SIDEBAR: Payer Perspective on Planning for the                       to save more money on a larger segment of the total
    Introduction of Generics                                             patient population, by promoting the conversion of a
                                                                         higher volume of prescriptions within a class to the new
    Ms Johnson emphasized that “plans have become pretty                 generic medication by limiting competition from a “new
    good at what we call managing the pipeline of generic                and improved” brand entity.
    opportunity.”


    The pharmacy executives noted that payers often start
    considering the potential effects of generics to these               S I D E B A R : Formulary Placement of Recently
    blockbusters 18 to 24 months ahead of time, especially if            Approved Generics
    the P&T committee reviews a class once annually.
                                                                         Many P&T committees do address financial and bud-
    Although payers don’t actively manage their business                 geting questions, particularly in discussions of cost-
    around patents, per se, this can definitely be part of the           effectiveness or value-based benefits. In most cases,
    planning process for blockbuster brands (eg, Lipitor                 an initial generic drug introduction does not usually
    [atorvastatin calcium], Prilosec [omeprazole], Nexium                require a P&T committee meeting for formulary inclu-
    [esomeprazole], Crestor [rosuvastatin calcium],                      sion. Discussions by the P&T committee involve com-
    Abilify [aripiprazole]).                                             parative efficacy, safety, and then cost. Since the FDA
                                                                         has approved the agent, presumably as bioequivalent to
    Dr Dunn agreed, adding that “Payers spend a good deal of             the original brand, the first 2 issues are moot. Few or no
    time with actuaries and underwriters, trying to anticipate           head-to-head studies exist between “improved” brands
    rebate and revenue changes, particularly for drugs in                and new generics to inform the value discussion, so pay-
    high-cost or high-utilization categories. We take a long-            ers often resort to cost discussions in these cases. In
    term approach to this. We’re probably not going to move              most cases, the new generic is offered at a significant
    drugs back and forth in anticipation of a patent loss.”              discount to the branded product.


    The near-term entry of a generic drug can also have                  Ms Johnson remarked that when a generic is approved,
    implications for other medications in the same class.                generally, the new generic is automatically placed on
    This can open negotiations for expiring contracts on                 the formulary (tier 1), and the innovator brand is usually



                                                     THE AMERICAN JOURNAL OF MANAGED CARE® Supplement                        S491
                                                                                                            VOL. 22, NO. 16
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 51 of 170 PageID: 1925
  REPORT




   moved to nonpreferred status or excluded from the for-                  “A patent litigation challenge added uncertainty to the
   mulary (the latter in the case of a 2-tier or closed formu-             timeline and ultimately delayed the generic launch for 7
   lary). “It doesn’t generally impact tier positioning for the            months,” added Ms Johnson. “Novartis initiated discus-
   rest of the category, because we’ve already put a lot of                sions about extending brand contracting in light of an
   time into crafting that strategy around cost-effectiveness              authorized generic launch and also offered patient copay
   and value.” However, she pointed out, other brands in                   discounts in order to compete with the generic product.”
   the category may now be subject to step therapy with the
   new generic entity. Later, when more than one generic                   Dr Dunn’s organization placed the generic on formu-
   product becomes available in a class, a tipping point may               lary immediately “because it didn’t affect contracts. It
   be reached such that all brand products are relegated to                is on a specialty tier rather than the traditional generic
   nonpreferred or nonformulary status.                                    tier, however. The brand was removed from formulary
                                                                           at the next P&T committee meeting. Today, other
   In certain situations, if the generic is not priced at a                tyrosine-kinase inhibitor brands are stepped through
   significant discount, it may be placed in a higher tier,                the generic for the labeled indications via the prior
   solely based on cost (nonpreferred generic tier or a tier               authorization process.”
   developed for brand name products). Tier designations
   may be related more to underlying drug cost rather                      The short-term budget impact of this generic may be less
   than brand/generic classification.                                      than pharmacy directors anticipated, Dr Dunn pointed
                                                                           out, because the generic is not priced substantially less
                                                                           than the brand. However, its budget impact may grow
Case Studies                                                               over time, particularly with the expiration of the 180-day
During the second part of the roundtable, the moderator asked par-         exclusivity period and the influx of additional generic
ticipants to comment on several case studies involving specific prod-      competition. In addition, the ability to step other tyrosine-
ucts, to gain feedback and perspective from the payers and attorneys       kinase inhibitors for CML through the generic for new
regarding the particular circumstances surrounding the introduction        patients should generate further cost savings.
of generic versions.


Case Study 1: Gleevec (imatinib)                                        Case Study 2: Zytiga (abiraterone acetate)
Gleevec (imatinib) is indicated for the treatment of chronic            The FDA approved Zytiga (abiraterone acetate) for use in combina-
myelogenous leukemia (CML). Novartis’ composition-of-matter             tion with prednisone for the treatment of men with metastatic
patent for Gleevec expired in January 2016, and the first generic       castration-resistant prostate cancer who have received prior che-
version of imatinib was marketed in the United States in February       motherapy in April 2011.15 A supplemental indication for use in
2016 by Sun Pharmaceuticals.14                                          men prior to receiving chemotherapy followed in December 2012.16
                                                                           Three years after the initial approval of branded Zytiga (abi-
                                                                        raterone acetate), the manufacturer of Zytiga received approval for
   SIDEBAR: Payer Perspectives on the Introduction                      an additional patent, which will extend the period of exclusivity
   of Generic Imatinib                                                  beyond that of the composition-of-matter patent. This new intel-
                                                                        lectual property protection was a “method-of-use” patent, which
   The introduction of a generic version of imatinib was                covered the coadministration of prednisone (given as a separate
   followed closely by payer pharmacy directors, said Dr                pill) with Zytiga, a dosing regimen that was already prescribed
   Dunn. “It is really a precedent setter for what we do                in the FDA-approved product label. This patent was listed in the
   in the oral oncology space. However, we didn’t change                Orange Book and provides patent protection for Zytiga potentially
   anything in anticipation of its launch, because the                  well into 2027—more than 10 years beyond the expiration of the
   brand was not disadvantaged. We are now covering                     Zytiga molecule patient in late 2016.
   the generic and not covering the brand. It will shape                   The Figure shows the timeline of activity leading to the potential
   anything that occurs in the future with this class of                launch of a generic for Zytiga. The original 5 years of FDA regulatory
   tyrosine-kinase inhibitors.”                                         exclusivity for Zytiga as a new chemical entity expired on April 28,
                                                                        2016, and the composition-of-matter patent will expire on December


S492         OCTOBER 2016 www.ajmc.com
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 52 of 170 PageID: 1926

            HOW DRUG LIFE-CYCLE MANAGEMENT PATENT STRATEGIES MAY IMPACT FORMULARY MANAGEMENT


 FIGURE. Zytiga Exclusivity Decision Tree

                                                                                                              Generics Launch
  Loss of regulatory         Expiration of                                                       Patent
                                                                                           Overturned               ~2020
     exclusivity           composition patent
        4/28/16                 12/13/16                                        Appeal Process
                                                                 Patent
                                                           Overturned            12-16 Months
                                                                                               Patent                 No Generics
                                                                         10/28/18                Upheld
                                                                                                                       Until 2027
                                  30-Month Stay
                                                                Patent
                                                                 Upheld
                                                                                                   No Generics Until 2027




 13, 2016. The 30-month stay on FDA approval for any generic expires
 in late October 2018, and should the manufacturer lose the patent             track the expiry of regulatory exclusivity of branded
 case being subject to litigation brought by generic manufacturers to          products on the FDA website, and ANDA applications
 challenge the new dosing patent and choose to appeal the ruling,              by generic companies trigger patent litigation, on
 the appeals process may last a further 12 to 16 months, until the end         which information is publicly available.
 of 2019. This would mean that the earliest a generic might reach the
 market is early 2020. Should the manufacturer win the dosing pat-             Ms Johnson stated, “I personally was not aware of the
 ent challenge by the generic manufacturers (or lose the challenge,            patent extension and potential for a dosing regimen
 but go on to win the appeal), the addition of the new dosing patent           patent related to the coadministration of prednisone.
 would extend patent protection for Zytiga into 2027.                          This is a fairly crowded category, so value (out-
                                                                               comes) will be a consideration relative to formulary
                                                                               placement.” She continued, “Contracts are generally
    SIDEBAR: Panelist Perspectives on Zytiga Patent                            not long term (more than 1-2 years) and generally
    Protection                                                                 have clauses related to market changes/new market
                                                                               entrants. Brand competition is a factor here, as well as
    According to W. Chad Shear, “Arguably, the additional                      patent extension.”
    patents offer an additional exclusivity for 20 years
    from their date of filing. However, those patents are
    subject to challenge by would-be generics, and are in                   Case Study 3: Namenda (memantine hydrochloride)/
    fact being challenged right now in District Court and                   Namenda XR (memantine hydrochloride, extended release)
    at the USPTO.”                                                          A “product hop” is the substitution—not addition—of a new
                                                                            branded formulation of a prescription drug for an old version
    The additional patent for Zytiga (patent 8,822,438) is                  by a manufacturer, with the intention of forestalling generic
    listed in the FDA’s Orange Book. “Companies filing                      competition. Multiple examples of product hops have been
    applications to market generic Zytiga will be required to               seen over the years. For this case study, the focus was on an
    certify to FDA that they do not infringe the dosing regi-               extended-release, once-daily dosage form of memantine (called
    men patent,” added Kurt Karst. “This recently issued                    Namenda XR), which was introduced by Forest Laboratories
    dosing regimen patent listing is therefore a barrier to                 (now Allergan).17 The manufacturer soon attempted to take away
    generic competition, unless a court ultimately denies                   patient access to the immediate-release product, which was
    the patent as invalid and/or noninfringed.”                             dosed twice daily.18
                                                                               Furthermore, in a product hop example, the original formu-
    Health plans and formulary managers, though gener-                      lation’s clinical effect is unaltered, but the medication is now
    ally unaware of patent extension efforts or patent litiga-              somewhat different. In other words, the new version will not be
    tion status, do monitor the timing of potential generic                 considered AB-rated for substitution purposes. The sole benefi-
    availability of key products, as it is relatively easy to               ciary is the drug maker, who may avoid generic substitution and
                                                                            may reinforce its revenue stream.19


                                                      THE AMERICAN JOURNAL OF MANAGED CARE® Supplement                             S493
                                                                                                                  VOL. 22, NO. 16
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 53 of 170 PageID: 1927
  REPORT



                                                                    Conclusion
   SIDEBAR: Payer Perspectives on the “Product Hop”                 Pathways for the protection of pharmaceutical intellectual prop-
                                                                    erty are complex. The Hatch-Waxman Act of 1984 defined the
   Unless there are clear benefits, payers are wary of the          pathway for generic drug approvals but also set patent and mar-
   introduction of extended-release versions. “Generally, I         ket exclusivities for different drug marketing scenarios. These
   would say these are not clinical issues. The perception          protection pathways have evolved since that time, influenced by
   is not very good from a payer perspective,” remarked             changes in legislation and the regulatory environment.
   Dr Dunn, “unless there are very explicit adherence
   issues [with the original drug] that will lead to obvious             The Act’s system for patent protection and generic drug approval
   benefits [with the extended-release version]. We would           offers opportunities to not only guard intellectual property, but also
   treat any of these agents like a new brand. We don’t             to encourage innovation, including improvements to the drug in
   generally jump on board with these sustained-release             question. However, not all new pharmaceutical patents result in
   or extended-release agents.”                                     true innovation or in improvement in patient care, and payers are
                                                                    often skeptical of claims made around such product refinements.
   Product hops tend to elicit more visceral reactions from              Managed care stakeholders should have an understanding of
   payers, because they are associated with higher costs,           pharmaceutical patents and ways in which intellectual property can
   with no additional clinical benefits. Ms Johnson noted           be leveraged or extended, as this information can help clarify the avail-
   that “the manufacturer’s attempt to take the immedi-             ability of therapeutic alternatives, such as generics and the timing of
   ate-release version off the market after introducing the         their launches. With regard to blockbuster brands going off-patent,
   XR version ‘didn’t work’. These product hops are not             understanding this information can assist payers in budget planning,
   viewed as clinical differentiators or value drivers. We          contract negotiation, and even P&T committee decision making.
   treat the extended-release products like other brands,                An understanding of the patent system can also help improve
   and it’s much less likely they’re going to be positioned         payers’ appreciation of new product launches—for example,
   as preferred agents.”                                            whether an approved product is a new molecular entity or simply
                                                                    a new formulation. This information can affect formulary posi-
   Ms Johnson also emphasized that removal of the previ-            tioning as well as patient care.
   ous version prevented the validation of the new prod-
   uct’s value compared with the original product, making                Acknowledgement
                                                                        The authors wish to thank Stanton R. Mehr, SM Health Communications,
   it more difficult to determine appropriate formulary
                                                                    for editorial assistance in the preparation of the manuscript.
   positioning for the new product.
                                                                       Author affiliation: Health Intelligence Partners, Chicago, IL (JB); VRx,
   “This is really an egregious use of the patent exten-            LLC, Salt Lake City, UT (JDD); MMJ Advisors, LLC, Orchard Park, NY
                                                                    (MMJ); Hyman, Phelps & McNamara, P.C., Washington, DC (KRK); Fish &
   sion, and it created a payer backlash,” commented                Richardson P.C., San Diego, CA (WCS).
   Ms Johnson, because Forest sent the message that “it                Funding source: This supplement was sponsored by Churchill
   either doesn’t have faith in the original product, or that       Pharmaceuticals, LLC.
                                                                        Author disclosures: Dr Berger, Dr Dunn, Mr Karst, Ms Johnson, and Mr
   it simply wanted to move all of the Namenda business
                                                                    Shear have no relevant financial relationships with commercial interests
   to the more expensive brand.”                                    to disclose.
                                                                        Authorship information: Concept and design (JB, JDD, KRK, WCS);
                                                                    acquisition of data (MMJ, KRK, WCS); analysis and interpretation of data
                                                                    (JDD, MMJ, WCS); drafting of the manuscript (JDD, KRK); critical revision
   The Namenda versus Namenda XR product hop landed in              of the manuscript for important intellectual content (JB, JDD, MMJ, WCS);
the court system, as the State of New York brought suit against     and roundtable discussion/interview (JB, MMJ).
                                                                         Address correspondence to: jberger.healthintell@comcast.net.
Actavis (which purchased Forest, before being acquired itself by
Allergan). A decision on May 22, 2015 by the US Court of Appeals
for the Second Circuit agreed with a lower court ruling, stating    REFERENCES
that the “Defendants’ hard switch would likely have anticompeti-    1. Song CH, Han JW. Patent cliff and strategic switch: exploring strategic design possibilities in the
                                                                    pharmaceutical industry. Springerplus. 2016;5(1):692-706. doi: 10.1186/s40064-016-2323-1.
tive and exclusionary effects on competition in the memantine
                                                                    2. DiMasi JA, Grabowski HG, Hansen RW. Innovation in the pharmaceutical industry: New estimates of
market, creating a ‘dangerous probability’ that Defendants would    R&D costs. J Health Econ. 2016;47:20-33. doi: 10.1016/j.jhealeco.2016.01.012.
maintain their monopoly power after generics enter the market.”20   3. Potter A. Interpreting the BPCIA—is the “patent dance” mandatory? The Columbia Science and




S494        OCTOBER 2016 www.ajmc.com
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 54 of 170 PageID: 1928

                   HOW DRUG LIFE-CYCLE MANAGEMENT PATENT STRATEGIES MAY IMPACT FORMULARY MANAGEMENT


 Technology Law Review website. http://stlr.org/2015/03/31/interpreting-the-bpcia-is-the-patent-dance-       12. Beall RF, Nickerson JW, Kaplan WA, Attaran A. Is patent “evergreening” restricting access to medi-
 mandatory. Published March 31, 2015. Accessed August 16, 2016.                                              cine/device combination products? PloS One. 2016;11(2):e0148939. doi: 10.1371/journal.pone.0148939.
 4. Gupta H, Kumar S, Roy SK, Gaud RS. Patent protection strategies. J Pharm Bioallied Sci. 2010;2(1):2-7.   13. Staton T. 10 Big brands keep pumping out big bucks, with a little help from price hikes. FiercePharma
 doi: 10.4103/0975-7406.62694.                                                                               website. www.fiercepharma.com/sales-and-marketing/10-big-brands-keep-pumping-out-big-bucks-a-
 5. U.S. Department Of Health And Human Services. Orange Book: Approved Drug Products with Therapeutic       little-help-from-price-hikes. Published May 7, 2014. Accessed August 16, 2016.
 Equivalence Evaluations. 36th ed. Silver Spring, MD: U.S. Food and Drug Administration; 2016. www.fda       14. Conti RM, Padula WV, Larson RA. Changing the cost of care for chronic myeloid leukemia: the avail-
 .gov/downloads/Drugs/DevelopmentApprovalProcess/ucm071436.pdf. Accessed April 27, 2016.                     ability of generic imatinib in the USA and the EU. Ann Hematol. 2015;94(suppl 2):S249-S257. doi: 10.1007/
 6. Fernandez DS, Huie JT. Strategic balancing of patent and FDA approval processes to maximize market       s00277-015-2319-x.
 exclusivity. IP Loft website. www.iploft.com/PTO-FDA.pdf. Accessed April 28, 2016.                          15. BTG plc: ZYTIGA™ (abiraterone acetate) approved in the US [press release]. London, UK: BTG
 7. Pensabene LB, Gregory D. Hatch-Waxman Act: overview. Practical Law website. http://us.practicallaw       International Ltd; May 3, 2011. www.btgplc.com/media/press-releases/btg-plc-zytiga-abiraterone-
 .com/9-523-2397. Accessed August 16, 2016.                                                                  acetate-approved-in-the-us/. Accessed September 14, 2016.
 8. Pharmaceutical Research and Manufacturers of America. 2016 PhRMA Annual Membership Survey.               16. NDA 202379/S-005 supplement approval (Zytiga). FDA website. www.accessdata.fda.gov/drugsatfda_
 Pharmaceutical Research and Manufacturers of America website. www.phrma.org/sites/default/files/pdf/        docs/appletter/2012/202379Orig1s005ltr.pdf. Accessed September 27, 2016.
 annual-membership-survey-results.pdf. Published 2016. Accessed September 27, 2016.                          17. Drug approval package: Namenda XR (memantine hydrochloride) 7 mg, 14 mg, 21 mg, &
 9. Troy DE. Drug Price Competition and Patent Restoration Act of 1984 (Hatch-Waxman amendments).            28 mg extended release capsules. FDA website. www.accessdata.fda.gov/drugsatfda_docs/
 FDA website. www.fda.gov/newsevents/testimony/ucm115033.htm. Published August 1, 2003. Accessed             nda/2010/022525s000_namenda_xr_toc.cfm. Published June 21, 2010. Accessed August 20, 2016.
 April 28, 2016.                                                                                             18. Klusty T. A legal test for the pharmacy company practice of “product hopping.” AMA J Ethics.
 10. Hungar TG, Sitzman M. Federal circuit year in review 2013/2014: intellectual property and appellate     2015;17(8):760-762. doi: 10.1001/journalofethics.2015.17.8.hlaw2-1508.
 practice groups. Gibson, Dunn & Crutcher LLP website. www.gibsondunn.com/publications/Documents/            19. Lukens JT. Pharmaceutical product hop antitrust case reaches third circuit. Faruqi & Faruqi, LLP
 Federal-Circuit-2013-2014-Year-in-Review.pdf. Published 2015. Accessed September 8, 2016.                   website. www.faruqilaw.net/blog/id/174/pharmaceutical-product-hop-antitrust-case-reaches-third-cir-
 11. FDA listing of authorized generics as of June 29, 2016. FDA website. www.fda.gov/downloads/             cuit. Published June 2, 2016. Accessed August 20, 2016.
 AboutFDA/CentersOffices/CDER/UCM183605.pdf. Accessed August 12, 2016.                                       20. In the United States Court of Appeals for the Second Circuit: State of New York v. Actavis. Opinion No.
                                                                                                             14-4624. Filed under seal May 22, 2015. n




                                                                                  THE AMERICAN JOURNAL OF MANAGED CARE® Supplement                                         VOL. 22, NO. 16           S495
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 55 of 170 PageID: 1929
  NOTES




S496     OCTOBER 2016 www.ajmc.com
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 56 of 170 PageID: 1930




                               EXHIBIT T
FDA Approves Pre-Chemo Enzalutamide for mCRPC                            Page 1 of 3
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 57 of 170 PageID: 1931




                                      Conference Coverage       VideosNewsNetworkOncLive® TVPeer ExchangeInsights
                                                                                                     Education ▼        Profile | Log out ▼
                                      Attend An Event

                                      State of the
                                      OncLive      Science SummitRegional Seminar SeriesOncLive Global ExpoGiants of Cancer Care
                                                Community

                                 News >
     SPECIALTY TOPICS

     CURRENTLY VIEWING           FDA Approves Pre-Chemo
     All Specialties
                                 Enzalutamide for mCRPC
     Breast Cancer
     Multiple Myeloma            Silas Inman @silasinman
                                 Published: Wednesday, Sep 10, 2014
     Lung Cancer
     Immuno-Oncology News
                                                              The FDA has expanded the approval
     Gynecologic Oncology
                                                              for enzalutamide (Xtandi) to include
     Gastrointestinal Cancer
                                                              the treatment of men with
     Colorectal Cancer
                                                              chemotherapy-naive metastatic
     Ovarian Cancer
                                                              castration-resistant prostate cancer
     Prostate Cancer
                                                              (mCRPC), based on survival data
     Precision Medicine in
                                                              from the phase III PREVAIL trial.
     Oncology®
     Neoadjuvant HER2+
                                                             In the study, treatment with
                       More >>
                                                             enzalutamide improved overall
                                                             survival (OS) by 29% and
      Related Articles                                       radiographic progression-free
                                                             survival (rPFS) by 81% compared
                                       Tomasz M. Beer, MD
                                                             with placebo. The expanded
                                                             indication for the androgen receptor
                                 inhibitor was granted under the FDA's priority review program.
                                 Enzalutamide was initially approved for chemotherapy-pretreated
                                 men with mCRPC in August 2012.
      Enzalutamide Could
      Have Pivotal Role in
      Metastatic Hormone-
                                 "Enzalutamide has been shown to extend overall survival and
      Sensitive Prostate         significantly delay the progression of prostate cancer," co-
      Cancer
                                 principal investigator Tomasz M. Beer, MD, the deputy director of
                                 the Knight Cancer Institute and professor of medicine at Oregon
                                 Health & Science University, said in a press release. "In the
                                 PREVAIL trial, the median time to initiating chemotherapy was
                                 delayed by 17 months with enzalutamide treatment as compared
                                 to placebo, so the result is a meaningful period of time during
                                 which men have their disease controlled without the need for
      Lead Investigator
                                 chemotherapy."
      Highlights Apalutamide
      Efficacy in Metastatic
      Castration-Sensitive       In the phase III study, 1717 men with a median age of 71 years
      Prostate Cancer            received treatment with enzalutamide (n = 872) or placebo (n =
                                 845). Enzalutamide was administered at 160 mg daily.
                                 Concurrent glucocorticoids were administered to 27% of patients
                                 treated with enzalutamide and 30% of patients in the placebo
                                 arm.Â The co-primary endpoints of the study were OS and rPFS.
                                 Castration-resistance was determined by PSA-only progression
                                 in 43% of patients and 54% demonstrated radiographic evidence
                                 of disease progression prior to entering the study.Â
      Update Shows Depth of
      Darolutamide Benefit in    Â
      Nonmetastatic CRPC
                                 An interim analysis was conducted following 540 deaths, which
                                 demonstrated a statistically significant advantage for
      Related Videos             enzalutamide for both OS and rPFS. At this point, the study was
                                 halted and men in the placebo arm were allowed to crossover to
                                 receive enzalutamide.

                                 The most common subsequent therapies for patients in the
                                 enzalutamide and placebo arm were docetaxel (33% and 57%)
      Dr. Tagawa on              and abiraterone acetate (21% and 46%). Forty percent of
      Significance of BRCA2      patients in the enzalutamide arm received subsequent therapies
      With PSMA-Targeted
                                 compared with 70% with placebo.




https://www.onclive.com/web-exclusives/fda-approves-pre-chemo-enzalutamide-for-mcrpc                                                     7/17/2019
FDA Approves Pre-Chemo Enzalutamide for mCRPC                            Page 2 of 3
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 58 of 170 PageID: 1932


      Radionuclide Therapy
      in Prostate Cancer
                                  According to data published in The New England Journal of
                                  Medicine, the median OS was 32.4 months with enzalutamide
                                  versus 30.2 months with placebo (HR = 0.71; P <.0001). The
                                  median rPFS was not yet reached in the enzalutamide arm
                                  compared with 3.9 months with placebo (HR = 0.19; P <.0001).
                                  The overall response rate was 58.8% versus 5%, for
      Dr. Higano on the
      GETUG-AFU 16 Trial
                                  enzalutamide and placebo, respectively (P <.0001).
      Results in Prostate
      Cancer
                                  The median time to the initiation of chemotherapy was prolonged
                                  by 17.2 months for enzalutamide compared with placebo (28 vs
                                  10.8 months; HR = 0.35; P < .0001). The median time to first
                                  skeletal-related event was 31.1 months for enzalutamide and
                                  31.3 months with placebo (HR = 0.72; P <.0001). A PSA decline
                                  of greater than 90% was detected in 46.8% of patients treated
      Dr. Magi-Galluzzi on        with enzalutamide compared with 1.2% for placebo (P <.0001).
      Preventing
      Overtreatment of
      Prostate Cancer             The most common adverse events for enzalutamide versus
                                  placebo were fatigue (35.6% vs 25.8%), back pain (27.0% vs
                                  22.2%), constipation (22.2% vs 17.2%), and arthralgia (20.3% vs
                                  16.0%). Seizure was reported in 1 patient in each treatment arm
                                  (0.1%). Patients with a prior history of seizure were excluded
                                  from the study.

                                  Grade 3/4 adverse events were reported in 43% of the patients
                                  in the enzalutamide arm compared with 37% with placebo. The
                                  median time to the first grade 3/4 event was 22.3 months with
                                  enzalutamide versus 13.3 months with placebo.
                                                                                                         INDICATION
                                                                                                         ERLEADA™ (apalutamide) is an androgen receptor inhibitor
                                  “By and large Xtandi was well tolerated. In the PREVAIL trial, the     indicated for the treatment of patients with non-metastatic
                                                                                                         castration-resistant prostate cancer.
                                  side effects that we observed more commonly with Xtandi than
                                  with placebo were fatigue, back pain, joint pains, constipation,
                                  hot flushes, hypertension, upper respiratory tract infection, and      View Conference Coverage
                                  falls," Beer said in an interview. "We saw one seizure event in
                                                                                                                   2019 State of the Science
                                  the Xtandi group and one in the placebo group.”                                   Summit on Hematologic
                                                                                                                    Malignancies in Seattle
                                  Medivation, Inc., and Astellas Pharma, Inc., co-develop
                                  enzalutamide. The expansion of the label triggered a $90 million
                                  payment by Astellas to Medivation under an agreement between
                                  the two companies.

                                  "The FDA's priority review and approval of this new indication for
                                  Xtandi now enables the use of an important therapy by patients
                                  with metastatic castration-resistant prostate cancer at all stages
                                  of their disease," said Sef Kurstjens, MD, PhD, chief medical
                                  officer of Astellas Pharma Inc. and president of Astellas Pharma
                                  Global Development, Inc. "We are pleased that these patients
                                  now have Xtandi available as a treatment option."
                                                                                                                                            © Janssen Biotech, Inc. 2018 10/18 cp-66879v1




                                  View Other News on Prostate Cancer
                                      • Enzalutamide Could Have Pivotal Role in Metastatic
                                        Hormone-Sensitive Prostate Cancer
                                      • Lead Investigator Highlights Apalutamide Efficacy in             Online CME Activities
                                        Metastatic Castration-Sensitive Prostate Cancer
                                                                                                           Title                           Expiration                CME
                                                                                                                                           Date                      Credits
                                      • Update Shows Depth of Darolutamide Benefit in
                                        Nonmetastatic CRPC                                                 Community Practice              Aug 31,                   1.5
                                                                                                           Connections™: 2nd               2019
                                      • Enzalutamide Improves rPFS Regardless of PSA Levels in             Annual International
                                        Hormone-Sensitive Prostate Cancer                                  Congress on
                                                                                                           Oncology Pathology™
                                      • Pembrolizumab Plus Olaparib Shows Potential in Heavily
                                        Pretreated mCRPC


     Publications        Covering Every Angle of Oncology Practice. Click a cover below, to view more.




https://www.onclive.com/web-exclusives/fda-approves-pre-chemo-enzalutamide-for-mcrpc                                                                                            7/17/2019
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 59 of 170 PageID: 1933




                               EXHIBIT U
2/18/2019
       Case                     FDA approves
              2:19-cv-12107-KM-ESK   Documentenzalutamide
                                                    79-4for Filed
                                                            metastatic castration-resistant
                                                                   09/13/19          Pageprostate
                                                                                            60 ofcancer
                                                                                                   170 PageID: 1934
      FDA APPROVALS        PERSPECTIVE




      FDA approves enzalutamide for metastatic
      castration-resistant prostate cancer
      HemOnc Today, September 25, 2012



             ADD TOPIC TO EMAIL ALERTS


      The FDA today approved enzalutamide for patients with metastatic castration-resistant
      prostate cancer that has spread or recurred, despite medical or surgical therapy to
      reduce testosterone.

      Approved for prostate cancer patients previously treated with docetaxel, enzalutamide
      (Xtandi, Medivation Inc.) was reviewed under the FDA’s priority review program.

      “The need for additional treatment options for advanced prostate cancer continues to
      be important for patients,” Richard Pazdur, MD, director of the Office of Hematology
      and Oncology Products in FDA’s Center for Drug Evaluation and Research said in an
      FDA release. “Xtandi is the latest treatment for this disease to demonstrate its ability to
      extend a patient’s life.”

      The FDA based its approval on a study of 1,199 patients with metastatic castration-
      resistant prostate cancer who had received prior treatment with docetaxel. The study
      was defined to measure OS in men receiving enzalutamide compared with men
      receiving placebo. The median OS for patients receiving enzalutamide was 18.4
      months vs. 13.6 months for the patients who received placebo.

      The most commonly observed adverse effects in study participants assigned
      enzalutamide were weakness or fatigue; hematuria; spinal cord compression and
      cauda equina syndrome; tissue swelling; diarrhea; musculoskeletal pain; headache;
      respiratory infections; dizziness; difficulty sleeping; tingling sensations; anxiety; and
      elevated blood pressure.

      Seizures were reported in approximately 1% of those patients who received
      enzalutamide, at which point therapy was discontinued.

      Exclusion criteria for the study consisted of patients with a history of seizure,
      temporary decrease in blood to the brain during the previous 12 months, reported
      underlying brain injury with notable loss of consciousness, stroke, brain metastases



https://www.healio.com/hematology-oncology/prostate-cancer/news/print/hemonc-today/%7B9c47a439-aef9-4380-bdce-0e6843a2d524%7D/fda-appro… 1/2
2/18/2019
       Case                     FDA approves
              2:19-cv-12107-KM-ESK   Documentenzalutamide
                                                    79-4for Filed
                                                            metastatic castration-resistant
                                                                   09/13/19          Pageprostate
                                                                                            61 ofcancer
                                                                                                   170 PageID: 1935

      and patients taking medications that could lower the seizure threshold. At present, the
      safety profile for enzalutamide is unknown in patients with these conditions.


             ADD TOPIC TO EMAIL ALERTS




       PERSPECTIVE



      FDA approval of enzalutamide is another step in the recent substantial progress in
      defining new therapies for prostate cancer. It is of interest – and sobering – that
      enzalutamide and abiraterone are the first agents whose mechanisms of action are
      unique in modulating the influences of androgen on prostate cancer, since the
      approval of flutamide (non-steroidal antiandrogen) and goserelin (LHRH analogue) in
      1989. Enzalutamide interacts with the androgen receptor, but its mechanisms of action
      are distinct from other androgen receptor interactive agents in that enzalutamide
      inhibits nuclear translocation of the androgen receptor, DNA binding, and coactivator
      recruitment.

      As should be the case with any important discovery in basic, translational or clinical
      research, the approval of enzalutamide sets the stage for the study of this agent in
      situations other than prostate cancer progressive despite castration. The efficacy and
      toxicity of this agent needs to be compared to abiraterone in docetaxel-refractory
      patients and studied in less advanced situations and in combination with LHRH
      analogues and/or abiraterone, in order to determine the full spectrum of activity –and
      importantly, toxicity of ablation of androgen signaling in treating men with prostate
      cancer. As the cost of all the newly approved agents is very high, delineation of the
      most cost-effective approaches to their use are also important. Some of these studies
      are underway and one hopes these questions can be answered sooner rather than
      later.

                                                                                           Donald L. Trump, MD, FACP
                                                                           HemOnc Today Editorial Board member




https://www.healio.com/hematology-oncology/prostate-cancer/news/print/hemonc-today/%7B9c47a439-aef9-4380-bdce-0e6843a2d524%7D/fda-appro… 2/2
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 62 of 170 PageID: 1936




                               EXHIBIT V
      Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 63 of 170 PageID: 1937

                                                               Cancer Treatment Reviews 40 (2014) 170–177



                                                        Contents lists available at SciVerse ScienceDirect


                                                         Cancer Treatment Reviews
                                         journal homepage: www.elsevierhealth.com/journals/ctrv


New Drugs

Second-line treatment options in metastatic castration-resistant
prostate cancer: A comparison of key trials with recently approved
agents
Amit Bahl a,⇑, Susan Masson a,1, Alison Birtle b,2, Simon Chowdhury c,3, Johann de Bono d,4
a
  Bristol Haematology and Oncology Centre, University Hospitals Bristol NHS Foundation,UK
b
  Rosemere Cancer Centre, Lancashire Teaching Hospitals, Preston, UK
c
  Guy’s and St Thomas’ NHS Foundation Trust, London, UK
d
  The Institute of Cancer Research and Royal Marsden NHS Foundation Trust, Sutton, UK




a r t i c l e          i n f o                        s u m m a r y

Article history:                                      Standard ﬁrst-line treatment for metastatic castration-resistant prostate cancer (mCRPC) is docetaxel
Received 3 April 2013                                 plus prednisone; however, patients will usually experience disease progression during or after docetaxel
Received in revised form 26 June 2013                 treatment due to inherent or acquired resistance. Before 2010, second-line options for mCRPC were lim-
Accepted 28 June 2013
                                                      ited. However, cabazitaxel, abiraterone acetate and enzalutamide have since been approved for patients
                                                      with mCRPC whose disease has progressed during or after receiving docetaxel, based on the Phase III tri-
                                                      als TROPIC, COU-AA-301 and AFFIRM. In all three trials, an overall survival beneﬁt (primary endpoint)
Keywords:
                                                      was seen in the experimental arm compared with the control arm: 15.1 vs. 12.7 months for cabazitaxel
Prostate cancer
Metastatic
                                                      plus prednisone compared with mitoxantrone plus prednisone in TROPIC (hazard ratio [HR] 0.70;
Castration-resistant                                  P < 0.0001); 14.8 vs. 10.9 months for abiraterone acetateplus prednisone compared with placebo plus
Cabazitaxel                                           prednisone in COU-AA-301 (HR 0.65; P < 0.001); and 18.4 vs. 13.6 months for enzalutamide compared
Abiraterone                                           with placebo alone in AFFIRM (0.63; P < 0.001). However, differences in patient populations, comparators,
Enzalutamide                                          and selection and/or deﬁnition of secondary endpoints make it difﬁcult to draw direct cross-trial compar-
                                                      isons. Radium-223 dichloride has also been approved for patients with mCRPC with metastases to bone
                                                      but not other organs. To date, no comparative trials or sequencing studies with newer agents have been
                                                      performed. Without such data, treatment decisions must be based on evaluation of the existing evidence.
                                                      This commentary compares and contrasts study designs and key data from each of these Phase III trials,
                                                      and also discusses recent and ongoing clinical trials with new agents in the ﬁrst- and second-line settings
                                                      in mCRPC.
                                                                              Ó 2013 The Authors. Published by Elsevier Ltd. Open access under CC BY-NC-ND license.




Introduction                                                                                patients will develop metastatic disease [2–4]. Standard treatment
                                                                                            for patients with metastatic prostate cancer is androgen-depriva-
   Globally, prostate cancer is the second most frequently diag-                            tion therapy; however, most patients will eventually develop resis-
nosed cancer in men and is a major cause of mortality, represent-                           tance leading to disease progression (metastatic castration-
ing 258,000 deaths in 2008 [1]. Although localized prostate cancer                          resistant prostate cancer [mCRPC]). The introduction of highly
may be successfully treated with radiotherapy or surgery, many                              effective novel therapies has resulted in increased overall survival
                                                                                            (OS) in patients with mCRPC, from approximately 9–18 months [4]
                                                                                            to >30 months in patients enrolled in recent clinical trials and ex-
                                                                                            panded-access programs [5].
                                                                                               For patients with mCRPC, docetaxel (75 mg/m2 every 3 weeks)
                                                                                            was the ﬁrst agent to demonstrate a survival beneﬁt, and docetaxel
    ⇑ Corresponding author. Tel.: +44 1173 423 213; fax: +44 1173 423 572.                  plus prednisone (10 mg orally, daily) is the standard ﬁrst-line ther-
   E-mail addresses: amitbahl@doctors.org.uk (A. Bahl), susan.masson@nhs.net (S.            apy recommended by international guidelines for patients with
Masson), Alison.Birtle@lthtr.nhs.uk (A. Birtle), Simon.Chowdhury@gstt.nhs.uk (S.            symptomatic mCRPC who are suitable candidates for chemother-
Chowdhury), johann.de-bono@icr.ac.uk (J. de Bono).
 1
                                                                                            apy [2–4]. In randomized Phase III trials, docetaxel-based treat-
   Tel.: +44 7776 197 590; fax: +44 1173 423 572.
 2                                                                                          ment showed a median OS beneﬁt compared with mitoxantrone
   Tel.: +44 1772 524 762; fax: +44 1772 522 178.
 3
   Tel.: +44 2073 172 569; fax: +44 2070 094 269.                                           of 2–3 months, which was similar across subgroups (including
 4
   Tel.: +44 2087 224 029; fax: +44 2086 427 979.                                           both 668 and P69 years, both presence and absence of visceral

0305-7372 Ó 2013 The Authors. Published by Elsevier Ltd. Open access under CC BY-NC-ND license.
http://dx.doi.org/10.1016/j.ctrv.2013.06.008
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 64 of 170 PageID: 1938

                                               A. Bahl et al. / Cancer Treatment Reviews 40 (2014) 170–177                                       171


metastases, and both low and highperformance status) [6]. In addi-             m2 IV infusion every 3 weeks) plus prednisone (10 mg daily). Eligi-
tion, prostate-speciﬁc antigen (PSA) response rates of 45–50%, an              ble patients had pathologically proven prostate cancer, previous
objective tumor response rate of 12–17% and an improvement in                  and ongoing castration by orchiectomy or luteinizing hormone-
quality of life (QoL) compared with mitoxantrone were observed                 releasing hormone agonists, or both, and an Eastern Cooperative
(P < 0.01) [6–8]. However, patients will usually experience disease            Oncology Group (ECOG) performance status (PS) of 0–2. Patients
progression either during or after receiving docetaxel regimens,               with measurable disease were required to have documented dis-
due to resistance, either inherent or acquired through a number                ease progression by Response Evaluation Criteria in Solid Tumors
of different mechanisms [9,10]. In one study investigating a doce-             (RECIST) with P1 visceral or soft-tissue metastatic lesion. Patients
taxel-based regimen, the median time from ﬁrst docetaxel dose to               with non-measurable disease were required to have rising serum
disease progression was 6.3 months [9].                                        PSA concentrations (at least two consecutive increases relative to
    Before 2010, second-line treatment options for mCRPC were-                 a reference value measured at least a week apart) or the appear-
limited, with no beneﬁts observed in terms of OS. Since 2010, how-             ance of at least one new demonstrable radiographic lesion. The pri-
ever, three therapies have been approved for patients with mCRPC               mary endpoint was OS; secondary endpoints included progression-
whose disease has progressed during or after receiving docetaxel:              free survival (PFS), tumor response rate, PSA response rate and
cabazitaxel, a novel tubulin-binding taxane (FDA approval in                   time to tumor progression (Table 1). For PFS, progression was indi-
2010; EMA approval in 2011) [11,12]; abiraterone acetate (AA),                 cated by any of PSA progression, tumor progression (radiologic evi-
an oral androgen biosynthesis inhibitor (FDA and EMA approval                  dence by RECIST) or pain.
in 2011) [13,14]; and enzalutamide, an oral androgen receptor
antagonist (formerly known as MDV3100; FDA approval in 2012)                   Abiraterone acetate (COU-AA-301)
[15]. Currently, cabazitaxel and AA are recommended in the Euro-
pean Association of Urology (EAU) and National Comprehensive                       AA was evaluated in COU-AA-301, a randomized, double-blind,
Cancer Network (NCCN) guidelines as second-line options in this                Phase III trial in 1195 patients with mCRPC who had previously re-
setting [2,4]. In addition, radium-223 dichloride, a novelalpha-               ceived docetaxel and had progressive disease (Table 1) [19]. In this
emitting radiopharmaceutical agent that targets bone metastases                trial, patients were randomized (2:1) to AA (1 g orally, once daily)
owing to its chemical similarity to calcium, has recently been ap-             plus prednisone (5 mg twice daily) or placebo plus prednisone
proved by the FDA for use in patients with mCRPC with symptom-                 (5 mg twice daily). Eligible patients had histologically or cytologi-
atic bone metastases and no known visceral metastatic disease.                 cally conﬁrmed prostate cancer, ongoing androgen deprivation,
This agent demonstrated positive results compared with placebo                 with a serum testosterone level of 50 ng per deciliter or less
in the Phase III ALSYMPCA trial in patients with mCRPC with bone               (62.0 nmol per liter), and an ECOG PS of 0–2. Disease progression
metastases [16,17]. Based on the enrollment criteria for the ALS-              was deﬁned according to the criteria of the Prostate Cancer Clinical
YMPCA study and efﬁcacy data currently available, it is likely that            Trials Working Group (PCWG2) [20] (two consecutive increases in
radium-223 dichloride will be used both in patients with prior                 PSA concentration over a reference value) or radiographic evidence
docetaxel therapy and in those who are not sufﬁciently ﬁt to re-               of disease progression in soft tissue or bone with or without dis-
ceive chemotherapy [16,17]. However, because this agent is not                 ease progression on the basis of the PSA value. The primary end-
approved speciﬁcally in the second-line setting, it is not discussed           point was OS; secondary endpoints included PFS, PSA
in detail within this manuscript.                                              progression, PSA response rate and QoL measures (Table 1). Before
    To date, no comparative trialsor sequencing studies with newer             completion, the study was unblinded at the request of the Inde-
agents have been performed. In their absence, comparison of study              pendent Data Monitoring Committee (IDMC) and patients receiv-
designs and data from the pivotal Phase III trials can help to deter-          ing placebo were crossed over to receive active treatment [19].
mine which agents are suitable for patients with different charac-
teristics in second-line mCRPC. However, direct comparisons of                 Enzalutamide (AFFIRM)
studies are difﬁcult when there are subtle differences in patient
populations and in deﬁnitions of either treatment response or fail-                Most recently approved by both the FDA (August 2012) and
ure. This commentary compares and contrasts study designs and                  EMA (June 2013), enzalutamide (160 mg orally, once daily) was
key data from each agent in patients with mCRPC whose disease                  evaluated in AFFIRM, a randomized, double-blind, placebo-con-
has progressed during or following treatment with docetaxel.                   trolled, Phase III trial, which included 1199 patients with mCRPC
                                                                               who had previously been treated with docetaxel and had progres-
                                                                               sive disease, and who were randomized (2:1) to enzalutamide or
Overview of Phase III trials of agents recently approved for
                                                                               placebo (Table 1) [21]. Patients had a histologically or cytologically
second-line treatment of mCRPC
                                                                               conﬁrmed diagnosis of prostate cancer, castrate levels of testoster-
                                                                               one (<50 ng per deciliter [1.7 nmol per liter]) and an ECOG PS of 0–
   Cabazitaxel, AA and enzalutamide were evaluated in patients
                                                                               2. Progressive disease was deﬁned according to PCWG2 [20] crite-
with mCRPC with disease progression during or after docetaxel
                                                                               ria and included three increasing values for PSA or radiographically
treatment in separate randomized Phase III trials – TROPIC, COU-
                                                                               conﬁrmed progression with or without a rise in the PSA level. The
AA-301 and AFFIRM, respectively (Table 1).
                                                                               primary endpoint was OS; secondary endpoints included PFS, time
                                                                               to ﬁrst skeletal-related event (SRE), tumor response, PSA response
Cabazitaxel (TROPIC)                                                           and QoL measures (Table 1). After initial positive results from this
                                                                               trial, the study was terminated early at the request of the IDMC in
   Cabazitaxel was the ﬁrst agent to demonstrate improved sur-                 order to cross patients over from placebo to active treatment [21].
vival post-docetaxel in mCRPC patients. The approval of cabazit-
axel was based on the TROPIC study, a randomized, open-label,                  Evaluation of the TROPIC, COU-AA-301 and AFFIRM trials
Phase III trial in 755 patients with mCRPC whose disease had pro-
gressed during or after treatment with a docetaxel-containing reg-             Study designs
imen (TROPIC; Table 1) [18]. Patients were randomized (1:1) to                    Both the COU-AA-301 [19] and AFFIRM [21] trials were placebo
cabazitaxel (25 mg/m2 1-h intravenous [IV] infusion every                      controlled, in contrast to the TROPIC study [18], which compared
3 weeks) plus prednisone (10 mg daily) or mitoxantrone (12 mg/                 cabazitaxel with mitoxantrone (a palliative chemotherapy). This
      Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 65 of 170 PageID: 1939

172                                                       A. Bahl et al. / Cancer Treatment Reviews 40 (2014) 170–177


Table 1
Trial designs of the pivotal randomized Phase III trials of recently approved agents in metastatic castration-resistant prostate cancer progressing on or after docetaxel therapy.

  Trial             Agent(s)                             Comparator             Treatment         Design    Sites       N       Primary      Main secondary endpoints
                                                                                regimen                                         endpoint
  TROPIC [18]       Cabazitaxel + prednisone(10 mg       Mitoxantrone           25 mg/m2 1-h      OL        146 sites   755     OS             PFSb
                    daily) Randomized 1:1                (12 mg/m2 IV           IV infusion                 in 26                              Time to tumor progression.
                                                         infusion every         every 3 weeks               countries                          Time to PSA progression.
                                                         3 weeks) +                                                                            Time to pain progression.
                                                         prednisone                                                                            PSA response.
                                                                                                                                               Objective response.
                                                                                                                                               Pain response
  COU-AA-301        Abiraterone + prednisone(5 mg        Placebo +              1 g orally, OD    DB        147 sites   1195    OS             PSA response rate.
    [19]            BID) Randomized 2:1                  prednisone                                         in 13                              Time to PSA progressionPFSc.
                                                                                                            countries                          QoL
  AFFIRM [21]       Enzalutamidea Randomized 2:1         Placebo                160 mg            DB        156 sites   1199    OS             PFSc
                                                                                orally, OD                  in 15                              Time to ﬁrst SRE.
                                                                                                            countries                          PSA response.
                                                                                                                                               Objective     soft    tissue
                                                                                                                                                response.
                                                                                                                                               QoL

BID, twice daily; DB, double blind; IV, intravenous; OD, once daily; OL, open label; OS, overall survival; PFS, progression-free survival; PSA, prostate-speciﬁc antigen; QoL,
quality of life; SRE, skeletal-related event.
  a
    Use of prednisone or other glucocorticoids was permitted but not required.
  b
    Progression deﬁned as either PSA progression, tumor progression or pain progression.
  c
    Radiographic progression.


fundamental difference makes cross-trial comparisons challenging.                            Baseline characteristics. All three trials recruited patients with pro-
In future, the use of placebo-controlled trials in the second-line                           gressive disease (including both patients with measurable progres-
setting is unlikely to be possible on ethical grounds because the                            sive disease by RECIST and patients with progressive disease based
standard of care has changed following the approval of the newer                             on PSA increase), an ECOG PS of 0–2, and prior treatment with
agents [22].                                                                                 docetaxel [18,19,21]. However, the percentage of patients discon-
   In the TROPIC and COU-AA-301 trials, patients in both arms re-                            tinuing prior treatment with docetaxel because of progression
ceived prednisone treatment. In contrast, in the AFFIRM trial, the                           was higher in the TROPIC trial than in the COU-AA-301 trial (63%
use of prednisone or other glucocorticoids was permitted, but                                and 45% of patients who received cabazitaxel or AA, respectively)
not required. This may result in a heterogeneous population in                               [23,24], suggesting that the patient population in TROPIC poten-
terms of additional treatment administered, which may have an ef-                            tially had a higher degree of resistance to docetaxel. In addition,
fect on the observed adverse events (AEs) and comparative efﬁcacy                            the TROPIC and AFFIRM trials also included patients who were
between groups.                                                                              more heavily pre-treated, with a subset having received >2 lines
   OS was the primary endpoint in all three trials; however, the                             of prior chemotherapy (6.0% in the cabazitaxel arm of TROPIC
selection and deﬁnition of secondary endpoints varied across                                 and 3.1% in the enzalutamide arm of AFFIRM) [18,21], whereas
the trials (Table 1). For example, in evaluation of PFS in the                               the COU-AA-301 trial included only patients who had received
TROPIC study, progression was deﬁned as any of the following:                                either one or two previous regimens [19]. The TROPIC study also
PSA progression, tumor progression (radiologic evidence by RE-                               documented the time from last prior therapy to progression and
CIST) or pain progression [18]. In contrast, the COU-AA-301 trial                            from last prior therapy to randomization, providing a clearer
and the AFFIRM trial deﬁned progression only as radiologic evi-                              description of the extent of disease burden for the study popula-
dence of tumor progression by RECIST. As a result, treatment                                 tion [18,23]. The median time from last docetaxel dose to progres-
may have been stopped at an earlier point in the TROPIC study                                sion was 0.8 months and the majority (62%) of patients were
compared with the other trials, resulting in a shorter duration                              randomized to cabazitaxel within 6 months of their last docetaxel
of treatment. The median duration of treatment was 8.0 and                                   treatment in the TROPIC trial [18,23]. Details of time from last prior
8.3 months in the groups that received AA and enzalutamide,                                  therapy to progression or randomization in the COU-AA-301 and
respectively, compared with an average of six treatment cycles                               AFFIRM trial have not been published; therefore, less is known
(18 weeks) in patients receiving cabazitaxel in the TROPIC study                             about the population and the extent of their disease burden. More
[18,19,21].                                                                                  detailed information on patient baseline characteristics may help
   Other differences in secondary endpoints and exploratory anal-                            clinicians when selecting the most appropriate agent to use in spe-
yses included QoL and time to ﬁrst SRE, which were both recorded                             ciﬁc patient populations.
in the COU-AA-301 and AFFIRM trials, but not the TROPIC trial.
However, the TROPIC trial evaluated relief of tumor-related symp-
toms, such as pain response and time to pain progression. In addi-                           Efﬁcacy
tion, pain-related assessments were extensively evaluated in the                                In all three trials, an OS beneﬁt was seen in the experimental
COU-AA-301 and AFFIRM trials.                                                                arm compared with the control arm (Table 2). However, the im-
                                                                                             proved OS for cabazitaxel plus prednisone in TROPIC was com-
                                                                                             pared with mitoxantrone plus prednisone (15.1 vs. 12.7 months;
Study population                                                                             HR 0.70; 95% conﬁdence interval [CI] 0.59–0.83; P < 0.0001) [18],
Global representation. Compared with AFFIRM [21] and COU-AA-                                 whereas the improved OS for AA plus prednisone in COU-AA-301
301 [19], patients were enrolled into TROPIC [18] from a wider                               was compared with placebo plus prednisone (14.8 vs. 10.9 months
variety of regions (26 countries for TROPIC vs. 15 for AFFIRM and                            [HR 0.65; 95% CI 0.54–0.77; P < 0.001]) [19], and for enzalutamide
13 for COU-AA-301). Conversely, the COU-AA-301 [19] and AFFIRM                               in AFFIRM was compared with placebo alone (18.4 vs. 13.6 months
studies had larger patient populations than TROPIC [18] (N = 1195,                           [HR 0.63; 95% CI 0.53–0.75; P < 0.001]) [21] (Table 2). It is impor-
N = 1199 and N = 755, respectively).                                                         tant to note that survival durations cannot be directly compared
 Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 66 of 170 PageID: 1940

                                                        A. Bahl et al. / Cancer Treatment Reviews 40 (2014) 170–177                                                    173


between trials due to differences in the trial populations. The med-                    deﬁnition of endpoints, data cannot be directly compared. Of note,
ian duration of follow-up was 12.8 months in TROPIC and COU-AA-                         unlike the COU-AA-301 and AFFIRM trials, in which progression
301, and 14.4 months in AFFIRM.                                                         was deﬁned as radiographic progression (by RECIST) only, progres-
   An updated analysis of OS in the COU-AA-301 trial has also been                      sion in TROPIC was deﬁned as any of several criteria, resulting in a
published, in which the difference in median OS between the two                         relatively short duration of PFS (2.8 months for cabazitaxel plus
groups improved from 3.9 months [19] to 4.6 months (15.8 months                         prednisone vs. 1.4 months for mitoxantrone plus prednisone;
for AA plus prednisone vs. 11.2 months for placebo plus predni-                         P < 0.0001) [18] (Table 2). In routine clinical practice, the deﬁnition
sone; HR 0.74; P < 0.0001; median follow-up 20.2 months) [25].                          of progression is likely to be somewhere between these two deﬁni-
   Subgroup analyses reveal potential differences in OS outcomes                        tions, probably based on two of the three factors (PSA progression,
depending on patient characteristics, although signiﬁcance is difﬁ-                     tumor progression and pain progression). Time to tumor progres-
cult to measure due to small patient numbers in some subgroups.                         sion in TROPIC (by RECIST only) in patients with measurable dis-
In particular, stratiﬁed analysis of the AFFIRM data found that                         ease (8.8 months for cabazitaxel plus prednisone [n = 201] vs.
enzalutamide did not signiﬁcantly increase OS in patients with vis-                     5.4 months for mitoxantrone plus prednisone [n = 204];
ceral metastases (poor prognosis) at baseline (HR 0.78; 95% CI                          P < 0.0001) was longer than PFS in the overall patient population,
0.56–1.09) or in patients who had received two or more prior che-                       [18] and was similar to the PFS durations seen in the other trials
motherapy regimens (HR 0.74; 95% CI 0.54–1.03) [21]. Cabazitaxel                        (COU-AA-301: 5.6 months for AA plus prednisone vs. 3.6 months
also did not signiﬁcantly increase OS in patients with visceral dis-                    for placebo plus prednisone, P < 0.001 [19]; AFFIRM: 8.3 months
ease (HR 0.88; 95% CI 0.64–1.22) [26]. However, patients with vis-                      for enzalutamide vs. 2.9 months for placebo, P < 0.001) (Table 2).
ceral metastases derived a signiﬁcant OS beneﬁt from AA (HR 0.70;                           In AFFIRM, the time to ﬁrst SRE was signiﬁcantly prolonged in
95% CI 0.52–0.94) in the COU-AA-301 trial [19]. In both the TROPIC                      the enzalutamide group compared with placebo (16.7 months vs.
and COU-AA-301 trials, HRs in patients receiving more than one                          13.3 months, P < 0.001) [21]. In COU-AA-301, the proportion of pa-
prior therapy (HR 0.75; 95% CI 0.55–1.02 for TROPIC [18], HR                            tients with SRE was similar across the two treatment groups. How-
0.74; 95% CI 0.55–0.99 for COU-AA-301) [19] were similar to the                         ever, the median time to ﬁrst SRE was signiﬁcantly longer in the AA
AFFIRM trial [21].                                                                      arm than in the placebo arm (25.0 months vs. 20.3 months;
   All three trials showed a signiﬁcant median OS improvement in                        P = 0.0001) [27]. Time to ﬁrst SRE was not evaluated in the TROPIC
patients with ECOG PS 0–1 (HR 0.68; 95% CI 0.57–0.82 for TROPIC                         trial [18].
[18], HR 0.64; 95% CI 0.53–0.78 for COU-AA-301 [19], HR 0.62; 95%                           Interestingly, pain response rate and time to pain progression
CI 0.52–0.75 for AFFFIRM) [21]. Conversely, the difference in med-                      were similar in the cabazitaxel and mitoxantrone groups in the
ian OS between treatment arms in patients with ECOG PS 2 did not                        TROPIC trial [18]. As mitoxantrone is an established palliative care
reach signiﬁcance in any of the trials (HR 0.81; 95% CI 0.48–1.38 for                   option in this treatment setting, this suggests that cabazitaxel may
TROPIC [18], HR 0.81; 95% CI 0.53–1.24 for COU-AA-301 [19], HR                          have important palliative effects in addition to the OS beneﬁt pro-
0.65; 95% CI 0.39–1.07 for AFFIRM) [21]; however, sample sizes                          vided. In COU-AA-301, AA plus prednisone was associated with a
for this subgroup were relatively small (n = 61, n = 127 and                            higher rate of palliation of both pain intensity (45.0% vs. 28.8%,
n = 102 in TROPIC, COU-AA-301 and AFFIRM, respectively).                                respectively; P = 0.0005) and pain interference with daily activities
   In all trials, a signiﬁcant OS beneﬁt versus comparator was                          (60.1% vs. 38.0%, respectively; P = 0.0002) than placebo plus pred-
noted in patients P65 years [18,19,21]. In COU-AA-301 and AF-                           nisone [27]. The AA arm was also superior to the placebo arm on
FIRM, a signiﬁcant OS beneﬁt was also noted in patients <65 years                       several other measures of pain response. These included median
[19,21], whereas in TROPIC, although an OS beneﬁt for cabazitaxel                       time to palliation of pain intensity and pain interference, median
was indicated in patients aged <65 years, the difference between                        time to progression of pain intensity and pain interference, and
treatment arms was not statistically signiﬁcant [18].                                   median duration of pain palliation [27]. Pain response/progression
   The TROPIC trial also analyzed OS beneﬁt by total prior doce-                        were not included as secondary endpoints in the AFFIRM trial [21].
taxel dose, with signiﬁcant beneﬁt versus mitoxantrone noted in                             Fatigue is commonly observed in patients with advanced pros-
patients with total prior docetaxel doses of P225–450 mg/m2                             tate cancer [28]. The COU-AA-301 trial was the ﬁrst Phase III trial
(HR 0. 60; 95% CI 0.43–0.84) and P900 mg/m2 (HR 0.51; 95% CI                            in advanced prostate cancer to include an assessment of the effect
0.33–0.79).                                                                             of administered treatments on patient-reported fatigue intensity
   All major secondary efﬁcacy endpoints were met in all three tri-                     and fatigue interference with daily activities [29]. AA plus predni-
als (Table 2), although because of differences in trial design and                      sone was shown to signiﬁcantly increase the proportion of patients


Table 2
Comparison of the main efﬁcacy results in the TROPIC [18], COU-AA-301 [19] and AFFIRM [21] trials.

  Trial            Treatment arms                     Primary endpoint: median     Main secondary efﬁcacy endpoints
                                                      OS, months
                                                                                   Tumor             PSA response     Median PFS, months       Median time to PSA
                                                                                   response          rate, %c                                  progression, months
                                                                                   rate, %b
  TROPIC [18]      Cabazitaxel + prednisone vs.       15.1 vs. 12.7; HR 0.70       14.4 vs. 4.4;     39.2 vs. 17.8;   2.8 vs. 1.4;d HR 0.74    6.4 vs. 3.1; HR 0.75
                   mitoxantrone + prednisone          (0.59–0.83); P < 0.0001      P = 0.0005        P = 0.0002       (0.64–0.86) P < 0.0001   (0.63–0.90) P = 0.001
  COU-AA-301       Abiraterone + prednisone vs.       14.8 vs. 10.9; HR 0.65       14.0 vs. 2.8;     29.1 vs. 5.5;    5.6 vs. 3.6;e HR 0.67    10.2 vs. 6.6; HR 0.58
    [19]           placebo + prednisone               (0.54–0.77); P < 0.001a      P < 0.0001        P < 0.001        (0.59–0.78) P < 0.001    (0.46–0.73) P < 0.001
  AFFIRM [21]      Enzalutamide vs. placebo           18.4 vs. 13.6; HR 0.63       29 vs. 4;         54 vs. 2;        8.3 vs. 2.9;e HR 0.40    8.3 vs. 3.0; HR 0.25
                                                      (0.53–0.75); P < 0.001       P < 0.001         P < 0.001        (0.35–0.47) P < 0.001    (0.20–0.30) P < 0.001

95% conﬁdence intervals reported for hazard ratios.
HR, hazard ratio; OS, overall survival; PFS, progression-free survival; PSA, prostate-speciﬁc antigen.
  a
    Updated OS analysis:15.8 months for abiraterone vs. 11.2 months for placebo; HR 0.74; P < 0.0001 [25].
 b
    In patients with measurable disease.
  c
    Reduction in serum PSA by P50%.
 d
    Progression deﬁned as either PSA progression, tumor progression or pain progression. Time to tumor progression was 8.8 vs 5.4 months; HR 0.61 (0.49–0.76); P < 0.0001.
  e
    Radiographic progression.
      Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 67 of 170 PageID: 1941

174                                                     A. Bahl et al. / Cancer Treatment Reviews 40 (2014) 170–177


reporting improvement in fatigue intensity (58.1% vs. 40.3%,                            94% vs. 88%; Grade P 3, 82% vs. 58%) [18]. Grade P 3 febrile neu-
respectively; P = 0.0001) and improved fatigue interference                             tropenia occurred in 8% of patients receiving cabazitaxel and 1%
(55.0% vs. 38.0%, respectively; P = 0.0075) compared with placebo                       of patients receiving mitoxantrone. The most common non-hema-
plus prednisone [29]. Time to progression of fatigue was also sig-                      tologic AEs were diarrhea (all grades, 47% in the cabazitaxel group
niﬁcantly prolonged in the AA arm compared with the placebo                             vs. 11% in the mitoxantrone group; Grade P 3, 6% vs. <1%) and fa-
arm. Measures of fatigue were not included in the AFFIRM or TRO-                        tigue (all grades, 37% vs. 27%; Grade P 3, 5% vs. 3%). Grade 3
PIC trials [18,21].                                                                     peripheral neuropathy was uncommon (1% in both treatment
   The QoL response rate, assessed by the Functional Assessment                         groups). Eighteen percent of patients discontinued treatment due
of Cancer Therapy-Prostate (FACT-P) questionnaire [30], was in-                         to AEs in the cabazitaxel group compared with 8% in the mitoxan-
creased vs. placebo in the AFFIRM trial (43% for enzalutamide vs.                       trone group. Dosereductions occurred in 10% of patients receiving
18% for placebo; P < 0.001). Although QoL data were collected in                        cabazitaxel compared with 5% of patients receiving mitoxantrone.
the COU-AA-301 trial, these have not yet been reported. QoL data                        Total deaths during the study were 227 (61%) in the cabazitaxel
were not collected in the TROPIC study.                                                 group compared with 275 (74%) in the mitoxantrone arm. The
                                                                                        most frequent cause of death due to AEs in the cabazitaxel group
Safety                                                                                  was neutropenia and its clinical consequences/sepsis (7 patients
   A comparison of the main safety results of the TROPIC, COU-AA-                       [2%] compared with 1 patient [<1%] in the placebo group).
301 and AFFIRM trials is shown in Table 3. The TROPIC trial dem-                            Interim results (n = 919) from a compassionate-use program
onstrated that cabazitaxel treatment was associated with hemato-                        and expanded-access program of cabazitaxel plus prednisone in
logic and gastrointestinal AEs, manageable with prophylactic                            patients with mCRPC previously treated with docetaxel reported
granulocyte-colony stimulating factor (G-CSF) use and proactive                         lower rates of AEs (including febrile neutropenia) compared with
patient monitoring [18]. G-CSF and loperamide support for pa-                           TROPIC [31]. The most common relevant Grade 3/4 AEs possibly re-
tients with neutropenia or diarrhea, respectively, was speciﬁed in                      lated to cabazitaxel were febrile neutropenia (6.1%), fatigue (3.6%),
the study protocol, with the exception of use during Cycle 1. Other                     diarrhea (3.0%) and nausea (1.0%) (n = 919).
AEs reported in the TROPIC trial were consistent with those ex-                             The COU-AA-301 study demonstrated that urinary tract infec-
pected for taxane-based therapies such as docetaxel and paclitaxel.                     tions were more common in patients who received AA compared
Anemia was the most common AE in the cabazitaxel group (all                             with patients who received placebo (all grades, 12% vs. 7%; Grade
grades, 97% in the cabazitaxel group vs. 81% in the mitoxantrone-                       3, 2% vs. <1%) [19]. Furthermore, treatment with AA was associated
group; Grade P 3, 11% vs. 5%), followed by leukopenia (all grades,                      with elevated mineralocorticoid levels; ﬂuid retention and edema
96% vs. 92%; Grade P 3, 68% vs. 42%) and neutropenia (all grades,                       were increased in the AA group compared with placebo (all grades,


Table 3
Comparison of the main safety results in the TROPIC [18], COU-AA-301 [19] and AFFIRM [21] trials.

  Adverse event                  TROPIC (cabazitaxel + prednisone arm;          COU-AA-301 (abiraterone + prednisone arm;          AFFIRM (enzalutamide arm;
                                 n = 371)                                       n = 791)                                           n = 800)
  Hematologic                    All grades            Grades P 3               All grades                Grades 3/4               All grades        Grades P 3
  Anemia                         361   (97)            39 (11)                  178 (23)                  59 (7)                   N/A               N/A
  Thrombocytopenia               176   (47)            15 (4)                   28 (4)                    11 (1)                   N/A               N/A
  Leukopenia                     355   (96)            253 (68)                 N/A                       N/A                      N/A               N/A
  Neutropenia                    347   (94)            303 (82)                 7 (1)                     1 (<1)                   N/A               N/A
  Febrile neutropenia            0                     28 (8)                   0                         0                        N/A               N/A
  Non-hematologic
  Abdominal pain                 43 (12)               7 (2)                    95 (12)                   16 (2)                   N/A               N/A
  Arthralgia                     39 (11)               4 (1)                    215 (27)                  33 (4)                   N/A               N/A
  Asthenia                       76 (20)               17 (5)                   104 (13)                  18 (2)                   N/A               N/A
  Back pain                      60 (16)               14 (4)                   233 (30)                  47 (6)                   N/A               N/A
  Bone pain                      19 (5)                3 (1)                    194 (25)                  44 (6)                   N/A               N/A
  Cardiac disorder               N/A                                            106 (13)                  33 (4)                   49 (6)            7 (1)
  Constipation                   76 (20)               4 (1)                    206 (26)                  8 (1)                    N/A               N/A
  Diarrhea                       173 (47)              23 (6)                   139 (18)                  5 (<1)                   171 (21)a         9 (1)a
  Dyspnea                        44 (12)               5 (1)                    102 (13)                  10 (1)                   N/A               N/A
  Fatigue                        136 (37)              18 (5)                   346 (44)                  66 (8)                   269 (34)a         50 (6)a
  Fluid retention and edema      N/A                   N/A                      241 (31)                  18 (2)                   N/A               N/A
  Headache                       N/A                   N/A                      N/A                                                93 (12)a          6 (<1)a
  Hematuria                      62 (17)               7 (2)                    65 (8)                    11 (1)                   N/A               N/A
  Hypertension                   N/A                   N/A                      77 (10)                   10 (1)                   N/A               N/A
  Hypokalemia                    N/A                   N/A                      135 (17)                  30 (4)                   N/A               N/A
  Hot ﬂash                       N/A                   N/A                      N/A                                                162 (20)a         0a
  Liver function abnormalityb    N/A                   N/A                      81 (10)                   27 (3)                   8 (1)             3 (<1)
  Musculoskeletal pain           N/A                   N/A                      N/A                                                109 (14)a         8 (1)a
  Nausea                         127 (34)              7 (2)                    233 (30)                  13 (2)                   N/A               N/A
  Pain                           20 (5)                4 (1)                    13 (2)                    5 (1)                    N/A               N/A
  Pain in arm or leg             N/A                   N/A                      134 (17)                  19 (2)                   N/A               N/A
  Pain in extremity              30 (8)                6 (2)                    N/A                       N/A                      N/A               N/A
  Pyrexia                        45 (12)               4 (1)                    71 (9)                    3 (<1)                   N/A               N/A
  Seizure                        N/A                   N/A                      N/A                       N/A                      5 (<1)            5 (<1)
  Urinary tract infection        27 (7)                4 (1)                    91 (12)                   17 (2)                   N/A               N/A
  Vomiting                       84 (23)               7 (2)                    168 (21)                  14 (2)                   N/A               N/A

N/A = not available.
 a
   These data are adverse events that occurred in more than 10% of patients in the enzalutamide group, and at a rate of at least 2% higher than in the placebo group.
 b
   Included hyperbilirubunemia and increased levels of aspartate amino transferase.
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 68 of 170 PageID: 1942

                                                A. Bahl et al. / Cancer Treatment Reviews 40 (2014) 170–177                                       175


31% vs. 22%; Grade 3, 2% vs. 1%; Grade 4, <1% vs. 0%) [19]. In pa-                  First-line enzalutamide is also being evaluated in a large, pla-
tients who develop this AE, use of prednisone may not be advisable              cebo-controlled Phase III trial in 1680 chemotherapy-naïve pa-
because of its intrinsic mineralocorticoid activity. AA treatment               tients with progressive mCRPC (PREVAIL; NCT01212991). The
was also associated with elevated aminotransferase levels, result-              primary endpoints are OS and PFS; secondary endpoints include
ing in a protocol amendment that speciﬁed more frequent liver                   time to ﬁrst SRE and time to initiation of cytotoxic therapy. The
function monitoring during the trial [19]. The most common AEs                  trial is reported to complete in 2014.
reported in the COU-AA-301 trial were fatigue (all grades, 44% in                   A large, open-label, randomized, Phase III dose-optimization
the AA group vs. 43% in the placebo group; Grade 3, 8% vs. 9%;                  trial of cabazitaxel in the docetaxel-refractory mCRPC setting is
Grade 4, <1% vs. 1%), back pain (all grades, 30% vs. 33%; Grade 3,              ongoing (NCT01308580). The PROSELICA study will randomize
6% vs. 9%; Grade 4, <1% vs <1%) and nausea (all grades, 30% vs.                 1200 patients to receive cabazitaxel 20 or 25 mg/m2 IV every
32%; Grade 3, 2% vs. 3%; Grade 4, <1% vs. 0%). AEs leading to treat-            3 weeks plus prednisone (10 mg orally, once daily) [33]. The pri-
ment discontinuation occurred with similar frequency in both                    mary endpoint is OS, and secondary endpoints include PFS, PSA
groups (19% in the AA group vs. 23% in the placebo group). The                  progression and response, pain progression and response, tumor
incidence of dose modiﬁcations due to AEs was also similar in both              response, health-related QoL, safety, pharmacokinetics and phar-
groups. In total, there were 333 deaths (42%) in the AA group and               macogenomics. The trial is estimated to complete in 2017.
219 deaths (55%) in the placebo group. Fewer AE-related deaths                      Cabazitaxel is also being evaluated in a ﬁrst-line Phase III trial
were reported in the AA group than in the placebo group (12%                    (FIRSTANA; NCT01308567). In this open-label trial, 1170 patients
vs. 15%). Eleven percent of patients (actual numbers not reported)              with chemotherapy-naïve mCRPC will be randomized to docetaxel
in the AA group and 13% of patients (actual numbers not reported)               (75 mg/m2 every 3 weeks) or cabazitaxel (20 or 25 mg/m2 every
in the placebo group died within 30 days of last dose of study med-             3 weeks) plus prednisone (10 mg orally, daily). The primary end-
ication, themajority of whom died due to disease progression, indi-             point is OS and secondary endpoints include PFS, PSA progres-
cating that time available to administer another treatment is                   sion-free survival, pain progression-free survival, tumor response,
limited.                                                                        PSA response, pain response, time to ﬁrst SRE, health-related
    In the AFFIRM trial, overall rates of AEs were similar in the enza-         QoL, pharmacokinetics and pharmacogenomics. The trial is esti-
lutamide and placebo groups, although rates of fatigue (all grades,             mated to complete in 2017.
34% vs. 29%; Grade P 3, 6% vs. 7%), diarrhea (all grades, 21% vs.                   A Phase I/II dose-escalation study of cabazitaxel (every 3 weeks)
18%; Grade 3, 1% vs. <1%), hot ﬂashes (all grades, 20% vs. 10%),               plus AA (1 g orally, daily) and prednisone (10 mg orally, daily) is
musculoskeletal pain (all grades, 14% vs. 10%; Grade 3, 1% vs.                 also ongoing in 38 patients with mCRPC whose disease has pro-
<1%) and headache (all grades, 12% vs. 6%; Grade 3, <1% vs. 0%)                gressed after treatment with docetaxel (NCT01511536). The pri-
were higher in the enzalutamide group compared with the placebo                 mary endpoints are the maximum tolerated dose and PSA
group [21]. Seizure was reported in 0.6% of patients in the enzalu-             response rate. Secondary endpoints include safety, objective PFS,
tamide group, whereas it was not reported in the placebo group                  PSA progression-free survival, objective response rate, OS and
[21]. Of the patients who experienced seizures in the enzalutamide              pharmacokinetics. This study, estimated to be completed in 2014,
group, several had factors potentiallypredisposing to seizure [21].             will potentially provide important information on the use of these
These results suggest that enzalutamide may not be the most                     agents in combination in this setting.
appropriate agent for use in patients at risk of seizure. Eight per-
cent of patients discontinued due to an AE in the enzalutamide
group compared with 10% in the placebo group. The median time                   Overview of additional agents approved or in development for
to the ﬁrst Grade 3 AE was 12.6 months in the enzalutamide                     patients with mCRPC
group compared with 4.2 months in the placebo group. There were
308 deaths (39%) in the enzalutamide group and 212 deaths (53%)                     Several Phase III trials of investigational agents in the second-
in the placebo group. AEs leading to death occurred in 23 patients              line mCRPC setting are ongoing (Table 4). Initial results of a dou-
(3%) in the enzalutamide group and 14 patients (4%) in the placebo              ble-blind, randomized, Phase III trial of radium-223 (ALSYMPCA;
group.                                                                          ALpharadin in SYMptomatic Prostate CAncer patients) have been
                                                                                reported [16,17]. In the trial, 921 patients with mCRPC and P2
                                                                                bone metastases, who were either previously treated with doce-
                                                                                taxel or were unsuitable for, or declined, docetaxel, were random-
Ongoing and recently completed studies of approved second-                      ized 2:1 to receive radium-223 treatment (50 kBq/kg; six IV
line agents in mCRPC                                                            administrations separated by 4-week intervals) plus best support-
                                                                                ive care, or placebo plus best supportive care [16,17]. Radium-223
   A trial of AA as a ﬁrst-line treatment for mCRPC (COU-AA-302)                was found to improve OS compared with placebo and the study
has recently been published [32]. In the trial, 1088 chemotherapy-              was terminated early at the request of the IDMC [34]. An analysis
naïve, asymptomatic or mildly symptomatic patients were ran-                    performed before patients in the placebo arm were crossed over to
domized to receive AA (1 g orally, once daily) plus prednisone                  active treatment found a median OS of 14.9 months in the radium-
(5 mg orally, twice daily) or placebo plus prednisone (5 mg orally,             223 group vs. 11.3 months in the placebo group (HR 0.70; 95% CI
twice daily) [32]. The co-primary endpoints were radiographic PFS               0.58–0.83; P = 0.00007) [17]. Several secondary efﬁcacy endpoints
and OS. After favorable interim results, the study was unblinded                were also met, including a signiﬁcant increase in time to ﬁrst SRE
and patients receiving placebo were crossed over to receive active              compared with placebo (median 13.6 months vs. 8.4 months; HR
treatment. At the time of interim analysis, the median radiographic             0.61; 95% CI 0.461–0.807; P = 0.00046) [35]. Because the ALS-
PFS was 16.5 months in the AA group compared with 8.3 months in                 YMPCA trial included only patients with P2 bone metastases
the placebo group (HR 0.53; 95% CI 0.45–0.62; P < 0.001). Median                and excluded patients with visceral metastases, the patient popu-
OS had not been reached in the AA group, and was 27.2 months                    lation differed to those of the TROPIC, COU-AA-301 and AFFIRM tri-
(HR 0.75; 95% CI 0.61–0.93; P = 0.01) in the placebo group [32].                als [17]. Safety and tolerability of radium-233 were favorable;
Based on results from this trial, AA has been approved by the                   however, hematologic AEs, although rare, were increased in pa-
FDA in combination with prednisone in the treatment of late-stage,              tients who received radium-223 [17]. Grade 3/4 neutropenia oc-
castration-resistant prostate cancer before chemotherapy.                       curred in 2.2% and 0.7% of the radium-223 and placebo groups,
      Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 69 of 170 PageID: 1943

176                                                        A. Bahl et al. / Cancer Treatment Reviews 40 (2014) 170–177


Table 4
Agents in Phase III randomized trials for metastatic castration-resistant prostate cancer progressing on or after docetaxel therapy.

  Agent and trial            Class           Design    N        Treatment arms             Patient population                   Primary    Main secondary endpoints
                                                                                                                                endpoint
  Radium-223 (50 kBq/        Targeted        DB        921      Radium-223 + BSC vs.       Symptomatic CRPC with P2             OS           Time to ﬁrst SRE.
     kg IV every 4 weeks)    alpha-                             placebo + BSC              bone metastases, either post-                     Safety
     ALSYMPCA                emitter                                                       docetaxel or unsuitable for/
     (NCT00699751)                                                                         declined docetaxel
     [16,17]
  Orteronel (400 mg BID)     17,20-lyase     DB        1083a    Orteronel + prednisone     mCRPC that has progressed            OS           Radiographic PFS.
     C21005                  inhibitor                          vs.                        during or following docetaxel                     PSA decrease of P50% at 12
     (NCT01193257) [36]                                         placebo + prednisone                                                          weeks.
                                                                                                                                             Pain response at 12 weeks.
                                                                                                                                             Safety.
                                                                                                                                             Time to PSA progression.
                                                                                                                                             Objective response.
                                                                                                                                             Circulating tumor cells and
                                                                                                                                              endocrine marker changes.
                                                                                                                                             PROs.
  Ipilimumab (10 mg/kg       Anti-CTLA-4     DB        800a     RT + ipilimumab vs.        mCRPC with progression on or         OS           PFS.
      IV every 3 weeks)      monoclonal                         RT + placebo               within 6 months of docetaxel;                     Pain response.
      CA184-043              antibody                                                      P1 bone metastases appropriate                    Safety.
      (NCT00861614) [37]                                                                   for RT; ECOG PS 0–1

BID, twice daily; BSC, best standard of care; DB, double blind; ECOG, European Cooperative Oncology Group; IV, intravenous; mCRPC, metastatic castration-resistant prostate
cancer; OS, overall survival; PFS, progression-free survival; PROs, patient-reported outcomes; PS, performance status; PSA, prostate-speciﬁc antigen; RT, radiotherapy; SRE,
skeletal-related event.
  a
    Planned enrollment.


respectively, and Grade 3/4 thrombocytopenia occurred in 6.3%                              speciﬁc AEs should avoid certain agents; for example, patients at
and 2% [17]. A full publication reporting the primary ﬁndings from                         risk of seizure may be better suited to cabazitaxel or AA, rather
the ALSYMPCA trial is awaited before the data can be evaluated                             than enzalutamide. As patients with mCRPC are a heterogeneous
further. However, the fact that the trial included patients unsuit-                        population, and the disease is highly dynamic, an adaptive ap-
able for, or who declined, docetaxel has important implications                            proach may be required.
for the patient population who will likely derive beneﬁt from this                            Systemic treatment for prostate cancer is changing rapidly and
agent in clinical practice.                                                                new treatments are already improving outcomes for men with
                                                                                           mCRPC. Additional studies are needed to optimize the use of these
                                                                                           agents by identifying those patients who most beneﬁt and discov-
Summary and conclusions                                                                    ering the best way of giving them either in combination or as
                                                                                           sequential single agents. Consideration of optimal sequencing
    The TROPIC, COU-AA-301 and AFFIRM trials have all reported                             strategies is important to maximize use of available therapies. In
signiﬁcant improvements in OS in patients with mCRPC in the sec-                           particular, switching to next treatment early upon disease progres-
ond-line setting. Patients now have several treatment options                              sion is important to optimize patient beneﬁt from all suitable ther-
post-docetaxel, including the three agents evaluated in these trials                       apeutic options.
(cabazitaxel, AA and enzalutamide). These developments represent
major progress and have changed the standard of care. In the ab-
                                                                                           Conﬂict of interest statement
sence of sequencing data, clinicians need to decide which therapies
to use based on existing evidence. Differences in study designs
                                                                                              Amit Bahl: Advisory boards and honoraria from Sanoﬁ, Janssen,
make it difﬁcult to draw cross-trial comparisons.
                                                                                           Astellas and Pﬁzer.
    However, more detailed information on patient baseline and
                                                                                              Susan Masson: Honoraria and travel grants from Sanoﬁ.
disease characteristics, together with additional sequencing stud-
                                                                                              Alison Birtle: Educational grant and advisory board honoraria
ies, may allow clinicians to identify speciﬁc populations that will
                                                                                           from Sanoﬁ. Advisory board honoraria from Janssen and Astellas.
beneﬁt most from different drugs. For example, for patients who
                                                                                              Simon Chowdhury: Advisory boards for Sanoﬁ and Janssen-
have not received prior docetaxel treatment, several agents have
                                                                                           Cilag.
demonstrable activity, including abiraterone, enzalutamide and ra-
                                                                                              Johann de Bono: Employed by the Institute of Cancer Research.
dium-223. These agents may be preferable to chemotherapy both
                                                                                           Consultant/advisory role with Sanoﬁ. Honoraria from Sanoﬁ, John-
in patients with asymptomatic disease and in patients with factors
                                                                                           son & Johnson and Astellas. Research funding from Sanoﬁ.
predisposing to poor tolerance of chemotherapy. On the other
hand, for patients with rapidly progressing disease or visceral
metastases, or patients with a poor response to initial androgen                           Acknowledgments
deprivation therapy, the use of chemotherapy may be preferred.
A study investigating the use of cabazitaxel in the ﬁrst-line setting                         The authors received editorial support in the form of medical
is underway. For patients who have received prior docetaxel ther-                          writing services from Dr Simone Blagg of MediTech Media, funded
apy, approved choices include abiraterone, cabazitaxel, enzaluta-                          by Sanoﬁ.
mide and radium-223. In the absence of robust sequencing data
and treatment guidelines, treatment choice may be guided by drug                           References
availability together with physician experience. In addition, patient
characteristics such as performance status and response to and                              [1] Ferlay J, Shin HR, Bray F, Forman D, Mathers C, Parkin DM. GLOBOCAN 2008
                                                                                                v2.0, Cancer Incidence and Mortality Worldwide: IARC CancerBase No. 10.
toxicities experiences with prior regimens should also be assessed.                             Lyon, France: International Agency for Research on Cancer. 2010; Available
Across all treatment settings, it is reasonable that patients at risk of                        from: <http://globocan.iarc.fr> [Accessed March 2013].
 Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 70 of 170 PageID: 1944

                                                            A. Bahl et al. / Cancer Treatment Reviews 40 (2014) 170–177                                                      177


 [2] National Comprehensive Cancer Network. The NCCN Clinical Practice                      [21] Scher HI, Fizazi K, Saad F, et al. Increased survival with enzalutamide in
     Guidelines in Oncology (NCCN Guidelines™) Prostate Cancer (Version                          prostate cancer after chemotherapy. N Engl J Med 2012;367:1187–97.
     3.2012). 2012; Available from: <http://www.nccn.org/professionals/                     [22] Antonarakis ES, Eisenberger MA. Expanding treatment options for metastatic
     physician_gls/pdf/prostate.pdf> [Accessed March 2013].                                      prostate cancer. N Engl J Med 2011;364:2055–8.
 [3] Horwich A, Parker C, Bangma C, Kataja V. Prostate cancer: ESMO Clinical                [23] de Bono JS, Oudard S, Ozguroglu M, et al. A subgroup analysis of the TROPIC
     Practice Guidelines for diagnosis, treatment and follow-up. Ann Oncol                       trial exploring reason for discontinuation of prior docetaxel and survival
     2010;21(Suppl 5):v129–33.                                                                   outcome of cabazitaxel in metastatic castration-resistant prostate cancer
 [4] Heidenreich A, Bastian PJ, Bellmunt J, Bolla M, Joniau S, Mason MD, et al.                  (MCRPC). J Clin Oncol 2011;29:2–18. Abstract 4526.
     Guidelines on Prostate Cancer. 2012; Available from: <http://                          [24] Chi KN, Scher HI, Molina A, et al. Exploratory analysis of survival beneﬁt and
     www.uroweb.org/gls/pdf/08%20Prostate%20Cancer_LR%20March%2013th%20-                         prior docetaxel (D) treatment in COU-AA-301 a phase III study of abiraterone
     2012.pdf> [Accessed March 2].                                                               acetate (AA) plus prednisone (P) in metastatic castration-resistant prostate
 [5] Omlin A, Pezaro C, Mukherji D, et al. Improved Survival in a Cohort of Trial                cancer (mCRPC). J Clin Oncol 2012;30. Abstract 15.
     Participants    with    Metastatic      Castration-resistant   Prostate     Cancer     [25] Fizazi K, Scher HI, Molina A, et al. Abiraterone acetate for treatment of
     Demonstrates the Need for Updated Prognostic Nomograms. Eur Urol 64,                        metastatic castration-resistant prostate cancer: ﬁnal overall survival analysis
     2013, 300–306.                                                                              of the COU-AA-301 randomised, double-blind, placebo-controlled phase 3
 [6] Berthold DR, Pond GR, Soban F, de Wit R, Eisenberger M, Tannock IF. Docetaxel               study. Lancet Oncol 2012;13:983–92.
     plus prednisone or mitoxantrone plus prednisone for advanced prostate                  [26] Oudard S, de Bono JS, Ozguroglu M, et al. Impact of cabazitaxel (CBZ) +
     cancer: updated survival in the TAX 327 study. J Clin Oncol 2008;26:242–5.                  prednisone (P; CBZP) on overall survival (OS) at 2 years and in patients (pts)
 [7] Tannock IF, de Wit R, Berry WR, et al. Docetaxel plus prednisone or                         with aggressive disease: post-hoc analyses of TROPIC trial. ESMO 2012.
     mitoxantrone plus prednisone for advanced prostate cancer. N Engl J Med                     Abstract 933P.
     2004;351:1502–12.                                                                      [27] Logothetis CJ, Basch E, Molina A, et al. Effect of abiraterone acetate and
 [8] Petrylak DP, Tangen CM, Hussain MH, et al. Docetaxel and estramustine                       prednisone compared with placebo and prednisone on pain control and
     compared with mitoxantrone and prednisone for advanced refractory prostate                  skeletal-related events in patients with metastatic castration-resistant
     cancer. N Engl J Med 2004;351:1513–20.                                                      prostate cancer: exploratory analysis of data from the COU-AA-301
 [9] Dumontet C, Sikic BI. Mechanisms of action of and resistance to antitubulin                 randomised trial. Lancet Oncol 2012;13:1207–17.
     agents: microtubule dynamics, drug transport, and cell death. J Clin Oncol             [28] Carter N, Bryant-Lukosius D, DiCenso A, Blythe J, Neville AJ. The supportive
     1999;17:1061–70.                                                                            care needs of men with advanced prostate cancer. Oncol Nurs Forum
[10] O’Neill AJ, Prencipe M, Dowling C, et al. Characterisation and manipulation of              2011;38:189–98.
     docetaxel resistant prostate cancer cell lines. Mol Cancer 2011;10:126.                [29] Sternberg CN, Molina A, North S, et al. Effect of abiraterone acetate on fatigue
[11] JEVTANAÒ (cabazitaxel) Injection, Prescribing Information, FDA. Available                   in patients with metastatic castration-resistant prostate cancer after docetaxel
     from: http://products.sanoﬁ.us/jevtana/jevtana.pdf [Accessed March 2013].                   chemotherapy. Ann Oncol 2012;24:1017–25.
[12] JEVTANAÒ (cabazitaxel) Injection, Summary of Product Characteristics, EMA.             [30] Esper P, Mo F, Chodak G, Sinner M, Cella D, Pienta KJ. Measuring quality of life
     <http://www.ema.europa.eu/docs/en_GB/document_library/EPAR_-_Product_                       in men with prostate cancer using the functional assessment of cancer
     Information/human/002018/WC500104764.pdf> [Accessed March 2013].                            therapy-prostate instrument. Urology 1997;50:920–8.
[13] Janssen biotech. Zytiga (abiraterone acetate) tablets for oral administration,         [31] Malik Z, Di Lorenzo G, Basaran M, et al. Cabazitaxel (Cbz) + prednisone (P;
     Prescribing       Information,       FDA.       Available     from:        <http://         CbzP) in patients (pts) with metastatic castration-resistant prostate cancer
     www.accessdata.fda.gov/drugsatfda_docs/label/2011/202379lbl.pdf>                            (mCRPC) previously treated with docetaxel (D) interim results from
     [Accessed March 2013].                                                                      compassionate-use programme (CUP) and early-access programme (EAP).
[14] Janssen biotech. Zytiga (abiraterone acetate) tablets for oral administration,              Ann Oncol 2012;23. Abstract 931P.
     Summary of Product Characteristics, EMA. Available from: <http://                      [32] Ryan CJ, Smith MR, de Bono JS, et al. Abiraterone in metastatic prostate cancer
     www.ema.europa.eu/docs/en_GB/document_library/EPAR_-_Product_Infor-                         without previous chemotherapy. N Engl J Med 2013;368:138–48.
     mation/human/002321/WC500112858.pdf> [Accessed March 2013].                            [33] Eisenberger MA, Hardy-Bessard AC, Mourey L, et al. Comparison of two doses
[15] Astellas Pharma US I. XtandiÒ (enzalutamide) capsules for oral use, Prescribing             of cabazitaxel plus prednisone in patients (pts) with metastatic castration-
     Information,     FDA.    Available      from:     http://www.accessdata.fda.gov/            resistant prostate cancer (mCRPC) previously treated with a docetaxel (D)-
     drugsatfda_docs/label/2012/203415lbl.pdf [Accessed March 2013].                             containing regimen. J Clin Oncol 2012;30. Abstract TPS4692.
[16] Parker C, Heinrich D, O’Sullivan JM, et al. Overall survival beneﬁt and safety         [34] ALGETA press release – radium-223. 2011; Available from: <http://
     proﬁle of radium-223 chloride, a ﬁrst-in-class alpha-pharmaceutical: results                www.algeta.com/news/news-article/?articleId=1521246> [Accessed March
     from a phase III randomized trial (ALSYMPCA) in patients with castration-                   2013].
     resistant prostate cancer (CRPC) with bone metastases. J Clin Oncol 2012;30.           [35] Sartor AO, Heinrich D, O’Sullivan JM, et al. Radium-223 chloride [Ra-223)
     Abstract 8.                                                                                 impact on skeletal-related events (SREs) and ECOG performance status (PS) in
[17] Parker C, Nilsson S, Heinrich D, et al. Updated analysis of the phase III, double-          patients with castration-resistant prostate cancer (CRPC) with bone
     blind, randomized, multinational study of radium-223 chloride in castration-                metastases: Interim results of a phase III trial (ALSYMPCA]. J Clin Oncol
     resistant prostate cancer (CRPC) patients with bone metastases (ALSYMPCA). J                2012;30. Abstract 4551.
     Clin Oncol 2012;30. Abstract LBA4512.                                                  [36] Dreicer R, Agus DB, Bellmunt J, et al. A phase III randomized, double-
[18] de Bono JS, Oudard S, Ozguroglu M, et al. Prednisone plus cabazitaxel or                    blind, multicenter trial comparing the investigational agent orteronel
     mitoxantrone for metastatic castration-resistant prostate cancer progressing                (TAK-700) plus prednisone (P) with placebo plus P in patients with
     after docetaxel treatment: a randomised open-label trial. Lancet                            metastatic castration-resistant prostate cancer (mCRPC) that has
     2010;376:1147–54.                                                                           progressed during or following docetaxel-based therapy. J Clin Oncol
[19] de Bono JS, Logothetis CJ, Molina A, et al. Abiraterone and increased survival in           2012;30. Abstract TPS4693.
     metastatic prostate cancer. N Engl J Med 2011;364:1995–2005.                           [37] Drake CG, Scher HI, Bossi A, et al. CA184-043 A randomized double-blind
[20] Scher HI, Halabi S, Tannock I, et al. Design and end points of clinical trials for          phase III trial comparing ipilimumab versus placebo following a single dose of
     patients with progressive prostate cancer and castrate levels of testosterone:              radiotherapy (RT) in patients (pts) with castration-resistant prostate cancer
     recommendations of the Prostate Cancer Clinical Trials Working Group. J Clin                (CRPC) who have received prior treatment with docetaxel (D). J Clin Oncol
     Oncol 2008;26:1148–59.                                                                      2012;30. Abstract TPS4689.
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 71 of 170 PageID: 1945




                               EXHIBIT W
01001230Case
        4 2:19-cv-12107-KM-ESK
             567689 697ÿ6ÿ 9ÿ8ÿ6Document
                                             967ÿ9ÿ96779-4
                                                            786ÿFiled
                                                                   ÿ97809/13/19
                                                                           6ÿ869ÿ6Page
                                                                                        6ÿ72
                                                                                               8of
                                                                                                 ÿ170
                                                                                                     ÿ6ÿPageID:
                                                                                                           896ÿ961946
                                                                                                                      69ÿ66ÿ


$9ÿ796ÿ9ÿ6ÿ867ÿ967689 ÿ67
   567689 697ÿ6ÿ 9ÿ8ÿ6967ÿ9ÿ967786ÿ
   9786ÿ869
   66ÿ8ÿÿ6ÿ896ÿ9669ÿ66ÿ967ÿÿ6ÿ666ÿ
    8798196778ÿ9786ÿ869
        %&'() 26ÿ023ÿ230
      *+,-.() 4ÿ566ÿ6ÿ7869ÿ7669ÿ8ÿ567689 ÿ976
    *,//&-0) :ÿ6ÿ7696ÿ666ÿ6 87ÿ8ÿ68ÿÿ6ÿ666ÿÿ8798196778
              9786ÿ8693ÿ6ÿ967689 ÿ679867
   ;<==ÿ?@ABC

   D9786ÿ869ÿ7ÿ6ÿ9ÿ7ÿÿ876ÿÿ86919686ÿ68ÿÿ6ÿÿ6
   E6ÿF867ÿ9ÿ7ÿ6786ÿ8ÿ0!03#!3ÿ6ÿÿ6ÿ876ÿ8ÿ96ÿ8ÿ2!333
   6ÿÿ6ÿ9ÿ6ÿ76876ÿÿ7ÿ689ÿG 6ÿ8H9ÿÿ676ÿ687ÿ896ÿ876ÿ
   9786ÿ869ÿ8ÿ667ÿ96778ÿÿ8ÿ698ÿ8ÿ79687ÿÿ69ÿ7673
    86ÿ6878ÿ8798196778ÿ9786ÿ869ÿ9ÿ8ÿ7ÿ76ÿÿI&J.(-
   I(KK3ÿ6ÿ7869ÿ7669ÿ967689 697ÿ969ÿ8ÿ8ÿ6ÿ7696ÿ666
   6 87ÿ8ÿ68ÿÿ6ÿ666ÿÿ8798196778ÿ9786ÿ869ÿG 6
   66ÿ8ÿ6ÿ9ÿ8ÿ8967ÿ7ÿ666ÿ6 87ÿ8ÿ8ÿ6ÿ86ÿ
    8ÿ6ÿ68ÿ9ÿÿ6ÿ76876
   E96ÿ8ÿÿ86ÿ9673ÿ86ÿ89673ÿ967ÿÿ6ÿ666ÿÿ9786ÿ869ÿL6
   ÿ6ÿ989ÿ87ÿ97ÿ968ÿ9786ÿ869ÿ7ÿÿ ÿ6ÿ8ÿÿ8967ÿÿ669ÿ79 8
   96ÿ6ÿ6767ÿ9ÿÿ97ÿ8ÿ696876ÿ896ÿ667ÿ9ÿ8ÿE9863ÿ66ÿ ÿ7
   867ÿ86ÿ689ÿ7 677ÿÿ81896ÿ968673ÿ8ÿ867ÿ668ÿ66ÿ6878
     8798196778ÿ9786ÿ869ÿÿÿÿ966ÿ6897ÿ78798196778ÿ9786ÿ869ÿ7ÿ96ÿ
   ÿ968ÿ8ÿ96ÿ6876ÿ7 677ÿ896ÿ796ÿÿÿ667ÿ967786ÿÿ81896ÿ69867
   ME63ÿ6ÿ967ÿ9687ÿ9ÿ9876ÿ666677ÿÿ6ÿ896ÿ698ÿ698ÿ7ÿ8ÿ9
   6978ÿÿ6ÿ689ÿ6 877ÿ9ÿ99677ÿÿ8798196778ÿ9786ÿ8693ÿ ÿ
   9ÿ87ÿ8696ÿ666ÿÿ6ÿ698673Mÿ6N86ÿO8ÿDÿ68 8H83ÿD P3ÿ877 86ÿ669ÿ
   6ÿ7 6 8ÿQÿ8ÿ6689ÿ66 6ÿD998ÿ8ÿ6
   G 6ÿ6ÿ68ÿ6996ÿ8ÿ6N676ÿ76ÿÿ6N6967ÿÿ9786ÿ9ÿ67ÿ8ÿ 6ÿG 6ÿ7696ÿ8
   963ÿ86ÿ:7R03ÿ87ÿSÿ87ÿGOR2ÿ8ÿ8867ÿ8ÿ88ÿ8ÿ8767ÿ6ÿPO:1ÿ967ÿ86
      767ÿÿ69ÿ8ÿ6ÿÿ8ÿ86ÿ666ÿ8ÿG 7ÿ8ÿ87ÿ76 8
   8 76ÿÿ896ÿ9669ÿ96ÿÿ6ÿ6ÿÿ:7R0ÿ89ÿ6ÿ96ÿÿ6ÿ896ÿ9669
   66TÿG 7ÿ9677ÿÿ ÿ667ÿ8ÿ8ÿÿ6ÿ896ÿ9669ÿ66ÿ 6ÿ9786ÿ869ÿ67ÿ86ÿ66
   9686ÿÿ81896ÿ698
 7117 668196687671230 13!10 3!0202""0                                                                       01#
01001230Case
        4 2:19-cv-12107-KM-ESK
             567689 697ÿ6ÿ 9ÿ8ÿ6Document
                                             967ÿ9ÿ96779-4
                                                            786ÿFiled
                                                                   ÿ97809/13/19
                                                                           6ÿ869ÿ6Page
                                                                                        6ÿ73
                                                                                               8of
                                                                                                 ÿ170
                                                                                                     ÿ6ÿPageID:
                                                                                                           896ÿ961947
                                                                                                                      69ÿ66ÿ
   =ÿ7ÿ7699ÿ6ÿ967689 697ÿ666ÿ8ÿ6ÿ9ÿ86ÿ>5?6417ÿ8ÿ8967ÿ@2A0ÿ8
   6996ÿ6B6967ÿÿ6696ÿÿÿÿCÿ9786ÿ869ÿ9ÿD 6ÿ7696ÿ8ÿ6ÿ@2A0
     9ÿC6ÿ666ÿ8ÿÿ6ÿ896ÿ9669ÿ66ÿ8ÿ696876ÿ7ÿ667ÿ8ÿ8
   4989ÿ6ÿ@2A0ÿ 9ÿC6ÿ6ÿ9ÿÿ9786ÿ869ÿ67ÿ8ÿ696ÿ96778ÿÿ6ÿ86896
   9ÿ6E886ÿ>87ÿCÿ87ÿFD@G84?ÿ8ÿ696876ÿ6ÿ9ÿÿ8798696778ÿ9786ÿ97ÿ
    6
   5D 7ÿ769ÿ7ÿ ÿ9668ÿ6876ÿ87ÿÿ97ÿÿ8798696778ÿ9786ÿ869ÿ867ÿÿ
   967ÿÿ6E886ÿH6989ÿ>5?6417ÿ67ÿÿ87ÿ8ÿ69ÿ8ÿ676986ÿ6669ÿ6986ÿÿ9
   76ÿ8798696778ÿ9786ÿ869ÿ867ÿ ÿ669ÿÿÿ967ÿÿ6E886ÿ9ÿ86ÿ8I96
   9677869ÿ76968695ÿ78ÿ89ÿA98ÿ18 8J89ÿ6ÿ97ÿ89ÿÿ7ÿ869
   K&LMNÿKLOMP'Q
   186987ÿ96ÿÿRSÿT''ÿULVV%&&ÿ$-WP'Mÿ$'W&'MÿXÿY'+'-MP*ÿZW+&%&O&'ÿ[\]^_ÿa\b]^b]ÿcdeÿf^ÿ^gh]^gÿi\jÿk]el^
   dbgÿl^bm]no

   pLOMW-qÿY'V'M'WP'
    0ÿA98ÿ18 8J8ÿ6ÿ8ÿr$stu)vswÿY'.Oq-&'+ÿR%+&LW'ÿRxÿ)NMyyz{*L+{*LMNq-&%LWÿ-W|ÿrYÿ}'W'ÿ~{M'++%LW
       %Wÿ$-+&M-&%LWzY'+%+&-W&ÿ,ML+&-&'ÿ$-WP'Mÿadb^jÿa^ll9ÿ:6ÿ230 ÿ8H4ÿ03030!1J 6230 333#

   $%&'ÿ)*%+ÿ,-.'                                                                           10@        @@       2 8
   /ÿ066ÿ1ÿ2869ÿ2669ÿ3ÿ567689 ÿ476ÿ5567689 697ÿ6ÿ 9ÿ8ÿ6967ÿ9ÿ967786
   ÿ9786ÿ869ÿ66ÿ8ÿÿ6ÿ896ÿ9669ÿ66ÿ967ÿÿ6ÿ666ÿ
    8798696778ÿ9786ÿ8695ÿ7 6688ÿ7 66889ÿ02ÿ:6ÿ230 
   ;7 668196687671230 13!10 3!0202""0 <
   ÿ
   Y~Tr)~ÿK)YZ~K

                  76ÿ5669ÿ=67ÿ9786ÿ2869ÿ99677

   18ÿ249ÿ230 ÿÿ567689 697ÿ86ÿÿ8ÿ8ÿ89ÿ9669ÿ87ÿ8ÿ98ÿ96ÿÿ6ÿ99677ÿ
   9786ÿ869ÿD 6ÿÿ8ÿ88ÿ6ÿ9669ÿ66ÿ86ÿH502ÿ66ÿÿ9786ÿ869ÿ67ÿÿM'-|ÿLM'ÿ
               2979ÿ8ÿ669ÿ9786ÿ2869ÿ96 ÿD

   Gÿ09ÿ230!ÿÿ@ÿ96 ÿ6ÿ9686ÿÿ5967689 ÿ8987675ÿ697ÿ8ÿ96ÿ8 986ÿ977ÿ9ÿ8
   867ÿ6878ÿ8798696778ÿ9786ÿ8699ÿ78ÿÿM'-|ÿLM'ÿ
   6ÿ@69ÿ@6@96ÿD 6989ÿ868B6ÿ5687ÿ76ÿÿ9786ÿ2869
   :8ÿ009ÿ230!ÿÿ"3ÿ696ÿÿ867ÿÿ8798696778ÿ6878ÿ9786ÿ869ÿ>252?ÿ9686ÿ
   68B6ÿÿ898696ÿ8ÿ8ÿ687ÿ3ÿ696ÿ96ÿÿ9786ÿ76 ÿ86ÿ>7@?9ÿ
 7117 668196687671230 13!10 3!0202""0                                                                       21#
01001230Case
        4 2:19-cv-12107-KM-ESK
             567689 697ÿ6ÿ 9ÿ8ÿ6Document
                                             967ÿ9ÿ96779-4
                                                            786ÿFiled
                                                                   ÿ97809/13/19
                                                                           6ÿ869ÿ6Page
                                                                                        6ÿ74
                                                                                               8of
                                                                                                 ÿ170
                                                                                                     ÿ6ÿPageID:
                                                                                                           896ÿ961948
                                                                                                                      69ÿ66ÿ
   $%&'ÿ)*$%ÿ+
   ,86696ÿ- 7ÿ. ÿÿ8ÿ/898ÿ09ÿÿ18798256778ÿ39786ÿ1869
   4ÿ056ÿ230"ÿ7ÿ5677ÿ9ÿ8ÿ98ÿÿ6ÿ82869ÿ9ÿ86696ÿ77ÿ8ÿÿ7ÿ7 677ÿÿ69
   9786276 ÿ86ÿ83-.9ÿ667ÿÿ6ÿÿ8ÿ9ÿÿ9786ÿ869ÿ8ÿ7ÿ96778ÿÿÿ$%&'ÿ)*$%ÿ+




 7117 668196687671230 13!10 3!0202""0                                                                       #1#
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 75 of 170 PageID: 1949




                               EXHIBIT X
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 76 of 170 PageID: 1950
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 77 of 170 PageID: 1951
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 78 of 170 PageID: 1952
2/18/2019
       Case            Current Understanding of Resistance
                  2:19-cv-12107-KM-ESK                     to Abiraterone
                                                    Document         79-4and Filed
                                                                             Enzalutamide in Advanced
                                                                                    09/13/19          Prostate
                                                                                                   Page    79Cancer – Hematology
                                                                                                               of 170  PageID:& Oncology
                                                                                                                                 1953
    Medicine in 2015, found that monthly intramuscular injections of high-dose testosterone produced
    significant clinical responses in approximately half of patients with CRPC. One of our emerging
    hypotheses is that high-dose testosterone therapy may also work by eliminating AR splice variants.

    H&O Can biomarkers be used to determine whether enzalutamide and abiraterone will work?

    ESA This is an area of great interest right now. I would say that the 2 most promising clinical biomarkers
    are AR-V7 in circulating tumor cells and AR mutations in circulating tumor DNA. I predict that these will
    enter the clinic within the next 3 years, and it will be possible to use a simple blood test to determine
    whether a patient is a good candidate for enzalutamide or abiraterone treatment. For example, patients with
    normal (wild-type) AR would be very likely to benefit from either abiraterone or enzalutamide, those with
    an activating mutation in the AR gene might be resistant to one or the other agent, and those with AR-V7
    splice variants might not respond to either agent. Of course, prospective studies will need to be carried out
    to validate the clinical utility of these biomarkers before they can be used to make clinical decisions. Such
    validation studies are ongoing (NCT02269982).

    H&O What other studies are looking at ways to overcome resistance?

    ESA Right now, a phase 3 trial is examining at whether enzalutamide or galeterone, an experimental AR
    antagonist, is more effective in patients with CRPC positive for AR-V7 (NCT02438007). Galeterone may
    be able to overcome resistance caused by AR splice variants by degrading the AR-V7 protein. In addition, a
    phase 1/2 trial is looking at the use of an experimental agent called EPI-506. EPI-506 is the first drug to
    target the N-terminal of the AR, which theoretically should inhibit both mutant AR and AR splice variants
    in patients with treatment-resistant CRPC (NCT02606123).

    Ongoing trials are also investigating agents that might target activating mutations in the AR gene, such as
    the AR inhibitors ODM-201 (NCT02200614) and VT-464 (NCT02130700). These agents may have
    clinical activity in men with certain activating AR mutations. As we discussed earlier, researchers are also
    investigating whether mifepristone, a glucocorticoid receptor inhibitor, can improve results in patients
    receiving enzalutamide. Moreover, a trial that is being led by Dr Gerhardt Attard at the Royal Marsden
    Institute in London is studying the use of onapristone, an agent that blocks the activated progesterone
    receptor, in patients with metastatic CRPC (NCT02049190).

    Finally, in terms of AR-independent mechanisms of escape from abiraterone and enzalutamide, the
    experimental AURKA inhibitor alisertib is being studied as a possible way to overcome resistance in
    patients with neuroendocrine prostate carcinoma (NCT01799278).

    Disclosures

    Emmanuel S. Antonarakis has served as a paid consultant/advisor for Janssen, Astellas, Sanofi, Dendreon,
    ESSA, and Medivation and has received research funding from Janssen, Johnson & Johnson, Sanofi,
    Dendreon, Exelixis, Genentech, Novartis, and Tokai. He is also the coinventor of a biomarker technology
    that has been licensed to Tokai.

    Suggested Readings

    Antonarakis ES, Lu C, Wang H, et al. AR-V7 and resistance to enzalutamide and abiraterone in prostate
    cancer. N Engl J Med. 2014;371(11):1028-1038.

    Antonarakis ES, Lu C, Luber B, et al. Androgen receptor splice variant 7 and efficacy of taxane
    chemotherapy in patients with metastatic castration-resistant prostate cancer. JAMA Oncol. 2015;1(5):582-
    591.

    Arora VK, Schenkein E, Murali R, et al. Glucocorticoid receptor confers resistance to antiandrogens by
    bypassing androgen receptor blockade. Cell. 2013;155(6):1309-1322.

    Azad AA, Volik SV, Wyatt AW, et al. Androgen receptor gene aberrations in circulating cell-free dna:
    biomarkers of therapeutic resistance in castration-resistant prostate cancer. Clin Cancer Res.
    2015;21(10):2315-2324.

    Romanel A, Gasi Tandefelt D, Conteduca V, et al. Plasma AR and abiraterone-resistant prostate cancer. Sci
    Transl Med. 2015;7(312):312re10.

    Schweizer MT, Antonarakis ES, Wang H, et al. Effect of bipolar androgen therapy for asymptomatic men
    with castration-resistant prostate cancer: results from a pilot clinical study. Sci Transl Med.
    2015;7(269):269ra2.



http://www.hematologyandoncology.net/archives/may-2016/current-understanding-of-resistance-to-abiraterone-and-enzalutamide-in-advanced-prostat…   4/5
2/18/2019
       Case          Current Understanding of Resistance
                2:19-cv-12107-KM-ESK                     to Abiraterone
                                                  Document         79-4and Filed
                                                                           Enzalutamide in Advanced
                                                                                  09/13/19          Prostate
                                                                                                 Page    80Cancer – Hematology
                                                                                                             of 170  PageID:& Oncology
                                                                                                                               1954
    Silberstein JL, Taylor MN, Antonarakis ES. Novel insights into molecular indicators of response and
    resistance to modern androgen-axis therapies in prostate cancer. Curr Urol Rep. 2016;17(4):29.

    Steinestel J, Luedeke M, Arndt A, et al. Detecting predictive androgen receptor modifications in circulating
    prostate cancer cells [published online April 23, 2015]. Oncotarget.
    http://dx.doi.org/10.18632/oncotarget.3925.

    Category: Prostate Cancer
    (http://www hematologyandoncology.net/mmp_articletype/prostate-cancer/)
    Tags: abiraterone
    (http://www hematologyandoncology.net/mmp_articlecategories/abiraterone/),
    enzalutamide
    (http://www hematologyandoncology.net/mmp_articlecategories/enzalutamide/), Prostate
    Cancer (http://www hematologyandoncology.net/mmp_articlecategories/prostate-cancer/)




                                                                                    (http://www.hematologyandoncology.net/)



          Home (http://www.hematologyandoncology.net/)     Current Issue (http://www.hematologyandoncology.net/current-issue/)
                                Supplements (http://www.hematologyandoncology.net/supplements-general/)
        Archives (http://www.hematologyandoncology.net/archives-general/)   Videos (http://www.hematologyandoncology.net/videos/)
                                           About (http://www.hematologyandoncology.net/about/)

      Contact (http://www.hematologyandoncology.net/contact/)         Advertise (http://www.hematologyandoncology.net/files/2018/10/ho-mediakit-2019.pdf)
                                                                    MMP Home (http://mmpinc.org/)




                                                       © 2019 - Millennium Medical Publishing - All Rights Reserved




http://www.hematologyandoncology.net/archives/may-2016/current-understanding-of-resistance-to-abiraterone-and-enzalutamide-in-advanced-prostat…             5/5
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 81 of 170 PageID: 1955




                               EXHIBIT Y
       Case
1/13/2019      2:19-cv-12107-KM-ESK Document      79-4
                                     F.D.A. Approves        Filed
                                                     Prostate      09/13/19
                                                              Cancer              Page
                                                                     Drug - The New       82 of 170 PageID: 1956
                                                                                    York Times




  ~ht Nt\lJ iiotk €times                    https://nyti. ms/QKbqoW


            BUSINESS DAY



            New Drug For Prostate Cancer Gets
            F.D.A. Nod
            By ANDREW POLLACK                    AUG. 3 1, 2012

            The Food and Drug Administration approved a new life-prolonging drug for men
            with late-stage prostate cancer on Friday, adding to an increasingly crowded field.

                The new drug, which will be called Xtandi, was developed by Medivation, a
            small San Francisco pharmaceutical company, in partnership with the Japanese firm
            Astellas Pharma.

               In clinical trials, men who received the drug, which was previously known as
            MDV3100, lived a median of 18-4 months, nearly five months longer than the
            median of 13.6 months for those who received a placebo.

                While the approval was not a surprise, its timing was. The F.D.A. approved the
            drug after only a three-month review, three months ahead of the deadline in late
            November. This is fairly rare, although a number of other cancer drugs have been
            approved at least a month ahead of deadline in recent years.

                "The need for additional treatment options for advanced prostate cancer
            continues to be important," Dr. Richard Pazdur, the director of the agency's cancer
            drug office, said in a statement.

            Xtandi is one of several new prostate cancer drugs that have come to market in the
            hu:t hiv
                  f o VP:::tr.<. :::iftpr :::i lonv fallnw nPrinrl Whil P thP nPw rlrmn: h:::ivP hPPn o-nnrl for

        ART!LES      ubscribe for $2 a week.                                         SEE MY OPTIONS   Subscrjber login,
       REMAINING




https://www.nytimes.com/2012/09/01/business/fda-approves-prostate-cancer-drug.html                                        1/3
        Case
1/13/ 2019     2:19-cv-12107-KM-ESK Document      79-4
                                     F.D.A. Approves        Filed
                                                     Prostate      09/13/19
                                                              Cancer              Page
                                                                     Drug - The New       83 of 170 PageID: 1957
                                                                                    York Times




                Xtandi will cost $7,450 a month, Medivation said. That is higher than some
            analysts had expected.

                Before 2004, the only drug shown to prolong the survival of men with advanced
            prostate cancer was the chemotherapy drug docetaxel. Now there are four others on
            the market- Jevtana from Sanofi, Provenge from Dendreon, Zytiga from Johnson &
            Johnson and Xtandi, which is known generically as enzalutamide.

                Xtandi is expected to compete most directly with Zytiga. Both are pills, while the
            other drugs are given intravenously. And both are aimed at the same patient
            population - men whose cancer has spread elsewhere in the body or recurred
            despite treatment aimed at suppressing production of the hormone testosterone,
            which fuels prostate cancer growth.

                 Both drugs are approved for men who have already tried docetaxel, though both
            Medivation and Johnson & Johnson hope to eventually win approval for their drugs
            to be used before docetaxel, a potentially much larger market. Many patients would
            prefer to use the pills before having to try chemotherapy.

                 Zytiga prolonged median survival by 3.9 months, as initially reported, though
            Johnson & Johnson later updated that figure to 4.6 months. Zytiga, which was
            approved in April 2011, had worldwide sales of $432 million in the first six months
            of this year.

                Xtandi and Zytiga have not been compared head-to-head in a clinical trial. But
            some analysts say Xtandi would have an edge because it does not have to be given
            with prednisone, a steroid, to minimize side effects, as Zytiga does.

                Xtandi has its own side effects, however, the most worrisome being seizures,
            which were suffered by about 1 percent of men taking it in the clinical trial.

                There are expected to be about 241,000 new cases of prostate cancer this year in
            the United States and about 28,000 deaths.


          4
                   r  ::inv ~ P.n ::irP. trP.::ttP.rl with rlrn!!~ likP. L1mron th::it. in P.ffP.r.t. in rl11r.P. ::i r.hP.mir.::i 1

        ARTICLES
                   j ubscnbe for $2 a week.                                     [    SEE Mrt   omo•s      ]    SubscribeflogiD
       REMAINING




https://www.nytimes.com/2012/09/01/business/fda-approves-prostate-cancer-drug.html                                                     2/3
        Case
1/13/ 2019     2:19-cv-12107-KM-ESK Document      79-4
                                     F.D.A. Approves        Filed
                                                     Prostate      09/13/19
                                                              Cancer              Page
                                                                     Drug - The New       84 of 170 PageID: 1958
                                                                                    York Times




                Xtandi works by blocking the downstream effects of the action of testosterone,
            rather than by turning off its production.

                   It is the first product to reach the market for Medivation. The company
            previously developed an old Russian antihistamine as a potential treatment for
            Alzheimer's disease, signing a big partnership with Pfizer. But that drug failed in
            late-stage clinical trials.

                  Shares of Medivation closed at $104.86 Friday, up nearly 8 percent. The share
            price is about six times as high as it was before Medivation announced the results of
            its clinical trial last November.

            A version of this article appears in print on September 1, 2012, on Page 83 of the New York edition with
            the headline: New Drug For Prostate Cancer Gets F.D.A. Nod.




  © 2019 The New York Times Company




           4
        ARTICLES
       REMAINING
                   f ubscribe for $2 a week.                                          SEE MY OPTIONS   Subscrjber login,




https://www.nytimes.com/2012/09/ 01/business/fda-approves-prostate-cancer-drug.html                                        3/3
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 85 of 170 PageID: 1959




                               EXHIBIT Z
       Case
2/11/2019         2:19-cv-12107-KM-ESK                Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide       09/13/19
                                                                                  in patients          Page 86 ofcastration-resistant
                                                                                              with chemotherapy-narve 170 PageID:prostate
                                                                                                                                      1960cance ...

    International Journal of Urology / Volume 24, Issue 6

    Original Article: Clinical Investigation            0     Free Access


    Exploring the optimal sequence of abiraterone and enzalutamide in patients with
    chemotherapy-naTve castration-resistant prostate cancer: The Kyoto-Baltimore
    collaboration

    Naoki Terada, Benjamin L Maughan, Shusuke Akamatsu, Takashi Kobayashi, Tosh inari Yamasaki,
    Ta kahiro Inoue, Tomom i Kamba, Osamu Ogawa m, Emmanuel s Antonara kis

    First pu blished: 28 April 2017
    https:/ / doi.org/10.1111 / iju.13346
    Cited by: 8



         Abstract

         Objectives
         To evaluate and compare the efficacy of sequential treatment with abiraterone followed by
         enzalutamide or vice versa for castration-resistant prostate cancer.

          Methods
         We retrospectively evaluated data on 198 consecutive chemotherapy-na'i've patients who
         had received both abiraterone and enzalutamide for castration-resistant prostate cancer at
         Kyoto University Hospital (including satellite hospitals) and at Johns Hopkins Cancer Center.
         Prostate-specific antigen progression-free survival and overall survival in patients treated
         with sequential abiraterone-to-enzalutamide versus enzalutamide-to-abiraterone without
         intervening therapies were compared.

          Results
         Overall, 113 patients were treated with the abiraterone-to-enzalutamide sequence and 85
         with the enzalutamide-to-abiraterone sequence. Median prostate-specific antigen
         progression-free survival was not significantly different between abiraterone and
         enzalutamide in the first-line setting (hazard ratio 0.88, 95% confidence interval 0.66-1.19,
         P = 0.412), but there was an advantage favoring enzalutamide compared with abiraterone in
         the second-line setting (hazard ratio 0.67, 95% confidence interval 0.49-0.91, P = 0.009).
         Furthermore, the combined prostate-specific antigen progression-free survival was
         significantly longer in the abiraterone-to-enzalutamide sequence than in the enzalutamide-
         to-abiraterone sequence (hazard ratio 0.56, 95% confidence interval 0.41-0.76, P < 0.001 ).
         The difference was significant even in multivariate analyses (hazard ratio 0.65, 95%

https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                    1/17
       Case
2/11/2019         2:19-cv-12107-KM-ESK                Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide       09/13/19
                                                                                  in patients          Page 87 ofcastration-resistant
                                                                                              with chemotherapy-narve 170 PageID:prostate
                                                                                                                                      1961cance ...
         confidence interval 0.42-0.99, P = 0.044). There was no statistical difference in overall
         survival between the two sequences in univariate (hazard ratio 0.88, 95% confidence
         interval 0.53-1.43, P = 0.599) and multivariate analyses (hazard ratio 0.81, 95% confidence
         interval 0.49-1.35, P = 0.427).

          Conclusions
         The abiraterone-to-enzalutamide sequence might have more favorable efficacy in terms of
         combined prostate-specific antigen progression-free survival than the enzalutamide-to-
         abiraterone sequence, although no differences in overall survival were observed. This could
         possibly be attributable to longer prostate-specific antigen progression-free survival with
         second-line enzalutamide compared with abiraterone.

    Abbreviations & Acronyms
    ABI
             abiraterone
    AR
             androgen receptor
    CRPC
             castration-resistant prostate cancer
    DTX
             docetaxel
    ECOG
             Eastern Cooperative Oncology Group
    ECOG PS
             Eastern Cooperative Oncology Group performance status
    ENZ
             Aenzalutamide
    LN
             lymph nodes
    OS
             overall survival
    PSA
             prostate-specific antigen
    PSA-PFS
             prostate-specific antigen progression-free survival

    Introduction
    Prostate cancer is the second leading cause of cancer death in the USA1 and the number of
    cases are rapidly increasing in Japan as well.Z, Patients presenting with advanced disease
    typically receive hormonal therapy using medical or surgical castration (with or without anti-


https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                    2/17
       Case
2/11/2019         2:19-cv-12107-KM-ESK                Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide       09/13/19
                                                                                  in patients          Page 88 ofcastration
                                                                                              with chemotherapy-narve 170 PageID:        1962cance ...
                                                                                                                            -resistant prostate

    androgens) as initial treatment. However, most prostate cancer acquires resistance to the
    initial hormonal therapy over approximately 2-3 years, thus progressing to CRPC.J

    Since DTX was introduced in 2004 to prolong the survival of patients with CRPC, there has
    recently been a rapid increase in the number of effective systemic agents for CRPC, including
    novel hormonal therapies, immunotherapies, chemotherapies and radiopharmaceutical
    drugs.i ABI is a CYP17 inhibitor, and ENZA is an anti-androgen targeting multiple steps in the
    AR signaling pathway. Recently, the metabolites of ABI have been shown to have an
    antagonistic effect on AR, and are considered to have further potential mechanisms of action.~
    In the USA, ABI was approved for CRPC in 2012, after showing improved OS in men with
    metastatic CRPC in the post-DTX and pre-DTX settings, respectively..§, This was followed                z
    quickly by the approval of ENZA, which also showed improved OS both before and after DTX.l!,
    2, However, in Japan, ENZA was approved first for use in 2014, several months before ABI was
    approved. Although their mechanisms are different, the clinical efficacy of these drugs appears
    very similar. There are no reports yet that directly compare the efficacy of these two agents,
    although there are several retrospective studies showing the decreased efficacy of the second-
    line AR-targeting therapy after progression on the first-line therapy.1O, ll. This suggests that
    there are shared mechanisms of resistance between ABI and ENZA. such as AR-V7 splice
    variant expression and activating AR mutations12. 13 as well as others. 12•13

    Currently. there is a trend to use these novel hormonal therapies before chemotherapy.
    because of better tolerability.14 Elucidating an appropriate treatment sequence of these
    therapies is important for maximizing clinical benefit of CRPC patients. Therefore. we carried
    out a retrospective multi-institutional study in Japan (Kyoto) and the USA (Baltimore) to
    examine the potential differences in clinical outcomes between the treatment sequences of
    ABl-to-ENZA and ENZA-to-ABI.

    Methods
    The present study was an analysis of consecutive patients who received both ABI and ENZA for
    CRPC at Kyoto University Hospital including satellite hospitals (Kyoto. Japan) and the Johns
    Hopkins Sidney Kimmel Comprehensive Cancer Center (Baltimore, MD, USA). Only patients that
    received sequential therapy with ABl-to-ENZA or ENZA-to-ABI (without intervening treatments)
    were included in this analysis. All patients had pathologically proven adenocarcinoma of the
    prostate that was progressing according to serum PSA concentrations or radiographic criteria.
    despite androgen deprivation therapy. This study design was approved by the local
    institutional review boards of each center. Data were retrospectively obtained from paper
    and/or electronic medical records. For analysis of clinical outcomes, PSA progression was
    defined as an increase in PSA values by >25% relative to the baseline or nadir PSA value after
    ABI or ENZA treatment. as suggested by Prostate Cancer Working Group 2 criteria ..l2, Combined
    PSA-PFS was measured from the start of the first novel hormonal therapy (ABI or ENZA) until

https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                       3/17
       Case
2/11/2019         2:19-cv-12107-KM-ESK                Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide       09/13/19
                                                                                  in patients          Page 89 ofcastration-resistant
                                                                                              with chemotherapy-narve 170 PageID:prostate
                                                                                                                                      1963cance ...
    the time of PSA progression on the subsequent (second) AR-directed therapy. OS was defined
    as the time from initiation of ABI or ENZA treatment to death from any cause.

    Descriptive data are presented as medians and ranges. PSA-PFS and OS (i.e. time-to-event
    outcomes) were estimated using the Kaplan-Meier method, and compared using univariate
    and multivariate Cox proportional hazard analyses, which were carried out to evaluate the
    optimal treatment sequence after adjusting for baseline clinical and demographic variables. In
    multivariate analyses, parameters significantly associated with survival in univariate analysis
    were included. Baseline characteristics were compared across groups using Fisher's exact tests
    and Mann-Whitney tests, as appropriate. All statistical analyses were carried out using EZR
    (Saitama Medical Center, Jichi Medical University, Saitama, Japan), which is a graphical user
    interface for R (R Foundation for Statistical Computing, Vienna, Austria). P-values of <0.05 were
    considered statistically significant.

    Results
    Among 715 patients who had received both ABI and ENZA for CRPC (since 2011 atJohns
    Hopkins, and since 2014 at Kyoto University), 352 patients received sequential ABI and ENZA
    (or vice versa) without any intervening therapy: 163 patients received ABl-to-ENZA and 189
    patients received ENZA-to-ABI. Baseline patient characteristics had some imbalances between
    the groups in terms of sequencing preferences (ABl-to-ENZA more common in USA, ENZA-to-
    ABI more common in Japan) and prior DTX treatment (29% in the ABl-to-ENZA group and 55%
    in the ENZA-to-ABI group). Therefore, we compared their treatment efficacy only in the DTX-
    na'ive patients, 113 in ABl-to-ENZA group and 85 in ENZA-to-ABI group. Baseline patient
    characteristics are shown in Table .l with some imbalances between the groups including
    number of prior anti-androgen treatment, such as bicalutamide, flutamide or estramustine
    (larger in ENZA-to-ABI group than in ABl-to-ENZA group). However, there was no difference in
    Gleason score, ECOG PS, rate of bone or visceral metastatic disease, or baseline PSA between
    groups.

    Table 1. Patient baseline characteristics sequence in chemotherapy-na'ive patients according to
    treatment


                                                              ABl-to-ENZA sequence              ENZA-to-ABI sequence                P-value
                                                              (n = 113)                         (n = 85)


       Institution


          Kyoto University                                    29 (26%)                          71 (84%)                             <0.001


         Johns Hopkins                                        84 (74%)                          14(16%)


       Gleason score

https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                    4/17
       Case
2/11/2019         2:19-cv-12107-KM-ESK                Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide       09/13/19
                                                                                  in patients          Page 90 ofcastration-resistant
                                                                                              with chemotherapy-narve 170 PageID:prostate
                                                                                                                                      1964cance ...

                                                              ABl-to-ENZA sequence              ENZA-to-ABI sequence                P-value
                                                              (n = 113)                         (n = 85)


         <8                                                   32 (28%)                          20 (24%)                             0.518


         8-10                                                 70 (62%)                          55 (65%)


          NA                                                  11 (10%)                          10 (11%)


       ECOG PS

         0-1                                                  96 (85%)                          73 (86%)                             0.404


         2::2                                                 6 (5%)                            8 (9%)


          NA                                                  11 (10%)                          4(5%)


          Median, range PSA (ng/ml) at start of               24.1 (0.79-2222)                  17.0 (0.21-941)                      0.175

         first agent

       Metastatic site

          No                                                  21 (19%)                          25 (29%)                             0.575


          LN                                                  18 (16%)                          11 (13%)


          Bone                                                66 (58%)                          47 (55%)


         Visceral                                             8 (7%)                            2 (2%)


       No. prior anti-androgent

         0-1                                                  68 (60%)                          21 (25%)                             <0.001


         2::2                                                 45 (40%)                          64 (75%)




       tlncludes estramustine. NA, not assessed.



    PSA response rates were initially evaluated separately in first-line and second-line treatment
    settings in the ABl-to-ENZA and ENZA-to-ABI groups (Fig. 1 ). The >50% PSA response rates in
    the first-line setting were not significantly different in the ABI (48%) and ENZA (55%) groups
    (Fisher's exact test, P = 0.353). Conversely, the >50% PSA response rates in the second-line
    setting were significantly better in ENZA (29%) than the ABI (13%) group (Fisher's exact test,
    P = 0.011 ), suggesting that ENZA retains clinical activity after ABI, but that ABI is less effective
    after ENZA.


https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                    5/17
       Case
2/11/2019         2:19-cv-12107-KM-ESK                Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide       09/13/19
                                                                                  in patients          Page 91 ofcastration
                                                                                              with chemotherapy-narve 170 PageID:        1965cance ...
                                                                                                                            -resistant prostate

                                           tStUl2A

                                       PSA~r.ite > SOI
                                        - 44/Si)[~•   ~
                  05



                      0




                  -1
                                                                      _,
                                                                     (~1

                IC)   I   11           PSA~nlte>5°'
                                        ·sJmD(-lllll
                  05                                                 0.-5


                                                                               11111111111111 ,;,"'"" '
                      0                                                0
                                                                                                          '"'"'IIIIJIIJI 11111111
                -OS



                  -1                                                  -1




             Figure 1

             Open in figure viewer                    I PowerPoint
             Best PSA response rate in each sequence: (a) first-line ENZA, (b) second-line ENZA, (c) first-line
             ABI and (d) second-line ABI.



    The PSA-PFS in the ABl-to-ENZA and ENZA-to-ABI groups was first analyzed in unadjusted
    Kaplan-Meier analysis. We assessed first-line and second-line therapy individually. In the first-
    line setting, there were no significant differences between ABI and ENZA with respect to PSA-
    PFS: 194 days (95% Cl 137-250) versus 126 days (95% Cl 105-165), respectively (HR 0.88, 95% Cl
    0.66-1.19, P = 0.412). In contrast, the median PSA-PFS for second-line ENZA was 91 days (95%
    Cl 67-112), and was significantly longer than 55 days (95% Cl 41-69) for second-line ABI (HR
    0.67, 95% Cl 0.49-0.91, P = 0.009; Fig. l.). Next, we compared the combined PSA-PFS in these
    two groups. The median combined PSA-PFS was 455 days (95% Cl 385-495) in the ABl-to-ENZA
    sequence, and was significantly longer than 296 days (95% Cl 235-358) in the ENZA-to-ABI
    sequence (HR 0.56, 95% Cl 0.41-0. 76, P < 0.001; Fig. J a). These results suggest that the longer
    PSA-PFS durations with ABl-to-ENZA compared with ENZA-to-ABI might partially be explained
    by the efficacy (or lack thereof) of the second-line AR-directed agent, again implying that ENZA
    has more efficacy after ABI than vice versa.




https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                       6/17
       Case
2/11/2019         2:19-cv-12107-KM-ESK                Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide       09/13/19
                                                                                  in patients          Page 92 ofcastration
                                                                                              with chemotherapy-narve 170 PageID:        1966cance ..
                                                                                                                            -resistant prostate

                                              flml-,e                                    lbl 1.0..I                                  s«oncnne
                Cal    10                r,,,ed.an 1951 Cl) SUMV~I ( ~                                                           Ml!dOO 195tC,tSUIVWal(daysl
                                          -       lest A8l
                                                                                          l
                                                                  194 (137-2501                                                        Secoocl ENZA 91 (67-1121

                !      0 .8
                                          -       FIBIENZA

                                                  ~oss. fflCl066-I
                                                                  126(105-1651

                                                                            19            a
                                                                                                08
                                                                                                                                           SecondABl       55(41~

                                                                                                                                            HR067, 95\CIO 49-0 91
                ~
                1 0 .6
                                                             1" 0412
                                                              0
                                                                                          j     06
                                                                                                                                                 1"•0-009


                6
                "'                                                                        If
                t
                a.
                       04                                                                       0.4


                ~      02


                       0 .0

                              0    200                                S00        1000
                                                                                          i     ::i'._0
                                                                                                            - - - - - r " " j- . . - . . . . - - ,


                                                                                                                    ,00          400            600
                                                                                                                                                         -----r-,---,,
                                                                                                                                                                800    1000

                                                                                          Number at li$k
                 Num~r.,,t!l<
                  A-E 113           S4    Id                                     0            A-E 113               17               8             2
                                                                                                                                                                 ,        0
                  E-A BS            24    1                                      0            E-A&S                 S                3             0             0        0



             Figure 2

             Open in figure viewer                      I PowerPoint
             PSA-PFS of ABI and ENZA as (a) first-line and (b) second-line treatments.




                Ill 1.0

                                          -      ABH0<EN_ZA           455ol385-495l
                                          -      EH2A1o-A81           296f23S-358)              08


                l
                'II 0.8

                                                     HR 0.56, 95t Cl 0.41-0.76

                .,,ll 06                                     1"<0001

                 C
                 ~
                 tl
                 t 0.4                                                                                                          Med.In !')SSC~ RJrvlVJI l~I
                 l5.                                                                                            -       118Ho-Oa,\           91'1(76H'IOC readied)
                ~ o.:>

                                                                                                      ---- --...------
                                                                                                                -       ENZMo-ABI            899(743-flot r e ~

                                                                                                                           HR088. 95100-»-143
                                                                                                                                         P'•OS99
                                                                                                00
                                                                                                                           .......
                       0.0
                              0   200                                                                 0                                                               1000


                 Humbel at n6k                                                          r+.1.rb<!rat 11st
                 A-E 113          106                22           8          4           A..f    113             112                               59       27        9
                 E-1\ 84          !,4                8                                   E-A 84                  7"l                               )()      s         0




             Figure 3

             Open in figure viewer                      I PowerPoint
             (a) Combined PSA-PFS rate and (b) overall survival rate in the ABl-to-ENZA and ENZA-to-ABI
             sequences.



    With respect to survival, the median OS was 919 days (95% Cl 761-not reached) for the ABl-to-
    ENZA sequence, and 899 days (95% Cl 743-not reached) for the ENZA-to-ABI sequence, a
    difference that was not statistically significant (HR 0.88, 95% Cl 0.53-1.43, P = 0.599; Fig. J,b).

    In order to adjust for baseline clinical and demographic factors, variables correlating with PSA-
    PFS and OS were evaluated by Cox proportional hazards analyses after including treatment

https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                                                   7/17
       Case
2/11/2019         2:19-cv-12107-KM-ESK                Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide       09/13/19
                                                                                  in patients          Page 93 ofcastration-resistant
                                                                                              with chemotherapy-narve 170 PageID:prostate
                                                                                                                                      1967cance ...
    sequence (ENZA-to-ABI or ABl-to-ENZA), institution (Kyoto University or Johns Hopkins),
    Gleason score (<8 or 8-10), ECOG PS (0-1 or >1), baseline PSA (ng/ml), visceral disease (yes or
    no) and number of prior anti-androgen treatments (0-1 or 2:2). In univariate analysis, the
    treatment sequence of ABl-to-ENZA (HR 0.56, 95% Cl 0.41-0.76, P < 0.001 ), the institution of
   Johns Hopkins (HR 0.54, 95% Cl 0.40-0.74, P < 0.001) and higher Gleason score of 8-1 0 (HR
    1.74, 95% Cl 1.30-2.34, P = 0.002) were significantly correlated with PSA-PFS. In multivariate
    analysis including these parameters, the treatment sequence of ABl-to-ENZA (HR 0.65, 95% Cl
    0.42-0.99, P =0.044) and higher Gleason score of 8-1 0 (HR 1.77, 95% Cl 1.22-2.55, P =0.002)
    were significant factors correlated with PSA-PFS (Table 2). Baseline PSA levels was significantly
    correlated with shorter OS in both univariate (HR 1.00, 95% Cl 1.00-1.02, P = <0.001) and
    multivariate (HR 1.01, 95% Cl 1.00-1.02, P = 0.003) analyses. The treatment sequence was not
    correlated with OS in univariate (HR 0.88, 95% Cl 0.53-1.44, P = 0.599) and multivariable
    analysis (HR 0.81, 95% Cl 0.49-1.35, P = 0.427; Table ~ -

    Table 2. Cox model for PSA progression-free survival


                                            Univariate                                      Multivariate

                                            Hazard ratio      95%CI           P-va lue      Hazard ratio          95%CI           P-value

       Treatment sequence


          ENZA-ABI                          Ref [1.0]                                        Ref [1.0]


         ABI-ENZA                           0.56              0.41-0.76       <0.001         0.65                 0.42-0.99        0.044

       Institution


          Kyoto University                  Ref [1.0]                                        Ref [1.0]


         Johns Hopkins                      0.54              0.40-0.74       <0.001         0.81                 0.53-1.24        0.435

       Gleason score


         <8                                 Ref [1.0]                                        Ref [1.0]


         8-10                               1.74              1.30-2.34       0.002          1.77                 1.22-2.55        0.002

       ECOG PS


         0-1                                Ref [1.0]


         >1                                 1.62              0.91-2.86       0.099

       Baseline PSA level


         Continuous variable                1.00              1.00-1.00       0.443

https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                    8/17
       Case
2/11/2019         2:19-cv-12107-KM-ESK                Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide       09/13/19
                                                                                  in patients          Page 94 ofcastration-resistant
                                                                                              with chemotherapy-narve 170 PageID:prostate
                                                                                                                                      1968cance ..

                                            Univariate                                      Multivariate

                                            Hazard ratio      95% Cl         P-value        Hazard ratio         95% Cl           P-value


       Viscera l d isease


          No                                Ref [1.0]


         Yes                                1.07              0.52-2.1 8      0.859

       No. prior anti-androgens


         0-1                                Ref [1.0]


         2:2                                1.1 6             0.86-1.57       0.334




    Table 3. Cox model for OS


                                            Univariate                                      Multivariate

                                            Hazard ratio      95%CI          P-va lue       Hazard ratio         95%CI            P-value


       Treatment sequence


          ENZA-ABI                          Ref [1.0]                                       Ref [1.0]


         ABI-ENZA                           0.88              0.53-1.44       0.599         0.81                  0.49-1.35        0.427

       Institution


          Kyoto University                  Ref [1.0]


         Johns Hopkins                      1.07              0.64-1.78       0.796

       Gleason


         <8                                 Ref [1.0]


         8-10                               1.34              0.77-2.31       0.301

       ECOG PS


         0-1                                Ref [1.0]


         >1                                 1.73              0.74-4.02       0.207

       Baseline PSA Level


https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                   9/17
       Case
2/11/2019         2:19-cv-12107-KM-ESK                Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide       09/13/19
                                                                                  in patients          Page 95 ofcastration
                                                                                              with chemotherapy-narve 170 PageID:        1969cance ..
                                                                                                                            -resistant prostate

                                                  Univariate                                                                     Multivariate

                                                  Hazard ratio            95%CI                           P-va lue               Hazard ratio                           95%CI       P-value


         Continuous variable                      1.00                    1.00-1.02                        <0.001                 1.00                                  1.00-1.01   <0.001

       Visceral disease


          No                                      Ref [1.0]


         Yes                                      0.80                    0.25-2.54                        0.702

       No. prior anti-androgens

         0-1                                      Ref [1.0]


         2::2                                     0.65                    0.40-1.06                        0.084




    To elucidate the correlation of treatment efficacy between the sequence, PSA decrease rate
    and PSA-PFS time were compared between the first- and second-line therapy in each patient.
    PSA decrease rate and PSA-PFS time was not correlated between the first- and second-line
    sequence in both ABl-to-ENZA and ENZA-to-ABI groups (Fig. 4). These results showed that the
    second-line AR-targeting therapy might be effective even for the patients for whom first-line
    therapy was not effective.


                                                                                                                        ENZA-t.O-.A.81
                4a]      I                                                    {bl       I




                       -o.s

                        -I
                                     -     Alli   -     EN'ZA                                                           HUA -            A91




                 i!                                                                    l50t------------
                .                                                                 f
                       350                                                                                                                      R'-0.005}
                       300 > - - - - - + - -. - + - - - - - + - - - - 1           I JOO •
                t...   2SO I------.--
                                   · --1-----+---I
                                                                                  ..
                                                                                  t.2S01------------



                       ·~B·-:-1=~= ---
                 I>
                 ~ ,00        ~--t------+-------1                                 ! ..,.,
                                                                                  D    " " " ' l - - - - 1 - - ~ l - - --+-- - - - l

                 ~     IS()   :::-·.:.:::
                                   •··-=··-...+--=--+---+-                        t    150


                 ~                                                                ~ 1001----------------
                                                                                       50
                                                                                             ··- ····   •1-•••

                                                                                                                 ,--,
                                                                                         •u-•••-•••- ••• ,.,_.,,._,,,_,,.,

                                                                                             ~
                                                                                        o ~ - - - L - - -•_..__
                                                                                                             l __
                                                                                                                           .,,_,,

                                                                                                                                               .r-   ::......w

                              0     100           200           300   400 1SayS              0               100           200             300              400 da)'S
                                     P$1\·1¥$ umc by I" line Allt




https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                                                                   10/17
       Case
2/11/2019         2:19-cv-12107-KM-ESK                Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide       09/13/19
                                                                                  in patients          Page 96 ofcastration
                                                                                              with chemotherapy-narve 170 PageID:        1970cance ...
                                                                                                                            -resistant prostate

             Figure 4

             Open in figure viewer              I PowerPoint
             Best PSA response rate of first- and second-line treatment in (a) the ABl-to-ENZA group and (b)
             the ENZA-to-ABI group. PSA-PFS time of first- and second-line treatment in (c) the ABl-to-ENZA
             group and (d) the ENZA-to-ABI group.




    Discussion
    In the present retrospective multi-institutional study of 352 patients with CRPC treated with
    sequential ABl-to-ENZA or ENZA-to-ABI in Japan and the USA, we compared the PSA response
    rates, PSA-PFS and OS outcomes in each sequence in chemotherapy-na'ive patients. The
    efficacy of second-line novel hormonal therapy was attenuated after treatment with previous
    first-line novel hormonal therapy, as previously described. This finding is consistent with
    previous observations16, 11. and might represent a manifestation of cross-resistance between
    these two novel hormonal therapies. 16,17

    We previously reported that the PFS tended to be longer in the ABl-to-ENZA sequence than in
    the ENZA-to-ABI sequence in a preliminary retrospective study of 81 patients (65 receiving ABl-
    to-ENZA and 16 receiving ENZA-to-ABI) treated at Johns Hopkins; however, the difference was
    not statistically significant.~ Notably, ABI was approved first in the USA, and it was generally
    used first instead of ENZA at Johns Hopkins. In contrast, ENZA was approved first in Japan, and
    it was generally used initially instead of ABI in Kyoto. In the present multi-institutional study,
    the number of patients increased from 81 to 352, and the number of men receiving each
    treatment sequence became more well-balanced (163 in ABl-to-ENZA and 189 in ENZA-to-ABI).
    Here, the difference in PSA-PFS became statistically significant, and continued to favor the ABl-
    to-ENZA sequence. The higher PSA response rate and the longer PSA-PFS with ENZA versus ABI
    as the second-line setting provides one plausible explanation for the difference in the
    combined PSA-PFS observed in the current analysis. However, the difference in the individual
    PSA-PFS (ABI vs ENZA first-line, ENZA vs ABI second-line) was modest and in fact favored ABI as
    first-line treatment (median 194 vs 126 days), as well as ENZA as second-line treatment (91 vs
    55 days). The combined analysis showed a longer difference of approximately 150 days (455 vs
    296 days). The difference in PSA-PFS of the first-line treatment might be caused by the
    differences in baseline characteristics, especially the number of prior anti-androgen
    treatments. The bigger difference in the combined analysis factor might be caused by the
    variable reason for stopping first-line therapy (i.e. PSA, radiographic, symptomatic), with many
    patients staying on therapy beyond PSA progression.

    Why is the clinical efficacy of ENZA potentially better than that of ABI in the second-line CRPC
    scenario? In a study using a prostate cancer xenograft model, expression levels of AR increased
    by treatment with ABI in the mouse bearing human prostate cancer tumor cells.19 Importantly,
https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                      11/17
       Case
2/11/2019         2:19-cv-12107-KM-ESK                Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide       09/13/19
                                                                                  in patients          Page 97 ofcastration-resistant
                                                                                              with chemotherapy-narve 170 PageID:prostate
                                                                                                                                      1971cance ...
    ENZA is known (and was designed) to be effective in CRPC with increased AR expression
    in vitro.20 This might be one of the mechanisms explaining why ENZA was partially effective for
    ABl-resistant CRPC patients. In contrast, the AR expression of ENZA-resistant prostate cancer
    cell lines did not increase consistently, showing that non-AR mediated mechanisms are mainly
    associated with treatment resistance ..ll, These mechanisms of resistance to ENZA could not be
    overcome by ABI. To further elucidate the mechanisms for the cross-resistance between ABI
    and ENZA, more basic and clinical research will be required, especially in the context of
    prospective biomarker studies.

    In the present study, there was no correlation between the efficacy of first- and second-line
    therapy. ABI and ENZA target AR in CRPC through different pathways. Even for the primary
    resistant patients for first-line treatment, second-line treatment might be one treatment
    option, especially ENZA after ABI (Fig. ~a,c). In ABI after ENZA, three patients showed a PSA
    decrease of ~50% and/ or PSA-PFS of longer than 200 days after primary resistance to ENZA
    (Fig. ~ b,d). One patient changed treatment because of toxicities, and two patients because of
    treatment resistance. However, the present study contains only patients who received second-
    line AR targeting therapy. Therefore, the patients with very aggressive cancer had been
    excluded, because the physician selected DTX or cabazitaxel after the first-line AR-targeting
    therapy. It could not be concluded that second-line AR-targeting therapy was indicated for all
    the CRPC patients.

    There were several limitations of the present study. It was a retrospective analysis that
    included non-randomized treatment allocation, a lack of appropriate controls, an inability to
    dictate the subsequent treatments in each cohort, a non-standardized time of data collection
    between patients, difference in the timing of changing ABl-to-ENZA or ENZA-to-ABI in each
    patient and the inability to appropriately balance the groups with respect to baseline
    characteristics, especially the number of prior anti-androgen treatments. However, in the
    multivariate Cox proportional hazard analyses, the treatment sequence significantly correlated
    with PSA-PFS. Also, treatment efficacy was evaluated only using PSA progression (not by
    radiological progression), because the timing of radiological assessments after ABI or ENZA
    treatment was different among patients as a result of divergent institutional and
    physician/ patient preferences. Furthermore, we did not capture data on treatment-related
    adverse events or dose-reductions/dose-interruptions, so it was not possible to ascertain to
    what degree side-effects or medication compliance might have influenced the results. Finally,
    the lack of available biomarker data, such as hemoglobin, alkaline phosphatase or lactate
    dehydrogenase, from these patients is another significant shortcoming. Therefore, these
    results require prospective confirmation before they are used to guide clinical practice.

    In conclusion, the present study provides preliminary evidence to suggest superiority of the
    ABl-to-ENZA sequence (compared with ENZA-to-ABI sequence) with respect to PSA-PFS, but not


https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                   12/17
       Case
2/11/2019         2:19-cv-12107-KM-ESK                Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide       09/13/19
                                                                                  in patients          Page 98 ofcastration
                                                                                              with chemotherapy-narve 170 PageID:        1972cance ...
                                                                                                                            -resistant prostate

    OS in unselected patients with CRPC. Ongoing randomized studies evaluating optimal
    treatment sequencing will definitely answer this question in the near future.

    Acknowledgments
    The authors acknowledge the assistance of the following individuals in this study: Takehiko
    Segawa and Toru Yoshida, Kyoto City Hospital; Keiyu Matsumoto and Hiroshi Okuno, Kyoto
    Medical Center; Mitsuo Nonomura and Yoshiyuki Okada, Kyoto Katsura Hospital; Jin Yamada
    and Toru Kanno, ljinkai Takeda Hospital; Tomoyuki Oida and Norio Kawase, Kosekai Takeda
    Hospital; Toshiya Akao and Noboru Shibasaki, Otowa Hospital; Keiji Ogura and Satoshi lshitoya,
    Otsu Red Cross Hospital; Yasumasa Shichiri and Akihiro Hamada, Otsu Municipal Hospital;
    Hiroyuki Onishi and Koji Nishizawa, Shiga Medical Center for Adults; Kazuo Nishimura and
    Kazutoshi Okubo, Osaka Red Cross Hospital; Jun Takenawa, Takatsuki Red Cross Hospital;
    Hiroshi Kanamaru and Takeshi Soda, Kitano Hospital; Teruyoshi Aoyama and Kaoru Murakami,
    Kansai Electric Power Hospital; Mutsushi Kawakita and Takashi Matsuoka, Kobe City Medical
    Center General Hospital; Noriyuki Ito and Yosuke Shimizu, Nishikobe Medical Center; Yoji Taki,
   Jun Watanabe, Toyoka Public Hospital; Hiroshi lwamura and Ayumu Matsuda, Hmeji Medical
    Center; Kazuhiro Okumura and Hiroaki Kawanishi, Tenri Hospital; and Tadashi Hayashi and
    Masahiro Tamaki, Japanese Red Cross Society Wakayama Medical Center.

    Conflict of interest
    ESA has served as a paid consultant/advisor to Janssen, Johnson & Johnson, Medivation and
    Astellas; he has also received research funding to his institution from Janssen, Johnson &
   Johnson, Medivation and Astellas. The other authors declare no conflict of interest.



         References                                                                                                                        V




         1 Siegel R, Ma J, Zou           z, Jemal A Cancer statistics, 2014. CA Cancer J. Clin. 2014; 64: 9-29.
         Wiley On line Library           I PubMed I Web of Science® I Google Scholar

         2 Ito K. Prostate cancer in Asian men. Nat. Rev. Ural. 2014; 11: 197-212.
         Crossref I Pub Med I Web of Science® I Google Scholar


         3 Harris WP, Mostaghel EA, Nelson PS, Montgomery B. Androgen deprivation therapy: progress in
         understanding mechanisms of resistance and optimizing androgen depletion. Nat. Clin. Pract. Ural.
         2009; 6: 76-85.
         Crossref I CAS I Pub Med I Web of Science® I Google Scholar


         4 Tannock IF, de Wit R, Berry WR et al. Docetaxel plus prednisone or mitoxantrone plus prednisone
         for advanced prostate cancer. N. Engl. J. Med. 2004; 351: 1502-12.
         Crossref I CAS I Pub Med I Web of Science® I Google Scholar
https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                      13/17
       Case
2/11/2019         2:19-cv-12107-KM-ESK                Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide       09/13/19
                                                                                  in patients          Page 99 ofcastration-resistant
                                                                                              with chemotherapy-narve 170 PageID:prostate
                                                                                                                                      1973cance ...

         5 Li z, Alyamani M, Li J et al. Redirecting abiraterone metabolism to fine-tune prostate cancer anti-
         androgen therapy. Nature 2016; 533: 547-51.
         Crossref I CAS I Pub Med I Web of Science® I Google Scholar


         6 de Bono JS, Logothetis CJ, Molina A et al. Abiraterone and increased survival in metastatic prostate
         cancer. N. Engl. J. Med. 2011; 364: 1995-2005.
         Crossref I Pub Med I Web of Science® I Google Scholar


         7 Ryan CJ, Smith MR, de Bono JS et al. Abiraterone in metastatic prostate cancer without previous
         chemotherapy. N. Engl. J. Med. 2013; 368: 138-48.
         Crossref I CAS I Pub Med I Web of Science® I Google Scholar


         8 Scher HI, Fizazi K, Saad Fetal. Increased survival with enzalutamide in prostate cancer after
         chemotherapy. N. Engl. J. Med. 2012; 367: 1187-97.
         Crossref I CAS I Pub Med I Web of Science® I Google Scholar


         9 Beer TM, Tombal B. Enzalutamide in metastatic prostate cancer before chemotherapy. N. Engl.}.
         Med.2014;371: 1755-6.
         Crossref       I CAS I Pub Med I Web of Science® I Google Scholar

         1o Azad AA, Eigl BJ, Murray RN, Kollmannsberger C, Chi KN. Efficacy of enzalutamide following
         abiraterone acetate in chemotherapy-naive metastatic castration-resistant prostate cancer patients.
         Eur. Urol. 2015; 67: 23-9.
         Crossref       I CAS I Pub Med I Web of Science® I Google Scholar

         11 Suzman DL, Luber B, Schweizer MT, Nadal R, Antonarakis ES. Clinical activity of enzalutamide
         versus docetaxel in men with castration-resistant prostate cancer progressing after abiraterone.
         Prostate 2014; 74: 1278-85.
         Wiley Online Library I CAS I PubMed I Web of Science® I Google Scholar


         12 Antonarakis ES, Lu C, Wang H et al. AR-V7 and resistance to enzalutamide and abiraterone in
         prostate cancer. N. Engl. J. Med. 2014; 371: 1028-38.
         Crossref       I CAS I Pub Med I Web of Science® I Google Scholar

         13 Maughan BL, Antonarakis ES. Androgen pathway resistance in prostate cancer and therapeutic
         implications. Expert Opin. Pharmacother. 2015; 16: 1521-37.
         Crossref I CAS I Pub Med I Web of Science® I Google Scholar


         14 Flaig TW, Potluri RC, Ng Y, Todd MB, Mehra M. Treatment evolution for metastatic castration-
         resistant prostate cancer with recent introduction of novel agents: retrospective analysis of real-
         world data. Cancer Med. 2016; 5: 182-91 .
         Wiley Online Library I PubMed I Web of Science® I Google Scholar




https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                   14/17
       Case
2/11/2019        2:19-cv-12107-KM-ESK                 Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide      09/13/19
                                                                                  in patients          Page 100 of
                                                                                              with chemotherapy-narve    170 PageID:
                                                                                                                      castration               1974
                                                                                                                                 -resistant prostate cance ...


         15 Scher HI, Halabi s, Tannock I et al. Design and end points of clinical trials for patients with
         progressive prostate cancer and castrate levels of testosterone: recommendations of the Prostate
         Cancer Clinical Trials Working Group.}. Clin. Oncol. 2008; 26: 1148-59.
         Crossref I Pub Med I Web of Science® I Google Scholar


         16 Lorente D, Mateo J, Perez-Lopez R, de Bono JS, Attard G. Sequencing of agents in castration-
         resistant prostate cancer. Lancet Oncol. 2015; 16: e279-92.
         Crossref I Pub Med I Web of Science® I Google Scholar


         17 Lebdai s, Basset V, Branchereau J et al. What do we know about treatment sequencing of
         abiraterone, enzalutamide, and chemotherapy in metastatic castration-resistant prostate cancer?
         World J. Urol. 2016; 34: 617-24.
         Crossref I CAS I Pub Med I Web of Science® I Google Scholar


         18 Maughan BL, Luber B, Nadal R, Antonarakis ES. Comparing sequencing of abiraterone and
         enzalutamide in men with metastatic castration-resistant prostate cancer: a retrospective study.
         Prostate 2017; 77: 33-40.
         Wiley Online Library I CAS I PubMed I Web of Science® I Google Scholar


         19 Mostaghel EA, Marek BT, Plymate SR et al. Resistance to CYP17A 1 inhibition with abiraterone in
         castration-resistant prostate cancer: induction of steroidogenesis and androgen receptor splice
         variants. Clin. Cancer Res. 2011; 17: 5913-25.
         Crossref I CAS I Pub Med I Web of Science® I Google Scholar


         20 Chen CD, Welsbie DS, Tran c et al. Molecular determinants of resistance to antiandrogen therapy.
         Nat. Med. 2004; 1O: 33-9.
         Crossref I CAS I Pub Med I Web of Science® I Google Scholar


         21 Kregel s, Chen JL, Tom Wet al. Acquired resistance to the second-generation androgen receptor
         antagonist enzalutamide in castration-resistant prostate cancer. Oncotarget 2016; 7: 26259-74.
         Crossref I Pub Med I Web of Science® I Google Scholar




         Citing Literature                                                                                                                         V




         Number of times cited according to CrossRef: 8


         Kazumasa Komura, Christopher J Sweeney, Teruo lnamoto, Naokazu lbuki, Haruhito Azuma and Philip
         W Kantoff, Current treatment strategies for advanced prostate cancer, International Journal of Urology,
         25, 3, (220-231 ), (2017).
         Wiley On line Library




https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                             15/17
       Case
2/11/2019        2:19-cv-12107-KM-ESK                 Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide      09/13/19
                                                                                  in patients          Page 101 of
                                                                                              with chemotherapy-narve    170 PageID:
                                                                                                                      castration-resistant    1975
                                                                                                                                           prostate cance ...


         Darren M.C. Poon, Kenneth c.w. Wong, T.W. Chan, Kitty Law, Kuen Chan, Eric K.C. Lee, Conrad Lee
         and Michelle Chan, Survival Outcomes, Prostate-specific Antigen Response, and Tolerance in First and
         Later Lines of Enzalutamide Treatment for Metastatic Castration-resistant Prostate Cancer: A Real-
         World Experience in Hong Kong, Clinical Genitourinary Cancer, 10.1016/j.clgc.2018.07.008, 16, 5, (402-
         412.e1 ), (2018).
         Crossref


         Hamid Emamekhoo, Pedro c. Barata, Natasha c. Edwin, Kaitlin M. Woo, Petros Grivas and Jorge A.
         Garcia, Evaluation of Response to Enzalutamide Consecutively After Abiraterone Acetate/Prednisone
         Failure in Patients With Metastatic Castration-resistant Prostate Cancer, Clinical Genitourinary Cancer,
         10.1016/j.clgc.2018.08.002, 16, 6, (429-436), (2018).
         Crossref


         Abhimanyu Thakur, Aishwarya Roy, Arijit Ghosh, Mohit Chhabra and Sugato Banerjee, Abiraterone
         acetate in the treatment of prostate cancer, Biomedicine & Pharmacotherapy,
         10.1016/j.biopha.2018.02.067, 101, (211-218), (2018).
         Crossref


         Nobuaki Matsubara, Yoko Yamada, Ken-ichi Tabata, Takefumi Satoh, Naoto Kamiya, Hiroyoshi Suzuki,
         Takashi Kawahara, Hiroji Uemura, Akihiro Yano, Satoru Kawakami, Masafumi Otsuka and Satoshi
         Fukasawa, Abiraterone Followed by Enzalutamide Versus Enzalutamide Followed by Abiraterone in
         Chemotherapy-naive Patients With Metastatic Castration-resistant Prostate Cancer, Clinical
         Genitourinary Cancer, (2017).
         Crossref


         Kazutaka Saito and Yasuhisa Fujii, Antitumor Activity and Safety of Enzalutamide After Abiraterone
         Acetate: Seeking the Optimal Treatment Sequence for Castration-resistant Prostate Cancer Patients,
         European Urology, (2017).
         Crossref


         Mike Fang, Mary Nakazawa, Emmanuel s. Antonarakis and Chun Li, Efficacy of Abiraterone and
         Enzalutamide in Pre- and Postdocetaxel Castration-Resistant Prostate Cancer: A Trial-Level Meta-
         Analysis, Prostate Cancer, 2017, (1 ), (2017).
         Crossref


         Koji Mitsuzuka, Editorial Comment to Exploring the optimal sequence of abiraterone and
         enzalutamide in patients with chemotherapy-narve castration-resistant prostate cancer: The Kyoto-
         Baltimore collaboration, International Journal of Urology, 24, 6, (448-448), (2017).
         Wiley On line Library




https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                            16/17
       Case
2/11/2019        2:19-cv-12107-KM-ESK                 Document
                   Exploring the optimal sequence of abiraterone      79-4 Filed
                                                                 and enzalutamide      09/13/19
                                                                                  in patients          Page 102 of
                                                                                              with chemotherapy-narve    170 PageID:
                                                                                                                      castration-resistant    1976
                                                                                                                                           prostate cance ...

                                                          About Wiley Online Library

                                                                    Privacy Policy
                                                                    Terms of Use
                                                                       Cookies
                                                                     Accessibility

                                                                 Help & Support

                                                                      Contact Us

                                                                  Opportunities

                                                              Subscription Agents
                                                        Advertisers & Corporate Partners

                                                              Connect with Wiley

                                                                The Wiley Network
                                                                Wiley Press Room




    Copyright© 1999-2019 John Wiley & Sons, Inc. All rights reserved




https://onlinel brary wiley.com/doi/full/ 10.1111/ ju.13346                                                                                            17/17
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 103 of 170 PageID: 1977




                                EXHIBIT AA
2/25/2019
      Case    2:19-cv-12107-KM-ESKEarly Chemo May Boost
                                    Document      79-4Survival
                                                         Filed in Advanced
                                                                   09/13/19Prostate Cancer104
                                                                                 Page      – WebMD
                                                                                               of 170 PageID: 1978




         Early Chemo and Advanced Prostate
         Cancer Survival
         Study found combination with hormone therapy extended life by almost a year
           FROM THE WEBMD ARCHIVES    
         By Dennis Thompson

         HealthDay Reporter

         THURSDAY, May 14, 2015 (HealthDay News) -- Starting the chemotherapy drug
         docetaxel at the same time as hormone therapy can improve survival for men with newly
         diagnosed, advanced prostate cancer, British researchers say.

         Currently, chemotherapy is generally given after hormone therapy stops working. But the
         new study found that when the two therapies were paired at the start of treatment, patients
         lived an average of 10 months longer.

         The combination had even greater benefits for men whose prostate cancer had spread to
         other parts of their bodies -- known as "metastatic" cancer. These men experienced an
         average 22-month improvement in their overall survival, the findings showed.
         "We hope our findings will encourage doctors to offer docetaxel to men newly diagnosed
         with metastatic prostate cancer, if they are healthy enough for chemotherapy," said lead
         author Dr. Nicholas James, director of the Cancer Research Unit at the University of
         Warwick in Coventry, England.

         Since the 1940s, hormone therapy has been the standard treatment for men with
         advanced prostate cancer. "Essentially we treat men by shutting off the production of male
         hormones, either surgically or with drugs," James said.

         Cancer doctors have followed this tactic because hormone therapy is less toxic and has
         fewer side effects than chemotherapy, said the president of the American Society of
         Clinical Oncology, Dr. Peter Yu.

         "The bias has been to use hormone therapy until there's no response left, and then at the
         last moment use chemotherapy," said Yu, who's also the director of cancer research at
         Palo Alto Medical Foundation in California. He described this as a "self-defeating strategy,
         because you're using chemotherapy when the disease has evolved to a point where it's
         much more aggressive."

         Findings from the study are scheduled to be presented May 31 at the annual meeting of
         the American Society of Clinical Oncology in Chicago. Research presented at meetings is
         generally viewed as preliminary until published in a peer-reviewed journal.

https://www.webmd.com/prostate-cancer/news/20150514/early-chemo-may-boost-survival-in-advanced-prostate-cancer?print=true   1/3
2/25/2019
      Case    2:19-cv-12107-KM-ESKEarly Chemo May Boost
                                    Document      79-4Survival
                                                         Filed in Advanced
                                                                   09/13/19Prostate Cancer105
                                                                                 Page      – WebMD
                                                                                               of 170 PageID: 1979
         This British-led clinical trial sought to test whether adding chemotherapy up front would
         help prolong the lives of men with prostate cancer. The study was dubbed STAMPEDE,
         for Systemic Therapy in Advancing or Metastatic Prostate Cancer: Evaluation of Drug
         Efficacy.

         Since 2005, researchers have recruited nearly 3,000 prostate cancer patients who'd never
         had hormone therapy before. About three out of five men in the study had prostate cancer
         that had spread to other parts of their bodies, while the rest had high-risk, advanced
         prostate cancer that had not yet spread.

         The men entered one of four treatment regimens. They all were given three years of
         hormone therapy. One group only received the hormone therapy. Another group was
         given the chemotherapy drug docetaxel in addition to the hormone therapy. The third
         group got zoledronic acid, a drug used to treat prostate cancer that has spread to bones,
         along with hormone therapy. The last group got the works -- hormone therapy, docetaxel
         and zoledronic acid.
         In addition, men who were candidates for radiation therapy in any of the groups also
         received that treatment, according to the study.

         After an average follow-up of 42 months, 948 men in the trial had died, the researchers
         reported.
         Men treated with hormone therapy alone lived an average of 67 months. Those treated
         with docetaxel and hormone therapy ended up surviving an average of 77 months, a
         relative improvement of 24 percent.

         Those with invasive prostate cancer survived an average 65 months when they received
         docetaxel and hormone therapy together, compared with 43 months for men who received
         just hormone therapy, the investigators found.

         The chemotherapy drug appeared to benefit men by holding their cancer at bay.
         Docetaxel extended the time to relapse by 38 percent in all patients, the researchers said.

         Zoledronic acid didn't have any impact on survival, even when it was combined with both
         docetaxel and hormone therapy, according to the study.

         While the combination of chemotherapy and hormone therapy worked, Yu said doctors will
         have to take into account the potential for side effects to drastically diminish a patient's
         quality of life.
         Hormone therapy can cause fatigue, anemia, brittle bones, decreased muscle mass and
         loss of sexual function, while chemotherapy drugs open the body to a host of debilitating
         side effects, according to Yu and James.

         But the researchers noted that the addition of chemotherapy to hormone therapy in this
         study was well-tolerated. Very few men dropped out due to side effects from the
         chemotherapy, they added.
         "There's no question each of these treatments we introduced has its own possibility for
         side effects, and so if we're combining therapies there's the potential that you could have a
         greater negative impact on quality of life," Yu said.
https://www.webmd.com/prostate-cancer/news/20150514/early-chemo-may-boost-survival-in-advanced-prostate-cancer?print=true   2/3
2/25/2019
      Case    2:19-cv-12107-KM-ESKEarly Chemo May Boost
                                    Document      79-4Survival
                                                         Filed in Advanced
                                                                   09/13/19Prostate Cancer106
                                                                                 Page      – WebMD
                                                                                               of 170 PageID: 1980
         But, he added, "I think we also recognize from other trials that treating the cancer more
         effectively has a positive benefit in terms of quality of life as well."
         Future research will focus on whether this combination therapy also can help men with
         less aggressive prostate cancer, James said.

         WebMD News from HealthDay

         Sources 
         SOURCES: Nicholas James, M.D., Ph.D., director, Cancer Research Unit, University of Warwick, Coventry, England; Peter Yu, M.D., director of cancer
         research, Palo Alto Medical Foundation, and president, American Society of Clinical Oncology



         Copyright © 2013-2016 HealthDay. All rights reserved.




https://www.webmd.com/prostate-cancer/news/20150514/early-chemo-may-boost-survival-in-advanced-prostate-cancer?print=true                                     3/3
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 107 of 170 PageID: 1981




                                EXHIBIT BB
2/25/2019
      Case                           Can Xtandi Become
               2:19-cv-12107-KM-ESK Document     79-4 theFiled
                                                          Go-To 09/13/19
                                                                Prostate Drug? -Page
                                                                                 AOL Finance
                                                                                       108 of 170 PageID: 1982

                           Stay in the loop!               Get breaking news and big stories on your desktop.   NOT IF Y 
                                                                                                                         ME



                                                                       FINANCE

                                                                                                                SEARCH




      Can Xtandi Become the Go-To
      Prostate Drug?
  TODD CAMPBELL, THE MOTLEY FOOL, AOL.COM
  Sep 20th 2013 10:48AM
                                                                                                       SHARE         

  One out of every six men will be diagnosed with prostate cancer.
  -- American Cancer Society

  At some point, it's likely that all of us will know someone who has been diagnosed with prostate
  cancer. In my case, it's my stepdad. Prostate cancer has become so common that it's generating
  big money for drug companies, including Medivation and Japanese drug company Astellas, who
  co-market fast growing drug Xtandi.

  A crowded market is getting more crowded
  In the past, the dominant treatment for prostate cancer was docetaxel. That drug was formerly
  sold by Sanofi-Aventis as blockbuster Taxotere, a $3 billion a year drug before losing patent
  protection in 2010.




  Today, a number of new prostate cancer drugs have reached the market, including Sanofi's
  injectible Jevtana, which gained FDA approval in June 2010.

  Sanofi developed Jevtana in an attempt to maintain some of Taxotere's post-patent-expiration
  market share. In phase 3 trials, Sanofi evaluated Jevtana in advanced prostate cancer patients
  who had seen a worsening during or after treatment with docetaxol. The results were compelling.
  Jevtana patients saw median overall survival of 15.1 months versus 12.7 months for generic
  mitoxantrone -- a competing treatment option.

https://www.aol.com/article/finance/2013/09/20/can-xtandi-become-the-go-to-prostate-drug/20725994/#                        1/9
2/25/2019
      Case                           Can Xtandi Become
               2:19-cv-12107-KM-ESK Document     79-4 theFiled
                                                          Go-To 09/13/19
                                                                Prostate Drug? -Page
                                                                                 AOL Finance
                                                                                       109 of 170 PageID: 1983
  The results were good enough for Jevtana to capture a good share of the third line market for
                           Stay in the loop!               Get breaking news and big stories on your desktop.   NOT IF Y 
                                                                                                                         ME
  prostate treatment. As a result, the drug generated $52 million in sales for Sanofi during Q2.
  However, Jevtana's sales trend is slumping. First-half
                                                FINANCEsales slipped 10% to $106 million compared

  with last year.
                                                                                                                SEARCH

  One of the reasons Jevtana's sales slid is Medivation's oral Xtandi, which gained FDA approval as
  a treatment for metastatic castration resistant prostate cancer last August.

  In phase 3 trials, Medivation studied Xtandi in advanced prostate cancer patients who had
  previously been treated with docetaxol, a common treatment when patients develop a
  resistance to bicalutamid, a widely used monotherapy for early-stage patients.

  Those treated with Xtandi had overall survival of 18.4 months versus just 13.6 months for placebo.
  As a result, Xtandi is being increasingly prescribed over Jevtana.

  Prescription growth pushed Xtandi's Q2 sales up to $82 million, 95% of which were in the United
  States. International sales should move significantly higher since Canada approved the drug in
  May and the EU approved the drug in July.

  A right-for-everyone drug?
  Medivation has an ongoing phase 3 study for Xtandi as a pre-chemo prostate therapy.
  Preliminary results from that study are expected this year.

  If the data is positive, it erases an advantage held by Johnson & Johnson's Zytiga, another recent
  prostate cancer drug.

  Zytiga got approval as a pre-chemo treatment last December and sales have surged, making
  Zytiga -- with $192 million in second-quarter sales -- one of the top 100 drugs sold in the U.S.
  Many expect Zytiga sales will continue to grow, potentially reaching $1.8 billion in sales by 2015,
  according to Decision Resources.

  The sales opportunity to strip away Zytiga's market leading market share isn't lost on Medivation.
  Xtandi already owns 20% of the market for second line treatment, and the company hopes that
  positive data can slow Zytiga's momentum.

  Once data from the phase 3 preliminary data is released, attention will likely focus on overall
  survival, with an eye toward whether Xtandi extends survival beyond the five months for those
https://www.aol.com/article/finance/2013/09/20/can-xtandi-become-the-go-to-prostate-drug/20725994/#                       2/9
2/25/2019
      Case                           Can Xtandi Become
               2:19-cv-12107-KM-ESK Document     79-4 theFiled
                                                          Go-To 09/13/19
                                                                Prostate Drug? -Page
                                                                                 AOL Finance
                                                                                       110 of 170 PageID: 1984
  taking Zytiga. If overall survival is better, Xtandi could steal hundreds of millions of sales away
                           Stay in the loop!               Get breaking news and big stories on your desktop.   NOT IF Y 
                                                                                                                         ME
  from Zytiga.
                                                                       FINANCE
  Either way, Xtandi and J&J will battle fiercely for prostate cancer scripts over the coming years.
  Especially since J&J spent $1 billion to buy Aragon this past June. Aragon's ARN-509 is a SEARCH
  promising early stage prostate cancer treatment born out of the same UCLA research
  department as Xtandi. It's so promising that Medivation and Astellas sued challenging others
  ability to commercialize it. So far, Medivation has come up short in proving its case. But, even if
  Medivation doesn't block J&J's newly acquired ARN-509, it's likely years before patients will
  have access to it.

  Even more interesting than the pre-chemo indication would be success in its ongoing phase 2
  trial of Xtandi versus first line treatment bicalutamid. If that study proves successful, Xtandi
  could elevate into the go-to first line choice for treating prostate cancer. That would likely push
  Xtandi much closer to blockbuster status.

  A big and growing market for Xtandi
  Last fall, Citi Investment Research estimated that Xtandi sales would grow to $172 million in 2013
  and $390 million in 2014. Six months into this year, Xtandi already had sales of $157 million,
  suggesting it will significantly exceed the estimate for this year.

  According to Decision Resources, drugs like Xtandi and Zytiga will fuel a doubling of prostate
  cancer spending to $9.1 billion by 2021. Research firm FirstWord estimates the global market for
  prostate treatment will increase to $7.7 billion in 2017, from $3.5 billion in 2012. The bullish
  forecasts are in part because the drugs aren't cheap. Zytiga costs $5,500 a month, while Xtandi
  gets $7,450 a month.

  But, the upside is also tied to a bigger global patient pool. While incidence rates have declined in
  the U.S., there are 238,000 new cases of prostate cancer diagnosed annually. And there were 2.6
  million men with a history of prostate cancer in the U.S. alone in 2010. Since six in 10 patients are
  over 65 when they're diagnosed, a longer living global population likely means more people
  requiring treatment.

  The final take
  A rising patient pool is likely to drive to drive overall spending on prostate cancer treatment

https://www.aol.com/article/finance/2013/09/20/can-xtandi-become-the-go-to-prostate-drug/20725994/#                       3/9
2/25/2019
      Case                           Can Xtandi Become
               2:19-cv-12107-KM-ESK Document     79-4 theFiled
                                                          Go-To 09/13/19
                                                                Prostate Drug? -Page
                                                                                 AOL Finance
                                                                                       111 of 170 PageID: 1985
  higher, providing tailwinds for Xtandi. The growing market will continue to spark development,
                           Stay in the loop!               Get breaking news and big stories on your desktop.   NOT IF Y 
                                                                                                                         ME
  with new drugs threatening to win market share. That suggests that if Xtandi were to stumble,
  another player may step in to capture its market share. For now, Xtandi's future appears bright.
                                                FINANCE

   So Fools may want to consider Medivation as part of a speculative portfolio.
                                                                                                                SEARCH

  Another opportunity in health care investing
  Rising health care costs continue to be a hotly debated topic, and even legendary investor
  Warren Buffett called this trend "the tapeworm that's eating at American competitiveness." To
  learn more about what's happening to the health care system -- and how to potentially profit
  from this trend -- click here for free, immediate access.

  The article Can Xtandi Become the Go-To Prostate Drug? originally appeared on Fool.com.

  Todd Campbell has no position in any stocks mentioned. Todd runs E.B. Capital Markets LLC, an
  independent research firm providing timely idea generation to institutional portfolio managers.
  Those clients may or may not have a position in stocks mentioned in this article. Todd also runs
  Gundalow Advisors LLC, a high-net-worth advisory. As of this writing, Gundalow Advisors did not
  currently own a position for clients in any of the companies mentioned, but may buy or sell
  shares in these companies in the future.The Motley Fool recommends Johnson & Johnson. The
  Motley Fool owns shares of Johnson & Johnson. Try any of our Foolish newsletter services free
  for 30 days. We Fools may not all hold the same opinions, but we all believe that considering a
  diverse range of insights makes us better investors. The Motley Fool has a disclosure policy.

  Copyright © 1995 - 2013 The Motley Fool, LLC. All rights reserved. The Motley Fool has a
  disclosure policy.




https://www.aol.com/article/finance/2013/09/20/can-xtandi-become-the-go-to-prostate-drug/20725994/#                       4/9
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 112 of 170 PageID: 1986




                                EXHIBIT CC
2/18/2019
      Case                       New Prostate
               2:19-cv-12107-KM-ESK   DocumentCancer Drugs
                                                      79-4Extend Lives,
                                                              Filed     but Raise Costs
                                                                      09/13/19          - The New
                                                                                     Page     113York
                                                                                                   of Times
                                                                                                       170 PageID: 1987




            HEALTH



            New Drugs Fight Prostate Cancer, but at
            High Cost
            By ANDREW POLLACK JUNE 27, 2011
            A group of new drugs is promising to prolong the lives and relieve the symptoms of
            men with advanced prostate cancer, but could also add billions of dollars to the
            nation’s medical bills.

                   In the last 15 months, three new drugs that extended the lives of prostate cancer
            patients in clinical trials have been approved by the Food and Drug Administration
            and several other promising medicines are in clinical trials. Before last year, only one
            drug had been shown to improve survival — docetaxel, which was approved in 2004.

                   “What a great time it is in prostate cancer,” Dr. Daniel J. George of the Duke
            Cancer Institute proclaimed earlier this month at the annual meeting of the
            American Society of Clinical Oncology.

                   And it’s a great time for the drug makers, with several drugs competing to fill a
            niche for longer-term survival. Analysts estimate that some of the new drugs,
            particularly Dendreon’s Provenge and Johnson & Johnson’s Zytiga, could reach
            annual sales of $1 billion or even much more.

                   The recently approved drugs and most of those in development are for cases in
           3    Subscribe  to has
                              Thespread
                                  Timesbeyond
                                        for $2 athe
                                                  week.                          Subscriber
            which
        ARTICLES  the disease                                SEE MY OPTIONS
                                                    prostate gland  and is no longer held inlogin
       REMAINING




https://www.nytimes.com/2011/06/28/health/28prostate.html                                                                 1/5
2/18/2019
      Case                       New Prostate
               2:19-cv-12107-KM-ESK   DocumentCancer Drugs
                                                      79-4Extend Lives,
                                                              Filed     but Raise Costs
                                                                      09/13/19          - The New
                                                                                     Page     114York
                                                                                                   of Times
                                                                                                       170 PageID: 1988



            check by hormone therapy.

            Men with that late-stage cancer had a median survival of about a year and a half
            using docetaxel. The new drugs each added two to five months to median survival
            when tested in clinical trials. Doctors say that men taking more than one of the drugs
            in succession would be expected to live more than two years.

                   But the price of these drugs has already stirred concerns about the costs of care
            among patients, providers and insurers. For example, Provenge costs $93,000 for a
            course of treatment, while Zytiga costs about $5,000 a month. Another of the new
            drugs, Sanofi’s Jevtana, costs about $8,000 every three weeks.

                   With other pricey drugs on the way, said Joel Sendek, an analyst at Lazard, “We
            could be talking easily $500,000 per patient or more over the course of therapy,
            which I don’t think the system can afford, especially since 80 percent of the patients
            are on Medicare.”

                   Medicare has already fired what some analysts interpret as a warning shot over
            prices, conducting a yearlong inquiry into whether to pay for Provenge. In its final
            decision, due Thursday, Medicare is expected to pay for the drug when used
            according to the label.

                   Medicare officials denied that price was the reason for the review. But some
            patient advocates and politicians portrayed the review as a step toward rationing.

                   Private insurers are also paying only if drugs are used according to the label,
            according to doctors and patient advocates.

                   “The reality is, there’s pushback,” said Dr. Oliver Sartor of Tulane University.

                   Still, for now, one company’s price is prompting the next one to follow suit.

                   “The pricing environment is encouraging and getting better for us,” Andrew
            Kay, the chief executive of Algeta, told securities analysts earlier this month, after
            announcing that his company’s experimental drug had extended median survival
           3nearlySubscribe
                   three months in a clinical trial.
                            to The Times for $2 a week.                 SEE MY OPTIONS         Subscriber login
        ARTICLES
       REMAINING




https://www.nytimes.com/2011/06/28/health/28prostate.html                                                                 2/5
2/18/2019
      Case                       New Prostate
               2:19-cv-12107-KM-ESK   DocumentCancer Drugs
                                                      79-4Extend Lives,
                                                              Filed     but Raise Costs
                                                                      09/13/19          - The New
                                                                                     Page     115York
                                                                                                   of Times
                                                                                                       170 PageID: 1989



                   Mr. Kay said he had initially thought that his company, which is based in
            Norway, would charge about $25,000 for a typical course of treatment with the drug,
            Alpharadin. But with the rival drug Jevtana costing about $50,000, Algeta and its
            partner, Bayer, are considering a higher price.

                   About 218,000 men in the United States get prostate cancer each year and about
            32,000 die, according to the American Cancer Society.

                   In many cases, the cancer is caught before it has spread beyond the prostate
            gland and can be cured with surgery or radiation therapy.

                   If the cancer has spread, men usually are given drugs, particularly Abbott
            Laboratories’ Lupron, that suppress the body’s production of the hormone
            testosterone, which can fuel tumor growth.

                   The new drugs, for now at least, are for use when this hormone-deprivation
            therapy has stopped working.

                   “This is a small subset of people with prostate cancer,” said Dr. Charles Myers, a
            prostate cancer specialist in private practice in Charlottesville, Va., who is a survivor
            of the disease himself. However, he noted, “It’s the group of people who are dying.”

                   Provenge was approved in April 2010 for patients whose cancer was late-stage
            but not yet causing many symptoms.

                   Once symptoms, mainly bone pain, have appeared, men are likely to receive
            docetaxel, a generic drug also sold by Sanofi as Taxotere .

                   Two other new drugs are approved for use only after docetaxel has been tried.
            One, Sanofi’s Jevtana, is a chemotherapy drug in the same class as docetaxel; it was
            approved in June 2010. The other is Johnson & Johnson’s Zytiga, approved this
            April.

                   Many patients and doctors are most enthusiastic about Zytiga and Provenge
            because they are alternatives to chemotherapy, which many men want to avoid
           3because of side effects. Provenge works by training the body’s immune system to
                Subscribe to The Times for $2 a week.          SEE MY OPTIONS   Subscriber login
            fight the tumor.
        ARTICLES
       REMAINING




https://www.nytimes.com/2011/06/28/health/28prostate.html                                                                 3/5
2/18/2019
      Case                       New Prostate
               2:19-cv-12107-KM-ESK   DocumentCancer Drugs
                                                      79-4Extend Lives,
                                                              Filed     but Raise Costs
                                                                      09/13/19          - The New
                                                                                     Page     116York
                                                                                                   of Times
                                                                                                       170 PageID: 1990



                   Zytiga is a new form of hormone therapy. While Lupron mainly blocks
            production of testosterone by the testes, there is still some hormone produced by the
            adrenal gland or even by the tumor itself. Zytiga, by inhibiting an enzyme called
            CYP17, clamps down on testosterone production.

                   Doctors and patients say the new drugs can offer some men a decent quality of
            life, although they are not free of side effects. For instance, Zytiga, also known as
            abiraterone, can cause hypertension and liver damage and must be taken with the
            steroid prednisone.

                   Many men are likely to try several of the drugs. Mark Maldonado, a retired
            postal worker in Omaha, said that Jevtana had helped keep his cancer in check
            without debilitating side effects. But knowing that the drug would eventually stop
            working, he and his doctor “talked about abiraterone being the next step in our
            progress through the drugs.”

                   More competition is coming. Takeda Pharmaceutical and Medivation, a San
            Francisco company, are separately developing other drugs that block testosterone’s
            production or its effects.

                   Some of the most exciting advances, doctors say, are in the area of fighting the
            spread of prostate cancer to the bone. Such bone metastases are very common in
            men with advanced prostate cancer and account for most of the death and disability
            from the disease.

                   Cabozantinib, an experimental drug being developed by Exelixis, seems to be
            able to virtually eradicate bone metastases in some patients, at least as measured by
            bone scans, something no other drug has done.

                   Amgen won F.D.A. approval in November for Xgeva, a drug that reduces the risk
            of fractures and other problems caused by cancer in the bones. The drug can also
            delay the spread of cancer to the bones, according to the results of a more recent
            trial.

                   Dr. Christopher J. Logothetis, of the M. D. Anderson Cancer Center, predicted
           3further
                 Subscribe
                    progress.to The Times for $2 a week.                SEE MY OPTIONS         Subscriber login
        ARTICLES
       REMAINING




https://www.nytimes.com/2011/06/28/health/28prostate.html                                                                 4/5
2/18/2019
      Case                       New Prostate
               2:19-cv-12107-KM-ESK   DocumentCancer Drugs
                                                      79-4Extend Lives,
                                                              Filed     but Raise Costs
                                                                      09/13/19          - The New
                                                                                     Page     117York
                                                                                                   of Times
                                                                                                       170 PageID: 1991



                   “It’s beyond the individual drugs,” he said. “One sees a manual now on how to
            go forward.”

            A version of this article appears in print on June 28, 2011, on Page A1 of the New York edition with the
            headline: New Drugs Fight Prostate Cancer, But at High Cost.




  © 2019 The New York Times Company




           3       Subscribe to The Times for $2 a week.                   SEE MY OPTIONS          Subscriber login
        ARTICLES
       REMAINING




https://www.nytimes.com/2011/06/28/health/28prostate.html                                                                 5/5
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 118 of 170 PageID: 1992




                                EXHIBIT DD
2/18/2019
      Case                                    ZYTIGA®
               2:19-cv-12107-KM-ESK Document 79-4     (abiraterone
                                                    Filed          acetate) Page 119 of 170 PageID: 1993
                                                            09/13/19
     https://www.zytiga.com/                                          Go   AUG OCT DEC           👤     ⍰❎
   213 captures                                                                 15                     f 🐦
   5 May 2011 - 9 Feb 2019                                                 2016 2017 2018    ▾ About this capture




                      RETIREMENT WON’T CHANGE WHO HE IS.
                                 NEITHER WILL
                          ADVANCED PROSTATE CANCER.
  ZYTIGA® is a prescription medication used in combination with prednisone to treat men with
  metastatic castration-resistant prostate cancer (mCRPC), a type of advanced prostate cancer that
  is resistant to medical or surgical treatments that lower testosterone and has spread to other
  parts of the body.




  *Estimate       is based on sales and use data in the United States from April 2011 to December 2016.


https://web.archive.org/web/20171015195728/https:/www.zytiga.com/                                                   1/7
2/18/2019
      Case                                    ZYTIGA®
               2:19-cv-12107-KM-ESK Document 79-4     (abiraterone
                                                    Filed          acetate) Page 120 of 170 PageID: 1994
                                                            09/13/19
     https://www.zytiga.com/                                        “I think just
                                                                                Gobeing  positive and👤 ⍰ ❎
                                                                                   AUG OCT DEC

   213 captures                                                     looking ahead and15   saying, ‘I’m        f 🐦
                                                                                   2016 2017 2018
   5 May 2011 - 9 Feb 2019
                                                                    going to keep going as long as I ▾ About this capture

                                                                    can.’”




                  Hear patients and their loved ones share their stories about their diagnosis, their
                  treatment, and how they approach each day.




                  What are the most common side e ects for ZYTIGA®?

                  Oral, once-daily ZYTIGA® has an established safety pro le. Learn more about
                  side e ects and important safety information and discuss taking
                  ZYTIGA® with your doctor.

                  ZYTIGA® may cause serious side e ects including:

                             High blood pressure (hypertension), low blood potassium levels
                             (hypokalemia), and uid retention (edema).

                             Tell your healthcare provider if you get any of the following symptoms:

                                  Dizziness
                                  Fast heartbeats
                                  Feel faint or lightheaded
                                  Headache
                                  Confusion
                                  Muscle weakness
                                  Pain in your legs
                                  Swelling in your legs or feet

                             Adrenal problems may happen if you stop taking prednisone, get an
                             infection, or are under stress.

                             Liver problems. You may develop changes in liver function blood tests.
                             Your healthcare provider will do blood tests to check your liver before
https://web.archive.org/web/20171015195728/https:/www.zytiga.com/                                                       2/7
2/18/2019
      Case                                    ZYTIGA®
               2:19-cv-12107-KM-ESK Document 79-4     (abiraterone
                                                    Filed          acetate) Page 121 of 170 PageID: 1995
                                                            09/13/19
                       treatment
     https://www.zytiga.com/             with ZYTIGA® and during treatment GowithAUG  OCT® DEC
                                                                                  ZYTIGA   . Liver    👤 ⍰          ❎
   213 captures                                                                       15 provider f 🐦
                             failure may occur, which can lead to death. Tell your healthcare
                                                                                 2016 2017 2018
   5 May 2011 - 9 Feb 2019
                             if you notice any of the following changes:                           ▾ About this capture


                                  Yellowing of the skin or eyes
                                  Darkening of the urine
                                  Severe nausea or vomiting

                  The most common side e ects of ZYTIGA® include:

                             Weakness
                             Joint swelling or pain
                             Swelling in your legs or feet
                             Hot ushes
                             Diarrhea
                             Vomiting
                             Cough
                             High blood pressure
                             Shortness of breath
                             Urinary tract infection
                             Bruising
                             Low red blood cells (anemia) and low blood potassium levels
                             High blood sugar levels, high blood cholesterol and triglycerides
                             Certain other abnormal blood tests

                  Tell your healthcare provider if you have any side e ect that bothers you or
                  that does not go away.

                  THESE ARE NOT ALL THE POSSIBLE SIDE EFFECTS OF ZYTIGA®. FOR MORE
                  INFORMATION, ASK YOUR HEALTHCARE PROVIDER OR PHARMACIST.

                  How does ZYTIGA® work?

                  ZYTIGA® works by interrupting the androgen-making process at an important
                  step. ZYTIGA® interrupts androgen production at 3 sources: the testes,
                  the adrenal glands, AND the tumor itself.

                  ZYTIGA® is di erent from some medicines that only decrease androgen
                  production in the testes and do not a ect the adrenal glands or prostate
                  tumor tissue.

                  Learn how ZYTIGA® works

                  What is ZYTIGA® (abiraterone acetate)?


https://web.archive.org/web/20171015195728/https:/www.zytiga.com/                                                         3/7
2/18/2019
      Case                                    ZYTIGA®
               2:19-cv-12107-KM-ESK Document 79-4     (abiraterone
                                                    Filed          acetate) Page 122 of 170 PageID: 1996
                                                            09/13/19
                ZYTIGA® is
                         an oral, once-daily prescription medication
     https://www.zytiga.com/                                          AUG OCT DEC
                                                                  Go used in combination         👤     ⍰❎
   213 captures                                                            15 prostate
              with prednisone to treat men with metastatic castration-resistant                        f 🐦
                                                                          2016 2017 2018
                  cancer (mCRPC)*. mCRPC is a type of prostate cancer that is resistant to
   5 May 2011 - 9 Feb 2019                                                                   ▾ About this capture

                  medical (eg, hormonal) or surgical treatments that lower testosterone and
                  has spread to other parts of the body.
                  *mCRPC     is a type of advanced prostate cancer.Learn more about ZYTIGA®

                  How was ZYTIGA® proven e ective?

                  ZYTIGA® was proven e ective in 2 clinical trials - one for men with metastatic
                  castration-resistant prostate cancer (mCRPC) who had not received prior
                  chemotherapy and another for men with mCRPC who received prior
                  chemotherapy containing docetaxel.

                  See the clinical trial results


         WHAT IS ZYTIGA®?
         ZYTIGA® (abiraterone acetate) is a prescription medicine that is used along with
         prednisone. ZYTIGA® is used to treat men with castration-resistant prostate cancer
         (prostate cancer that is resistant to medical or surgical treatments that lower
         testosterone) that has spread to other parts of the body.


         Important Safety Information
         Who should not take ZYTIGA® (abiraterone acetate)?

         Do not take ZYTIGA® if you are pregnant or may become pregnant. ZYTIGA® may harm
         your unborn baby. Women who are pregnant or who may become pregnant should not
         touch ZYTIGA® without protection, such as gloves.

         ZYTIGA® is not for use in women or children. Keep ZYTIGA® and all medicines out of
         the reach of children.

         Before you take ZYTIGA®, tell your healthcare provider if you:
              Have heart problems
              Have liver problems
              Have a history of adrenal problems
              Have a history of pituitary problems
              Have any other medical conditions
              Plan to become pregnant (See "Who should not take ZYTIGA®?")
              Are breastfeeding or plan to breastfeed. It is not known if ZYTIGA® passes into your
              breast milk. You and your healthcare provider should decide if you will take ZYTIGA®
              or breastfeed. You should not do both. (See "Who should not take ZYTIGA®?")
https://web.archive.org/web/20171015195728/https:/www.zytiga.com/                                                   4/7
2/18/2019
      Case                                    ZYTIGA®
               2:19-cv-12107-KM-ESK Document 79-4     (abiraterone
                                                    Filed          acetate) Page 123 of 170 PageID: 1997
                                                            09/13/19
              Take any other
     https://www.zytiga.com/        medicines, including prescription and over-the-counter
                                                                           Go AUG OCT DECmedicines,
                                                                                                👤                    ⍰❎
           vitamins,
   213 captures              and herbal supplements.                ZYTIGA®                      15 other medicines.
                                                                              can interact with many              f   🐦
   5 May 2011 - 9 Feb 2019                                                                2016 2017 2018   ▾ About this capture
         If you are taking          ZYTIGA®:

              Take ZYTIGA® and prednisone exactly as your healthcare provider tells you.
              Take your prescribed dose of ZYTIGA® one time a day. Your healthcare provider may
              change your dose if needed.
              Do not stop taking your prescribed dose of ZYTIGA® or prednisone without talking to
              your healthcare provider rst.
              Take ZYTIGA® on an empty stomach. Do not take ZYTIGA® with food. Taking
              ZYTIGA® with food may cause more of the medicine to be absorbed by the body
              than is needed and this may cause side e ects.
              No food should be eaten 2 hours before and 1 hour after taking ZYTIGA®.
              Swallow ZYTIGA® tablets whole. Do not crush or chew tablets.
              Take ZYTIGA® tablets with water.
              Your healthcare provider will do blood tests to check for side e ects.
              Men who are sexually active with a pregnant woman must use a condom during and
              for one week after treatment with ZYTIGA®. If their female partner may become
              pregnant a condom and another form of birth control must be used during and for
              one week after treatment with ZYTIGA®. Talk with your healthcare provider if you
              have any questions about birth control.
              If you miss a dose of ZYTIGA® or prednisone, take your prescribed dose the
              following day. If you miss more than 1 dose, tell your healthcare provider right away.

         ZYTIGA® may cause serious side e ects including:
              High blood pressure (hypertension), low blood potassium levels (hypokalemia),
              and uid retention (edema).
              Tell your healthcare provider if you get any of the following symptoms:
                  Dizziness
                  Fast heartbeats
                  Feel faint or lightheaded
                  Headache
                  Confusion
                  Muscle weakness
                  Pain in your legs
                  Swelling in your legs or feet
              Adrenal problems may happen if you stop taking prednisone, get an infection, or
              are under stress.
              Liver problems. You may develop changes in liver function blood tests. Your
              healthcare provider will do blood tests to check your liver before treatment with


https://web.archive.org/web/20171015195728/https:/www.zytiga.com/                                                                 5/7
2/18/2019
      Case                                   ZYTIGA®
              2:19-cv-12107-KM-ESK Document 79-4     (abiraterone
                                                   Filed          acetate) Page 124 of 170 PageID: 1998
                                                           09/13/19
              ZYTIGA® and
     https://www.zytiga.com/  during treatment with ZYTIGA®. Liver failure
                                                                       Go AUG   OCT DEC
                                                                           may occur,  which can👤lead ⍰      ❎
                                                                                15
              to death. Tell your healthcare provider if you notice any of the following changes: f 🐦
   213 captures
                                                                           2016 2017 2018
                   Yellowing of the skin or eyes
   5 May 2011 - 9 Feb 2019                                                                   ▾ About this capture

                   Darkening of the urine
                   Severe nausea or vomiting

         The most common side e ects of ZYTIGA® include:

             Weakness
             Joint swelling or pain
             Swelling in your legs or feet
             Hot ushes
             Diarrhea
             Vomiting
             Cough
             High blood pressure
             Shortness of breath
             Urinary tract infection
             Bruising
             Low red blood cells (anemia) and low blood potassium levels
             High blood sugar levels, high blood cholesterol and triglycerides
             Certain other abnormal blood tests

         Tell your healthcare provider if you have any side e ect that bothers you or that does
         not go away.

         THESE ARE NOT ALL THE POSSIBLE SIDE EFFECTS OF ZYTIGA®.
         FOR MORE INFORMATION, ASK YOUR HEALTHCARE PROVIDER OR PHARMACIST.
         Tell your healthcare provider about all the medicines you take, including
         prescription and over-the-counter medicines, vitamins, and herbal supplements.

         ZYTIGA® can interact with other medicines.

         You should not start or stop any medicine before you talk with the healthcare provider
         that prescribed ZYTIGA®.
         Know the medicines you take. Keep a list of them with you to show to your healthcare
         provider and pharmacist when you get a new medicine.

         Call your doctor for medical advice about side e ects. You are encouraged to report
         negative side e ects of prescription drugs to the FDA.
         Visit www.fda.gov/medwatch, or call 1-800-FDA-1088 (1-800-332-1088).
         051527-160418


  © Janssen Biotech, Inc. 2017. All Rights Reserved.


https://web.archive.org/web/20171015195728/https:/www.zytiga.com/                                                   6/7
2/18/2019
      Case                                   ZYTIGA®
              2:19-cv-12107-KM-ESK Document 79-4     (abiraterone
                                                   Filed          acetate) Page 125 of 170 PageID: 1999
                                                           09/13/19
  This   site is published by Janssen Biotech, Inc., which is solely responsible
     https://www.zytiga.com/                                              Go AUG OCTfor    its contents.
                                                                                         DEC           👤 The⍰     ❎
  material
   213 captures  on   this site is intended only as informational or as an         15
                                                                           educational  aid  and it is not  f 🐦
  intended        to 2019
   5 May 2011 - 9 Feb be taken as medical advice. The ultimate responsibility2016
                                                                               for 2017
                                                                                   patient
                                                                                         2018care resides
                                                                                                   ▾ About thiswith
                                                                                                               capturea

  healthcare professional.

  This information is intended for the use of patients and caregivers in the United States and
  Puerto Rico only. Laws, regulatory requirements, and medical practices for pharmaceutical
  products vary from country to country. The Prescribing Information included here may not be
  appropriate for use outside the United States and Puerto Rico.

  Third party trademarks used herein are trademarks of their respective owners.

  Legal Notice | Privacy Policy | Contact Us | Unsubscribe | Site Map

  Last updated August 2017. 056663-170821




https://web.archive.org/web/20171015195728/https:/www.zytiga.com/                                                     7/7
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 126 of 170 PageID: 2000




                                EXHIBIT EE
2/18/2019
      Case             2:19-cv-12107-KM-ESKAdvanced Prostate Cancer
                                              Document       79-4 Treatment - XTANDI® (enzalutamide)
                                                                    Filed 09/13/19       Page 127    capsules
                                                                                                        of 170 PageID: 2001
   https://www.xtandi.com/                                                                                                                 Go     AUG OCT MAR
                                                                                                                                                                       👤     ⍰❎
  109 captures                                                                                                                                         06                    f 🐦
  8 Feb 2011 - 26 Jan 2019                                                                                                                        2016 2017 2018   ▾ About this capture

                                         Important Safety Information       Full Prescribing Information        Patient Prescribing Information       Healthcare Professionals

                                                                                          U.S. Residents Only       For support, chat or call 1-855-898-2634       En Español

                                   About XTANDI                                       Starting XTANDI                                       Patient Resources




                                                                                                                                                                                XTANDI
                                                                                                                                                                               SUPPORT



                                                                                                                                                                                 CHAT



                                                                                                                                                                                  CALL



                                                                                                                                                                                  SIGN
                                                                                                                                                                                   UP




                                                                                   Watch patients who
                                                                                    have taken XTANDI
                                                                                  share their experiences



                                       Learn how XTANDI                              Find out how to get                                 Get ongoing
                                       may help                                      started on XTANDI                                   XTANDI support


                     Who is XTANDI for? XTANDI is a prescription medicine used to treat men with prostate cancer that no longer responds to
                     a medical or surgical treatment that lowers testosterone and that has spread to other parts of the body. (This is a type of
                     advanced prostate cancer.)
                     Important Safety Information
                     Who should not take XTANDI? XTANDI is not for use in women. Do not take XTANDI if you are pregnant or may become
                     pregnant. XTANDI can harm your unborn baby. It is not known if XTANDI is safe and effective in children.

                     Before you take XTANDI, tell your healthcare provider if you:
                             Have a history of seizures, brain injury, stroke or brain tumors.
                             Have any other medical conditions.
                             Have a partner who is pregnant or may become pregnant. Men who are sexually active with a pregnant woman must use a
                             condom during and for 3 months after treatment with XTANDI. If your sexual partner may become pregnant, a condom and
                             another form of birth control must be used during and for 3 months after treatment. Talk with your healthcare provider if you
                             have questions about birth control. See "Who should not take XTANDI?"
                             Take any other medicines, including prescription and over-the-counter medicines, vitamins, and herbal supplements. XTANDI
                             may affect the way other medicines work, and other medicines may affect how XTANDI works. You should not start or stop any
                             medicine before you talk with the healthcare provider that prescribed XTANDI.

                     How should I take XTANDI?
                             Take XTANDI exactly as your healthcare provider tells you.
                             Take your prescribed dose of XTANDI one time a day, at the same time each day.
                             Your healthcare provider may change your dose if needed.
                             Do not change or stop taking your prescribed dose of XTANDI without talking with your healthcare provider ﬁrst.
                             XTANDI can be taken with or without food.
                             Swallow XTANDI capsules whole. Do not chew, dissolve, or open the capsules.
                             If you miss a dose of XTANDI, take your prescribed dose as soon as you remember that day. If you miss your daily dose, take
                             your prescribed dose at your regular time the next day. Do not take more than your prescribed dose of XTANDI in one day.
                             If you take too much XTANDI, call your healthcare provider or go to the nearest emergency room right away. You may have an
                             increased risk of seizure if you take too much XTANDI.

                     What are the possible side effects of XTANDI?
                     XTANDI may cause serious side effects including:
                             Seizure. If you take XTANDI you may be at risk of having a seizure. You should avoid activities where a sudden loss of
                             consciousness could cause serious harm to yourself or others. Tell your healthcare provider right away if you have loss of

https://web.archive.org/web/20171006005848/https:/www.xtandi.com/                                                                                                                     1/2
2/18/2019
      Case      2:19-cv-12107-KM-ESKAdvanced Prostate Cancer
                                       Document       79-4 Treatment - XTANDI® (enzalutamide)
                                                             Filed 09/13/19       Page 128    capsules
                                                                                                 of 170 PageID: 2002
                     consciousness
   https://www.xtandi.com/                 or seizure. Your healthcare provider will stop XTANDI if you have a seizure during treatment.
                                                                                                                                     Go AUG OCT MAR            👤     ⍰❎
  109 captures                                                                                                                                06
                           Posterior Reversible Encephalopathy Syndrome (PRES). If you take XTANDI you may be at risk of developing a condition                      f 🐦
  8 Feb 2011 - 26 Jan 2019 involving the brain called PRES. Tell your healthcare provider right away if you have a seizure or quickly worsening symptoms
                                                                                                                                         2016 2017 2018    ▾ About this capture
                           such as headache, decreased alertness, confusion, reduced eyesight, blurred vision or other visual problems. Your healthcare
                           provider will do a test to check for PRES. Your healthcare provider will stop XTANDI if you develop PRES.
               The most common side effects of XTANDI include weakness or feeling more tired than usual, back pain, decreased appetite,
               constipation, joint pain, diarrhea, hot ﬂashes, upper respiratory tract infection, swelling in your hands, arms, legs, or feet,
               shortness of breath, muscle and bone pain, weight loss, headache, high blood pressure, dizziness, and a feeling that you or things
               around you are moving or spinning (vertigo).
               XTANDI may cause infections, falls and injuries from falls. Tell your healthcare provider if you have signs or symptoms of an
               infection or if you fall.
               Tell your healthcare provider if you have any side effect that bothers you or that does not go away. These are not all the possible
               side effects of XTANDI. For more information, ask your healthcare provider or pharmacist.
               You are encouraged to report negative side effects of prescription drugs to the FDA. Visit www.fda.gov/medwatch
                                                                                                          www.fda.gov/medwatch,, or call                                XTANDI
               1-800-FDA-1088.
               1-800-FDA-1088.                                                                                                                                         SUPPORT



               Please see the Full Prescribing Information for complete prescribing information.                                                                         CHAT



                                                                                                                                                                          CALL
                                                    Legal Notice        Privacy Statement         Privacy Policy   Contact Us   Sitemap

                                                                                                                                                                          SIGN
                                                                                                                                                                           UP




               XTANDI, Astellas, and the ﬂying star logo are trademarks of Astellas Pharma Inc.
               XTANDI Support SolutionsSM is a component of Astellas Access ServicesSM.
               © 2016 Astellas Pharma US, Inc. 076-1774-PM 11/16




https://web.archive.org/web/20171006005848/https:/www.xtandi.com/                                                                                                             2/2
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 129 of 170 PageID: 2003




                                EXHIBIT FF
2/18/2019
      Case                                  Jevtana® (cabazitaxel)
                     2:19-cv-12107-KM-ESK Document      79-4 Filed Injection | Advanced Prostate
                                                                           09/13/19       PageCancer
                                                                                                 130 of 170 PageID: 2004
   http://www.learnaboutjevtana.com/                                                                                     Go AUG OCT
                                                                                                       Prescribing Information       NOV
                                                                                                                                U.S. Healthcare            ❎
                                                                                                                                                Professional
                                                                                                                                                  👤 ⍰        Site
  34 captures                                                                                                                    05
                              JEVTANA is a prescription anti-cancer medicine used with the steroid medicine prednisone to treat men with prostate f  cancer🐦
  16 May 2017 - 5 Aug 2018                                                                                               2016 2017 2018    ▾ About this capture
                              that has worsened (progressed) after treatment with other anti-cancer medicines, including docetaxel.
U.S. RESIDENTS ONLY           Do not receive JEVTANA if your white blood cell count is too low, you’ve had a Genzyme Corporate
                                                                                                             severe allergic        Genzyme
                                                                                                                             reaction       Websites
                                                                                                                                      to JEVTANA
                              or other drugs containing polysorbate 80, or have severe liver problems. View Important Safety Information




                                                                                                                                   WHAT ARE
                    WHY                                  WHAT IS                             HOW MAY
                                                                                                                                    POSSIBLE
                  JEVTANA?                              JEVTANA?                          JEVTANA HELP?
                                                                                                                                 SIDE EFFECTS?




Why make JEVTANA your next step?
JEVTANA has been proven to help men live longer
JEVTANA is an infusion medicine that was developed specifically to help men with
advanced prostate cancer live longer. It is used as a treatment once the cancer has
worsened (progressed) following other anti-cancer medicines, including docetaxel.

JEVTANA has been helping men combat advanced prostate cancer since 2010 and is
recommended as a treatment following progression on docetaxel by the National
Comprehensive Cancer Network (NCCN) based on a high-level of medical evidence.




https://web.archive.org/web/20171005083102/http:/www.learnaboutjevtana.com/                                                                                   1/7
2/18/2019
      Case                                  Jevtana® (cabazitaxel)
                     2:19-cv-12107-KM-ESK Document      79-4 Filed Injection | Advanced Prostate
                                                                           09/13/19       PageCancer
                                                                                                 131 of 170 PageID: 2005
   http://www.learnaboutjevtana.com/                                                                                    Go AUG OCT
                                                                                                      Prescribing Information       NOV
                                                                                                                               U.S. Healthcare            ❎
                                                                                                                                               Professional
                                                                                                                                                 👤 ⍰        Site
  34 captures                                                                                                                05 to ask your
                                                                                                                     Find questions
                              JEVTANA is a prescription anti-cancer medicine used with the steroid medicine prednisone to treat men with prostate f      🐦
                                                                                                                                                    cancer
  16 May 2017 - 5 Aug 2018                                                                                    healthcare 2016 providers
                                                                                                                               2017 2018
                              that has worsened (progressed) after treatment with other anti-cancer medicines, including docetaxel.
                                                                                                                                         on▾page
                                                                                                                                            About this16.
                                                                                                                                                      capture


                              Do not receive JEVTANA if your white blood cell count is too low, you’ve had a severe allergic reaction to JEVTANA
                              or other drugs containing polysorbate 80, or have severe liver problems. View Important Safety Information




                                                                                                                                 EXTENDS SURVIVAL
                                                                                                                                 JEVTANA may help you to
                                                                                                                                 live longer by reducing your
travels through the body                                                                                                         risk of death.
and attacks cells that
divide quickly, including
                                                                                                                                 SHRINKS TUMORS
cancer cells.
                                                                                                                                 JEVTANA may slow the
                                                                                                                                 growth of your cancer by
                                                                                                                                 shrinking tumors.




                                                                                                                                 WORKS WHEN
                                                                                                                                 DOCETAXEL DOESN’T
                                                                                                                                 JEVTANA may prolong your
                                                                                                                                 survival and shrink your
                                                                                                                                 tumors even if docetaxel is
                                                                                                                                 no longer working.




                Talk to your healthcare providers to find out if JEVTANA is right for you. START HERE >




What is JEVTANA?
JEVTANA is an infusion medicine used with the
steroid medicine prednisone to treat men with
prostate cancer that has worsened (progressed)
after treatment with other anti-cancer medicines,
including docetaxel. JEVTANA has a unique
chemical structure different from docetaxel.



How does JEVTANA work?
   JEVTANA attacks rapidly dividing cells,
   throughout the body, including cancer cells.

   Every cell in your body contains supporting
   structures, like a miniature scaffolding.




https://web.archive.org/web/20171005083102/http:/www.learnaboutjevtana.com/                                                                                  2/7
2/18/2019
      Case                              Jevtana® (cabazitaxel)
                 2:19-cv-12107-KM-ESK Document      79-4 Filed Injection | Advanced Prostate
                                                                       09/13/19       PageCancer
                                                                                             132 of 170 PageID: 2006
   http://www.learnaboutjevtana.com/                                                                                      Go AUG OCT
                                                                                                        Prescribing Information       NOV
                                                                                                                                 U.S. Healthcare Professional
                                                                                                                                                   👤 ⍰        ❎
                                                                                                                                                              Site
   JEVTANA makes the scaffolding in some
  34 captures                                                                                                                     05
                                  JEVTANA is a prescription anti-cancer medicine used with the steroid medicine prednisone to treat men with prostate f  cancer🐦
   cancer
  16 May 2017 -cells   very stiff, so that the cells can no
                5 Aug 2018                                                                                                   2016 2017 2018    ▾ About this capture
                                  that has worsened (progressed) after treatment with other anti-cancer medicines, including docetaxel.
   longer grow or divide.
                                  Do not receive JEVTANA if your white blood cell count is too low, you’ve had a severe allergic reaction to JEVTANA
                                  or other drugs containing polysorbate 80, or have severe liver problems. View Important Safety Information
   Since prostate cancer cells within a single
   tumor can be highly diverse, some may
   respond to treatment while others may not.




How may JEVTANA help?
The effectiveness of JEVTANA was proven in a clinical
study of 755 men who:
   Had prostate cancer that spread to other parts of the body

   Were no longer responding to a medical or surgical treatment to lower
   their testosterone

   Had previously received treatment with docetaxel, a type of anti-cancer
   infusion medicine




In the clinical study, JEVTANA was shown to improve overall survival in men:




https://web.archive.org/web/20171005083102/http:/www.learnaboutjevtana.com/                                                                                       3/7
2/18/2019
      Case                                  Jevtana® (cabazitaxel)
                     2:19-cv-12107-KM-ESK Document      79-4 Filed Injection | Advanced Prostate
                                                                           09/13/19       PageCancer
                                                                                                 133 of 170 PageID: 2007
   http://www.learnaboutjevtana.com/                                                                                               Go AUG OCT
                                                                                                                 Prescribing Information       NOV
                                                                                                                                          U.S. Healthcare Professional
                                                                                                                                                            👤 ⍰        Site ❎
  34 captures                                                                                                                                  05
                              JEVTANA is a prescription anti-cancer medicine used with the steroid medicine prednisone to treat men with prostate f  cancer🐦
  16 May 2017 - 5 Aug 2018                                                                                               2016 2017 2018    ▾ About this capture
                              that has worsened (progressed) after treatment with other anti-cancer medicines, including docetaxel.
                              Do not receive JEVTANA if your white blood cell count is too low, you’ve had a severe allergic reaction to JEVTANA
                              or other drugs containing polysorbate 80, or have severe liver problems. View Important Safety Information




                vs mitoxantrone                                vs 12.7 months with mitoxantrone                             14.4% vs 4.4% with mitoxantrone
   The number of deaths were 234
    (62%) out of 378 patients with
 JEVTANA and 279 (74%) out of 377
      patients with mitoxantrone


The median overall survival is the length of time from either the date of diagnosis or the start of treatment for a disease, such as cancer, that half of the patients in a group
of patients diagnosed with the disease are still alive. (National Cancer Institute: NCI Dictionary of Cancer Terms. Bethesda, MD: National Cancer Institute, 2013. Available
at www.cancer.gov/dictionary. Accessed 11/1/16.)




What are possible side effects?
Common side effects of JEVTANA include:
   Fever                               Stomach (abdominal) pain

   Tiredness                           Change in your sense of taste

   Nausea                              Numbness, tingling, burning, or decreased sensation in
                                       your hands or feet
   Constipation
                                       Blood in the urine. Tell your healthcare providers or nurse if
   Weakness                            you see blood in your urine

   Back pain                           Low red blood cell count (anemia): is common with
                                       JEVTANA, but can sometimes also be serious. Your
   Shortness of breath                 healthcare providers will regularly check your red blood cell
                                       count. Symptoms of anemia include shortness of breath
   Cough                               and tiredness


   Joint pain                          Low platelet count: is common with JEVTANA, but can
                                       sometimes also be serious. Tell your healthcare providers if
                                       you have any unusual bruising or bleeding
   Hair loss

                                       Decreased appetite




                These are not all the possible side effects of JEVTANA. For more information, ask your
                healthcare provider or pharmacist. You may report side effects to FDA at 1-800-FDA-1088.


https://web.archive.org/web/20171005083102/http:/www.learnaboutjevtana.com/                                                                                                     4/7
2/18/2019
      Case                                  Jevtana® (cabazitaxel)
                     2:19-cv-12107-KM-ESK Document      79-4 Filed Injection | Advanced Prostate
                                                                           09/13/19       PageCancer
                                                                                                 134 of 170 PageID: 2008
   http://www.learnaboutjevtana.com/                                                                                     Go AUG OCT
                                                                                                       Prescribing Information       NOV
                                                                                                                                U.S. Healthcare            ❎
                                                                                                                                                Professional
                                                                                                                                                  👤 ⍰        Site
  34 captures                                                                                                                    05
                              JEVTANA is a prescription anti-cancer medicine used with the steroid medicine prednisone to treat men with prostate f  cancer🐦
  16 May 2017 - 5 Aug 2018                                                                                               2016 2017 2018    ▾ About this capture
                              that has worsened (progressed) after treatment with other anti-cancer medicines, including docetaxel.
                              Do not receive JEVTANA if your white blood cell count is too low, you’ve had a severe allergic reaction to JEVTANA
                              or other drugs containing polysorbate 80, or have severe liver problems. View Important Safety Information


Is your disease
progressing and docetaxel
is no longer working?
Talk to your healthcare providers
to find out if JEVTANA is right for you.

                See page 16 of your brochure for a list of questions
                to ask your healthcare providers. DOWNLOAD HERE >




Important Safety Information
What is the most important information I should know about JEVTANA?
JEVTANA may cause serious side effects, including: low white blood cells which can cause you to get serious infections, and may lead to death.
People who are 65 years or older may be more likely to have these problems. Your healthcare provider:
        will do blood tests regularly to check your white blood cell counts during your treatment with JEVTANA.
        may lower your dose of JEVTANA, change how often you receive it, or stop JEVTANA until your healthcare provider decides that you have
        enough white blood cells
        may prescribe a medicine for you called G-CSF, to help prevent complications if your white blood cell count is too low.

Tell your healthcare provider right away if you have any of these symptoms of infection during treatment with JEVTANA: fever (take your
temperature often during treatment with JEVTANA), cough, burning on urination, muscle aches.

Also, tell your healthcare provider if you have any diarrhea during the time that your white blood cell count is low. Your healthcare provider may
prescribe treatment for you as needed.

Severe allergic reactions can happen within a few minutes after your infusion of JEVTANA starts, especially during the first and second infusions.
Your healthcare provider should prescribe medicines before each infusion to help prevent severe allergic reactions.

Tell your healthcare provider or nurse right away if you have any of these symptoms of a severe allergic reaction during or soon after an
infusion of JEVTANA: rash or itching, skin redness, feeling dizzy or faint, breathing problems, chest or throat tightness, swelling of face.

JEVTANA can cause severe stomach and intestine (gastrointestinal) problems, which may lead to death. You may need to go to the hospital
for treatment.

Vomiting and diarrhea can happen when you receive JEVTANA. Severe vomiting and diarrhea with JEVTANA can lead to loss of too much body fluid
(dehydration), or too much of your body salts (electrolytes). Death has happened from having severe diarrhea and losing too much body fluid or body
salts with JEVTANA. Your healthcare provider will prescribe medicines to prevent or treat vomiting and diarrhea, as needed with JEVTANA.

Tell your healthcare provider if you have vomiting or diarrhea, and/or if your symptoms get worse or do not get better.

https://web.archive.org/web/20171005083102/http:/www.learnaboutjevtana.com/                                                                                   5/7
2/18/2019
      Case                              Jevtana® (cabazitaxel)
                 2:19-cv-12107-KM-ESK Document      79-4 Filed Injection | Advanced Prostate
                                                                       09/13/19       PageCancer
                                                                                             135 of 170 PageID: 2009
   http://www.learnaboutjevtana.com/                                                                                    Go AUG OCT
                                                                                                      Prescribing Information       NOV
                                                                                                                               U.S. Healthcare Professional
                                                                                                                                                 👤 ⍰
JEVTANA can cause a leak in the stomach or intestine, intestinal blockage, infection, and bleeding in the stomach or intestine. This can lead to death.    ❎Site
  34 captures
Tell                       JEVTANA
     your healthcare provider          is aget
                                   if you   prescription anti-cancer
                                               any of these          medicine
                                                              symptoms:       used
                                                                          severe   with the steroid
                                                                                 stomach-area       medicine
                                                                                                (abdomen)    prednisone
                                                                                                           pain, constipation,
                                                                                                                               05
                                                                                                                         to treat menblood
                                                                                                                               fever, with prostate   fcancer
                                                                                                                                           in your stool     🐦or
  16 May 2017 - 5 Aug 2018                                                                                              2016 2017 2018       ▾ About this capture
                           that stool.
changes in the color of your    has worsened (progressed) after treatment with other anti-cancer medicines, including docetaxel.
                         Do not receive JEVTANA if your white blood cell count is too low, you’ve had a severe allergic reaction to JEVTANA
Kidney failure may happen with JEVTANA, because of severe infection, loss of too much body fluid (dehydration), and other reasons, which may
                         or other drugs containing polysorbate 80, or have severe liver problems. View Important Safety Information
lead to death. Your healthcare provider will check you for this problem and treat you if needed.

Tell your healthcare provider if you develop these signs or symptoms: swelling of your face or body, decrease in the amount of urine that your
body makes each day.

Lung or breathing problems may happen with JEVTANA and may lead to death. People who have lung disease before receiving JEVTANA may
have a higher risk for developing lung or breathing problems with JEVTANA treatment. Your healthcare provider will check you for this problem and
treat you if needed.

Tell your healthcare provider right away if you develop any new or worsening symptoms, including: trouble breathing, shortness of breath,
chest pain, cough, or fever.


Who should not receive JEVTANA Injection?
Do not receive JEVTANA if: your white blood cell (neutrophil count) is too low, you have had a severe allergic reaction to cabazitaxel or other
medicines that contain polysorbate 80 (ask your HCP if you are not sure), or you have severe liver problems.


What should I tell my healthcare provider before receiving JEVTANA?
Before receiving JEVTANA, tell your healthcare provider if you: had allergic reactions in the past, have kidney or liver problems, have lung
problems, are age 65 or older, have any other medical conditions, are female and
       are pregnant or plan to become pregnant. JEVTANA can harm your unborn baby. Talk to your healthcare provider about the best way for you to
       prevent pregnancy while you are receiving JEVTANA.
       are breastfeeding or plan to breastfeed. It is not known if JEVTANA passes into your breast milk. You and your healthcare provider should
       decide if you will take JEVTANA or breastfeed. You should not do both.

Tell your healthcare provider about all the medicines you take, including prescription and over-the-counter medicines, vitamins, and herbal
supplements. JEVTANA can interact with many other medicines. Do not take any new medicines without asking your healthcare provider first. Your
healthcare provider will tell you if it is safe to take the new medicine with JEVTANA.


What are the possible side effects of JEVTANA?
Common side effects of JEVTANA include:
       Low red blood cell count (anemia) is common with JEVTANA, but can sometimes also be serious. Your healthcare provider will regularly check
       your red blood cell count. Symptoms of anemia include shortness of breath and tiredness.
       Low blood platelet count is common with JEVTANA, but can sometimes also be serious. Tell your healthcare provider if you have any unusual
       bruising or bleeding.
       fever                                                                 numbness, tingling, burning or decreased
                                                                             sensation in your hands or feet
       tiredness
                                                                             shortness of breath
       nausea
                                                                             stomach (abdominal) pain
       constipation
                                                                             change in your sense of taste
       weakness
                                                                             cough
       blood in your urine. Tell your healthcare provider
       or nurse if you see blood in your urine.                              joint pain
       back pain                                                             hair loss
                                                                             decreased appetite

Tell your healthcare provider if you have any side effect that bothers you or that does not go away. These are not all the possible side effects
of JEVTANA. For more information, ask your healthcare provider or pharmacist.

Call your doctor for medical advice about side effects. You may report side effects to FDA at 1-800-FDA-1088.

Please click here for full Prescribing Information, including boxed WARNING.



Terms and Conditions           Privacy Policy   Contact Us




https://web.archive.org/web/20171005083102/http:/www.learnaboutjevtana.com/                                                                                    6/7
2/18/2019
      Case                              Jevtana® (cabazitaxel)
                 2:19-cv-12107-KM-ESK Document      79-4 Filed Injection | Advanced Prostate
                                                                       09/13/19       PageCancer
                                                                                             136 of 170 PageID: 2010
   http://www.learnaboutjevtana.com/                                                                                 Go AUG OCT
                                                                                                   Prescribing Information       NOV
                                                                                                                            U.S. Healthcare            ❎
                                                                                                                                            Professional
                                                                                                                                              👤 ⍰        Site
  34 captures                                                                                                                 05
                           JEVTANA is a prescription anti-cancer medicine used with the steroid medicine prednisone to treat men with prostate f  cancer🐦
  16 May 2017 - 5 Aug 2018                                                                                               2016 2017 2018 ▾ About this capture
                           that has
This site is intended for United     worsened
                                 States         (progressed)
                                        residents only.      after treatment with other anti-cancer medicines, including docetaxel.
                           Do not receive JEVTANA if your white blood cell count is too low, you’ve had a severe allergic reaction to JEVTANA
                           or other
© 2017 sanofi-aventis U.S. LLC.        drugs
                                All rights     containing polysorbate 80, or have severe liver problems. View Important Safety Information
                                           reserved.
JEVTANA, Sanofi and Genzyme registered in U.S. Patent and Trademark Office.
SAUS.CAB.17.03.0717a Last Update: 5/17




https://web.archive.org/web/20171005083102/http:/www.learnaboutjevtana.com/                                                                                7/7
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 137 of 170 PageID: 2011




                                EXHIBIT GG
9/12/2019
      Case                                   VA National Acquisition
                      2:19-cv-12107-KM-ESK Document      79-4 Filed  Center09/13/19
                                                                           Contract Catalog Search138
                                                                                          Page     Tool of 170 PageID: 2012

   VA » OPAL » NAC » CCST Home » Search Menu » Pharmaceutical Catalog Search » Item Details


   National Acquisition Center (CCST)

   Item Details: 57894-0150-12
    NATIONAL DRUG CODE (NDC):                    57894-0150-12
    GENERIC NAME:                                ABIRATERONE ACETATE 250MG TAB
    TRADE NAME:                                  ZYTIGA 250MG TAB
    VA CLASS:                                    ANTINEOPLASTIC HORMONES
    FSS PRICE:                                   $9,081.64
    PRIME VENDOR (PV):                           YES

   FSS: 36F79719D0217, J & J Health Care Systems on behalf of Janssen Biotech Inc. details
    CONTRACT POINT OF                   CONTRACT DATES:                       PAYMENT/DELIVERY INFORMATION:
    CONTACT:
                                        AWARDED:            8/16/2019         CREDIT CARD ACCEPTED: No
    NAME:        Barbara Hawkins
                                        EFFECTIVE:          9/1/2019          CREDIT CARD DISCOUNT: None
    PHONE:       732-562-7322
                                        EXPIRATION: 8/31/2024                 MINIMUM ORDER:          None
    FAX:         732-562-2121
                                        NAC CONTRACTING OFFICER               DELIVERY TERMS:         7-10 ARO
    EMAIL:       bhawkin1@its.jnj.com   (CO):                                 EXPEDITED DELIVERY:     24 hours. No Charge for Expedited delivery for
    CORPORATE ADDRESS:                  NAME:          Avash Khadka                                   Government customers.

    ADDRESS: 800/850 Ridgewood Rd       PHONE:         (708)786-5916          DISCOUNT INFORMATION:
    CITY:        Horsham                EMAIL:         Avash.Khadka@va.gov    PROMPT PAYMENT:       2% 30, net 31
    STATE:       PA                     ORDERING CONTACT:                     QUANTITY DISCOUNT: None

    ZIPCODE:     19044-3607             ADDRESS: 800/850 Ridgewood Rd         WARRANTY INFORMATION:
    SITE:
                                        CITY:          Horsham                DETAILS:
    DUNS:        099091753#
                                        STATE:         PA
    SOCIOECONOMIC                       ZIPCODE: 19044-3607
    INFORMATION: (IF ALL
    FIELDS BELOW ARE BLANK              PHONE:         732-562-7322
    THEN SIZE IS OTHER THAN             FAX:
    SMALL)                              EMAIL:         bhawkin1@its.jnj.com
    SMALL:                 _
                                        EMERGENCY CONTACT:
    SDB:                   _
                                        NAME:
    VETERAN OWNED:         _
                                        PHONE:
    WOMAN OWNED:           _
    DISABLED VETERAN: _

    HUB ZONE:              _
    8A:                    _




https://www.vendorportal.ecms.va.gov/NAC/Pharma/Details?NDC=57894015012&CNT=36F79719D0217                                                              1/1
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 139 of 170 PageID: 2013




                                EXHIBIT HH
9/12/2019
      Case                                   VA National Acquisition
                      2:19-cv-12107-KM-ESK Document      79-4 Filed  Center09/13/19
                                                                           Contract Catalog Search140
                                                                                          Page     Tool of 170 PageID: 2014

   VA » OPAL » NAC » CCST Home » Search Menu » Pharmaceutical Catalog Search » Item Details


   National Acquisition Center (CCST)

   Item Details: 57894-0195-06
    NATIONAL DRUG CODE (NDC):                    57894-0195-06
    GENERIC NAME:                                ABIRATERONE ACETATE 500MG TAB
    TRADE NAME:                                  ZYTIGA 500MG TAB
    VA CLASS:                                    ANTINEOPLASTIC HORMONES
    FSS PRICE:                                   $9,519.31
    PRICE PER DOSAGE:                            $158.66
    PRIME VENDOR (PV):                           YES

   FSS: 36F79719D0217, J & J Health Care Systems on behalf of Janssen Biotech Inc. details
    CONTRACT POINT OF                   CONTRACT DATES:                       PAYMENT/DELIVERY INFORMATION:
    CONTACT:
                                        AWARDED:            8/16/2019         CREDIT CARD ACCEPTED: No
    NAME:        Barbara Hawkins
                                        EFFECTIVE:          9/1/2019          CREDIT CARD DISCOUNT: None
    PHONE:       732-562-7322
                                        EXPIRATION: 8/31/2024                 MINIMUM ORDER:          None
    FAX:         732-562-2121
                                        NAC CONTRACTING OFFICER               DELIVERY TERMS:         7-10 ARO
    EMAIL:       bhawkin1@its.jnj.com   (CO):                                 EXPEDITED DELIVERY:     24 hours. No Charge for Expedited delivery for
    CORPORATE ADDRESS:                  NAME:          Avash Khadka                                   Government customers.

    ADDRESS: 800/850 Ridgewood Rd       PHONE:         (708)786-5916          DISCOUNT INFORMATION:
    CITY:        Horsham                EMAIL:         Avash.Khadka@va.gov    PROMPT PAYMENT:       2% 30, net 31
    STATE:       PA                     ORDERING CONTACT:                     QUANTITY DISCOUNT: None

    ZIPCODE:     19044-3607             ADDRESS: 800/850 Ridgewood Rd         WARRANTY INFORMATION:
    SITE:
                                        CITY:          Horsham                DETAILS:
    DUNS:        099091753#
                                        STATE:         PA
    SOCIOECONOMIC                       ZIPCODE: 19044-3607
    INFORMATION: (IF ALL
    FIELDS BELOW ARE BLANK              PHONE:         732-562-7322
    THEN SIZE IS OTHER THAN             FAX:
    SMALL)                              EMAIL:         bhawkin1@its.jnj.com
    SMALL:                 _
                                        EMERGENCY CONTACT:
    SDB:                   _
                                        NAME:
    VETERAN OWNED:         _
                                        PHONE:
    WOMAN OWNED:           _
    DISABLED VETERAN: _

    HUB ZONE:              _
    8A:                    _




https://www.vendorportal.ecms.va.gov/NAC/Pharma/Details?NDC=57894019506&CNT=36F79719D0217                                                              1/1
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 141 of 170 PageID: 2015




                                EXHIBIT II
Case 2:19-cv-12107-KM-ESK  Document 79-4 Filed 09/13/19 Page 142 of 170Page
                       2012? -- The Motley Fool
                                                                        PageID:
                                                                            1 of5 2016
CanZytiga Build on a Historic


                                                                                              LOGIN
                                                                                    HELP



                   Latest Stock   Picks    Stocks   -       How to lnvest   -
                                                                                           Ticker or   Keyword O.
                 Retirement   .     Personal Finance    '      Community        -



         Can Zyttga Build on a Historic
         2012?
         Zytiga enjoyed the most successful oncology drug launch in European
         history, but it was just the beginning.
                      .:,, Maxx Chatsko
                      (TMFBlacknGold)
                      , r Feb 19, 2013 at 6:33PM
                      i,.   Health Care

         Johnson & Johnson (NYSEJNJ may offer well-known personal-care products such as Listerine
         and Neutrogena, but it also boasts an impressive portfolio of market-leading therapeutic
         compounds. The health-care leader was one of the few to show growth in both worldwide
         pharmaceutical sales and earnings last year, which grew to $25 billion and $3.86 per share,
         respectively. lt finds itself in an enviable position heading into 2013 as one of the best-positioned
         companies to tackle the patent cliff head-on.

         Even    with the recent success, there is no time to rest on laurels in the highly competitive landscape
         of pharma and biotech. The industry's most successful drugs are under constant pressure from
         other novel drugs and generics, which are either already on the market or timing their entrance for
         the moment exclusivity is lost. Luckily,2012 showed that several new drugs are already shaping up
         to be critical driving forces in the company's future. Today, we will look at the cancer buster ZyIiga.

         Don't forget me!
         lf you were to look at a table of 2011sales, you would see that Zytiga represented the smallest
         piece of the pie for Johnson & Johnson. You may think the drug isn't as important as last year's
         blockbusters Remicade, Stelara, or Velcade. Well, numbers can be misleading.

         Zytiga was approved in April 2011 for patients with metastatic castration-resistant prostate cancer,
         or mCRPC, who have received prior chemotherapy containing docetaxel. The drug narrowly missed
         theblockbusterthresholdinitsfirstfullyearonthemarketin20l2with$961 millioninsales.ln
         fact, it was the second most successful oncology drug launch in U.S. history behind only
         Roche's Avastin and easily the best in European history.

         It's difficult to ignore growth like that, especially when Zytiga beat out Remicade for year-over-year
         sales   growth'                                                                     *EXr   ARTTCLE   >



https://www.fool.com/investing/gen          erall2\l3l02l19/can-zytiga-build-on-historic.aspx 7l16l20l9
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 143 of 170 PageID: 2017
Can Zytiga Build on a Historic 2012? -- The Motley Fool              Page 2 of 5


                                                                                            LOGIN
                                                                              HELP
                            Top Growth Drugs: 011 to 20 2




                                                                               $287
                                                                                               $226




                                Zytiga             Remicade lnvega Sustenna   Stelara        Velcade

         SOURCE: JOHNSON & JOHNSON 2012 EARNINGS

         Zytiga had an impressive first year despite being approved in only one fairly limited indication for
         post-chemotherapy mCRPC, but recent trials give reason to believe it is just the beginning.
         It gets better
         In early 2012, a trial evaluating Zytiga in patients with mCRPC who had not received chemotheraoy
         was unblinded after an interim analysis demonstrated clinical benefit in various endpoints and
         favorable safety profiles -- every company's dream. Even with incomplete data, Zytiga �eceived
         expanded approval for the new indication in December. It appears that no one at the FDA will be
         losing sleep over their decision after data released last week showed a near doubling in
         progression free survival over the control group.
         There's always competition
         The expanded approval gives a broader range of patients access to the drug, which could mean
         another stellar year of growth in 2013. Success is great, but you should still watch the competition.
         As the first once-daily oral medication for prostate cancer, Zytiga had an immediate advantage
         over the field of injectable therapies. That is, until Medivation (NASDAQ:MDVN) crashed onto the
         scene -- three months early -- with its oral medication Xtandi for post-chemotherapy use.
         Medivation's drug improved survival by five months, compared with Zytiga's 4.6 months, but it will
         also cost much more at $7,450 per month, compared with $5,495 per month for Zytiga. Both drugs
         are offered at a lower price point than injectables such as Sanofi's (NASDAQ:SNY) Jevtana, which
         costs $8,242 for three weeks of therapy.
         Foolish bottom line
         Johnson & Johnson estimates that the overall U.S. prostate cancer market will grow to $3.6 billion
         in 2016 from just $1.8 billion in 2011. Zytiga's expanded approval opens up a larger slice of the
         market, while its pric� advantage over Xtandi should allow it to continue its do�Mlthi'21f )



https://www.fool.com/investing/general/2013/02/19/can-zytiga-build-on-historic.aspx                    7/16/2019
Case 2:19-cv-12107-KM-ESK Document    79-4 Filed 09/13/19 Page 144 of 170Page
                           -- The Motley Fool
                                                                           PageID:
                                                                              3 of5 2018
CanZytiga Build on a Historic 2012?


        current article series on Johnson & Johnson's pharmaceu{ical segqgg;lfras offefebhvestors a
        glimpse into the company's future, but it's only one part of the health care giant's diverse business
                   You mav be
                     Latest Stock
                                                          t'3$ttt -           How to lnvest   -
        10 stoc         we                     & Johnson      n Johnson               Ticker or Keyword         O.
        wrrerprgffiB,*g"niup.tBq"J$fr$fl.|"g   Gtrg6l]l,i\Yfya stock tip, it can pav to  iisten. After aii, the
        newstditeiihiy haue run for oveib decade, Motley Fodl Stock Advisor, has quadrupled the market.*

        David and Tom just revealed what they believe are the ten best stocks for investors to buy right
        now... and Johnson & Johnson wasn't one of them! That's right -- they think these 10 stocks are
        even better buys.


               See    the 10 stocks

        *Stock Advisor rcturns as of   lune   1,   2019




        http:/rwww.nytimes.com/2012l09/01/business/fda-approves-prostate-cancer-drug.html?                 r=0

        Zytiga and Jevtana pricing:

        See the     footnote for the graph in the attached image.




               This Marijuana Stock Could be Like Buying Amazon for $3.19
               A little-known Canadian company just unlocked what some experts think could be the key to
               profiting off the coming marijuana boom.

               And make no mistake                        -   it is coming.

               Cannabis legalization is sweeping over North America - 10 states plus Washington, D.C., have
               all legalized recreational marijuana over the last few years, and full legalization came to
               Canada in October 2018.

               And one under-the-radar Canadian company is poised to explode from this coming
               marijuana revolution.

               Because a game-changing dealjust went down between the Ontario government and this
               powerhouse company...and you need to hear this story today if you have even considered
               investing in pot stocks.

                Simply click here to get the full story now.


                        Learn more


                                                                                                  NEXT ARTICLE   >




https://www.fool.com/investing/gen erall2}l3l02l19lcan-zytiga-build-on-historic.aspx                             7 /1612019
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 145 of 170 PageID: 2019




                                EXHIBIT JJ
Analyzing Medivation’s Growth Opportunity with Xtandi                    Page 1 of 7
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 146 of 170 PageID: 2020




                                                                                 U.S. Markets close in 3 hrs 42 mins

  S&P 500                    Dow 30                         Nasdaq                              Russell 2000
  3,003.39                   27,306.97                      8,211.90                            1,565.37
  -10.91 (-0.36%)            -52.19 (-0.19%)                -46.29 (-0.56%)                     +3.55 (+0.23%)




                           Why Is Medivation a Good Acquisition Target?

                           Medivation’s growth opportunity with Xtandi

                           Xtandi is Medivation’s (MDVN) key drug.
                           Currently, it’s approved for mCRPC (metastatic
                           castration-resistant prostate cancer). Additional
                           studies will expand the population base for the
                           drug from the current addressable 73,000
                           patients in the US to 133,000 patients in the
                           country. It presents an opportunity for the drug to
                           serve another 60,000 patients.




                           NHT market growth




https://finance.yahoo.com/news/analyzing-medivation-growth-opportunity-xtandi-1335035... 7/16/2019
Analyzing Medivation’s Growth Opportunity with Xtandi                    Page 2 of 7
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 147 of 170 PageID: 2021


                           Xtandi is the preferred NHT (novel hormone
                           therapy). The NHT market consists of Xtandi and
                           Zytiga. The sales grew from $1 billion in 2012 to
                           $4.1 billion in 2015. Xtandi competes directly
                           with Johnson & Johnson’s (JNJ) Zytiga. It
                           surpassed the drug in terms of sales. With the
                           continued growth of the overall NHT market and
                           Xtandi’s increasing market share along
                           with additional indications, the drug would have
                           an addressable market of over $15 billion in
                           sales.

                           Zytiga and Xtandi dominate the NHT market

                           Excluding Xtandi and Zytiga, there are three
                           other drugs with proven benefits in the prostate
                           cancer space. These drugs are Dendreon’s
                           (DNDNQ) Provenge, Bayer Healthcare’s Xofigo,
                           and Sanofi’s (SNY) Jevtana. However, the NHT
                           market is dominated by Xtandi and Zytiga. Only
                           these two drugs have “demonstrated both overall
                           survival and progression-free survival benefits in
                           a broad label covering both pre-chemo and post-
                           chemo patients.” Xtandi’s upstream label
                           expansion is comparing the drug with
                           AstraZeneca’s (AZN) Casodex.

                           Increasing duration of therapy

                           Another driver behind the drug’s success is its
                           increasing duration of therapy. Medivation
                           expects Xtandi’s duration of therapy to be
                           around 15.3 months in the mCRPC space.

                           Read Medivation Sees Growth in Xtandi: A
                           Major Oncology Drug and Could Medivation’s
                           Xtandi Become a Major Urology Drug? to learn
                           about more opportunities for the drug.

                           One of the funds that hold assets such as
                           Medivation in its portfolio is the iShares Nasdaq
                           Biotechnology ETF (IBB). It offers 1.9% weight
                           to Medivation’s stock.




https://finance.yahoo.com/news/analyzing-medivation-growth-opportunity-xtandi-1335035... 7/16/2019
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 148 of 170 PageID: 2022




                                EXHIBIT KK
 Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 149 of 170 PageID: 2023


EVERYDAY UROLOGY
                                                                                          TM




ONCOLOGY INSIGHTS – A UROTODAY® PUBLICATION                               VOLUME 1, ISSUE 4




                                                          First of its Kind: A Core
                                                  Curriculum for Urologic Nursing
                                                   DIANE NEWMAN, DNP, ANP-BC, FAAN, BCB-PMD


                                                              mCRPC Treatment:
                                                     The Right Treatment for the
                                                  Right Patient at the Right Time
                                                                       CHARLES J. RYAN, MD


                                                                The Multidisciplinary
                                                                      Cancer Clinic
                                                                 ALICIA K. MORGANS, MD, MPH


                                                               Spotlight: SUO 2016
                                                              Conference Highlights
      EXPERT
     Case     PERSPECTIVE
          2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 150 of 170 PageID: 2024




                                      PART TWO
          mCRPC Treatment: The Right
         Treatment for the Right Patient
               at the Right Time
                                     By Charles J. Ryan, MD




14                                                                           EVERYDAY UROLOGYTM
   Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 151 of 170 PageID: 2025




                       CHARLES J RYAN, MD is a prominent researcher and leading clinician in the treatment of prostate and other urologic cancers.
                       Dr. Ryan was one of the leading researchers for the COU-AA-302 clinical trial, which led to the FDA approval of abiraterone
                       acetate plus prednisone as the first oral therapy for treatment of chemotherapy-naïve metastatic castration-resistant
                       prostate cancer (mCRPC). Dr. Ryan is Professor of Clinical Medicine and Urology and Thomas Perkins Distinguished Professor
                       in Cancer Research, Program Leader, Genitourinary Medical Oncology at the University of California-San Francisco Helen
                       Diller Family Comprehensive Cancer Center in San Francisco, California. In the following article, he reflects on treatment
                       considerations in using the newest treatments for mCRPC, including patient characteristics and mechanisms of resistance.




Metastatic castration-resistant prostate cancer (mCRPC) presents with a wide
spectrum of symptoms with varying effects on patient quality of life. It is estimated
that more than 90% of patients with metastatic castrate resistant prostate cancer
(mCRPC) develop bone metastases that result in a significant increase in the risk of
morbidity.1


     T      he extent of bone involvement in mCRPC has also been
found to be associated with patient survival. While most patients
                                                                             characteristics should be considered. In younger, healthier
                                                                             patients, either drug is fine. However, enzalutamide tends to have
are clinically asymptomatic, those with symptoms may experi-                 more central nervous system toxicity, so it is best to avoid this
ence either pain and/or skeletal-related events (SREs). Patients             drug in older or frail patients, or in patients with a history of falls,
can have low-volume disease with very few symptoms and a                     because falls are a risk with enzalutamide. In the PREVAIL study,
good quality of life, but there are also patients who present with           patients on enzalutamide had a 12% risk of falls vs. a 6% risk of
high-volume disease that causes significant and painful symp-                falls for patients on placebo3. Other agents may be more appro-
toms. So, the aim of therapy in patients with mCRPC is to match              priate in patients with baseline symptoms of fatigue, or in patients
the appropriate strength therapy to the appropriate level of patient         who are affected by confusion or gait imbalance.
symptoms and disease burden.                                                       In addition, seizures are a known side effect of higher doses
     In patients with mCRPC with low disease burden and few                  of enzalutamide. In the two major clinical trials on enzalutamide—
symptoms—or patients with slow-moving disease without visceral               AFFIRM and PREVAIL—seizures were fairly rare, but this therapy
metastases and a fairly good prognosis—it’s reasonable to                    should be avoided in patients with a history of seizures3,4.
consider using sipuleucel-T immunotherapy as an initial therapy.                   For patients with mild baseline pain, abiraterone acetate plus
In studies with sipuleucel-T, patients with a low disease burden             prednisone therapy may be preferable instead. Since abiraterone
who received the immunotherapy showed improved survival rates                is given with low-dose prednisone, patients may derive a signifi-
compared to patients who received placebo. As well as its survival           cant treatment effect from taking the steroid. Approximately 25%
benefit, sipuleucel-T’s unique mechanism of action makes it a                of patients who received prednisone alone in the COU-AA-302
good choice for some mCRPC patients with good performance                    study showed a 50% or greater decline in PSA, and patients who
status2.                                                                     experienced this large a decline in PSA survived longer than
     For patients who have a good prognosis, it can also be wise             patients who did not4. The steroid use in abiraterone acetate
to wait 2 to 3 months before starting therapy to get a sense of              plus prednisone may also favor use of this treatment in older,
the pace of their disease. As long as patients remain in a good              frailer patients, who may already have signs of mild adrenal
prognostic category, asymptomatic, and with less aggressive                  insufficiency5,6.
tumor biomarkers—such as alkaline phosphatase and lactate                          At the same time, abiraterone can cause fluid retention,
dehydrogenase—waiting 2 to 3 months is often not problematic.                and so it should be avoided in patients with a history of heart
Once the clinician obtains additional information about the pace of          failure. If a patient has diabetes or renal failure, enzalutamide
the patient’s cancer progression over several months, it becomes             should also be strongly considered over abiraterone, since
easier to choose the most appropriate therapy.                               abiraterone can have mineralocorticoid-related or cardiotoxic
     Abiraterone and enzalutamide are novel androgen receptor                effects. In the COU-AA-302 study, adverse events due to cardiac
oral therapies that provide comparable survival benefits in                  disorders occurred in 19% of the patients in the abiraterone-pred-
patients with mCRPC. In choosing whether to treat a patient with             nisone treatment group vs. 16% of patients in the predni-
mCRPC with abiraterone and enzalutamide, a number of patient                 sone-alone group. Hypertension was also more common in the

VOLUME 1, ISSUE 4                                                                                                                                    15
      EXPERT
     Case     PERSPECTIVE
          2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 152 of 170 PageID: 2026




abiraterone-prednisone treatment group (22% vs. 13%), as was
fluid retention and edema (28% vs. 24%) and hypokalemia (17%
vs. 13%)5.
      The patient’s age should not be the only factor one should
weigh in choosing whether to treat a patient with enzalutamide or
abiraterone. In the COU-AA-302 study, the magnitude of benefit          THE PRO-CTCAE
of abiraterone-prednisone therapy was preserved in elderly men
                                                                        MEASUREMENT SYSTEM
75 years of age or older. The COU-AA-302 trial data showed that
abiraterone plus prednisone did not induce harm, and conferred
significant benefit in overall survival rates and radiographic          The NCI Patient Reported Outcomes-Common Terminology
progression-free survival rates in elderly men2. In contrast,           Criteria for Adverse Events (PRO-CTCAE) is a new patient-
chemotherapy in elderly patients with prostate cancer has the           reported outcome measurement system developed to
potential to induce harm, and many elderly men cannot undergo
                                                                        characterize the frequency, severity and interference
chemotherapy5,6,7.
      In the COU-AA-302 study, elderly men did have increased           of 78 symptomatic treatment toxicities. These include
rates of liver toxicity and cardiac events, however. These findings     symptomatic toxicities such as pain, fatigue, nausea,
reflect the fact that elderly men are generally more frail; thus, the   and cutaneous side effects such as rash and hand-foot
fluid retention syndrome that abiraterone causes can negatively
                                                                        syndrome, all toxicities that can be meaningfully reported
affect older men with less cardiac reserve. Elderly men also tend
to take more medications and have more comorbid illnesses that          from the patient perspective.
can adversely affect liver toxicity5,6.
                                                                        The PRO-CTCAE measurement system consists of an
      Still, choosing between enzalutamide and abiraterone can
be challenging, even for clinicians with considerable expertise         item library of adverse symptoms, and a prototype
in using these medications. It’s unlikely that a randomized clinical    electronic platform with a variety of features designed
trial comparing these two medications will be performed, due to         to promote integration of the PRO-CTCAE measurement
the impracticality of such an effort. Yet, patient-centered compar-
                                                                        system into clinical trials workflow. The system allows for
ative effectiveness trials would be possible. Such studies could
focus on the quality of life benefits, patient-reported outcomes,       data collection via the web, a hand-held computer, or an
and patient-reported adverse events with the use of these               interactive voice-response system, and includes features
medications8.                                                           that allow for customized PRO-CTCAE questionnaires,
      To complete these patient-centered outcome studies,
                                                                        tailoring the schedule for data collection, as well as patient
researchers could use validated tools such as the PRO-CTCAE, a
patient-reported outcome measure developed to evaluate symp-            reminders and clinician alerts for severe symptoms.
tom toxicity in patients on cancer clinical trials, and many of the
                                                                        Each of the 78 symptom terms included in the PRO-
validated quality-of-life measure now available. As a result of such
research, clinicians would be able to identify patients who are         CTCAE item library is assessed relative to one or more
more likely to benefit or experience side effects from treatments       distinct attributes, including presence/absence, frequency,
such as abiraterone and enzalutamide therapy.8                          severity, and/or interference with usual or daily activities.
      One of the major challenges we face in treatment of mCRPC
                                                                        Responses are provided on a 5-point Likert scale. The
is that resistance to abiraterone and enzalutamide typically
develops after 11 to 18 months of beginning therapy. Although           standard PRO-CTCAE recall period is “the past 7 days.”
many “responders” to these drugs show an impressive decline in
                                                                        PRO-CTCAE is intended to enhance the quality of adverse
PSA, along with radiographic disease control, other patients who
respond present with a slowly rising PSA. Thus, rising PSA should       event data reporting in clinical trials, provide data that
not be the sole criteria used to decide whether to discontinue one      complements and extends the information provided by
of these medications. Instead, radiographic disease progression,        clinician reporting using CTCAE, represent the patient
clinical deterioration, and adverse events should be considered
                                                                        perspective of the experience of symptomatic adverse
together in making decisions about stopping or switching
treatments. (See Figure 1)                                              events, and improve detection of potentially serious
      In patients who are on abiraterone or enzalutamide therapy,       adverse events.
and develop resistance but do not have significant symptoms,


16                                                                                                                EVERYDAY UROLOGYTM
      Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 153 of 170 PageID: 2027




Patient-reported Outcomes Version of the Common Terminology Criteria
for Adverse Events PRO-CTCAETM) Item Library (Version 1.0)

 ATTRIBUTES                            NEUROLOGICAL                    SLEEP/WAKE

 F: Frequency                          Numbness & tingling       SI    Insomnia                              SI

 S: Severity                           Dizziness                 SI    Fatigue                               SI

 I: Interference
                                       CUTANEOUS                       MOOD
 P: Presence/Absence/Amount
                                       Rash                      P     Anxious                               FSI
                                       Skin dryness              S     Discouraged                           FSI
ORAL                                                                   Sad                                   FSI
                                       Acne                      S
Dry mouth                        S     Hair loss                 P
Difficulty swallowing            S                                     GYNECOLOGIC/URINARY
                                       Itching                   S
Mouth/throat sores               SI    Hives                     P     Irregular periods/vaginal bleeding    P
Cracking at the corners of the   S    Hand-foot syndrome        S     Missed expected menstrual period      P
mouth (cheilosis/cheilitis)
                                       Nail loss                 P     Vaginal discharge                     P
Voice quality changes            P
                                       Nail ridging              P     Vaginal dryness                       S
Hoarseness                       S
                                       Nail discoloration        P     Painful urination                     S
                                                                       Urinary urgency                       FI
GASTROINTESTINAL                       Sensitivity to sunlight   P
                                       Bed/pressure sores        P     Urinary frequency                     PI
Taste changes                    S
                                       Radiation skin reaction   S     Change in usual urine color           P
Decreased appetite               SI
                                       Skin darkening            P     Urinary incontinence                  FI
Nausea                           FS
Vomiting                         FS    Stretch marks             P
                                                                       SEXUAL
Heartburn                        FS
                                       VISUAL/PERCEPTUAL               Achieve and maintain erection         S
Gas                              P
                                       Blurred vision            SI    Ejaculation                           F
Bloating                         FS
                                       Flashing lights           P     Decreased libido                      S
Hiccups                          FS
                                       Visual floaters           P     Delayed orgasm                        P
Constipation                     S
                                       Watery eyes               SI    Unable to have orgasm                 P
Diarrhea                         F
                                       Ringing in ears           S     Pain w/sexual intercourse             S
Abdominal pain                   FSI
Fecal incontinence               FI    ATTENTION/MEMORY                MISCELLANEOUS

                                       Concentration             SI    Breast swelling and tenderness        S
RESPIRATORY
                                       Memory                    SI    Bruising                              P
Shortness of breath              SI
                                       PAIN                            Chills                                FS
Cough                            SI
                                       General pain              FSI   Increased sweating                    FS
Wheezing                         S
                                       Headache                  FSI   Decreased sweating                    P
Cardio/Circulatory
                                       Muscle pain               FSI   Hot flashes                           FS
Swelling                         FSI
                                       Joint pain                FSI   Nosebleed                             FS
Heart palpitations               FS
                                                                       Pain and swelling at injection site   P
                                                                       Body odor                             S

VOLUME 1, ISSUE 4                                                                                            17
                EXPERT
               Case     PERSPECTIVE
                    2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 154 of 170 PageID: 2028




     Figure 1: PSA Response to AR-targeted Therapy
                                                                                                                                  of improved progression-free
                                                                                                                                  survival. The trial is concluding,
                                                                                          A N=30
                                Non-responder                                                                                     but data will continue to be eval-
                                Primary Resistance
          50                                                                              B N=23                                  uated, according to Pfizer and
                                                                                          C N=33                                  Astellas Pharma. Top-line results
                                                                                                                                  failed to show that continued
          25                                                                                                                      treatment with enzalutamide in
                                                                                                                                  combination with the chemo-
                                                                                                                                  therapy, abiraterone acetate
     % PSA DECLINE FROM BASELINE




                                                                                                                                  and prednisone, improved
           0
                                                                                                                                  progression-free survival (PFS)
                                                                                              “Drifter”
                                                                                                                                  in chemotherapy-naive mCRPC
                                                                                                                                  patients whose PSA levels had
         -25                                                                                                                      progressed despite previous
                                                                                                                                  enzalutamide therapy9.
                                                                                                                                        The trial is a double-blind,
                                                                                                                                  placebo-controlled study,
         -50
                                                                                                                                  designed to assess the safety
                                                                                                                                  and efficacy of continued
                                                                                                                                  treatment with enzalutamide
         -75
                                                                                                              Responder           plus abiraterone acetate and
                                                                                                              Acquired
                                                                                                              Resistance
                                                                                                                                  prednisone following confirmed
                                                                                                              over time           PSA progression. The study
        -100
                                                                                                                                  enrolled 509 patients with
               BL         wk 12        wk 24       wk 36       wk 48         wk 60          wk 72                                 mCRPC who had never received
                                                                                                                                  chemotherapy treatment before,
    A total of 3 consecutive PSA declines following treatment (A) is associated with prolonged radiographic
    progression-free survival (RPFS) (median not reached) relative to no sequential declines (B and C) median                     and was divided into two parts.
    23 weeks.                                                                                                                     In part one, patients received
    Urologic Oncology: Seminars and Original Investigations 2016 34, 340-347DOI: (10.1016/j.                                      enzalutamide (160 mg/day) until
    urolonc.2016.05.002)                                                                                                          an increase in their PSA levels
                                                                                                                                  was confirmed. In the second
                                                                                                                                  part of the trial, patients were
                                                                                                                                  randomly assigned to either
it’s often possible to switch the patient to another of these andro-               continue       enzalutamide       treatment,     now combined with abiraterone
gen-receptor targeted drugs. The clinician should keep in mind,                    acetate      (1,000    mg/day     orally)   and  prednisone (5 mg administered
however, that retrospective analyses suggest that the second                       orally    twice    daily),  or  begin   treatment     with placebo plus abi-
agent is likely to have a more modest degree of activity in patients               raterone       acetate    and  prednisone.      Its primary   goal was progres-
who do not respond to their first treatment with enzalutamide or                   sion-free       survival,  defined     by   either  radiographic    progression,
abiraterone. As yet, there are few safety concerns with sequential                 unequivocal         clinical  progression,      or  death 9
                                                                                                                                              .
treatment.                                                                                Patients, who develop symptomatic disease and skeletal
       Studies are also evaluating these agents in combination,                    metastases        while being treated with or following treatment of
in the hope of obtaining a response rate that is superior to that                  enzalutamide          or abiraterone, should be considered for treatment
achieved with abiraterone or enzalutamide alone. The ALLIANCE                      with   radium-223.         Radium-223 has been shown to significantly
phase III clinical trial is currently testing this approach in patients            delay     the   development        of symptomatic skeletal events. More
who have not had prior taxane-based chemotherapy or treatment                      importantly,       radium-223       is a life-prolongation therapy, as shown
with enzalutamide or abiraterone. Yet, since data from this trial will             in the   ALSYMPCA          (Alpharadin       in Symptomatic Prostate Cancer)
not be available for another two years, combining abiraterone and                  Phase      III trial, which   demonstrated        a statistically significant
enzalutamide is not currently recommended in clinical practice.                    improvement           in overall  survival    for the radium-223 treatment
       Recently, we were informed that a Phase 4 clinical trial                    arm   10
                                                                                           .
(PLATO) investigating longer-term use of enzalutamide as a                                In this trial of 921 patients who had not received or could
combination treatment for patients with metastatic castration-re-                  not  receive      docetaxel, radium-223 was compared to placebo. In
sistant prostate cancer (mCRPC) did not reach its primary goal                     the  trial,    patients   who received six injections of radium-223 had


18                                                                                                                                          EVERYDAY UROLOGYTM
   Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 155 of 170 PageID: 2029




a median survival rate of 14.9 months vs. 11.3 months in patients             Treatment changes for mCRPC is advancing at a rapid pace.
receiving placebo (HR=.70, P <0.0001.) In addition, the median          A generation ago, many prostate cancer clinicians would not
time to the first symptomatic skeletal event was 15.6 months in the     even begin therapy until after a patient had developed painful
radium-223 group vs. 9.8 months in the placebo group (HR=.66, P         symptoms. We now know that this is unacceptable. It’s crucial not
<0.001)10.                                                              to withhold a life-saving, disease-controlling therapy until a patient
     Radium-223 is approved as a course of therapy consisting of        begins to experience painful symptoms.
6 cycles. It is not approved for any additional cycles, although this         As we gain additional understanding in the treatment of
is being studied. Future trials may show that additional cycles or      mCRPC, it’s worthwhile for clinicians and patients to ask questions
even higher dosages may be of further benefit. Ongoing studies          about whether genomic tissue analyses would be beneficial.
are evaluating additional combination strategies. The only con-         Through such analyses, clinicians will gain important understand-
comitant agents that are contraindicated in the labeled approval        ing into the optimal management of patients with mCRPC. The
for radium-223 are taxane-based chemotherapies.                         challenge for clinicians in the community, of course, is to obtain
     In addition to investigating new treatments, researchers have      the resources for performing tissue analyses. Yet, this effort should
begun to identify mechanisms of resistance to these treatments.         not be relegated just to research institutions. It’s important for
These mechanisms of resistance are genetic mutations that affect        community clinics and clinicians to perform genomic analyses, so
androgen receptors or are related to DNA repair, and affect             that these analyses become part of the standard management of
treatment outcomes. Recent genomic analyses have revealed               prostate cancer.
that somatic inactivation or germline mutations in genes such as              When treating bone metastases in CRPC, it is crucial to
BRCA1, BRCA2, CKD12, and ATM occur in as many as 25% of                 understand the dynamic nature of the disease, and know that
advanced prostate cancers10.                                            the site of prostate cancer evolves as do the patient’s needs.
     PARP inhibitors such as olaparib exploit defective DNA repair      Treatment approaches need to focus on treating the metastases.
in BRCA1/BRCA2 tumors, including prostate cancer tumors. In             Clinical interventions in bone metastatic disease can significantly
the TOPARP study, a phase II trial of olaparib in patients with         impact outcomes, including survival, skeletal-related events and
advanced CRPC, olaparib induced responses in tumors with                patient quality of life.
mutations in other DNA repair genes, including ATM and CHEK2.                 In this article, I have touched on many treatment strategies
According to recent research, platinum-based chemotherapy is            and clinical approaches—some of which are still being devel-
also selective against DNA repair deficiencies11.                       oped. We must be vigilant to accurately assess patients’ disease
     As we move into an era of molecularly targeted therapies,          burden, their symptomatology and quality of life. The goal should
researchers and clinicians need to be mindful of the fact that          then be to target treatments to the right patients at the right time,
empiric drug choices will not always be the right choice for            and base these treatment decisions on patients’ disease burden,
every patient. Instead, we may need to perform more genomic             symptoms and characteristics.
sequencing on tumors to see if they contain mutations that can be
addressed with a PARP inhibitor or platinum-based chemother-
apy. In the near future, we will also be doing androgen-receptor        1. Siegel R, Naishadham D, and Jemal A. Cancer statistics, 2012. CA Cancer J Clin. 2012; 62 (1): 10–29.
sequencing to determine whether a patient could be resistant to a       2. Kantoff PW, Higano CS, Shore ND, et al.; the IMPACT Study Investigators. Sipuleucel-T immunother-
                                                                        apy for castration-resistant prostate cancer. N Engl J Med. 2010; 363: 411-422.
given androgen receptor-targeted therapy. Thus, we might be able        3. Beer TM, Armstrong AJ, Rathkopf DE, et al. Enzalutamide in metastatic prostate cancer before
to do a biomarker genomic analysis that could tell us whether a         chemotherapy. N Engl J Med. 2014; 371 (5): 424-33.
                                                                        4. Fizazi K, Sher HI, Miller K, et al. Effect of enzalutamide on time to first skeletal-related event, pain and
patient will respond to abiraterone, and if not, then we would avoid    quality of life in men with castration-resistant cancer: results from the randomised, phase 3 AFFIRM
using this medication.                                                  trial. Lancet Oncol. 2014; 15 (10): 1147-56.
                                                                        5. Ryan CJ, Smith MR, Fizazi K, et al; COU-AA-302 Investigators. Abiraterone acetate plus prednisone
     We are already moving into this era with a major effort by         versus placebo plus prednisone in chemotherapy-naïve men with metastatic prostate cancer
the Stand Up to Cancer Prostate Dream Team 2 (SU2C-PCF),                (COU-AA-302): final overall survival analysis of a randomised, double-blind, placebo-controlled phase 3
                                                                        study. Lancet Oncol. 2015; 16 (2): 152-60.
which is exploring mechanisms of resistance to prostate cancer          6. Smith MR, Rathkopf DE, Mulders PF, et al. Efficacy and safety of abiraterone acetate in elderly (≥75
hormonal therapies. For instance, the Stand Up to Cancer Prostate       years) chemotherapy-naïve patients with metastatic castration-resistant prostate cancer. J Urol.
                                                                        2015;194(5):1277-1284.
Dream Team is obtaining biopsies and genomic analyses from              7. Dhawan M, Ryan CJ. Utility of novel androgen receptor therapies in the real world: A nuanced
more than 300 patients with abiraterone-resistant disease. The          approach. Urol Oncol. 2016; 34 (8): 340-347.
                                                                        8. Kim W, Ryan CJ. Use of androgen receptor signaling-targeted therapies in chemotherapy-naïve
Dream Team hopes to find the mechanisms of resistance as well           metastatic castration-resistant prostate cancer: A call for patient-centered studies. J Comp Eff Res.
as the histological changes that can occur in mCRPC disease as it       2016;5(1)5-7.
                                                                        9. Pfizer and Astellas announce top-line results from Phase 4 PLATO trial of XTANDI
evolves. From there, the researchers will delve into the prognostic     (enzalutamide) capsules in patients with metastatic castration-resistant prostate
and therapeutic implications for these histological changes. So,        Cancer. Business Wire. December 14, 2016. http://press.pfizer.com/press-release/
                                                                        pfizer-and-astellas-announce-top-line-results-phase-4-plato-trial-xtandi-enzalutamide-
a DNA repair defect, for example, might push clinicians toward          10. Parker C, Nilsson S, Heinrich D, et al. Updated analysis of the phase III, double-blind, randomized
using a PARP inhibitor or platinum-based chemotherapy that may          multinational study of radium-223 chloride in castration-resistant prostate cancer (CRPC) patients with
                                                                        bone metastases (ALSYMPCA). J Clin Oncol. 2012; 30 (18 Suppl): Abstract LBA 4512.
be selective against certain mutations.                                 11. Dhawan M, Ryan CJ, Ashworth A. DNA repair deficiency is common in advanced prostate cancer:
                                                                        New therapeutic opportunities. Oncologist. 2016;21(8):940-945.


VOLUME 1, ISSUE 4                                                                                                                                                                  19
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 156 of 170 PageID: 2030




                                EXHIBIT LL
New Zytiga Tablet Strength Available - MPR                               Page 1 of 4
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 157 of 170 PageID: 2031




                                                                                     INDICATION
                                                                                     GAZYVA, in combination with chemotherapy followed by
                                                                                     GAZYVA monotherapy in patients achieving at least a partial
                                                                                     remission, is indicated for the treatment of adult patients with
                                                                                     previously untreated stage II bulky III or IV follicular




 Home » News




 New Zytiga Tablet Strength
 Available
 Da Hee Han, PharmD




 Zytiga (abiraterone acetate; Jansse
 n Biotech) is available in a new 500
 mg strength tablet for use in combi
 nation with prednisone for the trea
 tment of metastatic castration-resi    Zytiga is also available as 250mg strength
 stant prostate cancer. The new for     uncoated tablets in 120-count bottles

 mulation was approved by the Foo
 d and Drug Administration (FDA) on April 17, 2017.

 The drug labeling has been updated with dosage and administration inf
 ormation to reflect the new tablet strength. Zytiga tablets should be sw
 allowed whole with water; they should not be crushed or chewed.

 Zytiga, a CYP17 inhibitor, is converted to abiraterone which inhibits an
 enzyme expressed on testicular, adrenal, and prostatic tumor tissues a
 nd is required for androgen biosynthesis. Androgen sensitive prostatic
 carcinoma responds to treatment that lowers androgen levels. Zytiga
 was shown to lower serum testosterone and other androgens in patien
 ts enrolled in a Phase 3 placebo-controlled trial.


   Related Articles
   FDA-Approved Prostate Cancer Treatments
   AUA 'Choosing Wisely' List IDs Unnecessary Tests, Treatments
   Italian-Style Coffee Consumption May Reduce Prostate Cancer Risk




https://www.empr.com/home/news/new-zytiga-tablet-strength-available/                                                                                    8/8/2019
New Zytiga Tablet Strength Available - MPR                               Page 2 of 4
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 158 of 170 PageID: 2032



 The new 500mg strength film-coated tablets are available in 60-count
 bottles. Zytiga is also available as 250mg strength uncoated tablets in 1
 20-count bottles.

 For more information call (800) 526-7736 or visit ZytigaHCP.com.



 TOPICS:             ONCOLOGY


   PROSTATE AND OTHER MALE CANCERS




                      Scroll down to see next article




 Copanlisib Granted Priority
 Review for Follicular
 Lymphoma
 Steve Duffy




 The New Drug Application (NDA) f
 or copanlisib (Bayer) has been gran
 ted Priority Review by the Food an
 d Drug Administration (FDA). Copa
 nlisib is an investigational treatmen   Bayer plans to request Accelerated
 t for patients with relapsed or refra   Approval for copanlisib

 ctory follicular lymphoma who hav
 e received at least two prior treatments.

 Copanlisib is a pan-Class I phosphatidylinositol-3-kinase (PI3K) inhibit
 or. The NDA submission was based on the Phase 2 trial, ‘Chronos-1′ wh
 ich included 141 patients with indolent non-Hodgkin’s lymphoma (iNH
 L). The primary endpoint of the study was objective tumor response ra
 te, with duration of response, overall survival, progression-free surviva
 l, quality of life, and safety serving as secondary endpoints. The full findi




https://www.empr.com/home/news/new-zytiga-tablet-strength-available/             8/8/2019
New Zytiga Tablet Strength Available - MPR                               Page 3 of 4
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 159 of 170 PageID: 2033


 ngs were presented at the American Association for Cancer Research’s
 Annual Meeting.


   Related Articles
   Health Care Use Investigated Among Hodgkin's Lymphoma Survivors
   FDA Accepts Keytruda sBLA for Hodgkin Lymphoma Indication
   T Cell Therapy Increases Remission for Non-Hodgkin's Lymphoma


 Bayer is planning to request Accelerated Approval for copanlisib. The c
 ompany is currently enrolling patients for two Phase 3 trials (Chronos
 -3 and Chronos-4) to further investigate the efficacy and safety of copa
 nlisib.

 Orphan designation has also been granted to copanlisib for the treatme
 nt of splenic, nodal, and extranoldal subtypes of marginal zone lympho
 ma.

 For more information visit chronostrials.com.



 TOPICS:              HEAD AND NECK CANCER           ONCOLOGY




https://www.empr.com/home/news/new-zytiga-tablet-strength-available/        8/8/2019
New Zytiga Tablet Strength Available - MPR                               Page 4 of 4
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 160 of 170 PageID: 2034




                                                                                                                 Back to Top



 RESOURCES                                                        USER CENTER


 MPR Publications                                                 FAQ
 Reprints/Permissions                                             Customer Services
 Subscribe                                                        Advertise
                                                                  Share Your Feedback




 HAYMARKET MEDICAL NETWORK                                        Medical Bag
                                                                  myCME
 Cancer Therapy Advisor
                                                                  Neurology Advisor
 Clinical Advisor
                                                                  Oncology Nurse Advisor
 Clinical Pain Advisor
                                                                  Psychiatry Advisor
 Dermatology Advisor
                                                                  Pulmonology Advisor
 Endocrinology Advisor
                                                                  Renal & Urology News
 Hematology Advisor
                                                                  Rheumatology Advisor
 Infectious Disease Advisor
                                                                  The Cardiology Advisor
 McKnight's Long Term Care News
 McKnight's Senior Living




                                 Copyright © 2019 Haymarket Media, Inc. All Rights Reserved
       This material may not be published, broadcast, rewritten or redistributed in any form without prior authorization.
        Your use of this website constitutes acceptance of Haymarket Media’s Privacy Policy and Terms & Conditions.




https://www.empr.com/home/news/new-zytiga-tablet-strength-available/                                                  8/8/2019
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 161 of 170 PageID: 2035




                                EXHIBIT MM
Xtandi (Enzalutamide) Approved For Late Stage Prostate Cancer, FDA       Page 1 of 3
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 162 of 170 PageID: 2036




 Xtandi (Enzalutamide) Approved For Late Stage
 Prostate Cancer, FDA
 By Christian Nordqvist | Published Monday 3 September 2012

 Xtandi (enzalutamide) has been approved for men with metastatic castration-resistant prostate cancer that has recurred or spread,
 regardless of whether patients received medical or surgical therapy to reduce testosterone levels, the US Food and Drug
 Administration (FDA) announced. Enzalutamide has been approved to be administered alongside docetaxel, another cancer medication.

 The FDA reviewed Xtandi under its Priority Review Program, which allows medications to be reviewed within just six months. This type of
 accelerated program is reserved for drugs that have the potential to offer major treatment advances, or medications for which no proper
 therapy exists. According to the FDA in an online communiqué "Xtandi received FDA approval three months ahead of the product's
 prescription drug user fee goal date of Nov. 22, 2012".

 Richard Pazdur, M.D., director of the Office of Hematology and Oncology Products, Center for Drug Evaluation and Research, FDA, said:


  "The need for additional treatment options for advanced prostate cancer continues to be
  important for patients. Xtandi is the latest treatment for this disease to demonstrate its ability
  to extend a patient's life."



 FDA scientists evaluated Xtandi's efficacy and safety by assessing data from a clinical trial involving 1,199 men with metastatic castration-
 resistant prostate cancer who had previously received docetaxel. The study's primary endpoint was to measure how long each patient
 survived (overall survival) - the patients had been randomly selected to receive either Xtandi or a dummy drug (placebo).

 The trial showed that those in the Xtandi group survived for an average of 18.4 months, compared to 13.6 months in the placebo group.

 Side effects - reported side-effects linked to Xtandi therapy included back pain, headache, upper respiratory infections, hypertension,
 anxiety, tingling, blood in urine, lower respiratory infections, musculoskeletal pain, tissue swelling, hot flushes, joint pain, diarrhea, fatigue,
 and weakness.

 Approximately 1% of patients on Xtandi had at least one seizure; they were immediately taken off the drug.

 The clinical trial had no patients with a history of seizure, stroke, brain metastasis, those on medications which may increase seizure risk, a
 temporary drop in blood supply to the brain, or any underlying brain injury with loss of consciousness. The FDA said that Xtandi's safety
 with these patients is unknown.

 Xtandi will be manufactured and sold by two companies, Astellas Pharma US Inc., and Medivation Inc.

 Charles Sawyers and Michael Jung discovered enzalutamide, which was developed by Medivation Inc. According the company, the drug
 reported up to an 89% decrease in prostate specific antigen serum levels within a month of treatment in 3 clinical trials. Preliminary clinical
 studies also indicate that enzalutamide slows down breast cancer cell growth.

 The two companies say Xtandi should be available to patients in the USA in mid-September 2012. Medivation says Xtandi has also been
 submitted for review to EMA (the European Medicines Agency).

 David Hung, M.D., co-founder, president and CEO of Medivation, Inc., said:




https://www.medicalnewstoday.com/articles/249785.php                                                                                      8/8/2019
Xtandi (Enzalutamide) Approved For Late Stage Prostate Cancer, FDA       Page 2 of 3
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 163 of 170 PageID: 2037


  "Today's approval marks a significant accomplishment for Medivation. We are proud to be in a
  position to offer a new treatment, XTANDI, for this patient population for which there is a
  significant unmet medical need. I would like to extend my thanks to the patients, physicians,
  and their study teams who participated in the clinical trials, and to our employees, and those of
  our partner Astellas, who have been instrumental in helping us reach this important
  milestone."



 Howard I. Scher, M.D., chief, Genitourinary Oncology Service, Sidney Kimmel Center for Prostate and Urologic Cancers, Memorial Sloan-
 Kettering Cancer Center, and co-leader of one of the Xtandi pivotal studies, called "AFFRIM", said that "Enzalutamide provides an exciting
 new option for physicians that can prolong the lives of patients with metastatic prostate cancer who have received chemotherapy. It is
 extremely gratifying to have led the clinical trial of enzalutamide, having followed the development of this drug from its early inception in
 the laboratory to the clinic."

 Stephen Eck, M.D., Ph.D., Vice President of Medical Oncology, Astellas Pharma Global Development, said:


  "We believe Xtandi has the potential to play an important role in the treatment of advanced
  prostate cancer. We're eager to work with Medivation to make this much-needed new treatment
  available to medical professionals and patients in September."



 Xtandi, an androgen receptor inhibitor, is taken orally, once a day, in four 40mg capsules (160 mg per day). It can be taken during or before
 meals and does not require concomitant prednisone. 48% of patients given Xtandi in the phase 3 trial were treated with glucocorticoids.
 The FDA requires that Medivation and Astellas carry out an open-label safety study in high-risk of seizures patients. The companies say
 the results from this study should be available in 2019.

 Written by Christian Nordqvist




     Have a medical question? Connect with an online doctor
     GET STARTED




 References

  "U.S. FDA Approves XTANDI(R) (enzalutamide) After Priority Review for Patients With Metastatic Castration-Resistant Prostate Cancer Previously Treated With
  Docetaxel"
  Medivation, Inc.


  "FDA approves new treatment for a type of late stage prostate cancer "
  FDA




https://www.medicalnewstoday.com/articles/249785.php                                                                                                    8/8/2019
Xtandi (Enzalutamide) Approved For Late Stage Prostate Cancer, FDA       Page 3 of 3
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 164 of 170 PageID: 2038



 Additional information

 Citations


                                                                                            get our newsletter
                                                               Ô
                                                                                            Health tips, wellness advice and more.
                          Popular news           Newsletters           Contact us

                          Editorial articles     Share our content     Advertise with MNT    Enter your email address
                          All news topics        About us

                          Knowledge center       Our editorial team                                        SUBSCRIBE


                                                                                            Your privacy is important to us.




                              Healthline Media UK Ltd, Brighton, UK.
                              © 2004-2019 All rights reserved. MNT is the
                              registered trade mark of Healthline Media. Any
                              medical information published on this website is
                              not intended as a substitute for informed
                              medical advice and you should not take any
                              action before consulting with a healthcare
                              professional.



                                       Privacy | Terms | Ad policy | Careers




                                      This page was printed from: https://www.medicalnewstoday.com/articles/249785.php


                   Visit www.medicalnewstoday.com for medical news and health news headlines posted throughout the day, every day.



2019 Healthline Media UK Ltd. All rights reserved. MNT is the registered trade mark of Healthline Media. Any medical information published on this website is
       not intended as a substitute for informed medical advice and you should not take any action before consulting with a healthcare professional.




https://www.medicalnewstoday.com/articles/249785.php                                                                                            8/8/2019
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 165 of 170 PageID: 2039




                                EXHIBIT NN
Natco Pharma files new drug applications with USFDA                      Page 1 of 3
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 166 of 170 PageID: 2040




           HOME                         LATEST                    TRENDING               MY READS


  Company Results       IndiGo Crisis    Mint 50 - Top Mutual Funds   Companies   ITR Filing   Start-ups   Ma


                                                                                                          




  Novartis already sells Fingolimod 0.5mg capsules under the brand name Gilenya in the US market.
  Photo: Pradeep Gaur/Mint


  Natco Pharma files new drug
  applications with USFDA
  1 min read . Updated: 10 Feb 2015, 06:20 PM IST
  PTI

  The company has filed applications for Fingolimod and Cabazitaxel, used to fight nervous system
  diseases and cancer




https://www.livemint.com/Companies/PMLycu8RnqNhVacGWcYjaP/Natco-Pharma-files-...                     8/8/2019
Natco Pharma files new drug applications with USFDA                      Page 2 of 3
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 167 of 170 PageID: 2041




          HOME                       LATEST                    TRENDING                      MY READS


  Company Results    IndiGo Crisis    Mint 50 - Top Mutual Funds     Companies     ITR Filing     Start-ups   Ma


                                                                                                             




  Topics
  Natco   Novartis   USFDA      generic drugs    drug applications     cancer    sclerosis      Pharma

  New Delhi: Natco Pharma Ltd has filed new product applications with the US health
  regulator for generic version of drugs used in the treatment of nervous system disease
  and cancer.

  The company has filed Abbreviated New Drug Applications (ANDAs) for Fingolimod,
  0.5 mg capsules and Cabazitaxel, 60mg/1.5ml injection, with the US Food and Drug
  Administration (USFDA), through its respective marketing partners, Natco Pharma said
  in a filing to the BSE.

  “Natco and its associated marketing partners for the above products in the US, believe
  that they are the first company to have filed a substantially complete ANDA which
  includes a paragraph IV certification for Fingolimod capusles and Cabazitaxel injection,
  providing 180 days of marketing exclusivity upon its final USFDA approval," it added.
  Novartis sells Fingolimod 0.5mg capsules under the brand name Gilenya in the US
  market. It is used for the treatment of certain patients with multiple sclerosis.

  The market size of Gilenya in the US is around $1.2 billion for twelve months ending
  September 2014, according to IMS Health sales data.

  Sanofi sells Cabazitaxel injection under brand name Jevtana, in the US. The drug is used
  to treat certain patients with hormone-refractory prostate cancer. As per IMS Health




https://www.livemint.com/Companies/PMLycu8RnqNhVacGWcYjaP/Natco-Pharma-files-...                         8/8/2019
Natco Pharma files new drug applications with USFDA                      Page 3 of 3
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 168 of 170 PageID: 2042




  months ended September 2014.
          HOME                       LATEST                    TRENDING                      MY READS
  Natco scrip closed at ₹ 1,420.50, up 4.49%, on the BSE.
  Company Results    IndiGo Crisis    Mint 50 - Top Mutual Funds     Companies     ITR Filing     Start-ups   Ma


                                                                                                             
  Topics
  Natco   Novartis   USFDA      generic drugs    drug applications     cancer    sclerosis      Pharma




https://www.livemint.com/Companies/PMLycu8RnqNhVacGWcYjaP/Natco-Pharma-files-...                         8/8/2019
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 169 of 170 PageID: 2043




                                EXHIBIT OO
Case 2:19-cv-12107-KM-ESK Document 79-4 Filed 09/13/19 Page 170 of 170 PageID: 2044
